Exhibit 10.1

  

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER, SOLICITATION, OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. Nothing contained in thIS
RESTRUCTURING SUPPORT AGREEMENT shall be an admission of fact or liability OR,
UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED
HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 15.02 and as may be amended,
supplemented, or otherwise modified from time to time in accordance with Section
13, this “Agreement”) is made and entered into as of November 13, 2020 (the
“Execution Date”), by and among the following parties (each of the following
described in sub-clauses (i) through (iii) of this preamble, collectively, the
“Parties” and each, a “Party”):1

 

i.Gulfport Energy Corporation, a corporation duly organized and existing under
the Laws of Delaware (the “Company”), and each of its Affiliates listed on
Exhibit A (the Entities in this clause (i), collectively, the “Company
Parties”);

 

ii.the undersigned beneficial holders of, or investment advisors, sub-advisors,
or managers of discretionary accounts that beneficially hold, Notes Claims that
have executed and delivered counterpart signature pages to this Agreement, a
Joinder, or a Transfer Agreement to counsel to the Company Parties (the Entities
in this clause (ii), collectively, the “Consenting Noteholders”); and

 

iii.the undersigned holders of RBL Claims that have executed and delivered
counterpart signature pages to this Agreement, a Joinder, or a Transfer
Agreement to counsel to the Company Parties (the Entities in this clause (iii),
collectively, the “Consenting RBL Lenders” and, together with the Consenting
Noteholders, the “Consenting Stakeholders”).

 

RECITALS

 

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arm’s length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms (a) set forth in this Agreement and (b) as specified in
the plan of reorganization attached as Exhibit B hereto (the “Plan” and, such
transactions as described and implemented in accordance with the terms of this
Agreement and the Plan, the “Restructuring Transactions”);

 



 



1Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.

 



 

 

 

WHEREAS, the Company Parties will implement the Restructuring Transactions,
including through the commencement by the Debtors of voluntary cases under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the cases commenced,
the “Chapter 11 Cases”); and

 

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Plan.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1. Definitions and Interpretation.

 

1.01 Definitions. The following terms shall have the following definitions:

 

“2023 Notes” means the 6.625% senior notes, due 2023, issued by the Company
pursuant to the 2023 Notes Indenture.

 

“2023 Notes Indenture” means the Indenture, dated as of April 21, 2015, by and
among the Company, Wells Fargo Bank, N.A., as trustee, and the subsidiary
guarantors party thereto, as may be amended, restated, or otherwise supplemented
from time to time.

 

“2024 Notes” means the 6.000% senior notes, due 2024, issued by the Company
pursuant to the 2024 Notes Indenture.

 

“2024 Notes Indenture” means the Indenture, dated as of October 14, 2016, by and
among the Company, Wells Fargo Bank, N.A., as trustee, and the subsidiary
guarantors party thereto, as may be amended, restated, or otherwise supplemented
from time to time.

 

“2025 Notes” means the 6.375% senior notes, due 2025, issued by the Company
pursuant to the 2025 Notes Indenture.

 

“2025 Notes Indenture” means the Indenture, dated as of December 21, 2016, by
and among the Company, Wells Fargo Bank, N.A., as trustee, and the subsidiary
guarantors party thereto, as may be amended, restated, or otherwise supplemented
from time to time.

 

“2026 Notes” means the 6.375% senior notes, due 2026, issued by the Company
pursuant to the 2026 Notes Indenture.

 

“2026 Notes Indenture” means the Indenture, dated as of October 11, 2017, by and
among the Company, Wells Fargo Bank, N.A., as trustee, and the subsidiary
guarantors party thereto, as may be amended, restated, or otherwise supplemented
from time to time.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, controlled by and under common control
means either (x) the possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership, limited liability company or other ownership
interests, by contract or otherwise) of such Person or (y) solely with respect
to Affiliates of Consenting Stakeholders, the investment or voting discretion or
control with respect to discretionary accounts of such Person.

 



2

 

 

“Agents” means the RBL Agent, the DIP Agent, and the Trustee.

 

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 15.02 (including the Plan).

 

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

 

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

 

“Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, tender offer, exchange offer, rights
offering, consent solicitation, recapitalization, plan of reorganization, share
exchange, business combination, joint venture, or similar transaction involving
any one or more Company Parties or the debt, equity, or other interests in any
one or more Company Parties that is an alternative to, in whole or in part, or
is inconsistent with the terms of, one or more of the Restructuring
Transactions.

 

“Amended ISDA” means the amended and restated Schedule to an existing ISDA 2002
Master Agreement, substantively in the form attached hereto as Exhibit C.

 

“Backstop Approval Motion” means the motion filed by the Debtors seeking entry
of the Backstop Approval Order.

 

“Backstop Approval Order” means the order of the Bankruptcy Court setting forth
the terms of the commitment to backstop the Rights Offering, which shall be
consistent with the Backstop Commitment Documents.

 

“Backstop Commitment Agreement” means that certain backstop commitment
agreement, entered into and dated as of November 13, 2020 (as may be amended,
supplemented, or otherwise modified from time to time), pursuant to which the
Backstop Commitment Parties will agree to backstop the Rights Offering, attached
as Exhibit D hereto.

 

“Backstop Commitment Documents” means the Backstop Commitment Agreement and any
other related documents or agreements, which documents shall be consistent in
all material respects with this Agreement and the Backstop Approval Order and
otherwise in form and substance satisfactory to the Required Consenting
Stakeholders and the Backstop Commitment Parties.

 



3

 

 

“Backstop Commitment Parties” means at any time and from time to time, the
parties that have committed to backstop the Rights Offering.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, presiding over the Chapter 11 Cases.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases,
and the general, local, and chambers rules of the Bankruptcy Court.

 

“Business Day” means any day other than a Saturday, Sunday, “legal holiday” (as
defined in Bankruptcy Rule 9006(a)), or other day on which commercial banks in
the State of New York are closed for business as a result of federal, state, or
local holiday. When a period of days under this Agreement ends on a day that is
not a Business Day, then such period shall be extended to the specified hour of
the next Business Day.

 

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

 

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Claims” means any Claim against a Company Party, including the
RBL Claims, the DIP Claims, and the Notes Claims. Company Claims shall expressly
exclude any Interest in a Company Party.

 

“Company Parties” has the meaning set forth in the preamble to this Agreement.

 

“Confidentiality Agreement” means an executed confidentiality agreement or
nondisclosure agreement.

 

“Confirmation Order” means the order confirming the Plan.

 

“Consent” means any consent, novation, approval, authorization, qualification,
waiver, registration or notification to be obtained from, filed with or
delivered to a Governmental Entity or any other Person.

 

“Consenting Noteholder Professionals” means (a) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, (b) Houlihan Lokey, Inc., (c) one local counsel, and (d) any other
advisor, consultant, or professional retained by the Consenting Noteholders in
connection with the Restructuring Transactions.

 



4

 

 

“Consenting Noteholders” has the meaning set forth in the preamble to this
Agreement.

 

“Consenting RBL Lender Professionals” means (a) Latham & Watkins LLP;
(b) Opportune LLC; (c) Hunton Andrews Kurth LLP; (d) one local counsel in each
applicable jurisdiction; and (e) any other advisor, consultant, or professional
retained by the DIP Agent and/or RBL Agent in connection with the Restructuring
Transactions.

 

“Consenting RBL Lenders” has the meaning set forth in the preamble to this
Agreement.

 

“Consenting Stakeholder Professionals” means the Consenting Noteholder
Professionals and the Consenting RBL Lender Professionals.

 

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

 

“De Minimis Asset Sale Order” means the order of the Bankruptcy Court
authorizing the Debtors to sell certain de minimis assets pursuant to the
procedures set forth in such order and subject to an aggregate gross proceeds
cap not to exceed $10 million.

 

“Debtors” means the Company Parties that commence Chapter 11 Cases.

 

“Definitive Documents” means the documents set forth in Section 3.01.

 

“DIP Agent” means The Bank of Nova Scotia, in its capacity as administrative
agent and collateral agent under the DIP Credit Agreement, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the DIP
Credit Agreement.

 

“DIP Commitment Party” means the parties that commit severally, and not jointly,
to fund the DIP Facility.

 

“DIP Credit Agreement” means the certain senior secured superpriority
debtor-in-possession credit agreement that governs the DIP Facility (as may be
amended, supplemented, or otherwise modified from time to time) among, the
Company, as borrower, the Debtor guarantors that are party thereto, The Bank of
Nova Scotia, as administrative agent and collateral agent, and the lenders party
thereto, attached as Exhibit E hereto.

 

“DIP Credit Agreement Documents” means the DIP Credit Agreement and any related
documents or agreements governing the DIP Facility (including the DIP Orders),
which documents shall be consistent in all material respects with this Agreement
and the DIP Orders and otherwise in form and substance satisfactory to the
Required Consenting Stakeholders.

 

“DIP Facility” means the $262.5 million debtor-in-possession credit facility to
be provided to the Company on the terms and conditions of the DIP Credit
Agreement and the DIP Order and consistent in all material respects with this
Agreement and otherwise in form and substance satisfactory to the Required
Consenting Stakeholders.

 

“DIP Lenders” means the lenders party to the DIP Credit Agreement.

 



5

 

 

“DIP Order” means the interim or final, as applicable, order of the Bankruptcy
Court setting forth the terms of debtor-in-possession financing and use of cash
collateral, which shall be consistent with the DIP Credit Agreement.

 

“Disclosure Statement” means the related disclosure statement with respect to
the Plan.

 

“Disclosure Statement Order” means the order approving the Disclosure Statement.

 

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

 

“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case whether or
not arising under or in connection with any employment agreement).

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 

“Exit Facility” means the post-petition financing facility to be entered into on
the Plan Effective Date on the terms and conditions set forth in the Exit
Facility Term Sheet.

 

“Exit Facility Documents” means the agreements and related documents governing
the Exit Facility, which shall be on the terms set forth in the Exit Facility
Term Sheet.

 

“Exit Facility Term Sheet” means the term sheet setting forth the terms and
conditions of the Exit Facility, attached to this Agreement as Exhibit F.

 

“First Day Orders” means the orders of the Bankruptcy Court granting the First
Day Pleadings.

 

“First Day Pleadings” means the first-day pleadings that the Company Parties
file with the Bankruptcy Court upon the commencement of the Chapter 11 Cases.

 

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, Entity, instrumentality, agency,
department, commission, court, tribunal of competent jurisdiction or tribal
authority (including any branch, department or official thereof); excluding,
however, any Person engaged in the oil and gas extraction or services business
that is owned in whole or in part by any such U.S. or non-U.S. international,
regional, federal, state, municipal or local governmental, judicial,
administrative, legislative or regulatory authority, Entity, instrumentality,
agency, department, commission, court, or tribunal of competent jurisdiction
(including any branch, department or official thereof).

 

“Hedge Contract” means any forward, swap, option, swaption, or other
over-the-counter derivatives contract or other like instrument, entered into by
a Company Party for hedging or risk management purposes.

 



6

 

 

“Hedge Counterparty” means any Consenting RBL Lender or affiliate thereof that
(a) has a Hedge Contract as of the Execution Date or (b) will enter into a Hedge
Contract following the Petition Date.

 

“Hedging Order” means any order authorizing the Debtors to enter into Amended
ISDAs and new Hedge Contracts, as applicable, with any Consenting RBL Lender
that is a DIP Lender or its affiliate.

 

“Joinder” means a joinder to this Agreement substantially in the form attached
to this Agreement as Exhibit G.

 

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

 

“Management Incentive Plan” means any incentive program for the members of the
management team of the Reorganized Debtors to be established as contemplated in
the Plan, and in accordance with this Agreement and the Definitive Documents.

 

“Milestones” has the meaning set forth in Section 4.01.

 

“New Corporate Governance Documents” means the form of certificate or articles
of incorporation, bylaws, limited liability company agreement, partnership
agreement, shareholders’ agreement, and such other applicable formation,
organizational and governance documents (if any) of Reorganized Gulfport Topco,
the material terms of each of which shall be included in the Plan Supplement.

 

“New Preferred Stock” means the new preferred stock of Reorganized Gulfport
Topco to be issued on the Plan Effective Date subject to the terms and
conditions set forth in the Plan consistent with the terms of the New Preferred
Stock Term Sheet, attached as Exhibit H hereto.

 

“New Unsecured Notes Term Sheet” means that certain term sheet attached as
Exhibit I hereto, which includes the principal economic terms and conditions of
the new unsecured notes to be issued pursuant to the terms of the Plan.

 

“No Recourse Party” has the meaning set forth in Section 15.21.

 

“Notes” means the 2023 Notes, 2024 Notes, 2025 Notes, and 2026 Notes.

 

“Notes Claims” means, collectively, the 2023 Notes, 2024 Notes, 2025 Notes and
2026 Notes.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized or formed (such
as a certificate of incorporation, certificate of formation, certificate of
limited partnership, or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) or which relate to the internal governance of such Person
(such as by-laws, a partnership agreement or an operating, limited liability
company, or members agreement).

 



7

 

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Permits” means any license, permit, registration, authorization, approval,
certificate of authority, accreditation, qualification or similar document or
authority that has been issued or granted by any Governmental Entity.

 

“Permitted Transferee” means each transferee of any Company Claims that meets
the requirements of Section 9.01 and delivers a duly executed Transfer Agreement
to the Company Parties.

 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, limited partnership, joint
venture, association, trust, estate, executor, administrator, Governmental
Entity, or other Entity or organization.

 

“Petition Date” means the date on which the Debtors commence the Chapter 11
Cases.

 

“Plan” has the meaning set forth in the recitals to this Agreement.

 

“Plan Effective Date” means the occurrence of the effective date of the Plan
according to its terms.

 

“Plan Supplement” means the compilation of documents and forms and/or term
sheets of documents, schedules, and exhibits to the Plan that will be filed by
the Debtors with the Bankruptcy Court, each of which shall be consistent in all
material respects with this Agreement (to the extent applicable) and subject to
the consent rights set forth in Section 3.02.

 

“Qualified Marketmaker” means an Entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company Claims (or
enter with customers into long and short positions in Company Claims), in its
capacity as a dealer or market maker in Company Claims and (b) is, in fact,
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

“RBL Agent” means The Bank of Nova Scotia, in its capacity as administrative
agent under the RBL Credit Agreement.

 

“RBL Claims” means any Claim against any Debtor arising under, in connection
with, or related to the RBL Credit Agreement.

 



8

 

 

“RBL Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of December 27, 2013, by and among the Company, as borrower, the Bank of Nova
Scotia, as administrative agent and issuing bank, the Bank of Nova Scotia,
KeyBank National Association, and PNC Bank, National Association, as joint lead
arrangers and joint bookrunners, KeyBank National Association and PNC Bank,
National Association, as co-syndication agents, Credit Suisse AG, Cayman Islands
Branch, Wells Fargo Bank, N.A., and Barclays Bank PLC, as co-documentation
agents, and each of the lenders party thereto, as amended by that certain First
Amendment, dated as of April 23, 2014, that certain Second Amendment, dated as
of November 26, 2014, that certain Third Amendment, dated as of April 10, 2015,
that certain Fourth Amendment and Limited Consent and Waiver dated as of May 29,
2015, that certain Fifth Amendment dated as of September 18, 2015, that certain
Sixth Amendment dated as of February 19, 2016, that certain Seventh Amendment
dated as of December 13, 2016, that certain Eighth Amendment dated as of March
29, 2017, that certain Ninth Amendment dated as of May 4, 2017, that certain
Tenth Amendment dated as of October 4, 2017, that certain Eleventh Amendment
dated as of November 21, 2017, that certain Twelfth Amendment dated as of May
21, 2018, that certain Thirteenth Amendment dated as of November 28, 2018, that
certain Fourteenth Amendment dated as of June 3, 2019, that certain Fifteenth
Amendment, dated as of May 1, 2020, and that certain Sixteenth Amendment, dated
as of July 27, 2020, and as further amended, amended and restated, supplemented,
or otherwise modified from time to time.

 

“RBL Lenders” means holders of RBL Loans.

 

“RBL Loans” means loans outstanding under the RBL Credit Agreement.

 

“Reorganized Debtors” means the Debtors, as reorganized pursuant to and under
the Plan, on and after the Plan Effective Date, or any successors or assigns
thereto.

 

“Reorganized Gulfport Topco” means Gulfport Topco, as reorganized pursuant to
and under the Plan, on and after the Plan Effective Date, or any successor or
assign thereto.

 

“Required Consenting Noteholders” means, as of the relevant date, the Consenting
Noteholders holding at least 50.01 percent of the aggregate outstanding
principal amount of Notes that are held by all Consenting Noteholders.

 

“Required Consenting RBL Lenders” means, as of the relevant date, the Consenting
RBL Lenders holding at least 50.01 percent of the aggregate outstanding
principal amount of RBL Loans that are held by all Consenting RBL Lenders.

 

“Required Consenting Stakeholders” means, collectively, the Required Consenting
RBL Lenders and the Required Consenting Noteholders.

 

“Required Parties” means the Company Parties and the Required Consenting
Stakeholders.

 

“Required Supermajority Consenting Noteholders” means, as of the relevant date,
the Consenting Noteholders holding at least 75.01 percent of the aggregate
outstanding principal amount of Notes that are held by all Consenting
Noteholders.

 

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

 

“Rights Offering” means the at least $50 million rights offering for shares of
New Preferred Stock to be conducted pursuant to the Backstop Commitment
Agreement and the applicable Rights Offering Procedures, as further detailed in
Article IV.D.3 of the Plan.

 



9

 

 

“Rights Offering Documents” means, collectively, any and all agreements,
documents, and instruments delivered or entered into in connection with the
Rights Offering, including the Rights Offering Procedures.

 

“Rights Offering Procedures” means those certain rights offering procedures,
which shall be set forth in the Rights Offering Documents.

 

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Solicitation Materials” means all documents, forms and other materials provided
in connection with the solicitation of votes on the Plan.

 

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 12.01, 12.02, 12.03, or 12.04.

 

“Transaction Expenses” has the meaning set forth in Section 14.

 

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through Hedge Contracts or other transactions).

 

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit J.

 

“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under the Notes, in its capacity as such.

 

1.02 Interpretation. For purposes of this Agreement:

 

(a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

 

(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

 

(c) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time in accordance with this Agreement; provided, however, that any
capitalized terms herein that are defined with reference to another agreement,
are defined with reference to such other agreement as of the date of this
Agreement, without giving effect to any termination of such other agreement or
amendments to such capitalized terms in any such other agreement following the
date hereof;

 



10

 

 

(d) unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

 

(e) the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

 

(f) captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

 

(g) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;

 

(h) the use of “include” or “including” is without limitation, whether stated or
not; and

 

(i) the phrase “counsel to the Consenting Stakeholders” refers in this Agreement
to each counsel specified in Section 15.10 other than counsel to the Company
Parties.

 

Section 2. Effectiveness of this Agreement.

 

2.01 This Agreement shall become effective and binding upon each of the Parties
at 12:00 a.m., prevailing Eastern Time, on the Agreement Effective Date, which
is the date on which all of the following conditions have been satisfied or
waived in accordance with this Agreement:

 

(a) each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties specified in
Section 15.10;

 

(b) the following shall have executed and delivered counterpart signature pages
of this Agreement to counsel to each of the Company Parties:

 

i.holders of at least two-thirds of the aggregate outstanding principal amount
of Notes; and

 

ii.holders of at least two-thirds of the aggregate outstanding principal amount
of RBL Loans.

 

(c) the Company Parties shall have paid in full the Transaction Expenses of the
Consenting Stakeholder Professionals that are accrued but unpaid as of the
Agreement Effective Date, whether or not such Transaction Expenses are then due,
outstanding, or otherwise payable;

 

(d) the Company Parties shall have funded a stay-ahead retainer for Paul, Weiss,
Rifkind, Wharton & Garrison LLP that, as of the Agreement Effective Date, is in
the aggregate amount of $5 million (the “Noteholder Counsel Retainer”);

 



11

 

 

(e) the Company Parties shall have pre-funded the monthly fees of Houlihan
Lokey, Inc. for seven (7) months at a rate of $150,000 per month for a total
pre-fund amount of $1,050,000 (the “Noteholder Advisor Pre-Fund”); and

 

(f) counsel to the Company Parties shall have given notice to counsel to the
Consenting Stakeholders in the manner set forth in Section 15.10 hereof (by
email or otherwise) that the other conditions to the Agreement Effective Date
set forth in this Section 2 have occurred.

 

Section 3. Definitive Documents.

 

3.01 The Definitive Documents governing the Restructuring shall consist of the
following:

 

(a) the DIP Orders;

 

(b) the DIP Credit Agreement Documents;

 

(c) the Disclosure Statement, its exhibits, and any pleadings filed in support
of the Disclosure Statement;

 

(d) the Backstop Approval Order;

 

(e) the Rights Offering Documents;

 

(f) the Backstop Commitment Documents;

 

(g) the Solicitation Materials, and the order approving the Solicitation
Materials;

 

(h) the Disclosure Statement Order;

 

(i) the Plan, Plan Supplement, and all material documents, annexes, schedules,
exhibits, amendments, modifications, or supplements thereto, or other documents
contained therein, including any schedules of assumed or rejected contracts;

 

(j) the First Day Pleadings, and orders granting requested relief;

 

(k) the Confirmation Order, and any pleadings filed in support of Confirmation;

 

(l) the Exit Facility Documents;

 

(m) the Amended ISDA;

 

(n) the Hedging Orders;

 

(o) any Management Incentive Plan or employment agreement entered into after the
date hereof and all additional documents or agreements related thereto;

 



12

 

 

(p) the New Corporate Governance Documents;

 

(q) this Agreement;

 

(r) the De Minimis Asset Sale Order;

 

(s) the New Unsecured Notes Term Sheet;

 

(t) the motions seeking approval of each of the above (and, to the extent
applicable and not otherwise noted, the orders approving each of the above); and

 

(u) any other document necessary or desirable to implement or achieve the
Restructuring Transactions not otherwise listed above; provided, however, that
the following are not Definitive Documents: ministerial notices and similar
ministerial documents; retention applications; fee applications; fee statements;
any similar pleadings or motions relating to the retention or fees of any
professional; or statements of financial affairs and schedules of assets and
liabilities (the “Non-Substantive Documents”).

 

3.02 The Definitive Documents and related motions and orders shall be consistent
with this Agreement, the Plan, and otherwise reasonably acceptable to the
Required Consenting Stakeholders; provided that the Definitive Documents in
Sections 3.01(a)-3.01(i), 3.01(k), 3.01(l), 3.01(n)-3.01(p), and 3.01(r)-3.01(s)
and the related motions and orders shall be consistent with this Agreement, the
Plan, and otherwise in form and substance acceptable to the Required Consenting
Noteholders; provided, further, that the Definitive Documents in
Sections 3.01(a)-3.01(i), 3.01(k)-3.01(n), and 3.01(r)-3.01(s) and the related
motions and orders shall be consistent with this Agreement, the Plan, and
otherwise in form and substance acceptable to the RBL Agent and DIP Agent. The
Definitive Documents not executed or not in a form attached to this Agreement as
of the Execution Date remain subject to negotiation and completion and, except
as expressly contemplated in this Agreement (including as set forth in the
exhibits and annexes hereto), shall be subject to the consent rights in the
preceding sentence and shall be consistent with this Agreement. Upon completion,
the Definitive Documents and every other document, deed, agreement, filing,
notification, letter, or instrument related to the Restructuring Transactions
shall reflect and contain terms, conditions, representations, warranties, and
covenants consistent with the terms of this Agreement (including the exhibits
and annexes hereto), as they may be modified, amended, or supplemented in
accordance with Section 13.

 

3.03 The Company Parties acknowledge and agree that they will provide advance
initial draft copies of the Definitive Documents in Sections 3.01(c),
3.01(e)-3.01(f), 3.01(h)-3.01(i), 3.01(k)-3.01(l), 3.01(n)-3.01(p), and 3.01(s)
to counsel for the Consenting Stakeholders as soon as reasonably practicable,
and will provide such documents no later than five (5) calendar days prior to
the date when any Company Parties intend to file the applicable Definitive
Documents with the Bankruptcy Court; provided, however, that for other
Definitive Documents, if five (5) calendar days in advance is not reasonably
practicable, in no event shall such document be provided later than forty-eight
(48) hours in advance of any filing hereof. The Company Parties acknowledge and
agree that they will provide advance initial draft copies of any substantive
pleadings (which do not include the Non-Substantive Documents) other than the
Definitive Documents to counsel for the Consenting Stakeholders no later than
twenty-four (24) hours prior to the date when any Company Parties intend to file
the applicable substantive pleadings with the Bankruptcy Court.

 



13

 

 

Section 4. Milestones.

 

4.01 During the Agreement Effective Period, the Company Parties shall implement
the Restructuring Transactions in accordance with the following milestones (the
“Milestones”), as applicable, unless extended or waived in writing (which may be
by electronic mail between applicable counsel) by the Company Parties and the
Required Consenting Stakeholders. For the avoidance of doubt, nothing in these
Milestones shall prevent the Debtors from exercising their respective fiduciary
duties under applicable Law; provided that the exercise by the Debtors of a
fiduciary out shall not impede the Consenting Stakeholders’ rights to terminate
this Agreement pursuant to Section 12:

 

(a) no later than 11:59 p.m. (prevailing Central time) on November 13, 2020, the
Company Parties shall have commenced the Chapter 11 Cases in the Bankruptcy
Court and shall have filed the First Day Pleadings;

 

(b) no later than three (3) Business Days after the Petition Date, the
Bankruptcy Court shall have entered the DIP Order on an interim basis;

 

(c) no later than thirty (30) days after the Petition Date, the Company Parties
shall have filed with the Bankruptcy Court the Plan and the Disclosure
Statement;

 

(d) on the date that the Company Parties file the Plan and the Disclosure
Statement with the Bankruptcy Court, the Company Parties shall have filed with
the Bankruptcy Court the Backstop Approval Motion;

 

(e) no later than thirty-five (35) days after the Petition Date, the Bankruptcy
Court shall have entered the DIP Order on a final basis;

 

(f) no later than one hundred (100) days after the Petition Date, the Bankruptcy
Court shall have entered the Disclosure Statement Order;

 

(g) no later than one hundred and forty (140) days after the Petition Date, the
Company Parties shall have filed with the Bankruptcy Court the Plan Supplement;

 

(h) no later than one hundred and sixty-five (165) days after the Petition Date,
the Bankruptcy Court shall have entered the Confirmation Order;

 

(i) no later than one hundred and eighty (180) days after the Petition Date, the
Plan Effective Date shall have occurred; and

 

(j) no later than one hundred and eighty (180) after the Petition Date, the
Bankruptcy Court shall have entered one or more final orders permanently
reducing the future demand reservation fees owed by the Company Parties over the
life of all firm transportation agreements of the Company Parties, taken as
whole, by at least 50% of the amount of all such fees owed on October 31, 2020,
as calculated on a PV-10 basis and reducing the future firm transportation
average daily demand reservation volumes over the life of all of the firm
transportation agreements of the Company Parties as of October 31, 2020, taken
as a whole, by at least 35%.

 



14

 

 

Section 5. Commitments of the Consenting Stakeholders.

 

5.01 General Commitments, Forbearances, and Waivers.

 

(a) Affirmative Commitments. During the Agreement Effective Period, each
Consenting Stakeholder agrees, severally, and not jointly, in respect of all of
its Company Claims, to:

 

(i) vote and exercise any powers or rights available to it (including in any
board, shareholders’, or creditors’ meeting or in any process requiring voting
or approval to which they are legally entitled to participate) in each case, in
favor of any matter requiring approval to the extent consistent with and
necessary to implement the Restructuring Transactions;

 

(ii) refrain from changing, revoking, amending, or withdrawing (or causing such
change, revocation, amendment, or withdrawal of) any vote or election referred
to in clause (i) above except as otherwise permitted pursuant to this Agreement
(including upon the occurrence of a Consenting Stakeholder Termination Event);

 

(iii) negotiate in good faith and use commercially reasonable efforts to execute
and deliver any appropriate additional or alternative provisions or agreements
to address any legal, financial, or structural impediment that may arise that
would prevent, hinder, impede, delay, or are necessary to effectuate the
consummation of, the Restructuring Transactions;

 

(iv) use commercially reasonable efforts to give any required notice, order,
instruction, or direction to the applicable Agents that, in the view of the
Consenting Stakeholders, is necessary to give effect to the Restructuring
Transactions, provided that in no event shall the Consenting Stakeholders be
required to provide an indemnity or bear responsibility for any out-of-pocket
costs related to any such notice, order, instruction, or direction;

 

(v) use commercially reasonable efforts to obtain any Permits and Consents that
are necessary for the Consenting RBL Lenders or Consenting Noteholders to
obtain, as applicable, to implement or consummate any part of the Restructuring
Transactions; and

 

(vi) negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents that are consistent with this Agreement
(to the extent applicable) and to coordinate its activities with the other
Parties (to the extent practicable and subject to the terms hereof) in respect
of all matters concerning the implementation and consummation of the
Restructuring Transactions.

 



15

 

 

(b) Negative Commitments. During the Agreement Effective Period (other than with
respect to clause (vi) as specifically set forth therein), and subject to the
terms of this Agreement, each Consenting Stakeholder agrees, severally, and not
jointly, in respect of all of its Company Claims, that it shall not, other than
to enforce this Agreement or any Definitive Document or as otherwise permitted
under this Agreement, directly or indirectly:

 

(i) object to, delay, impede, or take any other action to materially interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;

 

(ii) propose, file, support, or vote for any Alternative Restructuring Proposal;

 

(iii) take any other actions in direct contravention of this Agreement, the
Plan, or the Definitive Documents, or to the material detriment of the
Restructuring Transactions;

 

(iv) modify the Definitive Documents, in whole or in part, in a manner that is
not consistent with this Agreement in all material respects;

 

(v) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

 

(vi) exercise, or direct any other Person to exercise, any right or remedy
(including, solely for five (5) Business Days following the Execution Date, and
prior to a Hedge Counterparty entering into an Amended ISDA, the designation of
any Early Termination Date, howsoever described or defined, in relation to any
Hedge Contract) for the enforcement, collection, or recovery of any of Company
Claims in or against the Company Parties other than pursuant to the Plan, the
DIP Credit Agreement Documents, and other Definitive Documents;

 

(vii) object to any First Day Pleadings and “second day” pleadings consistent
with this Agreement filed by the Debtors in furtherance of the Restructuring,
including any motion seeking approval of the DIP Facility on the terms set forth
herein and the DIP Credit Agreement;

 

(viii) object to or commence any legal proceeding challenging the liens or
claims (including the priority thereof) granted or proposed to be granted to the
DIP Commitment Parties under the DIP Order; or

 

(ix) object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code, unless otherwise permitted under the Definitive Documents.

 



16

 

 

(c) During the Agreement Effective Period, each Consenting Stakeholder, in
respect of each of its Company Claims, severally, and not jointly, will support,
and will not object to any motion or other pleading or document filed by a
Company Party in the Chapter 11 Cases in furtherance of the Restructuring
Transactions that is consistent with this Agreement.

 

(d) Financing Commitments.

 

(i) During the Agreement Effective Period, and subject in each case to the terms
and conditions of the DIP Credit Agreement Documents, each Consenting RBL Lender
agrees to enter into the DIP Credit Agreement and shall make available for
funding its ratable share of the Commitments (as defined in the DIP Credit
Agreement);

 

(ii) During the Agreement Effective Period, and subject in each case to the
terms and conditions of the Exit Facility Term Sheet and to the Exit Facility
Documents being reasonably acceptable to the Required Consenting RBL Lenders,
each Consenting RBL Lender agrees to enter into the Exit Facility and shall make
available for funding its ratable share of the Aggregate Commitments (as defined
in the Exit Facility Term Sheet) and of the First-Out Term Loans (as defined in
the Exit Facility Term Sheet); and

 

(iii) Each existing Hedge Counterparty shall enter into an Amended ISDA
concurrent herewith, but in any event within five (5) Business Days after the
Execution Date.

 

5.02 Backstop Commitment. The Backstop Commitment Parties hereby commit to
backstop the Rights Offering on the terms set forth in the Backstop Commitment
Agreement, attached hereto as Exhibit D.

 

5.03 Commitments with Respect to Chapter 11 Cases.

 

(a) During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall, subject to receipt by such Consenting Stakeholder of the Solicitation
Materials:

 

(i) vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the
Solicitation Materials and the ballot;

 

(ii) support the mutual release and exculpation provisions to be provided in the
Plan;

 

(iii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

 



17

 

 

(iv) not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (i)-(iii)
above; provided that nothing in this Agreement shall prevent any Party from
withholding, amending, or revoking (or causing the same) its timely consent or
vote with respect to the Plan if this Agreement has been terminated in
accordance with its terms with respect to such Party.

 

(b) During the Agreement Effective Period, each Consenting Stakeholder, in
respect of each of its Company Claims, will support, and will not directly or
indirectly object to, delay, impede, or take any other action to interfere with
any motion or other pleading or document filed by a Company Party in the
Bankruptcy Court that is consistent with this Agreement, including Section 3.02
of this Agreement.

 

Section 6. Additional Provisions Regarding the Consenting Stakeholders’
Commitments.

 

6.01 The Parties understand that the Consenting RBL Lenders and Consenting
Noteholders are engaged in a wide range of financial services and businesses. In
furtherance of the foregoing, the Parties acknowledge and agree that, to the
extent a Consenting RBL Lender or Consenting Noteholder expressly indicates on
its signature page hereto that it is executing this Agreement on behalf of
specific trading desk(s) and/or business group(s) of the Consenting RBL Lender
or Consenting Noteholder, the obligations set forth in this Agreement shall only
apply to such trading desk(s) and/or business group(s) and shall not apply to
any other trading desk or business group of the Consenting RBL Lender or
Consenting Noteholder, so long as they are not acting at the direction or for
the benefit of the Consenting RBL Lender or Consenting Noteholder, or such
entities’ investment in the Company; provided that the foregoing shall not
diminish or otherwise affect the obligations and liability therefor of any legal
entity that (i) executes this Agreement or (ii) on whose behalf this Agreement
is executed by a Consenting RBL Lender or Consenting Noteholder.

 

6.02 Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall:

 

(a) be construed to prohibit any Consenting Stakeholder from appearing as a
party in interest and filing papers in any matter to be adjudicated in the
Chapter 11 Cases, so long as such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement;

 

(b) affect the ability of any Consenting Stakeholder to consult with any other
Consenting Stakeholder, the Company Parties, or any other party in interest in
the Chapter 11 Cases (including any official committee and the United States
Trustee);

 

(c) impair or waive the rights of any Consenting Stakeholder to assert or raise
any objection permitted under this Agreement in connection with the
Restructuring Transactions;

 

(d) prevent any Consenting Stakeholder from enforcing this Agreement or any
other Definitive Document, or from contesting whether any matter, fact, or thing
is a breach of or is inconsistent with, such document(s);

 



18

 

 

(e) limit the ability of a Consenting Stakeholder to purchase, sell, or enter
into any transaction regarding the Company Claims, subject to the terms hereof;

 

(f) (i) prevent any Consenting Stakeholder from taking any action which is
required by applicable Law, (ii) require any Consenting Stakeholder to take any
action which is prohibited by applicable Law or to waive or forego the benefit
of any applicable legal professional privilege, or (iii) require any Consenting
Stakeholder to incur any expenses, liabilities, or other obligations, or agree
to any commitments, undertakings, concessions, indemnities, or other
arrangements that could result in expenses, liabilities, or other obligations;

 

(g) prevent any Consenting Stakeholder by reason of this Agreement or the
Restructuring Transactions from making, seeking, or receiving any regulatory
filings, notifications, consents, determinations, authorizations, permits,
approvals, licenses, or the like;

 

(h) prevent any Consenting Stakeholder from taking any action that is necessary
to preserve or defend the validity, existence, or priority of its Company
Claims, including, without limitation, the filing of a proof of claim against
any Company Party;

 

(i) require any Consenting Stakeholders to incur, assume, become liable for any
liabilities or other obligations, or to commence litigation or agree to any
commitments, undertakings, concessions, indemnities, or other arrangements to
such Consenting Stakeholders, in each case, that could result in liabilities or
other obligations to such Consenting Stakeholders, other than as reasonably
necessary to comply with the obligations under this Agreement; or

 

(j) obligate a Consenting Stakeholder to deliver a vote to support the Plan or
prohibit a Consenting Stakeholder from withdrawing such vote, in each case from
and after the Termination Date (other than a Termination Date as a result of the
occurrence of the Effective Date); provided that upon the withdrawal of any such
vote after the Termination Date (other than a Termination Date as a result of
the occurrence of the Effective Date), such vote shall be deemed void ab initio
and such Consenting Stakeholder shall have the opportunity to change its vote.

 

6.03 DIP Facility. Capitalized terms used but not defined in this Section 6.03
shall have the meaning set forth in the DIP Credit Agreement Documents and the
DIP Orders.

 

(a) Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall affect the rights of the DIP Agent and the DIP Lenders under the
DIP Orders or the DIP Credit Agreement Documents and to the extent of any
conflict between this Agreement and the DIP Orders or the DIP Credit Agreement
Documents or the Hedging Order, the DIP Orders or the DIP Credit Agreement
Documents or the Hedging Order, as applicable, shall govern.

 

(b) Each of the Consenting Stakeholders irrevocably consents to (i) the DIP
Facility and the use of Cash Collateral (each as defined in the DIP Orders),
(ii) the priming of the Prepetition First Liens by the DIP Liens (each as
defined in the DIP Orders), as set forth in the DIP Orders, and (iii) the entry
of the DIP Orders.

 



19

 

 

Section 7. Commitments of the Company Parties.

 

7.01 Affirmative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, the Company Parties agree to:

 

(a) support and take all reasonable and necessary and desirable steps to
(i) consummate the Restructuring Transactions in accordance with this Agreement,
(ii) prosecute and defend any appeals relating to the Confirmation Order, and
(iii) comply with each Milestone set forth in this Agreement;

 

(b) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
herein, support and take all steps reasonably necessary and desirable to address
any such impediment;

 

(c) use commercially reasonable efforts to obtain any and all required
governmental, regulatory, environmental, and/or third-party approvals for the
Restructuring Transactions;

 

(d) use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent, and to the extent the Company Parties receive any Joinders
or Transfer Agreements, notify the Consenting Stakeholders of such Joinders and
Transfer Agreements;

 

(e) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

 

(f) actively oppose and object to the efforts of any person seeking to object
to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring (including, if applicable,
the filing of timely objections or written responses) to the extent such
opposition or objection is reasonably necessary or desirable to facilitate
implementation of the Restructuring;

 

(g) consult with the Consenting Stakeholders and their advisors as to:

 

(i) the status and progress of the contract rejection process, the negotiations
of the Definitive Documents, and discussions with shareholders;

 

(ii) any potential rejection, termination, breach, assumption, renegotiation, or
other modification with respect to any of the Company Parties’ midstream
contracts or entry into any new midstream contracts by the Company Parties;

 



20

 

 

(iii) the payment of any prepetition claims in excess of $1 million to the
extent the payment of such claims is not authorized by this Agreement, the Plan,
or any First Day Order other than the DIP Orders;

 

(iv) the business and financial (including liquidity and budget) performance of
the Company Parties;

 

(v) hedging strategies (it being understood that so long as the required
consultation or consent, as the case may be, is obtained regarding hedging
strategies, then no consultation or consent is required to enter into individual
hedge contracts);

 

(vi) strategy concerning the maximization of tax efficiencies;

 

(vii) the Claims reconciliation process;

 

(viii) changes to the compensation of management team members; and

 

(ix) the status of obtaining any necessary or desirable authorizations
(including consents) from any competent judicial body, governmental authority,
banking, taxation, supervisory, regulatory body, or any stock exchange;

 

(h) without limiting any consent rights otherwise provided in this Agreement,
obtain the consent of the Required Consenting Stakeholders prior to effecting
any action, series of actions, payment, or strategy, as applicable, contemplated
by Sections 7.01(g)(ii), 7.01(g)(iii), or 7.01(g)(v) above if the amount is at
least $1 million;

 

(i) provide the Consenting Stakeholders reasonable access to the books and
records of the Company Parties upon reasonable advance notice to the Company
Parties and without disruption to the operation of the Company Parties’
business;

 

(j) provide the Consenting Stakeholders reasonable access to the management of
the Company Parties upon reasonable advance notice to the Company Parties and
without disruption to the operation of the Company Parties’ business;

 

(k) inform counsel to the Consenting Stakeholders as soon as reasonably
practicable after becoming aware of:

 

(i) any event or circumstance that has occurred, or that is reasonably likely to
occur (and if it did so occur), that would permit any Party to terminate, or
would result in the termination of, this Agreement with respect to such Party;

 

(ii) any matter or circumstance which they know, or suspect is likely, to be a
material impediment to the implementation or consummation of the Restructuring
Transactions;

 

(iii) any notice of any commencement of any material involuntary insolvency
proceeding, legal suit for payment of material debt, or enforcement of a
security interest by any person in respect of material property owned by any
Company Party;

 



21

 

 

(iv) any breach of this Agreement (including any breach by any Company Party);

 

(v) the status and progress of the Restructuring Transactions, including
progress in relation to the negotiations of the Definitive Documents;

 

(vi) the status of obtaining any necessary or desirable authorizations
(including any consents) from any competent judicial body, governmental
authority, banking, taxation, supervisory, or regulatory body or any stock
exchange;

 

(vii) any representation or statement made or deemed to be made by them under
this Agreement which is or proves to have been materially incorrect or
misleading in any respect when made or deemed to be made; and

 

(viii) any material operations or financial developments of the Company Parties.

 

(l) use commercially reasonable efforts to maintain their good standing under
the Laws of the state or other jurisdiction in which they are incorporated or
organized;

 

(m) (A) provide counsel for the Consenting Stakeholders all Definitive Documents
and substantive pleadings (including, without limitation, all First Day
Pleadings and “second day” pleadings) and any other substantive documents that
the Company Parties intend to file in the Chapter 11 Cases no later than the
time specified in Section 3.03 hereof, and (B) be available to consult in good
faith with counsel to the Consenting Stakeholders regarding the form and
substance of any document referred to in the immediately preceding clause (A)
before filing such document in the Chapter 11 Cases;

 

(n) use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent;

 

(o) comply with the terms, conditions, and obligations of the DIP Credit
Agreement Documents, including the DIP Orders, once approved or entered, as
applicable, by the Bankruptcy Court;

 

(p) operate their businesses in the ordinary course, taking into account the
Restructuring Transactions and the Chapter 11 Cases;

 

(q) on or after the date hereof, not engage in any material merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside of the ordinary course of
business other than the Restructuring Transactions; provided that the foregoing
shall not prohibit any actions taken pursuant to the De Minimis Asset Sale Order
or any First Day Order other than the DIP Orders; provided that the foregoing
does not prevent any incurrence of indebtedness pursuant to the DIP Orders.

 



22

 

 

(r) timely file a formal objection, after consultation in good faith with the
Consenting Stakeholders, to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order (i) directing the appointment of a
trustee or examiner (with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, (iii) dismissing the Chapter 11
Cases, or (iv) directing the appointment of an equity committee, whether
pursuant to section 1102(a)(2) of the Bankruptcy Code or otherwise, in the
Chapter 11 Cases;

 

(s) support the mutual release and exculpatory provisions to be provided in the
Plan;

 

(t) timely file a formal objection, after consultation in good faith with the
Consenting Stakeholders, to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order modifying or terminating the Company
Parties’ exclusive right to file and/or solicit acceptances of a plan of
reorganization, as applicable;

 

(u) engage Alvarez & Marsal, Inc., or another person acceptable to the Required
Consenting Stakeholders, as Chief Restructuring Officer, who shall report to the
Chief Executive Officer of the Company;

 

(v) not establish, effectuate, or seek approval of any additional incentive or
retention plans, including a key employee incentive plan or a key employee
retention plan, during the course of the Chapter 11 Cases;

 

(w) fund the Noteholder Counsel Retainer and the Noteholder Advisor Pre-Fund in
accordance with Sections 2.01(d) and 2.01(e) hereof; and

 

(x) pay the Transaction Expenses of the Consenting Stakeholder Professionals in
accordance with Section 14 hereof.

 

7.02 Negative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

 

(a) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

 

(b) take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring Transactions described in, this Agreement or the Plan;

 

(c) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, transfer any asset or right of the Company Parties
or any asset or right used in the business of the Company Parties to any person
or entity outside the ordinary course of business without the consent of the
Required Consenting Stakeholders; provided that the foregoing shall not prohibit
any actions taken pursuant to any First Day Order (other than the DIP Orders) or
the De Minimis Asset Sale Order.

 



23

 

 

(d) take or fail to take any action outside the ordinary course of business
(except to the extent expressly contemplated by the Plan) if such action or
failure to act would cause a change to the tax status of any Company Party or be
expected to cause, individually or in the aggregate, a material adverse tax
consequence to the Company Parties pursuant to the Plan, without the consent of
the Required Consenting Stakeholders;

 

(e) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, engage in any merger, consolidation, disposition,
acquisition, investment, dividend, incurrence of indebtedness or other similar
transaction outside the ordinary course of business, other than the transactions
contemplated herein and on the terms contemplated hereby without the consent of
the Required Consenting Stakeholders; provided that the foregoing shall not
prohibit any actions taken pursuant to any First Day Order (other than the DIP
Orders) or the De Minimis Asset Sale Order.

 

(f) enter into any commitment or agreement with respect to debtor-in-possession
financing, cash collateral, and/or exit financing other than the facilities
contemplated under the DIP Facility and Exit Facility;

 

(g) incur any liens or security interest, other than those existing immediately
prior to the date hereof, those permitted under the DIP Facility, or those
granted under the DIP Facility, the Exit Facility, or the Hedging Order;

 

(h) modify the Plan, in whole or in part, in a manner that does not comply with
this Agreement;

 

(i) withdraw or revoke the Plan or publicly announce its intention not to pursue
the Plan;

 

(j) file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement, the Plan, or
the Definitive Documents;

 

(k) commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, avoidability, perfection, or priority of the
obligations under or liens securing the RBL Credit Agreement;

 

(l) commence, support, or join any litigation or adversary proceedings against
the Consenting Stakeholders;

 

(m) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, issue, sell, pledge, dispose of or encumber any
additional shares of, or any options, warrants, conversion privileges or rights
of any kind to acquire any shares of, any of its Equity Interests, including
capital stock or limited liability company interests;

 



24

 

 

(n) amend or propose to amend its respective certificate or articles of
incorporation, bylaws or comparable organizational documents in a manner
inconsistent with this Agreement or the Plan;

 

(o) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, split, combine or reclassify any outstanding shares
of its capital stock or other Equity Interests, or declare, set aside or pay any
dividend or other distribution payable in cash, stock, property or otherwise
with respect to any of its Equity Interests;

 

(p) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, redeem, purchase, or acquire or offer to acquire any
of its Equity Interests, including capital stock or limited liability company
interests;

 

(q) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, incur or suffer to exist any indebtedness or debt,
or guarantee any indebtedness or enter into any “keep well” or other agreement
to maintain any financial condition of another person, except indebtedness
existing and outstanding immediately before the Petition Date, trade payables,
liabilities arising and incurred in the ordinary course of business, and
indebtedness arising under the DIP Facility; provided that the foregoing shall
not prohibit any actions taken pursuant to any First Day Order or the De Minimis
Asset Sale Order; or

 

(r) except as contemplated by this Agreement, the Plan, or pursuant to the
Restructuring Transactions, change materially its financial or tax accounting
methods, except insofar as may have been required by a change in GAAP or
applicable law, or revalue any of its material assets.

 

Section 8. Additional Provisions Regarding Company Parties’ Commitments.

 

8.01 Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party (including any special
committee of such governing body, as applicable), after consulting with counsel,
to take any action or to refrain from taking any action to the extent taking or
failing to take such action would be inconsistent with applicable Law or its
fiduciary obligations under applicable Law, and any such action or inaction
pursuant to this Section 8.01 shall not be deemed to constitute a breach of this
Agreement; provided, however, that this Section 8.01 shall not impede any
Party’s right to terminate this Agreement pursuant to Section 12. The Company
Parties shall give prompt written notice to counsel to the Consenting
Stakeholders of any determination in accordance with this Section 8.01 to take
or refrain from taking any action.

 



25

 

 

8.02 Notwithstanding anything contrary to this Agreement (but subject to Section
8.01), each Company Party and its respective directors, officers, employees,
investment bankers, attorneys, accountants, consultants, and other advisors or
representatives shall not solicit an Alternative Restructuring Proposal, offer,
indication of interest, or inquiry for one or more Alternative Restructuring
Proposals, but shall have the right to consider, respond to, and facilitate
Alternative Restructuring Proposals and in furtherance thereof, may: (a) provide
access to non-public information concerning any Company Party to any Entity or
enter into Confidentiality Agreements or nondisclosure agreements with any
Entity regarding Alternative Restructuring Proposals; (b) maintain or continue
discussions or negotiations with respect to Alternative Restructuring Proposals;
(c) otherwise cooperate with, assist, participate in, or facilitate any
inquiries, proposals, discussions, or negotiation of Alternative Restructuring
Proposals; and/or (d) enter into or continue discussions or negotiations with
holders of Claims against or Equity Interests in a Company Party (including any
Consenting Stakeholder), any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee), or any other
Entity regarding Alternative Restructuring Proposals; provided that the
applicable Company Party or its respective directors, officers, employees,
investment bankers, attorneys, accountants, consultants, or other advisors or
representatives shall (y) provide notice and a copy of any Alternative
Restructuring Proposal to counsel to the Consenting Stakeholders within
one (1) Business Day of receipt, and (z) inform counsel to the Consenting
Stakeholders of any decision to exercise a Fiduciary Out within 24 hours of such
decision being made.

 

8.03 Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.

 

Section 9. Transfer of Equity Interests and Securities.

 

9.01 During the Agreement Effective Period, no Consenting Stakeholder shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any Company
Claims to any affiliated or unaffiliated party, including any party in which it
may hold a direct or indirect beneficial interest, unless:

 

(a) in the case of any Company Claims, the authorized transferee is either (i) a
qualified institutional buyer as defined in Rule 144A of the Securities Act,
(ii) a non-U.S. Person in an offshore transaction as defined under Regulation S
under the Securities Act, (iii) an institutional accredited investor (as defined
in the Rules), (iv) with respect to RBL Claims, any assignee that satisfies the
conditions to assignment in Section 12.04(b) of the RBL Credit Agreement, or (v)
a Consenting Stakeholder; and

 

(b) either (i) the transferee executes and delivers to counsel to the Company
Parties, within five (5) Business Days of the proposed Transfer, a Transfer
Agreement or (ii) the transferee is a Consenting Stakeholder and the transferee
provides notice of such Transfer (including the amount and type of Company Claim
Transferred) to counsel to the Company Parties within five (5) Business Days of
such acquisition.

 

9.02 Upon compliance with the requirements of Section 9.01 and delivery of a
duly executed Transfer Agreement to the Company Parties, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under
this Agreement to the extent of the rights and obligations in respect of such
transferred Company Claims. Any Transfer in violation of Section 9.01 shall be
void ab initio.

 



26

 

 

9.03 This Agreement shall in no way be construed to preclude the Consenting
Stakeholders (in their capacities as Consenting Stakeholders) from acquiring
additional Company Claims; provided, however, that (a) such additional Company
Claims shall automatically and immediately upon acquisition by a Consenting
Stakeholder be deemed subject to the terms of this Agreement (regardless of when
or whether notice of such acquisition is given to counsel to the Company Parties
or counsel to the Consenting Stakeholders) and (b) such Consenting Stakeholder
must provide notice of such acquisition (including the amount and type of
Company Claim acquired) to counsel to the Company Parties within five (5)
Business Days of such acquisition.

 

9.04 This Section 9 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Stakeholder to Transfer any of its Company
Claims. Notwithstanding anything to the contrary herein, to the extent a Company
Party and another Party have entered into a Confidentiality Agreement, the terms
of such Confidentiality Agreement shall continue to apply and remain in full
force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality
Agreements.

 

9.05 Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims from a Consenting Stakeholder with the purpose and intent of
acting as a Qualified Marketmaker for such Company Claims shall not be required
to execute and deliver a Transfer Agreement in respect of such Company Claims if
(a) such Qualified Marketmaker subsequently transfers such Company Claims (by
purchase, sale assignment, participation, or otherwise) within ten (10) Business
Days of its acquisition to a transferee that is an Entity that is not an
Affiliate, affiliated fund, or affiliated Entity with a common investment
advisor; (b) the transferee otherwise is a Permitted Transferee under
Section 9.01; and (c) the Transfer otherwise is a permitted Transfer under
Section 9.01. To the extent that a Consenting Stakeholder is acting in its
capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale,
assignment, participation, or otherwise) any right, title or interests in
Company Claims that the Qualified Marketmaker acquires from a holder of the
Company Claims who is not a Consenting Stakeholder without the requirement that
the transferee be a Permitted Transferee.

 

9.06 Notwithstanding anything to the contrary in this Section 9, the
restrictions on Transfer set forth in this Section 9 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such Claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

 

Section 10. Representations and Warranties of Consenting Stakeholders.

 

Each Consenting Stakeholder severally, and not jointly, represents and warrants
that, as of the date such Consenting Stakeholder executes and delivers this
Agreement and as of the Plan Effective Date:

 

(a) it is the beneficial or record owner of the face amount of the Company
Claims or is the nominee, investment manager, or advisor for beneficial holders
of the Company Claims reflected in such Consenting Stakeholder’s signature page
to this Agreement, a Joinder, or a Transfer Agreement, as applicable (as may be
updated pursuant to Section 9);

 



27

 

 

(b) it has the full power and authority to act on behalf of, vote and consent to
matters concerning, such Company Claims;

 

(c) such Company Claims are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, Transfer, or encumbrances of
any kind, that would adversely affect in any way such Consenting Stakeholder’s
ability to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

 

(d) it has the full power to vote, approve changes to, and Transfer all of its
Company Claims referable to it as contemplated by this Agreement subject to
applicable Law; and

 

(e) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (B) not a U.S. Person (as defined in Regulation S of the
Securities Act), or (C) an institutional accredited investor (as defined in the
Rules), and (ii) any securities acquired by the Consenting Stakeholder in
connection with the Restructuring Transactions will have been acquired for
investment and not with a view to distribution or resale in violation of the
Securities Act.

 

Section 11. Mutual Representations, Warranties, and Covenants.

 

Each of the Parties severally and not jointly, represents, warrants, and
covenants to each other Party, as of the date such Party executed and delivers
this Agreement and as of the Plan Effective Date (for the avoidance of doubt, a
Consenting Noteholder that is an investment advisor, sub-advisor, or manager of
discretionary accounts that beneficially hold Notes Claims only represents,
warrants, or covenants under this Section 11 with respect to such discretionary
accounts):

 

(a) it shall not, directly or indirectly, initiate, or have initiated on its
behalf, any litigation or proceeding of any kind with respect to the Chapter 11
Cases, this Agreement, or the other Restructuring Transactions contemplated
herein against the other Parties other than to enforce this Agreement or any
Definitive Document or as otherwise permitted under this Agreement or any
Definitive Document;

 

(b) it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

 

(c) except as expressly provided in this Agreement, the Plan, and the Bankruptcy
Code, no consent or approval is required by any other Person or Entity in order
for it to effectuate the Restructuring Transactions contemplated by, and perform
its respective obligations under, this Agreement;

 



28

 

 

(d) the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its Organizational
Documents;

 

(e) except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

 

(f) except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

 

Section 12. Termination Events

 

12.01 Consenting Stakeholder Termination Events. This Agreement may be
terminated (a) with respect to any Consenting RBL Lender, by such Consenting RBL
Lender, (b) with respect to any Consenting Noteholder, by such Consenting
Noteholder, in each case by the delivery to the Parties of a written notice in
accordance with Section 15.10 hereof upon the occurrence of any of the following
events:

 

(a) the breach by a Company Party of any of the representations, warranties, or
covenants of the Company Parties set forth in this Agreement that remains
uncured for five (5) Business Days after such terminating Consenting Stakeholder
transmits a written notice in accordance with Section  15.10 hereof detailing
any such breach;

 

(b) any of the Milestones set forth in Section 4.01 (as may be extended or
waived in accordance with this Agreement) has not been achieved by the date
specified for such Milestone;2

 

(c) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for ten (10) Business Days
after such terminating Consenting Stakeholder transmits a written notice in
accordance with Section 15.10 hereof detailing any such issuance; provided,
however, that this termination right may not be exercised by any Party that
sought or requested such ruling or order in contravention of any obligation set
out in this Agreement;

 

(d) the board of directors, board of managers, or such similar governing body of
any Company Party determines (including any special committee of such governing
body, as applicable), after consulting with its advisors (i) that proceeding
with any of the Restructuring Transactions would be inconsistent with the
exercise of its fiduciary duties or applicable Law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal;

 



 



2For the avoidance of doubt, no Party may terminate this Agreement on account of
failure to satisfy a Milestone to the extent that such failure is primarily
caused by or primarily resulting from such Party’s own action (or failure to
act) in breach of this Agreement; provided that an individual Consenting
Stakeholders’ action (or failure to act) shall not be imputed to the Consenting
Stakeholders as a group or any other individual Consenting Stakeholder.

 



29

 

 

(e) the Bankruptcy Court enters an order denying confirmation of the Plan or any
material provision thereof, including any provisions in the Plan relating to
releases by the Company Parties of the Consenting Stakeholders, or any material
provisions relating to third party releases of the Consenting Stakeholders and
such order remains in effect for five (5) Business Days following the entry
thereof;

 

(f) the Bankruptcy Court enters an order, or any Company Party files a motion or
application seeking an order (i) converting one or more of the Chapter 11 Cases
of a Company Party to a case under chapter 7 of the Bankruptcy Code, (ii)
appointing an examiner with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code or a chapter 11 trustee in one or more
of the Chapter 11 Cases of a Company Party, or (iii) rejecting this Agreement;

 

(g) any order approving the Plan or the Disclosure Statement is reversed,
stayed, dismissed, vacated, or reconsidered without the prior written consent of
the Required Consenting Stakeholders or is modified or amended (i) in a manner
that is inconsistent with this Agreement and (ii) remains uncured for five (5)
Business Days after such terminating Consenting Stakeholder transmits a written
notice in accordance with Section 15.10 hereof describing any such breach;

 

(h) the making public, modification, amendment or filing of any of the
Definitive Documents by any Company Party that contains terms or conditions that
have not received the consent of the applicable Consenting Stakeholders as
provided for in Section 3 of this Agreement (i) in a manner that is adverse to
the Consenting Stakeholders seeking termination pursuant to this provision and
(ii) remains uncured for five (5) Business Days after such terminating
Consenting Stakeholders transmits a written notice in accordance with Section
15.10 hereof describing any such breach;

 

(i) (i) the occurrence of the DIP Maturity Date, (ii) the termination or
modification of the Interim DIP Order or the Final DIP Order in a manner that is
inconsistent with the DIP Credit Agreement; (iii) the termination of any order
or agreement permitting the use of cash collateral in the Chapter 11 Cases; or
(iv) the occurrence of an Event of Default under the DIP Credit Agreement that
shall not have been cured within any applicable grace periods or waived pursuant
to the terms of the DIP Credit Agreement;

 

(j) the Company amends the Plan, the Disclosure Statement, the Definitive
Documents, or any amendments, modifications, exhibits or supplements thereto in
a manner that is not permitted by this Agreement; or

 

(k) the Company Parties (i) withdraw the Plan, (ii) publicly announce their
intention not to support the Restructuring Transactions, or (iii) file, publicly
announce, execute a definitive written agreement with respect to an Alternative
Restructuring Proposal or determine not to grant releases to any Consenting
Stakeholder.

 



30

 

 

If, after termination of this Agreement by any Consenting Stakeholder, holders
of less than two-thirds of the aggregate outstanding principal amount of Notes
or holders of less than two-thirds of the aggregate outstanding principal amount
of RBL Loans are party to this Agreement, the Required Consenting Stakeholders
may, in their sole discretion, terminate this Agreement upon three (3) Business
Days’ written notice to all Parties, which shall be delivered in accordance with
Section 15.10.

 

12.02 Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 15.10 hereof upon the occurrence of any of the following
events:

 

(a) with respect to the Consenting RBL Lenders, the breach in any material
respect by the Consenting RBL Lenders holding an amount of the RBL Claims that
would result in non-breaching Consenting RBL Lenders holding less than
two-thirds of the aggregate principal amount outstanding of the RBL Claims, of
any provision set forth in this Agreement that remains uncured for a period of
five (5) Business Days after the receipt by counsel to the RBL Agent of notice
of such breach;

 

(b) with respect to the Consenting Noteholders, the breach in any material
respect by the Consenting Stakeholders holding an amount of the Notes that would
result in non-breaching Consenting Noteholders holding less than two-thirds of
the aggregate principal amount outstanding of the Notes, of any provision set
forth in this Agreement that remains uncured for a period of five (5) Business
Days after the receipt by counsel to the Consenting Noteholders of notice of
such breach;

 

(c) the board of directors, board of managers, or such similar governing body of
any Company Party determines (including any special committee of such governing
body, as applicable), after consulting with its advisors, (i) that proceeding
with any of the Restructuring Transactions would be inconsistent with the
exercise of its fiduciary duties or applicable Law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal (such
determination, a “Fiduciary Out”);

 

(d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for ten (10) Business Days
after such terminating Company Party transmits a written notice in accordance
with Section 15.10 hereof detailing any such issuance; provided, however, that
this termination right shall not apply to or be exercised by any Company Party
that sought or requested such ruling or order in contravention of any obligation
or restriction set out in this Agreement; or

 

(e) the Bankruptcy Court enters an order denying confirmation of the Plan and
such order remains in effect for five (5) Business Days after entry of such
order.

 

12.03 Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Stakeholders; and (b) each Company Party.

 



31

 

 

12.04 Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice immediately upon the Plan
Effective Date.

 

12.05 Effect of Termination. Upon the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect as to such Party
and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or causes of action. Upon the occurrence of a Termination
Date, any and all consents or ballots tendered by the Parties subject to such
termination before a Termination Date shall be deemed, for all purposes, to be
null and void from the first instance, without regard to any impact of the
automatic stay under section 362 of the Bankruptcy Code, which the Company
agrees to waive pursuant to the terms of this Agreement, and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Restructuring Transactions and this Agreement or otherwise and such consents or
ballots may be changed or resubmitted regardless of whether the applicable
voting deadline has passed (without the need to seek a court order or consent
from the Company allowing such change or resubmission); provided, however, any
Consenting Stakeholder withdrawing or changing its vote pursuant to this Section
12.05 shall promptly provide written notice of such withdrawal or change to
counsel to the Company Parties and, if such withdrawal or change occurs on or
after the Petition Date, file notice of such withdrawal or change with the
Bankruptcy Court. Nothing in this Agreement shall be construed as prohibiting a
Company Party or any of the Consenting Stakeholders from contesting whether any
such termination is in accordance with its terms or to seek enforcement of any
rights under this Agreement that arose or existed before a Termination Date.
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict (a) any right of any
Company Party or the ability of any Company Party to protect and reserve its
rights (including rights under this Agreement), remedies, and interests,
including its claims against any Consenting Stakeholder, and (b) any right of
any Consenting Stakeholder, or the ability of any Consenting Stakeholder, to
protect and preserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Company Party or
Consenting Stakeholder. No purported termination of this Agreement shall be
effective under this Section 12.05 or otherwise if the Party seeking to
terminate this Agreement is in material breach of this Agreement, except a
termination pursuant to Section 12.02(d). Nothing in this Section 12.05 shall
restrict any Company Party’s right to terminate this Agreement in accordance
with Section 12.02(c).

 

12.06 Limitations. No Party may terminate this Agreement on account of a
Termination Event if the occurrence of such Termination Event was primarily
caused by, or primarily resulted from, such Party’s own actions (or failure to
act) in breach of the terms of this Agreement; provided that an individual
Consenting Stakeholders’ action (or failure to act) shall not be imputed to the
Consenting Stakeholders as a group or any other individual Consenting
Stakeholder.

 



32

 

 

Section 13. Amendments and Waivers

 

(a) This Agreement (or any exhibit, annex, or schedule hereto) may be modified,
amended, or supplemented, or a condition or requirement of this Agreement (or
any exhibit, annex, or schedule hereto) may be waived, in a writing signed by:
(a) each Company Party, and (b) solely with respect to any modification,
amendment, waiver, or supplement that alters the rights of such Parties (which,
for the avoidance of doubt, includes any change to this Section 13 affecting
such Parties), the Required Consenting Stakeholders, as applicable.
Notwithstanding the foregoing, the consent of each such affected Consenting
Stakeholder shall also be required to effectuate any modification, amendment,
waiver, or supplement if the proposed modification, amendment, waiver, or
supplement (x) has a material, disproportionate (as compared to other Consenting
Stakeholders holding Claims within the same class as provided for in the Plan)
adverse effect on any of the Company Claims held by a Consenting Stakeholder, or
(y) changes the economic treatment otherwise provided to any Consenting
Stakeholders; provided, however, that if the modification, amendment, waiver, or
supplement described in clause (y) above solely affects a Consenting Noteholder
in a manner that is proportionate with respect to each of the Consenting
Noteholders, only the consent of the Required Supermajority Consenting
Noteholders shall be required to effectuate such modification, amendment,
waiver, or supplement. Notwithstanding anything herein to the contrary, for the
avoidance of doubt, no amendment, modification, waiver, or supplement of this
Section 13 shall be effective without the consent of each Party hereto.

 

(b) Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio as to any
non-consenting Party affected thereby.

 

(c) The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement shall operate as a waiver of any such right, power or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power or remedy by a Party preclude any other or further exercise of
such right, power or remedy or the exercise of any other right, power or remedy
by such Party. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by Law.

 

(d) Any consent or waiver contemplated in this Agreement may be provided by
electronic mail from counsel to the relevant Parties.

 

(e) Notwithstanding Section 13(a) of this Agreement, any modification,
amendment, or change to the definition of “Required Consenting Noteholders”
shall require the consent of each Consenting Noteholder holding Notes Claims
that is a Consenting Noteholder as of the date of such modification, amendment,
or change.

 

(f) Notwithstanding Section 13(a) of this Agreement, any modification,
amendment, or change to the definition of “Required Consenting RBL Lenders”
shall require the consent of each Consenting RBL Lender holding RBL Claims that
is a Consenting RBL Lender as of the date of such modification, amendment, or
change.

 



33

 

 

Section 14. Transaction Expenses.

 

14.01 The Company Parties shall pay and reimburse all prepetition and
postpetition fees and expenses of the Consenting Stakeholder Professionals (the
“Transaction Expenses”) and, unless otherwise agreed to by the Company and the
applicable firm, the Company shall (i) pay, as a precondition to effectiveness
of this Agreement, the Transaction Expenses accrued by the Consenting Noteholder
Professionals as of the Agreement Effective Date pursuant to Section 2.01(c);
(ii) fund or replenish, as the case may be, any retainers requested by any of
the Consenting Noteholder Professionals, including pursuant to Section 2.01(d)
of this Agreement; (iii) after the Agreement Effective Date has occurred, pay
all accrued and unpaid Transaction Expenses on a monthly basis and within
seven (7) Business Days of receipt of invoices in respect thereof; and (iv) on
the Plan Effective Date, pay all accrued and unpaid Transaction Expenses
incurred up to (and including) the Plan Effective Date by the Consenting
Stakeholder Professionals without any requirement for Bankruptcy Court review or
further Bankruptcy Court order; provided, however, that the Interim DIP Order
shall provide for the payment of all Transaction Expenses pursuant to this
Section 14.01; provided, further, that once the Company Parties have obtained a
final order of the Bankruptcy Court approving the payment of the Transaction
Expenses of the Consenting Noteholder Professionals in the ordinary course,
Paul, Weiss, Rifkind, Wharton & Garrison LLP shall deduct its Transaction
Expenses from the Noteholder Counsel Retainer (and not require the Company
Parties to pay such amounts in cash) until such time as the Noteholder Counsel
Retainer is reduced to an amount that is at or below $2 million.

 

Section 15. Miscellaneous.

 

15.01 Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

 

15.02 Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.

 

15.03 Further Assurances. Subject to the other terms of this Agreement, during
the Agreement Effective Period, the Parties agree to execute and deliver such
other instruments and perform such acts, in addition to the matters herein
specified, as may be reasonably appropriate or necessary, or as may be required
by order of the Bankruptcy Court, from time to time, to effectuate the
Restructuring Transactions in accordance with the Definitive Documents, as
applicable.

 

15.04 Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
among the Parties with respect thereto, other than any Confidentiality
Agreement.

 



34

 

 

15.05 GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.

 

15.06 Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15.07 Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

 

15.08 Rules of Construction. This Agreement is the product of negotiations among
the Company Parties and the Consenting Stakeholders, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Company Parties and the Consenting Stakeholders were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.

 

15.09 Successors and Assigns; Third Parties. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other Person or Entity.

 



35

 

 

15.10 Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following Parties at the following addresses (or at
such other addresses as shall be specified by like notice):

 

(a) if to a Company Party, to:

 

Gulfport Energy Corporation
14313 N. May Avenue, Suite 100
Oklahoma City, Oklahoma 73134
Attention: Patrick Craine
E-mail address: pcraine@gulfportenergy.com

 

with copies to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile: (212) 446-4900
Attention: Edward O. Sassower, P.C. and Steven N. Serajeddini, P.C.
E-mail address: edward.sassower@kirkland.com and

steven.serajeddini@kirkland.com

 

and

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile: (312) 862-2200
Attention: Christopher S. Koenig
E-mail address: chris.koenig@kirkland.com

 

(b) if to the RBL Agent or DIP Agent, to:

 

The Bank of Nova Scotia

711 Louisiana, Suite 1400

Houston, Texas 77002

Attention: Mr. Marc Graham

Telephone: 713-759-3448

Electronic Mail: marc.graham@scotiabank.com

 

with copies to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 1002
Attention: Trevor Wommack, Adam Goldberg, and Hugh Murtagh

E-mail address: trevor.wommack@lw.com and adam.goldberg@lw.com and

hugh.murtagh@lw.com

 



36

 

 

(c) if to a Consenting RBL Lender or a transferee thereof, to the addresses,
facsimile numbers, or e-mail addresses set forth below such Consenting RBL
Lender’s signature hereto (or as directed by any transferee thereof), as the
case may be, with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Trevor Wommack, Adam Goldberg, and Hugh Murtagh
E-mail address: trevor.wommack@lw.com and adam.goldberg@lw.com and
hugh.murtagh@lw.com

 

(d) if to a Consenting Noteholder or a transferee thereof, to the addresses,
facsimile numbers, or e-mail addresses set forth below such Consenting
Noteholder’s signature hereto (or as directed by any transferee thereof), as the
case may be, with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Facsimile: (212) 757-3990
Attention: Alan W. Kornberg and Robert Britton
E-mail address: akornberg@paulweiss.com and rbritton@paulweiss.com

 

Any notice given by delivery, mail, or courier shall be effective when received.

 

15.11 Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Company Parties.

 

15.12 Enforceability of Agreement. Each of the Parties hereby acknowledges and
agrees: (i) that the provisions of any notice or exercise of termination rights
under this Agreement is not prohibited by the automatic stay provisions of the
Bankruptcy Code, (ii) each Party waives any right to assert that the exercise of
notice or termination rights under this Agreement is subject to the automatic
stay provisions of the Bankruptcy Code, and expressly stipulates and consents
hereunder to the prospective modification of the automatic stay provisions of
the Bankruptcy Code for purposes of exercising notice and termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required, and (iii) that they shall not take a position to the
contrary of this Section 15.12 in the Bankruptcy Court or any other court of
competent jurisdiction and (iv) they will not initiate, or assert in, any
litigation or other legal proceeding that this Section 15.12 is illegal,
invalid, or unenforceable, in whole or in part. Notwithstanding anything herein
to the contrary, following the commencement of the Chapter 11 Cases and unless
and until there is an unstayed order of the Bankruptcy Court providing that the
giving of notice under and/or termination of this Agreement in accordance with
its terms is not prohibited by the automatic stay imposed by section 362 of the
Bankruptcy Code, the occurrence of any of the termination events in Sections
12.01, 12.03, and 12.04 shall result in automatic termination of this Agreement,
to the extent any terminating Consenting Stakeholder would otherwise have the
ability to terminate this Agreement in accordance with Sections 12.01, 12.03,
and 12.04, five (5) calendar days following such occurrence unless waived in
writing by all of the terminating Consenting Stakeholders.

 



37

 

 

15.13 Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.

 

15.14 Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

 

15.15 Relationship Among Parties. Notwithstanding anything herein to the
contrary, the agreements, representations, warranties, and obligations of the
Consenting Stakeholders under this Agreement are, in all respects, several and
not joint. No Party shall have any responsibility by virtue of this Agreement
for any trading by any other Entity or person. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement. The Parties hereto acknowledge that this
Agreement does not constitute an agreement, arrangement, or understanding with
respect to acting together for the purpose of acquiring, holding, voting, or
disposing of any equity securities of the Company Parties and the Consenting
Stakeholders do not constitute a “group” within the meaning of Rule 13d-5 under
the Securities Exchange Act of 1934, as amended. No action taken by any
Consenting Stakeholder pursuant to this Agreement shall be deemed to constitute
or to create a presumption by any of the Parties that any of the Consenting
Stakeholders are in any way acting in concert or as such a “group.”

 

15.16 Severability and Construction. If any provision of this Agreement shall be
held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

 

15.17 Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

 

15.18 Capacities of Consenting Stakeholders. Each Consenting Stakeholder has
entered into this Agreement on account of all Company Claims that it holds
(directly or through discretionary accounts that it manages or advises) and,
except where otherwise specified in this Agreement, shall take or refrain from
taking all actions that it is obligated to take or refrain from taking under
this Agreement with respect to all such Company Claims.

 



38

 

 

15.19  Email Consents. Where a written consent, acceptance, approval, or waiver
is required pursuant to or contemplated by this Agreement, pursuant to Section
3.02, Section 13, or otherwise, including a written approval by the Required
Parties, such written consent, acceptance, approval, or waiver shall be deemed
to have occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel.

 

15.20 Survival. Notwithstanding the termination of this Agreement pursuant to
Section 12 hereof, the terms, provisions, agreements and obligations of the
Parties in Section 1.02, Section 6, Section 12, Section 13, and Section 14
(other than Section 15.03), and any defined terms used in any of the forgoing
Sections (solely to the extent used therein), shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof.

 

15.21 No Recourse. This Agreement may only be enforced against the named parties
hereto (and then only to the extent of the specific obligations undertaken by
such parties in this Agreement). All claims or causes of action (whether in
contract, tort, equity, or any other theory) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution, or performance of
this Agreement, may be made only against the Persons that are expressly
identified as parties hereto (and then only to the extent of the specific
obligations undertaken by such parties herein). No past, present or future
direct or indirect director, manager, officer, employee, incorporator, member,
partner, stockholder, equity holder, trustee, affiliate, controlling person,
agent, attorney, or other representative of any party hereto (including any
person negotiating or executing this Agreement on behalf of a party hereto), nor
any past, present, or future direct or indirect director, manager, officer,
employee, incorporator, member, partner, stockholder, equity holder, trustee,
affiliate, controlling person, agent, attorney or other representative of any of
the foregoing (other than any of the foregoing that is a party hereto) (any such
Person, a “No Recourse Party”), shall have any liability with respect to this
Agreement or with respect to any proceeding (whether in contract, tort, equity
or any other theory that seeks to “pierce the corporate veil” or impose
liability of an entity against its owners or affiliates or otherwise) that may
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement.

 

15.22 Holdings Information. Except as required by applicable law, no Party or
its advisors shall disclose to any person or entity (including, for the
avoidance of doubt, any other Consenting Stakeholder), other than advisors to
the Company Parties, the principal amount or percentage of Notes held by the
applicable Consenting Stakeholder without such Consenting Stakeholder’s prior
written consent; provided that (a) if such disclosure is required by law,
subpoena or other legal process or regulation, the disclosing Party shall afford
the relevant Consenting Noteholder a reasonable opportunity to review and
comment before such disclosure and shall take all reasonable measures to limit
such disclosure, (b) the foregoing shall not prohibit the disclosure of the
aggregate percentage or aggregate principal amount of Notes and RBL Claims held
by all Consenting Stakeholders collectively and (c) any Party may disclose
information requested by a U.S. federal or state regulatory authority with
jurisdiction over its operations to such authority without limitation or notice
to any Party or other person or entity. Any public filing or other disclosure of
this Agreement which includes executed signature pages to this Agreement shall
include such signature pages only in redacted form with respect to the holdings
of each Consenting Stakeholder.

 

15.23 Disclosure; Publicity. The Company shall not issue any press releases,
public documents, or filings with the SEC, the Bankruptcy Court, or otherwise
that constitute disclosure of the existence or terms of this Agreement or any
amendment to the terms of this Agreement unless pre-approved by the Required
Consenting Stakeholders.

 

[Signature Pages Follow.]

 



39

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Restructuring Support Agreement

 





 

 

Company Parties’ Signature Page to
the Restructuring Support Agreement

 

GULFPORT ENERGY CORPORATION

 

GATOR MARINE, INC.

 

GATOR MARINE IVANHOE, INC.

 

GRIZZLY HOLDINGS, INC.

 

GULFPORT APPALACHIA, LLC

 

GULFPORT MIDCON, LLC

 

GULFPORT MIDSTREAM HOLDINGS, LLC

 

JAGUAR RESOURCES LLC

 

MULE SKY LLC

 

PUMA RESOURCES, INC.

 

WESTHAWK MINERALS LLC

 



By:           Name:            Title:    

 





 

 

Consenting Stakeholder Signature Page to
the Restructuring Support Agreement

 

CONSENTING STAKEHOLDER

 

Name:
Title:

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 2023 Notes   2024
Notes   2025 Notes   2026 Notes   RBL Loans   Interests  

 

Signature Page to Restructuring Support Agreement

 



 

 

 

 

 

 

[SIGNATURE PAGES OMITTED]

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT A

 

Company Parties


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A to Restructuring Support Agreement

 



 

 

 

Company Parties

 

Gulfport Energy Corporation, a Delaware corporation

 

Gator Marine, Inc., a Delaware corporation

 

Gator Marine Ivanhoe, Inc., a Delaware corporation

 

Grizzly Holdings, Inc., a Delaware corporation

 

Gulfport Appalachia, LLC, a Delaware limited liability company

 

Gulfport Midcon, LLC, a Delaware limited liability company

 

Gulfport Midstream Holdings, LLC, a Delaware limited liability company

 

Jaguar Resources LLC, a Delaware limited liability company

 

Mule Sky LLC, a Delaware limited liability company

 

Puma Resources, Inc., a Delaware limited liability company

 

Westhawk Minerals LLC, a Delaware limited liability company

 



Exhibit A to Restructuring Support Agreement

 



 

 

 

EXHIBIT B

 

Chapter 11 Plan of Reorganization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit B to Restructuring Support Agreement

 



 

 

 



THIS PLAN IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE
PLAN. ACCEPTANCE OR REJECTION MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT
HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE INFORMATION IN THE PLAN IS
SUBJECT TO CHANGE. THIS PLAN IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT
SOLICITING AN OFFER TO BUY ANY SECURITIES.





 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 





)   In re: ) Chapter 11   )   Gulfport Energy Corporation, et al.,1 ) Case No.
20-[____] ([●])   )   Debtors. ) (Joint Administration Requested)   )  

 

JOINT CHAPTER 11 PLAN OF REORGANIZATION
OF GULFPORT ENERGY CORPORATION AND ITS DEBTOR SUBSIDIARIES

 



 



 

JACKSON WALKER L.L.P.   KIRKLAND & ELLIS LLP       Matthew D. Cavenaugh (TX Bar
No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP Veronica A. Polnick (TX Bar
No. 24079148)   Edward O. Sassower, P.C. Cameron A. Secord (TX Bar No. 24093659)
  Steven N. Serajeddini, P.C. (pro hac vice pending) 1401 McKinney Street, Suite
1900   601 Lexington Avenue Houston, Texas 77010   New York, New York 10022
Telephone: (713) 752-4200   Telephone: (212) 446-4800 Facsimile: (713) 752-4221
  Facsimile: (212) 446-4900 Email: mcavenaugh@jw.com   Email:
edward.sassower@kirkland.com   vpolnick@jw.com    
steven.serajeddini@kirkland.com   csecord@jw.com         -and-          
Christopher S. Koenig (pro hac vice pending)     300 North LaSalle Street    
Chicago, Illinois 60654     Telephone (312) 862-2000     Facsimile: (312)
862-2200     Email: chris.koenig@kirkland.com Dated:  [_____], 2020        
Proposed Co-Counsel to the Debtors     and Debtors in Possession

 



 



1The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are: Gulfport Energy Corporation
(1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897); Grizzly
Holdings, Inc. (9108); Gulfport Appalachia, LLC (1290); Gulfport MidCon, LLC
(1290); Gulfport Midstream Holdings, LLC (1290); Jaguar Resources LLC (1290);
Mule Sky LLC (6808); Puma Resources, Inc. (6507); and Westhawk Minerals LLC
(1290). The location of the Debtors’ service address is: 3001 Quail Springs
Parkway, Oklahoma City, Oklahoma 73134.

 

 

 

 

TABLE OF CONTENTS

 

Article I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, and
governing law 1 A. Defined Terms. 1 B. Rules of Interpretation. 17 C.
Computation of Time. 17 D. Governing Law. 17 E. Reference to Monetary Figures.
17 F. Reference to the Debtors or the Reorganized Debtors. 17 G. Controlling
Document. 18 H. Consultation, Information, Notice, and Consent Rights. 18
Article II. ADMINISTRATIVE CLAIMS, DIP CLAIMS,  PRIORITY CLAIMS, and
Restructuring Expenses 18 A. Administrative Claims. 18 B. DIP Claims. 19 C.
Professional Fee Claims. 19 D. Priority Tax Claims. 20 E. Payment of Statutory
Fees. 20 F. Transaction Expenses. 21 Article III. CLASSIFICATION AND TREATMENt
oF CLAIMS AND INTERESTS 21 A. Classification of Claims and Interests. 21 B.
Treatment of Claims and Interests. 22 C. Special Provision Governing Unimpaired
Claims. 26 D. Elimination of Vacant Classes. 26 E. Voting Classes, Presumed
Acceptance by Non-Voting Classes. 26 F. Intercompany Interests. 26 G.
Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code. 26 H. Controversy Concerning Impairment. 26 I. Subordinated Claims and
Interests. 27 Article IV. MEANS FOR IMPLEMENTATION OF THIS PLAN 27 A. General
Settlement of Claims and Interests. 27 B. Restructuring Transactions. 27 C.
Reorganized Debtors. 28 D. Sources of Consideration for Plan Distributions. 28
E. Exemption from Registration Requirements. 30 F. Corporate Existence. 31 G.
Vesting of Assets in the Reorganized Debtors. 32 H. Cancellation of Existing
Securities and Agreements. 32 I. Corporate Action. 33 J. New Organizational
Documents. 33 K. Indemnification Obligations. 34 L. Managers and Officers of the
Reorganized Debtors. 34 M. Effectuating Documents; Further Transactions. 34 N.
Section 1146 Exemption. 34 O. Director and Officer Liability Insurance. 35 P.
Management Incentive Plan. 35 Q. Employee and Retiree Benefits. 36 R.
Preservation of Causes of Action. 36

 



i

 



 

Article V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES 37 A.
Assumption and Rejection of Executory Contracts and Unexpired Leases. 37 B.
Claims Based on Rejection of Executory Contracts or Unexpired Leases. 38 C. Cure
of Defaults for Assumed Executory Contracts and Unexpired Leases. 38 D.
Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
Leases. 39 E. Insurance Policies. 39 F. Reservation of Rights. 40 G.
Nonoccurrence of Effective Date. 40 H. Employee Compensation and Benefits. 40 I.
Contracts and Leases Entered into after the Petition Date. 41 J. Royalty and
Working Interests. 41 Article VI. PROVISIONS GOVERNING DISTRIBUTIONS 41 A.
Distributions on Account of Claims Allowed as of the Effective Date. 41 B.
Disbursing Agent. 41 C. Rights and Powers of Disbursing Agent. 42 D. Delivery of
Distributions and Undeliverable or Unclaimed Distributions. 42 E. Manner of
Payment. 44 F. Indefeasible Distributions. 44 G. Section 1145 Exemption. 44 H.
Compliance with Tax Requirements. 44 I. Allocations. 45 J. No Postpetition
Interest on Claims. 45 K. Foreign Currency Exchange Rate. 45 L. Setoffs and
Recoupment. 45 M. Claims Paid or Payable by Third Parties. 45 Article VII.
PROCEDURES FOR RESOLVING CONTINGENT,  UNLIQUIDATED, AND DISPUTED CLAIMS 46 A.
Allowance of Claims. 46 B. Claims Administration Responsibilities. 46 C.
Estimation of Claims. 47 D. Disputed Claims Reserve. 47 E. Adjustment to Claims
or Interests without Objection. 47 F. Time to File Objections to Claims. 48 G.
Disallowance of Claims or Interests. 48 H. Amendments to Claims. 48 I. No
Distributions Pending Allowance. 48 J. Distributions After Allowance. 48 K.
Single Satisfaction of Claims. 48 Article VIII. SETTLEMENT, RELEASE, INJUNCTION,
AND RELATED PROVISIONS 49 A. Discharge of Claims and Termination of Interests.
49 B. Release of Liens. 49 C. Releases by the Debtors. 50 D. Releases by the
Releasing Parties. 51 E. Exculpation. 52 F. Injunction. 53 G. Protections
Against Discriminatory Treatment. 53 H. Document Retention. 53 I. Reimbursement
or Contribution. 53 Article IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THIS
PLAN 54 A. Conditions Precedent to the Effective Date. 54 B. Waiver of
Conditions. 55 C. Effect of Failure of Conditions. 55 D. Substantial
Consummation 55

 



ii

 



 

Article X. EFFECT OF CONFIRMATION OF THE PLAN 56 A. Jurisdiction and Venue. 56
B. Order Approving the Disclosure Statement 56 C. Voting Report. 56 D. Judicial
Notice. 56 E. Transmittal and Mailing of Materials; Notice. 57 F. Solicitation.
57 G. Burden of Proof. 57 H. Bankruptcy Rule 3016(a) Compliance. 57 I.
Compliance with the Requirements of Section 1129 of the Bankruptcy Code. 57 J.
Securities Under the Plan. 62 K. Releases and Discharges. 62 L. Release and
Retention of Causes of Action. 63 M. Approval of Restructuring Support
Agreement, Backstop Commitment Agreement, and Other Restructuring Documents and
Agreements. 63 N. Confirmation Hearing Exhibits. 63 O. Objections to
Confirmation of the Plan. 63 P. Retention of Jurisdiction. 63 Q. Plan
Supplement. 63 Article XI. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THIS PLAN
64 A. Modification and Amendments. 64 B. Effect of Confirmation on
Modifications. 64 C. Revocation or Withdrawal of Plan. 64 Article XII. RETENTION
OF JURISDICTION 64 Article XIII. MISCELLANEOUS PROVISIONS 66 A. Immediate
Binding Effect. 66 B. Additional Documents. 66 C. Statutory Committee and
Cessation of Fee and Expense Payment. 67 D. Reservation of Rights. 67 E.
Successors and Assigns. 67 F. Notices. 68 G. Term of Injunctions or Stays. 69 H.
Entire Agreement. 69 I. Plan Supplement. 69 J. Nonseverability of Plan
Provisions. 70 K. Votes Solicited in Good Faith. 70 L. Closing of Chapter 11
Cases. 70 M. Waiver or Estoppel. 70

 



iii

 



 

INTRODUCTION

 

Gulfport Energy Corporation and the other above-captioned debtors and debtors in
possession (collectively, the “Debtors”) propose this joint chapter 11 plan of
reorganization (as amended, supplemented, or otherwise modified from time to
time, this “Plan”) for the resolution of the outstanding Claims against, and
Interests in, the Debtors. Although proposed jointly for administrative
purposes, the Plan constitutes a separate Plan for each Debtor. Holders of
Claims or Interests may refer to the Disclosure Statement for a discussion of
the Debtors’ history, businesses, assets, results of operations, historical
financial information, risk factors, a summary and analysis of the Plan, the
Restructuring Transactions, and certain related matters. The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy
Code.

 

Reference is made to the accompanying Disclosure Statement for the Joint Chapter
11 Plan of Reorganization of Gulfport Energy Corporation and its Debtor
Affiliates for a discussion on the Debtors’ history, business, properties and
operations, valuation, projections, risk factors, a summary and analysis of the
Plan and the transactions contemplated thereby, and certain related matters.

 

ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS, TO THE EXTENT
APPLICABLE, ARE ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.

 

Article I.
DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, and governing law

 

A. Defined Terms.

 

As used in the Plan, capitalized terms have the meanings set forth below.

 

1. “2023 Notes” means the 6.625% senior notes due 2023, issued by Gulfport
Parent pursuant to the 2023 Notes Indenture.

 

2. “2023 Notes Indenture” means the Indenture, dated as of April 21, 2015, by
and among Gulfport Parent, Wells Fargo Bank, N.A., as trustee, and the
subsidiary guarantors party thereto, as may be amended, restated, or otherwise
supplemented from time to time.

 

3. “2024 Notes” means the 6.000% senior notes due 2024, issued by Gulfport
Parent pursuant to the 2024 Notes Indenture.

 

4. “2024 Notes Indenture” means the Indenture, dated as of October 14, 2016, by
and among Gulfport Parent, Wells Fargo Bank, N.A., as trustee, and the
subsidiary guarantors party thereto, as may be amended, restated, or otherwise
supplemented from time to time.

 

5. “2025 Notes” means the 6.375% senior notes due 2025, issued by Gulfport
Parent pursuant to the 2025 Notes Indenture.

 

6. “2025 Notes Indenture” means the Indenture, dated as of December 21, 2016, by
and among Gulfport Parent, Wells Fargo Bank, N.A., as trustee, and the
subsidiary guarantors party thereto, as may be amended, restated, or otherwise
supplemented from time to time.

 

7. “2026 Notes” means the 6.375% senior notes due 2026, issued by Gulfport
Parent pursuant to the 2026 Notes Indenture.

 



1

 



 

8. “2026 Notes Indenture” means the Indenture, dated as of October 11, 2017, by
and among Gulfport Parent, Wells Fargo Bank, N.A., as trustee, and the
subsidiary guarantors party thereto, as may be amended, restated, or otherwise
supplemented from time to time.

 

9. “Ad Hoc Noteholder Group” means that certain ad hoc group of unaffiliated
Holders of Notes Claims represented by Paul, Weiss, Rifkind, Wharton & Garrison
LLP and Houlihan Lokey, Inc.

 

10. “Administrative Claim” means a Claim against any of the Debtors arising on
or after the Petition Date and before the Effective Date for a cost or expense
of administration of the Chapter 11 Cases pursuant to sections 503(b),
507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the
actual and necessary costs and expenses of preserving the Estates and operating
the businesses of the Debtors incurred on or after the Petition Date and through
the Effective Date; (b) the Allowed Professional Fee Claims; (c) all fees and
charges assessed against the Estates under chapter 123 of the Judicial Code;
(d) the Transaction Expenses; and (e) the Backstop Commitment Premium.

 

11. “Administrative Claims Bar Date” means the deadline for Filing requests for
payment of Administrative Claims, which shall be (a) 30 days after the Effective
Date for Administrative Claims other than Professional Fee Claims and (b) 45
days after the Effective Date for Professional Fee Claims.

 

12. “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code. With respect to any Entity that is not a Debtor, the term “Affiliate”
shall apply to such Entity as if the Entity were a Debtor.

 

13. “Agents” means, collectively, the DIP Agent, the RBL Agent, and the Exit
Facility Agents.

 

14. “Allowed” means, with respect to a Claim or Interest, any Claim or Interest
(or portion thereof) against any Debtor that (a) is not Disputed within the
applicable period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy
Rules, or the Bankruptcy Court, (b) is allowed, compromised, settled, or
otherwise resolved pursuant to the terms of the Plan, in any stipulation that is
approved by a Final Order of the Bankruptcy Court, or pursuant to any contract,
instrument, indenture, or other agreement entered into or assumed in connection
herewith, or (c) has been allowed by a Final Order of the Bankruptcy Court. For
the avoidance of doubt, any Claim or Interest (or portion thereof), that has
been disallowed pursuant to a Final Order shall not be an “Allowed” Claim.

 

15. “Avoidance Actions” means any and all actual or potential avoidance,
recovery, subordination, or other Claims and Causes of Action, or remedies that
may be brought by or on behalf of the Debtors or their Estates or other
authorized parties in interest under the Bankruptcy Code or applicable
non-bankruptcy law, including Claims, Causes of Action, or remedies arising
under chapter 5 of the Bankruptcy Code or under similar or related local, state,
federal, or foreign statutes or common law, including fraudulent transfer laws.

 

16. “Backstop Approval Motion” means the motion Filed by the Debtors seeking
entry of the Backstop Approval Order.

 

17. “Backstop Approval Order” means the order of the Bankruptcy Court setting
forth the terms of the commitment by the Backstop Commitment Parties to backstop
the Rights Offering.

 

18. “Backstop Commitment Agreement” means that certain backstop commitment
agreement, entered into and dated as of [●] (as may be amended, supplemented, or
otherwise modified from time to time), which is attached to the Restructuring
Support Agreement as Exhibit D, pursuant to which the Backstop Commitment
Parties have agreed to backstop the Rights Offering.

 



2

 



 

19. “Backstop Commitment Parties” means at any time and from time to time, the
parties that have committed to backstop the Rights Offering and are signatories
to the Backstop Commitment Agreement.

 

20. “Backstop Commitment Premium” has the meaning ascribed to such term in the
Backstop Commitment Agreement.

 

21. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101–1532, as amended from time to time.

 

22. “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division presiding over the Chapter 11 Cases, or any
other court having jurisdiction over the Chapter 11 Cases, including, to the
extent of the withdrawal of reference under 28 U.S.C. § 157 and/or the General
Order of the District Court pursuant to section 151 of the Judicial Code, the
United States District Court for the Southern District of Texas.

 

23. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of the Judicial Code and the general, local, and
chambers rules of the Bankruptcy Court, each, as amended from time to time.

 

24. “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of
Claim, Including Requests for Payment Under Section 503(b)(9), (II) Establishing
Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the
Form of and Manner for Filing Proofs of Claim, Including Section 503(b)(9)
Requests, (IV) Approving Notice of Bar Dates, and (V) Granting Related Relief
[Docket No. [●]] (as amended, modified, or supplemented from time to time in
accordance with the terms thereof).

 

25. “Business Day” means any day other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)), or other day on which
commercial banks in the State of Texas or the State of New York are closed for
business as a result of federal, state, or local holiday.

 

26. “Cash” means cash in legal tender of the United States of America and cash
equivalents, including bank deposits, checks, and other similar items.

 

27. “Cause of Action” means any and all claims, interests, controversies,
actions, proceedings, reimbursement claims, contribution claims, recoupment
rights, debts, third-party claims, indemnity claims, damages, remedies, causes
of action, demands, rights, suits, obligations, liabilities, accounts,
judgments, defenses, offsets, powers, privileges, licenses, franchises,
Avoidance Actions, counterclaims and cross-claims, of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, contingent or non-contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed,
asserted or unasserted, direct or indirect, assertable directly or derivatively,
choate or inchoate, reduced to judgment or otherwise, secured or unsecured,
whether arising before, on, or after the Petition Date, in tort, law, equity, or
otherwise pursuant to any theory of law. Causes of Action also include: (a) all
rights of setoff, counterclaim, or recoupment and claims under contracts or for
breaches of duties imposed by law or in equity; (b) the right to object to or
otherwise contest Claims or Interests; and (c) such claims and defenses as
fraud, mistake, duress, and usury and any other defenses set forth in section
558 of the Bankruptcy Code.

 



3

 



 

28. “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the case pending for that Debtor under chapter 11 of the Bankruptcy Code
in the Bankruptcy Court and (b) when used with reference to all the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Bankruptcy Court.

 

29. “Claim” means any claim, as defined in section 101(5) of the Bankruptcy
Code, against any of the Debtors.

 

30. “Claims Bar Date” means the applicable deadline by which Proofs of Claim
must be Filed, as established by (a) the Bar Date Order, (b) a Final Order of
the Bankruptcy Court, or (c) the Plan.

 

31. “Claims Register” means the official register of Claims maintained by the
Solicitation Agent or the clerk of the Bankruptcy Court.

 

32. “Class” means a class of Claims or Interests as set forth in Article III of
the Plan pursuant to section 1122(a) of the Bankruptcy Code.

 

33. “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case
Filing system.

 

34. “Compensation and Benefits Programs” means all employment and severance
agreements and policies, and all employment, wages, compensation, and benefit
plans and policies, workers’ compensation programs, savings plans, retirement
plans, deferred compensation plans, supplemental executive retirement plans,
healthcare plans, disability plans, severance benefit plans, incentive and
retention plans, programs, and payments, life and accidental death and
dismemberment insurance plans and programs of the Debtors, and all amendments
and modifications thereto, applicable to the Debtors’ employees, former
employees, retirees, and non-employee directors and managers, in each case
existing with the Debtors as of immediately prior to the Effective Date.

 

35. “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order
on the docket of the Chapter 11 Cases.

 

36. “Confirmation Date” means the date upon which the Bankruptcy Court enters
the Confirmation Order on the docket of the Chapter 11 Cases within the meaning
of Bankruptcy Rules 5003 and 9021.

 

37. “Confirmation Hearing” means the hearing to be held by the Bankruptcy Court
to consider Confirmation of the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and
sections 1128 and 1129 of the Bankruptcy Code, as such hearing may be continued
from time to time.

 

38. “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, consistent with the
Restructuring Support Agreement and subject to the Consenting Stakeholder
Consent Rights.

 

39. “Consenting Noteholders” has the meaning set forth in the Restructuring
Support Agreement.

 

40. “Consenting RBL Lenders” has the meaning set forth in the Restructuring
Support Agreement.

 

41. “Consenting Stakeholder Consent Rights” means, with respect to each
Definitive Document, the applicable consent, approval, and/or consultation right
with respect to such Definitive Document as set forth in the Restructuring
Support Agreement.

 



4

 



 

42. “Consenting Stakeholders” has the meaning set forth in the Restructuring
Support Agreement.

 

43. “Consummation” means the occurrence of the Effective Date.

 

44. “Cure” means all amounts, including an amount of $0.00, required to cure any
monetary defaults under any Executory Contract or Unexpired Lease (or such
lesser amount as may be agreed upon by the parties under an Executory Contract
or Unexpired Lease) that is to be assumed by the Debtors pursuant to sections
365 or 1123 of the Bankruptcy Code.

 

45. “D&O Liability Insurance Policies” means all insurance policies (including
any “tail policy”) covering any of the Debtors’ current or former directors’,
managers’, officers’, and/or employees’ liability and all agreements, documents,
or instruments relating thereto.

 

46. “Debtors” has the meaning set forth in the preamble.

 

47. “Definitive Documents” has the meaning set forth in the Restructuring
Support Agreement. Each Definitive Document shall be consistent with the
Restructuring Support Agreement and otherwise subject to the Consenting
Stakeholder Consent Rights.

 

48. “DIP Agent” means the Bank of Nova Scotia, in its capacity as administrative
agent and collateral agent under the DIP Credit Agreement, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the DIP
Credit Agreement.

 

49. “DIP Claim” means a Claim held by the DIP Lenders or the DIP Agent arising
under or relating to the DIP Credit Agreement or the DIP Order, including any
and all fees, interests paid in kind, and accrued but unpaid interest and fees
arising under the DIP Credit Agreement, but, for the avoidance of doubt,
excluding the First Lien Adequate Protection Claims.

 

50. “DIP Credit Agreement” means that certain debtor-in-possession credit
agreement that governs the DIP Facility (as may be amended, supplemented, or
otherwise modified from time to time), dated as of November [__], 2020, by and
among Gulfport Parent, as borrower, certain Debtor guarantors, the DIP Lenders,
and the DIP Agent.

 

51. “DIP Facility” means the $262.5 million debtor-in-possession credit facility
to be provided to the Debtors on the terms and conditions of the DIP Credit
Agreement and the DIP Orders and that shall be consistent with the Restructuring
Support Agreement and subject to the Consenting Stakeholder Consent Rights.

 

52. “DIP Lenders” means the lenders party to the DIP Credit Agreement.

 

53. “DIP Loan Documents” means the DIP Credit Agreement and all other Loan
Documents (as defined in the DIP Credit Agreement).

 

54. “DIP Orders” means the interim order approving the DIP Facility [Docket No.
[__]] and the final order approving the DIP Facility [Docket No [__]], to be
Filed and approved by the Bankruptcy Court in the Chapter 11 Cases in accordance
with the DIP Credit Agreement and the Restructuring Support Agreement.

 

55. “Disbursing Agent” means, as applicable, the Entity or Entities selected by
the Debtors or the Reorganized Debtors, with the consent of the Required
Consenting Stakeholders, to make or facilitate distributions pursuant to the
Plan.

 



5

 



 

56. “Disclosure Statement” means the disclosure statement for the Plan,
including all exhibits and schedules thereto, in each case, as may be amended,
supplemented, or modified from time to time, that is prepared and distributed in
accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other
applicable law, to be approved pursuant to the Disclosure Statement Order.

 

57. “Disclosure Statement Order” means the order (and all exhibits thereto),
entered by the Bankruptcy Court approving the Disclosure Statement and the
Solicitation Materials, and allowing solicitation of the Plan to commence,
entered on [●], 2020 [Docket No. [●]] (as amended, modified, or supplemented
from time to time in accordance with the terms thereof).

 

58. “Disputed” means, as to a Claim or an Interest, any Claim or Interest (or
portion thereof): (a) that is not Allowed; (b) that is not disallowed by the
Plan, the Bankruptcy Code, or a Final Order, as applicable; and (c) with respect
to which a party in interest has Filed a Proof of Claim or otherwise made a
written request to a Debtor for payment, without any further notice to or
action, order, or approval of the Bankruptcy Court.

 

59. “Distribution Date” means, except as otherwise set forth herein and except
as to distributions to Holders of public Securities (including Notes deposited
with DTC and Existing Common Stock) the date or dates determined by the Debtors
or the Reorganized Debtors, on or after the Effective Date, with the first such
date occurring on or as soon as is reasonably practicable after the Effective
Date, upon which the Disbursing Agent shall make distributions to Holders of
Allowed Claims entitled to receive distributions under the Plan.

 

60. “Distribution Record Date” means, other than with respect to Holders of
public Securities (including Notes deposited with DTC and Existing Common Stock)
the record date for purposes of determining which Holders of Allowed Claims
against or Allowed Interests in the Debtors are eligible to receive
distributions under the Plan, which date shall be the Confirmation Date, or such
other date as is announced by the Debtors or designated in a Final Order. The
Distribution Record Date shall not apply to any public Securities (including
Notes deposited with DTC and Existing Common Stock) the Holders of which shall
receive a distribution in accordance with the customary procedures of DTC. 

 

61. “DTC” means The Depository Trust Company.

 

62. “Effective Date” means the date on which (a) all conditions precedent to the
occurrence of the Effective Date set forth in Article IX.A of the Plan have been
satisfied or waived in accordance with Article IX.B of the Plan and (b) the Plan
is declared effective by the Debtors.

 

63. “Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.

 

64. “Estate” means as to each Debtor, the estate created for such Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code upon the
commencement of such Debtor’s Chapter 11 Case.

 

65. “Exculpated Parties” means collectively, and in each case in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) any official committees
appointed in the Chapter 11 Cases and each of their respective members; (d) the
Ad Hoc Noteholder Group and each of its members; (e) the Consenting
Stakeholders; (f) the Agents; (g) the Notes Trustee; (h) the DIP Lenders; (i)
the Lender Swap Counterparties; (j) the Backstop Commitment Parties; (k) the
Exit Facility Secured Parties; and (l) each Related Party of each Entity in
clauses (a) through (k); provided that no current or former Holder of Existing
Interests in Gulfport Parent, each in their capacity as such, is an Exculpated
Party unless such Holder is also a (y) current director, officer, or employee of
a Debtor or an Affiliate of a Debtor; or (z) a Consenting Stakeholder.

 



6

 



 

66. “Executory Contract” means a contract to which one or more of the Debtors is
a party and that is subject to assumption or rejection under section 365 or 1123
of the Bankruptcy Code.

 

67. “Existing Common Stock” means existing common stock of Gulfport Parent.

 

68. “Existing Interests” means any Interest in Gulfport Parent.

 

69. “Exit Collateral Agent” means The Bank of Nova Scotia (or its designee), in
its capacity as a collateral agent under and pursuant to the terms of the Exit
Facility Documentation.

 

70. “Exit Facility” means, collectively, the Exit RBL/Term Loan A Facility and
the Exit Term Loan B Facility.

 

71. “Exit Facility Agent” means, collectively, the Exit RBL/Term Loan A Facility
Agent, the Exit Term Loan B Facility Agent, and the Exit Collateral Agent.

 

72. “Exit Facility Collateral” shall have the meaning ascribed to the term
“Collateral” and any similar term in the Exit Facility Documentation, as
applicable, which shall, from and after the Effective Date secure the Exit
Facility pursuant to the Exit Facility Documentation on a first-priority basis.

 

73. “Exit Facility Documentation” means the Exit RBL/Term Loan A Facility
Documentation, the Exit Term Loan B Facility Documentation, and the applicable
collateral agency agreements, collateral documents, mortgages, deeds of trust,
Uniform Commercial Code statements, and other loan documents governing the Exit
Facility, the material documents of which shall be included in the Plan
Supplement, and which shall be consistent with the Restructuring Support
Agreement and subject to the Consenting Stakeholder Consent Rights.

 

74. “Exit Facility Loan Agreements” means those certain loan agreements
memorializing the Exit Facility, which shall be entered into among one or more
of the Debtors or the Reorganized Debtors (as applicable), certain affiliates
thereof that are obligors under the Exit Facility, certain Exit Facility Agents,
and the lenders thereunder.

 

75. “Exit Facility Secured Parties” means the Exit RBL/Term Loan A Facility
Secured Parties and the Exit Term Loan B Facility Secured Parties.

 

76. “Exit Facility Term Sheet” means the term sheet attached as Exhibit F to the
Restructuring Support Agreement.

 

77. “Exit RBL/Term Loan A Facility” means the first lien reserve-based revolving
credit facility with an initial borrowing base of $580 million, and the term
loan facility in the aggregate amount determined in accordance with the Plan and
Restructuring Support Agreement, each of which shall be on such terms as set
forth in the Exit RBL/Term Loan A Facility Documentation, consistent with the
Restructuring Support Agreement and subject to the Consenting Stakeholder
Consent Rights.

 

78. “Exit RBL/Term Loan A Facility Agent” means The Bank of Nova Scotia (or any
successor thereto), as administrative agent under the Exit RBL/Term Loan A
Facility, solely in its capacity as such.

 

79. “Exit RBL/Term Loan A Facility Documentation” means, in connection with the
Exit RBL/Term Loan A Facility, the applicable credit agreements, collateral
documents, mortgages, deeds of trust Uniform Commercial Code statements, and
other loan documents governing the Exit RBL/Term Loan A Facility, the material
documents of which shall be included in the Plan Supplement, consistent with the
Restructuring Support Agreement and subject to the Consenting Stakeholder
Consent Rights.

 



7

 



 

80. “Exit RBL/Term Loan A Facility Secured Parties” means the lenders under the
Exit RBL/Term Loan A Facility (including banks, financial institutions,
institutional lenders, or other entities serving as agents, arrangers,
book-runners, and/or letter of credit issuers thereto, each solely in their
capacity as such).

 

81. “Exit Term Loan B Facility” means the new last-out term loan lending
facility in the aggregate amount determined in accordance with the Plan and
Restructuring Support Agreement, which shall be on such terms as set forth in
the Exit Term Loan B Facility Documentation.

 

82. “Exit Term Loan B Facility Agent” means The Bank of Nova Scotia (or any
successor thereto), as administrative agent under the Exit Term Loan B Facility,
solely in its capacity as such.

 

83. “Exit Term Loan B Facility Documentation” means, in connection with the Exit
Term Loan B Facility, the applicable credit agreements, collateral documents,
mortgages, deeds of trust, Uniform Commercial Code statements, and other loan
documents governing the Exit Term Loan B Facility, the material documents of
which shall be included in the Plan Supplement, and which shall be consistent
with the Restructuring Support Agreement and subject to the Consenting
Stakeholder Consent Rights.

 

84. “Exit Term Loan B Facility Secured Parties” means the lenders under the Exit
Term Loan B Facility, including banks, financial institutions, institutional
lenders, or other entities serving as agents, arrangers, bookrunners, and/or
letter of credit issuers thereto, each solely in their capacity as such.

 

85. “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date.

 

86. “File,” “Filed,” or “Filing” means file, filed, or filing with the
Bankruptcy Court or its authorized designee in the Chapter 11 Cases.

 

87. “Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court, or other court of competent jurisdiction with respect to the relevant
subject matter, that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal, seek certiorari, or move for a new trial,
reargument, or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceeding for a new trial, reargument, or rehearing has
been timely taken; or as to which, any appeal that has been taken or any
petition for certiorari that has been or may be filed has been withdrawn with
prejudice, resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought, or the new trial, reargument,
or rehearing has been denied, resulted in no stay pending appeal or modification
of such order, or has otherwise been dismissed with prejudice; provided that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules, may be filed with respect to
such order will not preclude such order from being a Final Order.

 

88. “First Lien Adequate Protection Claims” means the adequate protection Claims
granted to the RBL Agent for the benefits of the RBL Lenders pursuant to the DIP
Orders.

 

89. “General Unsecured Claim” means any Unsecured Claim against any of the
Debtors, other than: (a) an Administrative Claim; (b) a Priority Tax Claim; (c)
an Other Priority Claim; or (d) an Intercompany Claim. For the avoidance of
doubt, General Unsecured Claims include (x) Notes Claims, (y) Claims resulting
from the rejection of Executory Contracts and Unexpired Leases, and (z)
Unsecured Claims resulting from litigation against one or more of the Debtors.

 



8

 



 

90. “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

 

91. “Gulfport Subsidiaries” means collectively, all Debtors other than Gulfport
Parent.

 

92. “Gulfport Subsidiaries Equity Pool” means New Common Stock in an amount
equal to 94% of all New Common Stock, subject to dilution by the Management
Incentive Plan and any conversion of New Preferred Stock into New Common Stock.

 

93. “Gulfport Parent” means Debtor Gulfport Energy Corporation, a Delaware
limited liability company.

 

94. “Gulfport Parent Equity Pool” means New Common Stock in an amount equal to
6% of all New Common Stock, subject to dilution by the Management Incentive Plan
and any conversion of New Preferred Stock into New Common Stock.

 

95. “Hedging Order” has the meaning ascribed to it in the Restructuring Support
Agreement.

 

96. “Holder” means an Entity holding a Claim against or an Interest in any
Debtor, as applicable.

 

97. “Impaired” means with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is impaired within the meaning of section 1124 of the
Bankruptcy Code.

 

98. “Initial MIP Allocation” means, with respect to (a) David Wood, 28%, (b)
Patrick Craine, 20%, (c) Quentin Hicks, 20%, (d) Donnie Moore, 20%, (e) R.J.
Moses, 4%, (f) Michael Sluiter, 4% and (g) Lester Zitkus, 4%.

 

99. “Intercompany Claim” means any Claim held by a Debtor or Affiliate of a
Debtor against another Debtor or Affiliate of a Debtor.

 

100. “Intercompany Interest” means other than an Interest in Gulfport Parent,
any Interest in one Debtor held by another Debtor.

 

101. “Interest” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in any Debtor and any other rights, options, warrants, rights,
restricted stock awards, performance share awards, performance share units,
stock appreciation rights, phantom stock rights, stock-settled restricted stock
units, cash-settled restricted stock units, or other securities or agreements to
acquire the common stock, preferred stock, limited liability company interests,
or other equity, ownership, or profits interests of any Debtor (whether or not
arising under or in connection with any employment agreement, separation
agreement, or employee incentive plan or program of a Debtor as of the Petition
Date and whether or not certificated, transferable, preferred, common, voting,
or denominated “stock” or similar security).

 

102. “Interim Compensation Order” means the Order Establishing Procedures for
Interim Compensation and Reimbursement of Expenses for Professionals [Docket No.
[●]] (as amended, modified, or supplemented from time to time in accordance with
the terms thereof).

 

103. “Judicial Code” means title 28 of the United States Code, 28 U.S.C.
§§ 1–4001, as amended from time to time.

 

104. “Law” means any federal, state, local, or foreign law (including common
law), statute, code, ordinance, rule, regulation, order, ruling, or judgment, in
each case, that is validly adopted, promulgated, issued, or entered by a
governmental authority of competent jurisdiction (including the Bankruptcy
Court).

 



9

 



 

105. “L/C Issuing Bank” means any issuer of letters of credit under the RBL
Credit Agreement or the DIP Credit Agreement, or any successor issuer of letters
of credit thereunder.

 

106. “Lender Swap Counterparty” has the meaning ascribed to it in the Hedging
Order.

 

107. “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

 

108. “Management Incentive Plan” means an incentive plan for certain
participating employees of the Reorganized Debtors, to be established and
implemented in accordance with Article IV.P of the Plan and consistent with the
Restructuring Support Agreement and subject to the Consenting Stakeholder
Consent Rights. The Management Incentive Plan will reserve for issuance a number
of shares of New Common Stock equal to the Management Incentive Plan Pool, which
will dilute all of the New Common Stock equally.

 

109. “Management Incentive Plan Participants” means David Wood, Patrick Craine,
Quentin Hicks, Donnie Moore, R.J. Moses, Michael Sluiter, and Lester Zitkus.

 

110. “Management Incentive Plan Pool” means the pool of shares of New Common
Stock representing (on a fully diluted and fully distributed basis) 10 percent
of the total New Common Stock of the Reorganized Debtors, which is reserved for
distribution to participants in the Management Incentive Plan.

 

111. “Midship” means Midship Pipeline Company, LLC, Cheniere Energy, LLC, and
their direct and indirect subsidiaries and affiliates.

 

112.  “MIP Employment Agreements” means the (1) Employment Agreement by and
between Gulfport Energy Corporation and David M. Wood, effective August 1, 2019,
(2) Employment Agreement by and between Gulfport Energy Corporation and Donnie
Moore, effective July 31, 2019, (3) Employment Agreement by and between Gulfport
Energy Corporation and Quentin Hicks, effective August 26, 2019, and (4)
Employment Agreement by and between Gulfport Energy Corporation and Patrick K.
Craine, effective August 1, 2019, and (5) the employment agreements to be
entered into on or prior to the Effective Date by Gulfport Energy Corporation
and R.J. Moses, Michael Sluiter, and Lester Zitkus, which shall be on
substantially the same terms as the other MIP Employment Agreements, making
adjustments for such employee’s compensation as applicable; provided that with
respect to any MIP Employment Agreement in (5), the applicable severance to be
paid upon a change of control or termination without cause or for good reason
shall be equivalent to one year of base compensation plus target bonus.

 

113. “New Board” means the board of directors or the board of managers, as
applicable, of Reorganized Gulfport Parent.

 

114. “New Common Stock” means the common stock of Reorganized Gulfport Parent.

 

115. “New Organizational Documents” means the form of the certificates or
articles of incorporation, bylaws, or such other applicable formation documents,
of each of the Reorganized Debtors.

 

116. “New Preferred Stock” means the preferred stock of Reorganized Gulfport
Parent, which shall be consistent with the New Preferred Stock Term Sheet.

 

117. “New Preferred Stock Term Sheet” means that certain term sheet attached as
Exhibit H to the Restructuring Support Agreement.

 

118. “New Unsecured Notes” means those certain unsecured notes in a principal
amount of $550 million, which shall be issued pursuant to the New Unsecured
Notes Indenture, and which shall be consistent with the Unsecured Notes Term
Sheet and the Restructuring Support Agreement and subject to the Consenting
Stakeholder Consent Rights.

 



10

 



 

119. “New Unsecured Notes Documents” means, collectively, all agreements,
indentures, documents (including security, collateral or pledge agreements or
documents), letters of credit, mortgages or instruments to be executed or
delivered in connection with the New Unsecured Notes, including the New
Unsecured Notes Indenture.

 

120. “New Unsecured Notes Indenture” means the new indenture for the New
Unsecured Notes.

 

121. “New Unsecured Notes Term Sheet” means that certain term sheet attached as
Exhibit I to the Restructuring Support Agreement.

 

122. “Notes” means, collectively, the 2023 Notes, the 2024 Notes, the 2025
Notes, and the 2026 Notes.

 

123. “Notes Claim” means any Claim against any Debtor derived from, based upon,
arising under, or relating to any of the Notes Indentures and any costs that are
reimbursable by any Debtor pursuant to any of the Notes Indentures.

 

124. “Notes Indentures” means collectively, the 2023 Notes Indenture, the 2024
Notes Indenture, the 2025 Notes Indenture, and the 2026 Notes Indenture.

 

125. “Notes Trustee” means Wells Fargo Bank, N.A., solely in its capacity as
trustee under the Notes Indentures, or any successor trustee under the Notes
Indentures.

 

126. “Notes Trustee Charging Lien” means any Lien or priority of payment to
which the Notes Trustee is entitled under the Notes Indentures against
distributions to be made to Holders of Notes Claims for payment of any Notes
Trustee Fees.

 

127. “Notes Trustee Fees” means all reasonable and documented compensation,
fees, expenses, disbursements, and indemnity claims, including, without
limitation, attorneys’ and agents’ fees, expenses and disbursements incurred by
the Notes Trustee to the extent provided for under the Notes Indentures, whether
arising before or after the Petition Date or before or after the Effective Date.

 

128. “Other Priority Claim” means any Claim, other than an Administrative Claim
or a Priority Tax Claim, entitled to priority in right of payment under section
507(a) of the Bankruptcy Code.

 

129. “Other Secured Claim” means any Secured Claim other than an RBL Claim or a
DIP Claim.

 

130. “Person” has the meaning set forth in section 101(41) of the Bankruptcy
Code.

 

131. “Petition Date” means [●], 2020, the date on which the Debtors commenced
the Chapter 11 Cases.

 

132. “Plan Distribution” means a payment or distribution to Holders of Allowed
Claims, Allowed Interests, or other eligible Entities in accordance with the
Plan.

 

133. “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules, and exhibits to the Plan (in each case, as may
be altered, amended, modified, or supplemented from time to time in accordance
with the terms hereof, and consistent with the Restructuring Support Agreement
and subject to the Consenting Stakeholder Consent Rights and in accordance with
the Bankruptcy Code and Bankruptcy Rules) to be Filed by the Debtors no later
than seven days before the deadline set by the Disclosure Statement Order to
object to the Plan or such later date as may be approved by the Bankruptcy Court
on notice to parties in interest, including the following, as applicable:
(a) the New Organizational Documents; (b) to the extent known, the identities of
the members of the New Board; (c) the Schedule of Rejected Executory Contracts
and Unexpired Leases; (d) the Schedule of Proposed Cure Amounts; (e) the
Schedule of Retained Causes of Action; (f) the material form Exit Facility Loan
Agreements; (g) the Restructuring Steps Memorandum; and (h) the New Unsecured
Notes Indenture. The Debtors shall have the right to alter, amend, modify, or
supplement the documents contained in the Plan Supplement up to the Effective
Date as set forth in the Plan and in accordance with the Restructuring Support
Agreement and subject to the Consenting Stakeholder Consent Rights. The Plan
Supplement shall be deemed incorporated into and part of the Plan as if set
forth herein in full, provided that in the event of a conflict between the Plan
and the Plan Supplement, the Plan Supplement shall control in accordance with
Article I.G.

 



11

 



 

134. “Plan Value” means the per share price of the New Common Stock as
determined by the Debtors in good faith in accordance with general valuation
principles, in a manner and amount acceptable to the Required Consenting
Noteholders.

 

135. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

 

136. “Pro Rata” means the proportion that an Allowed Claim or an Allowed
Interest in a particular Class bears to the aggregate amount of Allowed Claims
or Allowed Interests in that Class or the proportion of the Allowed Claims or
Allowed Interests in a particular Class and other Classes entitled to share in
the same recovery as such Allowed Claim or Allowed Interests under the Plan,
unless otherwise indicated.

 

137. “Professional” means an Entity: (a) employed in the Chapter 11 Cases
pursuant to a Bankruptcy Court order in accordance with sections 327, 328, 363,
or 1103 of the Bankruptcy Code and to be compensated for services rendered prior
to or as of the Confirmation Date, pursuant to sections 327, 328, 329, 330, or
331 of the Bankruptcy Code; or (b) awarded compensation and reimbursement by the
Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

 

138. “Professional Escrow Account” means an account funded by the Debtors with
Cash on the Effective Date in an amount equal to the total estimated
Professional Fee Amount.

 

139. “Professional Fee Amount” means the aggregate amount of Professional Fee
Claims and other unpaid fees and expenses that Professionals estimate they have
incurred or will incur in rendering services to the Debtors prior to and as of
the Confirmation Date, which estimates Professionals shall deliver to the
Debtors as set forth in Article II.C.3 of the Plan.

 

140. “Professional Fee Claim” means any Claim by a Professional for compensation
for services rendered or reimbursement of expenses incurred by such
Professionals through and including the Confirmation Date to the extent such
fees and expenses have not been paid pursuant to an order of the Bankruptcy
Court. To the extent the Bankruptcy Court denies or reduces by a Final Order any
amount of a Professional’s requested fees and expenses, then the amount by which
such fees or expenses are reduced or denied shall reduce the applicable
Professional Fee Claim. For the avoidance of doubt, the Transaction Expenses
shall not be considered Professional Fee Claims, and any such amounts shall be
paid in accordance with the Restructuring Support Agreement, the DIP Orders, and
the Plan, as applicable.







 

141. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.

 



12

 



 

142. “RBL Agent” means The Bank of Nova Scotia, solely in its capacity as
administrative agent for the RBL Facility.

 

143. “RBL Claims” means any Claim against any Debtor derived from, based upon,
or arising under the RBL Credit Agreement except Roll-Up DIP Claims.

 

144. “RBL Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 27, 2013, by and among Gulfport Parent, as borrower, the
Bank of Nova Scotia, as administrative agent and issuing bank, the Bank of Nova
Scotia, KeyBank National Association, and PNC Bank, National Association, as
joint lead arrangers and joint bookrunners, KeyBank National Association and PNC
Bank, National Association, as co-syndication agents, Credit Suisse AG, Cayman
Islands Branch, Wells Fargo Bank, N.A., and Barclays Bank PLC, as
co-documentation agents, and each of the lenders party thereto, as amended by
that certain First Amendment, dated as of April 23, 2014, that certain Second
Amendment, dated as of November 26, 2014, that certain Third Amendment, dated as
of April 10, 2015, that certain Fourth Amendment and Limited Consent and Waiver
dated as of May 29, 2015, that certain Fifth Amendment dated as of September 18,
2015, that certain Sixth Amendment dated as of February 19, 2016, that certain
Seventh Amendment dated as of December 13, 2016, that certain Eighth Amendment
dated as of March 29, 2017, that certain Ninth Amendment dated as of May 4,
2017, that certain Tenth Amendment dated as of October 4, 2017, that certain
Eleventh Amendment dated as of November 21, 2017, that certain Twelfth Amendment
dated as of May 21, 2018, that certain Thirteenth Amendment dated as of November
28, 2018, and that certain Fourteenth Amendment dated as of June 3, 2019, that
certain Fifteenth Amendment, dated as of May 1, 2020, and that certain Sixteenth
Amendment, dated as of July 27, 2020, and as further amended, amended and
restated, supplemented, or otherwise modified from time to time.

 

145. “RBL/DIP Preserved Rights” means the rights contemplated by Sections
2.03(c), 11.04(a), 11.04(b) and 11.04(c) of the RBL Credit Agreement and of the
DIP Credit Agreement for indemnity in favor of the RBL Agent and the DIP Agent,
respectively, and reimbursement in favor of L/C Issuing Banks, as applicable.

 

146. “RBL Facility” means the senior secured credit facility established under
the RBL Credit Agreement.

 

147. “RBL Lenders” means the lenders party to the RBL Facility from time to
time.

 

148. “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to a Claim
or Interest, that the Claim or Interest shall be rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code.

 

149. “Related Party” means, collectively, with respect to an Entity, (a) such
Entity’s current and former Affiliates and (b) such Entity’s and such Entity’s
current and former Affiliates’ directors, managers, officers, shareholders,
equity holders (regardless of whether such interests are held directly or
indirectly), affiliated investment funds or investment vehicles, predecessors,
participants, successors, assigns (whether by operation of law or otherwise),
subsidiaries, current, former, and future associated entities, managed or
advised entities, accounts or funds, partners, limited partners, general
partners, principals, members, management companies, fund advisors, fiduciaries,
trustees, employees, agents (including any Disbursing Agent), advisory board
members, financial advisors, attorneys, accountants, investment bankers,
consultants, other representatives, and other professionals, representatives,
advisors, predecessors, successors, and assigns, each solely in their capacities
as such, and the respective heirs, executors, estates, servants and nominees of
the foregoing.

 



13

 



 

150. “Released Claims” means any claim or interest that have been released,
satisfied, stayed, terminated, discharged, or are subject to compromise and
settlement pursuant to the Plan.

 

151. “Released Parties” means, collectively, and in each case in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) any official committees
appointed in the Chapter 11 Cases and each of their members; (d) the Ad Hoc
Noteholder Group and each of its members; (e) the Consenting Stakeholders; (f)
the Agents; (g) the Notes Trustee; (h) the RBL Lenders; (i) the DIP Lenders;
(j) the Exit Facility Secured Parties; (k) the L/C Issuing Banks; (l) the Lender
Swap Counterparties; (m) the Backstop Commitment Parties; (n) all Releasing
Parties; (o) each Related Party of each Entity in clauses (a) through (n);
provided, that any Holder of a Claim or Interest that opts out of the releases
contained in the Plan shall not be a “Released Party;” provided, further, that
notwithstanding anything in the Plan or the Plan Supplement to the contrary,
neither Midship nor any of its Related Parties shall be a “Released Party.”

 

152. “Releasing Parties” means, collectively, and in each case in its capacity
as such: (a) the Debtors; (b) the Reorganized Debtors; (c) any official
committees appointed in the Chapter 11 Cases and each of their members; (d) the
Ad Hoc Noteholder Group and each of its members; (e) the Consenting
Stakeholders; (f) the Agents; (g) the Notes Trustee; (h) the RBL Lenders; (i)
the DIP Lenders; (j) the Exit Facility Secured Parties; (k) the L/C Issuing
Banks; (l) the Lender Swap Counterparties; (m) the Backstop Commitment Parties;
(n) all Holders of Claims or Interests who vote to accept the Plan; (o)  all
Holders of Claims or Interests that are deemed to accept the Plan and who do not
opt out of the releases in the Plan; (p) all Holders of Claims or Interests that
are deemed to reject the Plan and who do not opt out of the releases in the
Plan; (q) all Holders of Claims or Interests who abstain from voting on the Plan
and who do not opt out of the releases in the Plan; (r) all Holders of Claims or
Interests who vote to reject the Plan and who do not opt out of the releases in
the Plan; (s) each Related Party of each Entity in clause (a) through (r);
provided, that for the avoidance of doubt, no Holder of a Claim that is party to
or has otherwise signed the Restructuring Support Agreement may opt out of the
releases.

 

153. “Reorganized Debtors” means the Debtors, as reorganized pursuant to and
under the Plan, on and after the Effective Date, or any successors or assigns
thereto.

 

154. “Reorganized Gulfport Parent” means Gulfport Parent, as reorganized
pursuant to and under the Plan, on and after the Effective Date, or any
successor or assign thereto.

 

155. “Required Consenting Noteholders” has the meaning set forth in the
Restructuring Support Agreement.

 

156. “Required Consenting RBL Lenders” has the meaning set forth in the
Restructuring Support Agreement.

 

157. “Required Consenting Stakeholders” has the meaning set forth in the
Restructuring Support Agreement.

 

158. “Restructuring Steps Memorandum” means the summary of transaction steps to
complete the restructuring contemplated by the Plan, which shall be included in
the Plan Supplement.

 

159. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, entered into and dated as of [●], by and among the Debtors and the
Consenting Stakeholders, including all exhibits, schedules, and other
attachments thereto, as such agreement may be amended, modified, or supplemented
from time to time, solely in accordance with its terms thereof.

 

160. “Restructuring Transactions” means the mergers, amalgamations,
consolidations, arrangements, continuances, restructurings, transfers,
conversions, dispositions, liquidations, dissolutions, or other corporate
transactions described in, approved by, contemplated by, or undertaken to
implement the Plan subject to the Consenting Stakeholder Consent Rights.

 



14

 



 

161. “Rights Offering” means the rights offering of at least $50 million in net
proceeds to purchase of New Preferred Stock at a per share purchase price of
$[●], to be conducted pursuant to the Backstop Commitment Agreement and the
Rights Offering Procedures, as further detailed in Article IV.D.3 of the Plan

 

162. “Rights Offering Documents” means, collectively, any and all agreements,
documents, and instruments delivered or entered into in connection with the
Rights Offering, including the Rights Offering Procedures.

 

163. “Rights Offering Procedures” means those certain rights offering procedures
that are attached to the Disclosure Statement as Exhibit [●].

 

164. “Rights Offering Stock” means New Preferred Stock to be issued pursuant to
the Rights Offering.

 

165. “Rights Offering Subscription Rights” means the rights to purchase the
Rights Offering Stock pursuant to the Rights Offering.

 

166. “Roll-Up DIP Claims” means RBL Claims rolled-up pursuant to the terms of
the DIP Loan Documents in an aggregate amount of $157.5 million.

 

167. “Royalty and Working Interests” means the working interests granting the
Holder thereof the right to exploit oil and gas and associated hydrocarbons, and
the royalties and mineral interests in the production of hydrocarbons; but, in
each case, only to the extent that the applicable interest is considered an
interest in real property under applicable law.

 

168. “Schedule of Proposed Cure Amounts” means any schedule (including any
amendments, supplements, or modifications thereto) of the Debtors’ proposed Cure
amounts (if any) with respect to each of the Executory Contracts and Unexpired
Leases to be assumed by the Debtors pursuant to the Plan.

 

169. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule (including any amendments, supplements, or modifications thereto) of
Executory Contracts and Unexpired Leases to be rejected by the Debtors pursuant
to the Plan, which schedule shall be included in the Plan Supplement.

 

170. “Schedule of Retained Causes of Action” means the schedule of Causes of
Action that shall vest in the Reorganized Debtors on the Effective Date, which,
for the avoidance of doubt, shall not include any of the Causes of Action that
are settled, released, or exculpated under the Plan.

 

171. “SEC” means the United States Securities and Exchange Commission.

 

172. “Section 510(b) Claim” means any Claim subject to subordination under
section 510(b) of the Bankruptcy Code.

 

173. “Secured Claim” means a Claim that is: (a) secured by a Lien on property in
which any of the Debtors has an interest, which Lien is valid, perfected, and
enforceable pursuant to applicable law or by reason of a Bankruptcy Court order,
or that is subject to a valid right of setoff pursuant to section 553 of the
Bankruptcy Code, to the extent of the value of the creditor’s interest in the
Debtors’ interest in such property or to the extent of the amount subject to
setoff, as applicable, as determined pursuant to section 506(a) of the
Bankruptcy Code; or (b) Allowed pursuant to the Plan, or separate order of the
Bankruptcy Court, as a secured claim.

 



15

 



 

174. “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C.
§§ 77a–77aa, together with the rules and regulations promulgated thereunder, as
amended from time to time, or any similar federal, state, or local law.

 

175. “Security” means any security, as defined in section 2(a)(1) of the
Securities Act.

 

176. “Solicitation Agent” means Epiq Corporate Restructuring, LLC, the notice,
claims, and solicitation agent proposed to be retained by the Debtors in the
Chapter 11 Cases.

 

177. “Solicitation Materials” means, collectively, the solicitation materials
with respect to the Plan.

 

178. “Transaction Expenses” means, collectively, the Notes Trustee Fees and all
reasonable and documented fees, expenses, and disbursements of the advisors to
the Consenting Stakeholders with respect to the efforts to implement the
Restructuring Transactions and not previously paid by, or on behalf of, the
Debtors or Reorganized Debtors, including: (a) Paul, Weiss, Rifkind, Wharton &
Garrison LLP; (b) Houlihan Lokey, Inc.; (c) Opportune LLP; (d) Latham &
Watkins, LLP; (e) local counsel in each applicable jurisdiction; and (f) other
professionals, advisors, and experts engaged from time to time by or on behalf
of the Consenting Stakeholders.

 

179. “U.S. Trustee” means the United States Trustee for the Southern District of
Texas.

 

180. “Unclaimed Distribution” means any distribution under the Plan on account
of an Allowed Claim or Allowed Interest to a Holder that has not: (a) accepted a
particular distribution or, in the case of distributions made by check,
negotiated such check within 180 calendar days of receipt; (b) given notice to
the Reorganized Debtors of an intent to accept a particular distribution within
180 calendar days of receipt; (c) responded to the Debtors’ or Reorganized
Debtors’ requests for information necessary to facilitate a particular
distribution prior to the deadline included in such request for information; or
(d) timely taken any other action necessary to facilitate such distribution.

 

181. “Unexpired Lease” means a lease of nonresidential real property to which
one or more of the Debtors is a party that is subject to assumption or rejection
under section 365 of the Bankruptcy Code.

 

182. “Unimpaired” means with respect to a Class of Claims or Interests, a Class
of Claims or Interests that is unimpaired within the meaning of section 1124 of
the Bankruptcy Code.

 

183. “Unsecured Claim” means any Claim that is not a Secured Claim.

 

184. “Voting Report” means the report certifying the methodology for the
tabulation of votes and result of voting under the Plan.

 



16

 



 

B. Rules of Interpretation.

 

For purposes of the Plan: (1) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to an existing document, schedule, or exhibit,
whether or not Filed, having been Filed or to be Filed shall mean that document,
schedule, or exhibit, as it may thereafter be amended, modified, or supplemented
in accordance with the Restructuring Support Agreement, Plan, or Confirmation
Order, as applicable; (3) any reference to an Entity as a Holder of a Claim or
Interest includes that Entity’s successors and assigns; (4) unless otherwise
specified, all references herein to “Articles” are references to Articles
hereof; (5) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (6) unless otherwise specified,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (7) subject to the provisions
of any contract, charters, bylaws, partnership agreements, limited liability
company agreements, operating agreements, or other organizational documents or
shareholders’ agreements, as applicable, instrument, release, or other agreement
or document entered into in connection with the Plan, the rights and obligations
arising pursuant to the Plan shall be governed by, and construed and enforced in
accordance with the applicable Law, including the Bankruptcy Code and Bankruptcy
Rules; (8) any immaterial effectuating provisions may be interpreted by the
Debtors or the Reorganized Debtors in such a manner that is consistent with the
overall purpose and intent of the Plan all without further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity; (9) unless
otherwise specified herein, the rules of construction set forth in section 102
of the Bankruptcy Code shall apply; (10) any term used in capitalized form
herein that is not otherwise defined but that is used in the Bankruptcy Code or
the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; (11) all references
to docket numbers of documents Filed in the Chapter 11 Cases are references to
the docket numbers under the Bankruptcy Court’s CM/ECF system; (12) all
references to statutes, regulations, orders, rules of courts, and the like shall
mean as amended from time to time, and as applicable to the Chapter 11 Cases,
unless otherwise stated; (13) references to “Proofs of Claim,” “Holders of
Claims,” “Disputed Claims,” and the like shall include “Proofs of Interest,”
“Holders of Interests,” “Disputed Interests,” and the like, as applicable;
(14) captions and headings are inserted for convenience of reference only and
are not intended to be a part of or to affect the interpretation of the Plan;
(15) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable state limited liability company laws; and (16) all
references herein to consent, acceptance, or approval may be conveyed by counsel
for the respective Person or Entity that have such consent, acceptance, or
approval rights, including by electronic mail.

 

C. Computation of Time.

 

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day. Any action to be taken on the
Effective Date may be taken on or as soon as reasonably practicable after the
Effective Date.

 

D. Governing Law.

 

Except to the extent a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code or Bankruptcy Rules), and subject to the
provisions of any contract, lease, instrument, release, indenture, or other
agreement or document entered into expressly in connection herewith, the rights
and obligations arising hereunder shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to conflict of laws principles.

 

E. Reference to Monetary Figures.

 

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.







 

F. Reference to the Debtors or the Reorganized Debtors.

 

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 



17

 



 

G. Controlling Document.

 

In the event of an inconsistency between the Plan and the Disclosure Statement,
the terms of the Plan shall control in all respects. In the event of an
inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise
in such Plan Supplement document or in the Confirmation Order). In the event of
an inconsistency between the Confirmation Order and the Plan, including the Plan
Supplement, or the Disclosure Statement, the Confirmation Order shall control.

 

H. Consultation, Information, Notice, and Consent Rights.

 

Notwithstanding anything herein to the contrary, any and all consultation,
information, notice, and consent rights of the parties to the Restructuring
Support Agreement set forth in the Restructuring Support Agreement (including
the Consenting Stakeholder Consent Rights), with respect to the form and
substance of the Plan, all exhibits to the Plan, the Plan Supplement, and all
other Definitive Documents, including any amendments, restatements, supplements,
or other modifications to such agreements and documents, and any consents,
waivers, or other deviations under or from any such documents, shall be
incorporated herein by this reference (including to the applicable definitions
in Article I.A hereof) and fully enforceable as if stated in full herein.

 

Failure to reference the rights referred to in the immediately preceding
paragraph as such rights relate to any document referenced in the Restructuring
Support Agreement shall not impair such rights or obligations.

 

Article II.
ADMINISTRATIVE CLAIMS, DIP CLAIMS,
PRIORITY CLAIMS, and Restructuring Expenses

 

In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims, Professional Fee Claims, DIP Claims, and Priority Tax
Claims have not been classified and, thus, are excluded from the Classes of
Claims and Interests set forth in Article III hereof.

 

A. Administrative Claims.

 

Except with respect to the Professional Fee Claims and Claims for fees and
expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code, and except to the extent that a Holder of an Allowed Administrative
Claim and the Debtors against which such Allowed Administrative Claim is
asserted agree to less favorable treatment for such Holder, or such Holder has
been paid by any Debtor on account of such Allowed Administrative Claim prior to
the Effective Date, each Holder of such an Allowed Administrative Claim will
receive in full and final satisfaction of its Allowed Administrative Claim an
amount of Cash equal to the amount of such Allowed Administrative Claim in
accordance with the following: (1) if an Administrative Claim is Allowed on or
prior to the Effective Date, on the Effective Date or as soon as reasonably
practicable thereafter (or, if not then due, when such Allowed Administrative
Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than
thirty days after the date on which an order allowing such Administrative Claim
becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if
such Allowed Administrative Claim is based on liabilities incurred by the
Debtors in the ordinary course of their business after the Petition Date, in
accordance with the terms and conditions of the particular transaction giving
rise to such Allowed Administrative Claim without any further action by the
Holder of such Allowed Administrative Claim; (4) at such time and upon such
terms as may be agreed upon by such Holder and the Debtors or the Reorganized
Debtors, as applicable; or (5) at such time and upon such terms as set forth in
an order of the Bankruptcy Court.

 



18

 



 

Holders of Administrative Claims that are required to File and serve a request
for payment of such Administrative Claims by the Administrative Claims Bar Date
that do not File and serve such a request by the Administrative Claims Bar Date
shall be forever barred, estopped, and enjoined from asserting such
Administrative Claims against the Debtors or the Reorganized Debtors, and such
Administrative Claims shall be deemed compromised, settled, and released as of
the Effective Date.

 

B. DIP Claims.

 

On the Effective Date, the DIP Facility shall be indefeasibly converted into the
Exit Facility, and all commitments under the DIP Credit Agreement shall
terminate. Except to the extent that a Holder of an Allowed DIP Claim agrees to
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of, and in exchange for, each Allowed DIP Claim (subject to the
last sentence of this Article II.B), each Holder of an Allowed DIP Claim shall
receive its Pro Rata share of participation in the Exit RBL/Term Loan A Facility
in accordance with the Exit Facility Credit Documentation; provided, however,
that to the extent the aggregate principal amount of the Exit Facilities on the
Effective Date is more than $580 million, each Holder of an Allowed DIP Claim on
account of the New Money Facility (as defined in the DIP Credit Agreement), and
following the indefeasible payment in full of such Claims, on account of the
Roll Up Facility (as defined in the DIP Credit Agreement), shall receive a Pro
Rata share of a distribution in Cash in an amount sufficient to reduce the
aggregate principal amount of the Exit Facilities on the Effective Date to $580
million; provided, further, that in the event the Debtors elect not to
consummate the Exit Facility, the Debtors shall indefeasibly pay the DIP
Facility in full in cash or provide such other treatment, solely with respect to
the Roll Up Facility, as is agreed by the Majority Lenders (as defined in the
DIP Credit Agreement) in their sole direction; provided, for the avoidance of
doubt, that the Allowed DIP Claims on account of the New Money Facility shall be
paid in full in cash unless the Holder of such Claims consents otherwise in
writing. Upon the indefeasible satisfaction in full of the DIP Claims and
termination of all commitments under the DIP Credit Agreement in accordance with
the terms of this Article II.B, on the Effective Date all Liens and security
interests granted to secure such DIP Claims shall be automatically terminated
and of no further force and effect, without any further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity.

 

C. Professional Fee Claims.

 

1. Final Fee Applications and Payment of Professional Fee Claims.

 

All final requests for payment of Professional Fee Claims for services rendered
and reimbursement of expenses incurred prior to the Effective Date must be Filed
no later than forty-five days after the Effective Date. The Bankruptcy Court
shall determine the Allowed amounts of such Professional Fee Claims after notice
and a hearing in accordance with the procedures established by the Bankruptcy
Court, including the Interim Compensation Order. The Reorganized Debtors shall
pay Professional Fee Claims in Cash in the amount the Bankruptcy Court Allows,
including from the Professional Escrow Account, as soon as reasonably
practicable after such Professional Fee Claims are Allowed, and which Allowed
amount shall not be subject to disallowance, setoff, recoupment, subordination,
recharacterization, or reduction of any kind, including pursuant to section
502(d) of the Bankruptcy Code. To the extent that funds held in the Professional
Escrow Account are insufficient to satisfy the amount of Professional Fee Claims
owing to the Professionals, such Professionals shall have an Allowed
Administrative Claim for any such deficiency, which shall be satisfied in
accordance with Article II.A of the Plan.

 



19

 



 

2. Professional Escrow Account.

 

No later than the Effective Date, the Debtors shall establish and fund the
Professional Escrow Account with Cash equal to the Professional Fee Amount. The
Professional Escrow Account shall be maintained in trust solely for the
Professionals until all Professional Fee Claims Allowed by the Bankruptcy Court
have been irrevocably paid in full pursuant to one or more Final Orders. Such
funds shall not be considered property of the Debtors’ Estates. The amount of
Allowed Professional Fee Claims shall be paid in Cash to the Professionals by
the Reorganized Debtors from the Professional Escrow Account as soon as
reasonably practicable after such Professional Fee Claims are Allowed. When all
such Allowed Professional Fee Claims have been paid in full, any remaining
amount in the Professional Escrow Account shall promptly be transferred to the
Reorganized Debtors without any further notice to or action, order, or approval
of the Bankruptcy Court.

 

3. Professional Fee Amount.

 

Professionals shall reasonably estimate their unpaid Professional Fee Claims and
other unpaid fees and expenses incurred in rendering services to the Debtors
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided that such
estimate shall not be deemed to limit the amount of the fees and expenses that
are the subject of each Professional’s final request for payment in the
Chapter 11 Cases. If a Professional does not provide an estimate, the Debtors or
the Reorganized Debtors may estimate the unpaid and unbilled fees and expenses
of such Professional.

 

4. Post-Confirmation Fees and Expenses.

 

Except as otherwise specifically provided in the Plan, from and after the
Confirmation Date, the Debtors shall, in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses incurred by the Debtors. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331, 363, and
1103 of the Bankruptcy Code or the Interim Compensation Order in seeking
retention or compensation for services rendered after such date shall terminate,
and the Debtors may employ and pay any Professional in the ordinary course of
business without any further notice to or action, order, or approval of the
Bankruptcy Court.

 

D. Priority Tax Claims.

 

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of, and in exchange for, each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

 

E. Payment of Statutory Fees.

 

All fees payable pursuant to section 1930(a) of the Judicial Code, as determined
by the Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy
Code, shall be paid by each of the Reorganized Debtors (or the Disbursing Agent
on behalf of each of the Reorganized Debtors) for each quarter (including any
fraction thereof) until the earlier of entry of a final decree closing such
Chapter 11 Cases or an order of dismissal or conversion, whichever comes first.

 



20

 



 

F. Transaction Expenses.

 

The Transaction Expenses incurred, or estimated to be incurred, up to and
including the Effective Date shall be paid in full in Cash on the Effective Date
(to the extent not previously paid prior to or during the course of the Chapter
11 Cases in accordance with the terms of the Restructuring Support Agreement or
any Final Order of the Bankruptcy Court) without any requirement: (1) to file a
fee application with the Bankruptcy Court; (2) for review or approval by the
Bankruptcy Court or any other party; or (3) to provide itemized time detail. All
Transaction Expenses to be paid on the Effective Date shall be estimated as of
the Effective Date and such estimates shall be delivered to the Debtors at least
two Business Days before the anticipated Effective Date; provided that such
estimates shall not be considered an admission or limitation with respect to
such Transaction Expenses. In addition, the Debtors and Reorganized Debtors (as
applicable) shall continue to pay Transaction Expenses related to
implementation, consummation, and defense of the Plan after the Effective Date
when due and payable in the ordinary course, whether incurred before, on, or
after the Effective Date without any requirement: (1) to file a fee application
with the Bankruptcy Court; (2) for review or approval by the Bankruptcy Court or
any other party; or (3) to provide itemized time detail.

 

Article III.
CLASSIFICATION AND TREATMENt oF CLAIMS AND INTERESTS

 

A. Classification of Claims and Interests.

 

Except for the Claims addressed in Article II hereof, all Claims and Interests
are classified in the Classes set forth below in accordance with sections 1122
and 1123(a)(1) of the Bankruptcy Code. A Claim or an Interest, or any portion
thereof, is classified in a particular Class only to the extent that any portion
of such Claim or Interest fits within the description of that Class and is
classified in other Classes to the extent that any portion of the Claim or
Interest fits within the description of such other Classes. A Claim or an
Interest also is classified in a particular Class for the purpose of receiving
distributions under the Plan only to the extent that such Claim or Interest is
an Allowed Claim or Allowed Interest in that Class and has not been paid,
released, or otherwise satisfied prior to the Effective Date.

 

The Plan constitutes a separate Plan for each of the Debtors, and the
classification of Claims and Interests set forth herein shall apply separately
to each of the Debtors (except for Class 4A General Unsecured Claims against
Gulfport Parent, and Class 7 Existing Interests in Gulfport Parent, which shall
only apply to Debtor Gulfport Parent, and Class 4B General Unsecured Claims
against Gulfport Subsidiaries, which shall only apply to the Gulfport Subsidiary
Debtors). All of the potential Classes for the Debtors are set forth herein.
Voting tabulations for recording acceptances or rejections of the Plan shall be
conducted on a Debtor-by-Debtor basis as set forth above.

 

Class

  Claims and Interests   Status   Voting Rights Class 1   Other Secured Claims  
Unimpaired   Not Entitled to Vote (Presumed to Accept) Class 2   Other Priority
Claims   Unimpaired   Not Entitled to Vote (Presumed to Accept) Class 3   RBL
Claims   Impaired   Entitled to Vote Class 4A   General Unsecured Claims Against
Gulfport Parent (including Notes Claims against Gulfport Parent)   Impaired  
Entitled to Vote Class 4B   General Unsecured Claims Against Gulfport
Subsidiaries   Impaired   Entitled to Vote Class 5   Intercompany Claims  
Unimpaired / Impaired  

Not Entitled to Vote

(Presumed to Accept or Deemed to Reject)

Class 6   Intercompany Interests   Unimpaired / Impaired   Not Entitled to Vote
(Presumed to Accept or Deemed to Reject) Class 7   Existing Interests in
Gulfport Parent   Impaired   Not Entitled to Vote (Deemed to Reject) Class 8  
Section 510(b) Claims   Impaired   Not Entitled to Vote (Deemed to Reject)

 



21

 



 

B. Treatment of Claims and Interests.

 

Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall
receive under the Plan the treatment described below in full and final
satisfaction, settlement, release, and discharge of and in exchange for such
Holder’s Allowed Claim or Allowed Interest, as applicable, except to the extent
different treatment is agreed to in writing by the Debtors or the Reorganized
Debtors, as applicable, and the Holder of such Allowed Claim or Allowed
Interest, as applicable. Unless otherwise indicated, the Holder of an Allowed
Claim or Allowed Interest, as applicable, shall receive such treatment on the
Effective Date (or, if payment is not then due, in accordance with such Claim’s
or Interest’s terms in the ordinary course of business) or as soon as reasonably
practicable thereafter.

 

1. Class 1 – Other Secured Claims

 

(a)Classification: Class 1 consists of all Allowed Other Secured Claims.

 

(b)Treatment: Each Holder of an Allowed Other Secured Claim shall receive, at
the option of the applicable Debtor, with the consent of the Required Consenting
Stakeholders (such consent not to be unreasonably withheld):

 

(i)payment in full in Cash of its Allowed Other Secured Claim;

 

(ii)the collateral securing its Allowed Other Secured Claim;

 

(iii)Reinstatement of its Allowed Other Secured Claim; or

 

(iv)such other treatment that renders its Allowed Other Secured Claim Unimpaired
in accordance with section 1124 of the Bankruptcy Code.

 

(c)Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Other
Secured Claims are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
to vote to accept or reject the Plan.

 



22

 



 

2. Class 2 – Other Priority Claims

 

(a)Classification: Class 2 consists of all Allowed Other Priority Claims.

 

(b)Treatment: Each Holder of an Allowed Other Priority Claim shall receive
treatment in a manner consistent with section 1129(a)(9) of the Bankruptcy Code.

 

(c)Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other
Priority Claims are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
to vote to accept or reject the Plan.

 

3. Class 3 – RBL Claims

 

(a)Classification: Class 3 consists of all Allowed RBL Claims.

 

(b)Allowance: Solely with respect to the RBL Claims, on the Effective Date, the
RBL Claims shall be Allowed in the aggregate amount of not less than $[●], plus
any accrued and unpaid interest on such principal amount as of the Petition Date
at the applicable contractual interest rate and any unpaid fees and expenses
payable in accordance with the RBL Credit Agreement, and shall not be subject to
disallowance, setoff, recoupment, subordination, recharacterization, or
reduction of any kind, including pursuant to section 502(d) of the Bankruptcy
Code.

 

(c)Treatment: Each Holder of an Allowed RBL Claim shall receive, at the option
of each such Holder, either:

 

(i)if such Holder elects to participate in the Exit RBL/Term Loan A Facility,
its Pro Rata share of the Exit RBL/Term Loan A; or

 

(ii)if such Holder does not elect to participate in the Exit RBL/Term Loan A
Facility (including by not making any election with respect to the Exit Facility
on the ballot), its Pro Rata share of the Exit Term Loan B Facility.

 

(d)Voting: Class 3 is Impaired under the Plan. Holders of Allowed RBL Claims are
entitled to vote to accept or reject the Plan.

 

4A. Class 4A – General Unsecured Claims Against Gulfport Parent

 

(a)Classification: Class 4A consists of all Allowed General Unsecured Claims
against Gulfport Parent.

 

(b)Allowance: Solely with respect to the Notes Claims, on the Effective Date,
the Notes Claims shall be Allowed in the aggregate amount of not less than $[●],
plus any accrued and unpaid interest on such principal amount as of the Petition
Date at the applicable contractual interest rate and any unpaid fees and
expenses payable in accordance with the Notes Indentures, and shall not be
subject to disallowance, setoff, recoupment, subordination, recharacterization,
or reduction of any kind, including pursuant to section 502(d) of the Bankruptcy
Code.

 



23

 



 

(c)Treatment: Each Holder of an Allowed General Unsecured Claim against Gulfport
Parent shall receive, in full and final satisfaction of such Claim, its Pro
Rata2 share of the Gulfport Parent Equity Pool; provided, however, that once the
Holders of Notes Claims receive distributions of 94% of the New Common Stock
(prior to and not including any dilution by the Management Incentive Plan or any
conversion of New Preferred Stock into New Common Stock) in the aggregate on
account of their Notes Claims against all Debtors, the Holders of Notes Claims
shall waive any excess recovery on account of their Pro Rata share of the
Gulfport Parent Equity Pool until Holders of Allowed General Unsecured Claims
against Gulfport Parent have received New Common Stock with a value sufficient
to satisfy their Allowed General Unsecured Claims against Gulfport Parent in
full (based on Plan Value).  

 

Voting: Class 4A is Impaired under the Plan. Holders of Allowed General
Unsecured Claims against Gulfport Parent are entitled to vote to accept or
reject the Plan.

 

4B. Class 4B – General Unsecured Claims Against Gulfport Subsidiaries

 

(a)Classification: Class 4B consists of all Allowed General Unsecured Claims
against Gulfport Subsidiaries.

 

(b)Allowance: Solely with respect to the Notes Claims, on the Effective Date,
the Notes Claims shall be Allowed in the aggregate amount of not less than $[●],
plus any accrued and unpaid interest on such principal amount as of the Petition
Date at the applicable contractual interest rate and any unpaid fees and
expenses payable in accordance with the Notes Indentures, against each of the
Debtors that are obligors under the Notes Indentures and shall not be subject to
disallowance, setoff, recoupment, subordination, recharacterization, or
reduction of any kind, including pursuant to section 502(d) of the Bankruptcy
Code.

 

(c)Treatment: Each Holder of an Allowed General Unsecured Claim against Gulfport
Subsidiaries shall receive, in full and final satisfaction of such Claim, its
Pro Rata3 share of the: (i) Gulfport Subsidiaries Equity Pool, (ii) Rights
Offering Subscription Rights, and (iii) New Unsecured Notes.

 

(d)Voting: Class 4B is Impaired under the Plan. Holders of Allowed General
Unsecured Claims against Gulfport Subsidiaries are entitled to vote to accept or
reject the Plan.

 

5. Class 5 – Intercompany Claims

 

(a)Classification: Class 5 consists of all Intercompany Claims.

 

(b)Treatment: The Plan and the distributions contemplated thereby constitute a
global settlement of any and all Intercompany Claims and causes of action by and
between any of the Debtors that may exist as of the Effective Date, and any and
all Intercompany Claims will be cancelled on the Effective Date in exchange for
the distributions contemplated by the Plan to Holders of Claims against and
Interests in the respective Debtor entities. The Plan shall be considered a
settlement of the Intercompany Claims pursuant to Bankruptcy Rule 9019.



 



 





2For the treatment set forth in this Article III.B.4A.b, the Pro Rata amounts
shall be calculated as the Pro Rata share of all General Unsecured Claims
against Gulfport Parent.

 

3For the treatment set forth in this Article III.B.4B.b, the Pro Rata amounts
shall be calculated as the Pro Rata share of all General Unsecured Claims
against Gulfport Subsidiaries.

 

 



24

 



 



(c)Voting: Class 5 is Unimpaired under the Plan if Intercompany Claims are
Reinstated or Impaired under the Plan if Intercompany Claims are cancelled.
Holders of Intercompany Claims are conclusively presumed to have accepted the
Plan pursuant to section 1126(f) or rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, such Holders are not entitled to vote
to accept or reject the Plan.



 

6. Class 6 – Intercompany Interests

 

(a)Classification: Class 6 consists of all Intercompany Interests.

 

(b)Treatment: Holders of Intercompany Interests shall receive no recovery or
distribution and shall be Reinstated solely to the extent necessary to maintain
the Debtors’ prepetition corporate structure for the ultimate benefit of the
Holders of New Common Stock and New Preferred Stock.

 

(c)Voting: Class 6 is Unimpaired under the Plan if Intercompany Interests are
Reinstated or Impaired under the Plan if Intercompany Interests are cancelled.
Holders of Intercompany Interests are conclusively presumed to have accepted the
Plan pursuant to section 1126(f) or rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, such Holders are not entitled to vote
to accept or reject the Plan.

 

7. Class 7 – Existing Interests in Gulfport Parent

 

(a)Classification: Class 7 consists of all Existing Interests in Gulfport
Parent.

 

(b)Treatment: On the Effective Date, all Existing Interests in Gulfport Parent
shall be cancelled, released, and extinguished, and will be of no further force
or effect.







 

(c)Voting: Class 8 is Impaired under the Plan. Holders of Existing Interests in
Gulfport Parent are conclusively presumed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, Holders of Existing Interests
in Gulfport Parent are not entitled to vote to accept or reject the Plan.





 

9. Class 8 – Section 510(b) Claims

 

(a)Classification: Class 8 consists of all Section 510(b) Claims.

 

(b)Allowance: Notwithstanding anything to the contrary herein, a Section 510(b)
Claim, if any such Claim exists, may only become Allowed by Final Order of the
Bankruptcy Court.

 

(c)Treatment: On the Effective Date, all Allowed Section 510(b) Claims, if any,
shall be cancelled, released, and extinguished, and will be of no further force
or effect.

 



25

 



 

(d)Voting: Class 8 is Impaired under the Plan. Holders (if any) of Allowed
Section 510(b) Claims are conclusively presumed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, Holders of
Allowed Section 510(b) Claims (if any) are not entitled to vote to accept or
reject the Plan.

 

C. Special Provision Governing Unimpaired Claims.

 

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ or the Reorganized Debtors’ rights regarding any Unimpaired Claim,
including, all rights regarding legal and equitable defenses to or setoffs or
recoupments against any such Unimpaired Claim.

 

D. Elimination of Vacant Classes.

 

Any Class of Claims or Interests that does not have a Holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court as of the date of the Confirmation Hearing shall be deemed eliminated from
the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

 

E. Voting Classes, Presumed Acceptance by Non-Voting Classes.

 

If a Class contains Claims or Interests eligible to vote on the Plan and no
Holder of Claims or Interests eligible to vote in such Class votes to accept or
reject the Plan, the Holders of such Claims or Interests in such Class shall be
deemed to have accepted the Plan.

 

F. Intercompany Interests.

 

To the extent Reinstated under the Plan, distributions on account of
Intercompany Interests are not being received by Holders of such Intercompany
Interests on account of their Intercompany Interests but for the purposes of
administrative convenience and due to the importance of maintaining the
prepetition corporate structure for the ultimate benefit of the Holders of New
Common Stock and New Preferred Stock, and in exchange for the Debtors’ and
Reorganized Debtors’ agreement under the Plan to make certain distributions to
the Holders of Allowed Claims. For the avoidance of doubt, to the extent
Reinstated pursuant to the Plan, on and after the Effective Date, all
Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests immediately
prior to the Effective Date.

 

G. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

 

Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by at least one Impaired Class of Claims.
The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of
the Bankruptcy Code with respect to any rejecting Class(es) of Claims or
Interests. The Debtors reserve the right to modify the Plan in accordance with
Article XII hereof to the extent, if any, that Confirmation pursuant to
section 1129(b) of the Bankruptcy Code requires modification, including by
modifying the treatment applicable to a Class of Claims or Interests or
reclassifying Claims to the extent permitted by the Bankruptcy Code and the
Bankruptcy Rules.

 

H. Controversy Concerning Impairment.

 

If a controversy arises as to whether any Claims or Interests, or any Class of
Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and
a hearing, determine such controversy on or before the Confirmation Date.

 

 

26

 

 

I. Subordinated Claims and Interests.

 

The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and the respective distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, and subject to the Restructuring
Support Agreement, the Debtors or Reorganized Debtors, as applicable, reserve
the right to re-classify any Allowed Claim or Allowed Interest in accordance
with any contractual, legal, or equitable subordination rights relating thereto.

 

Article IV.
MEANS FOR IMPLEMENTATION OF THIS PLAN

 

A. General Settlement of Claims and Interests.

 

Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distributions, releases, and other
benefits provided under the Plan, upon the Effective Date, the provisions of the
Plan shall constitute a good faith compromise and settlement of all Claims,
Interests, Causes of Action, and controversies released, settled, compromised,
discharged, satisfied, or otherwise resolved pursuant to the Plan, including
(1) any challenge to the amount, validity, enforceability, priority, or extent
of the Notes Claims, (2) any Claim to avoid, subordinate, or disallow any Notes
Claim whether under any provision of chapter 5 of the Bankruptcy Code, on any
equitable theory (including equitable subordination, equitable disallowance, or
unjust enrichment) or otherwise, and (3) any disputes concerning in any way the
validity, effectiveness, or priority of the Intercompany Claims. The Plan shall
be deemed a motion to approve the good faith compromise and settlement of all
such Claims, Interests, Causes of Action, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Bankruptcy Court’s approval of such compromise and settlement under section
1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by
the Bankruptcy Court that such settlement and compromise is fair, equitable,
reasonable and in the best interests of the Debtors, their Estates, and Holders
of Claims and Interests. Subject to Article VI hereof, all distributions made to
Holders of Allowed Claims and Allowed Interests (as applicable) in any Class are
intended to be and shall be final.

 

Certain Claims and Causes of Action may exist between one or more of the Debtors
and one or more of its Affiliates, which Claims and Causes of Action have been
settled, and such settlement is reflected in the treatment of the Intercompany
Claims and the Claims against and Interests in each Debtor entity. The Plan
shall be deemed a motion to approve the good faith compromise and settlement of
such Claims and Causes of Action pursuant to Bankruptcy Rule 9019.

 

B. Restructuring Transactions.

 

On or before the Effective Date, the applicable Debtors or the Reorganized
Debtors shall enter into and shall take any actions as may be necessary or
appropriate to effect the Restructuring Transactions. The actions to implement
the Restructuring Transactions may include, in accordance with the Consenting
Stakeholder Consent Rights: (1) the execution and delivery of appropriate
agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance,
dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Plan and that satisfy the requirements of applicable Law
and any other terms to which the applicable Entities may agree; (2) the
execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or
obligation on terms consistent with the terms of the Plan and having other terms
for which the applicable Entities may agree; (3) the execution, delivery, and
filing, if applicable, of appropriate certificates or articles of incorporation,
formation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance, or dissolution pursuant to applicable state or
provincial law; and (4) all other actions that the applicable Entities determine
to be necessary or appropriate, including making filings or recordings that may
be required by applicable law in connection with the Plan. The Confirmation
Order shall, and shall be deemed to, pursuant to sections 363 and 1123 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary
or appropriate to effect any transaction described in, contemplated by, or
necessary to effectuate the Plan. On the Effective Date or as soon as reasonably
practicable thereafter, the Reorganized Debtors, as applicable, shall issue all
Securities, notes, instruments, certificates, and other documents required to be
issued pursuant to the Restructuring Transactions.

 



27

 



 

C. Reorganized Debtors.

 

On the Effective Date, the New Board shall be established, and the Reorganized
Debtors shall adopt their New Organizational Documents. The Reorganized Debtors
shall be authorized to adopt any other agreements, documents, and instruments
and to take any other actions contemplated under the Plan as necessary to
consummate the Plan. Cash payments to be made pursuant to the Plan will be made
by the Debtors or the Reorganized Debtors. The Debtors and Reorganized Debtors
will be entitled to transfer funds between and among themselves as they
determine to be necessary or appropriate to enable the Debtors or the
Reorganized Debtors, as applicable, to satisfy their obligations under the Plan.
Except as set forth herein, any changes in intercompany account balances
resulting from such transfers will be accounted for and settled in accordance
with the Debtors’ historical intercompany account settlement practices and will
not violate the terms of the Plan.

 

From and after the Effective Date, the Reorganized Debtors, in consultation with
the Consenting Stakeholders and subject to any applicable limitations set forth
in any post-Effective Date agreement, shall have the right and authority without
further order of the Bankruptcy Court to raise additional capital and obtain
additional financing, subject to the New Organizational Documents and the Exit
Facility Documentation, as the boards of directors or boards of managers of the
applicable Reorganized Debtors deem appropriate.

 

D. Sources of Consideration for Plan Distributions.

 

The Debtors and the Reorganized Debtors, as applicable, shall fund distributions
under the Plan with: (1) Cash on hand as of the Effective Date, including the
proceeds from the DIP Facility and the Exit Facility, (2) the New Common Stock
and the New Preferred Stock, (3) the New Unsecured Notes, and (4) the Rights
Offering Subscription Rights.

 

1. Issuance of New Common Stock and New Preferred Stock.

 

All existing Interests in Gulfport Parent shall be cancelled as of the Effective
Date and on the Effective Date, Reorganized Gulfport Parent shall issue the New
Common Stock or New Preferred Stock, as applicable, to each Holder of a Claim or
Interest that is entitled to receive New Common Stock or New Preferred Stock in
exchange for such Claim or Interest pursuant to the Plan, the Rights Offering,
or the Backstop Commitment Agreement (including the Backstop Commitment
Premium). The issuance of New Common Stock and New Preferred Stock shall be
authorized without the need for any further corporate action and without any
further action by the Debtors or the Reorganized Debtors, as applicable. The
Reorganized Debtors shall be authorized to issue a certain number of shares,
units, or equity interests of New Common Stock and New Preferred Stock required
to be issued under the Plan and pursuant to their New Organizational Documents.
On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall
issue all Securities, notes, instruments, certificates, and other documents
required to be issued pursuant to the Plan.

 



28

 



 

All of the New Common Stock and New Preferred Stock issued or authorized to be
issued pursuant to the Plan shall be duly authorized, validly issued, fully
paid, and non-assessable. Each distribution and issuance referred to in Article
VI hereof shall be governed by the terms and conditions set forth in the Plan
applicable to such distribution or issuance and by the terms and conditions of
the instruments evidencing or relating to such distribution or issuance, which
terms and conditions shall bind each Entity receiving such distribution or
issuance.

 

On the Effective Date or as soon as reasonably practicable thereafter, the New
Common Stock and New Preferred Stock will be distributed in accordance with the
Plan.

 

2. Exit Facility.

 

On the Effective Date, the Reorganized Debtors shall enter into the Exit
Facility, the terms of which will be set forth in the Exit Facility
Documentation and consistent with the Restructuring Support Agreement and the
Hedging Order; provided that the Debtors or the Reorganized Debtors, as
applicable, determine that entry into the Exit Facility is in the best interests
of the Reorganized Debtors and such determination is acceptable to the Required
Consenting Stakeholders.

 

To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the Exit Facility (including the transactions and related agreements
contemplated thereby and all actions to be taken, undertakings to be made, and
obligations to be incurred and fees and expenses to be paid by the Debtors or
the Reorganized Debtors, as applicable, in connection therewith), to the extent
not approved by the Bankruptcy Court previously and (c) authorization for the
Debtors or the Reorganized Debtors, as applicable, to, without further notice to
or order of the Bankruptcy Court, (i) execute and deliver those documents and
agreements necessary or appropriate to pursue or obtain the Exit Facility,
including the Exit Facility Documentation, and incur and pay any fees and
expenses in connection therewith, and (ii) act or take action under applicable
Law, regulation, order, or rule or vote, consent, authorization, or approval of
any Person, subject to such modifications as the Debtors or the Reorganized
Debtors, as applicable, may deem to be necessary to consummate the Exit
Facility; provided that such modifications are acceptable to the Required
Consenting Stakeholders.

 

As of the Effective Date, upon the granting or continuation of Liens in
accordance with the Exit Facility Documentation, all of the Liens and security
interests to be granted in accordance with the Exit Facility Documentation (a)
shall be deemed to be granted, (b) shall be legal, binding, automatically
perfected, non-avoidable, and enforceable Liens on, and security interests in,
the applicable collateral in accordance with the respective terms of the Exit
Facility Documentation, (c) shall be deemed perfected on or prior to the
Effective Date, subject only to such Liens and security interests as may be
permitted under the respective Exit Facility Documentation, and (d) shall not be
subject to avoidance, recharacterization, or equitable subordination for any
purposes whatsoever and shall not constitute preferential transfers, fraudulent
transfers, or fraudulent conveyances under the Bankruptcy Code or any applicable
non-bankruptcy law, and the Exit Facility Collateral Agent for the benefit of
the Exit Facility Secured Parties shall have a valid, binding, perfected,
non-avoidable, and enforceable first-priority lien on and security interest in
the Exit Facility Collateral, subject only to such Liens and security interests
as permitted under the Exit Facility Documentation, and valid, binding,
non-avoidable, and enforceable guarantee and collateral documentation. To the
extent provided in the Exit Facility Documentation, the Exit Facility Agents or
holder(s) of Liens under the Exit Facility Documentation are authorized to file
with the appropriate authorities mortgages, financing statements and other
documents, and to take any other action in order to evidence, validate, and
perfect such Liens or security interests. The guarantees, mortgages, pledges,
Liens, and other security interests granted to secure the obligations arising
under the Exit Facility Documentation have been granted in good faith, for
legitimate business purposes, and for reasonably equivalent value as an
inducement to the lenders thereunder to extent credit thereunder shall be deemed
not to constitute a fraudulent conveyance or fraudulent transfer and shall not
otherwise be subject to avoidance, recharacterization, or subordination for any
purposes whatsoever and shall not constitute preferential transfers or
fraudulent conveyances under the Bankruptcy Code or any applicable nonbankruptcy
law, and the priorities of such Liens and security interests shall be as set
forth in the Exit Facility Documentation. The Reorganized Debtors and the
persons and entities granted such Liens and security interests shall be
authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and
security interests under the provisions of the applicable state, federal, or
other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order and any such
filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and
security interests to third parties.

 



29

 



 

3. Rights Offering.

 

On the Effective Date, the Debtors will consummate the Rights Offering. The
Debtors or Reorganized Debtors, as applicable, shall allocate the Rights
Offering Subscription Rights to Holders of Allowed General Unsecured Claims
against Gulfport Subsidiaries as set forth in the Plan and the Rights Offering
Procedures. Upon exercise of the Rights Offering Subscription Rights pursuant to
the terms of the Rights Offering Procedures, the Backstop Commitment Agreement,
and the Plan, the Reorganized Debtors shall be authorized to issue New Preferred
Stock in accordance with the Rights Offering Procedures, the Backstop Commitment
Agreement, and the Plan.

 

The Rights Offering will be conducted on a Pro Rata basis in reliance upon one
or more exemptions from registration under the Securities Act, which will
include the exemption provided in section 1145 of the Bankruptcy Code to the
fullest extent available and, to the extent such exemption is not available (and
with respect to the New Preferred Stock, only in the proportion required to
preserve the availability of such exemption under section 1145 of the Bankruptcy
Code), the exemption from registration set forth in Section 4(a)(2) of the
Securities Act and/or Regulation D promulgated thereunder or another available
exemption from registration under the Securities Act.

 

In addition, on the Distribution Date, New Preferred Stock in an amount equal to
the Backstop Commitment Premium shall be distributed to the Backstop Commitment
Parties under and as set forth in the Backstop Commitment Agreement. Pursuant to
the Backstop Commitment Agreement, the Backstop Commitment Parties shall
purchase any New Preferred Stock not subscribed to as set forth in the Backstop
Commitment Agreement. On the Effective Date, the rights and obligations of the
Debtors under the Backstop Commitment Agreement shall vest in the Reorganized
Debtors.

 

E. Exemption from Registration Requirements.

 

All New Preferred Stock and New Common Stock issued under the Plan will be
exempt from, among other things, the registration and prospectus delivery
requirements under the Securities Act or any similar federal, state, or local
laws in reliance upon section 1145 of the Bankruptcy Code to the maximum extent
permitted and applicable and, to the extent that reliance on such section is
either not permitted or not applicable, the exemption set forth in section
4(a)(2) of the Securities Act. All New Preferred Stock and New Common Stock
issued pursuant to the exemption from registration set forth in section 4(a)(2)
of the Securities Act or Regulation D promulgated thereunder will be considered
“restricted securities” and may not be transferred except pursuant to an
effective registration statement under the Securities Act or an available
exemption therefrom.

 



30

 



 

Persons who acquire the New Preferred Stock or New Common Stock pursuant to the
exemption from registration set forth in section 4(a)(2) of the Securities Act
or Regulation D promulgated thereunder will hold “restricted securities.”
Resales of such restricted securities would not be exempted by section 1145 of
the Bankruptcy Code from registration under the Securities Act or other
applicable law. Holders of restricted securities would, however, be permitted to
resell New Preferred Stock or New Common Stock without registration if they are
able to comply with the applicable provisions of Rule 144 or Rule 144A under the
Securities Act (if available) or any other exemption from registration under the
Securities Act, or if such Securities are registered with the Securities and
Exchange Commission.

 

All New Preferred Stock or New Common Stock issued to Holders of Allowed General
Unsecured Claims against Gulfport Parent, Allowed General Unsecured Claims
against Gulfport Subsidiaries, or Existing Interests in Gulfport Parent on
account of their Claims or Interests will be issued without registration under
the Securities Act or any similar federal, state, or local law in reliance on
Section 1145(a) of the Bankruptcy Code, to the extent available, or in reliance
on Section 4(a)(2) of the Securities Act and/or Regulation D promulgated
thereunder to the extent reliance on Section 1145(a) of the Bankruptcy Code is
not available.

 

The New Preferred Stock and New Common Stock shall be reflected through the
facilities of DTC, and neither the Debtors, the Reorganized Debtors, nor any
other Person, as applicable, shall be required to provide any further evidence
other than the Plan or the Confirmation Order with respect to the treatment of
such New Preferred Stock or New Common Stock (to the extent they are deemed to
be Securities) to be issued under the Plan under applicable securities laws, and
such Plan or Confirmation Order shall be deemed to be legal and binding
obligations of the Reorganized Debtors in all respects.

 

DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New
Preferred Stock and New Common Stock to be issued under the Plan are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depository services. Notwithstanding anything to the contrary in the Plan, no
Entity (including, for the avoidance of doubt, DTC) may require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including,
for the avoidance of doubt, whether the New Preferred Stock and New Common Stock
to be issued under the Plan are exempt from registration and/or eligible for DTC
book-entry delivery, settlement, and depository services.

 

F. Corporate Existence.

 

Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, each Debtor shall
continue to exist after the Effective Date as a separate corporation, limited
liability company, partnership, or other form, as the case may be, with all the
powers of a corporation, limited liability company, partnership, or other form,
as the case may be, pursuant to the applicable Law in the jurisdiction in which
each applicable Debtor is incorporated or formed and pursuant to the respective
certificate of incorporation and bylaws (or other formation documents) in effect
prior to the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other formation documents) are amended under the
Plan or otherwise, in each case, consistent with the Plan and the Restructuring
Support Agreement (and subject to the Consenting Stakeholder Consent Rights),
and to the extent such documents are amended in accordance therewith, such
documents are deemed to be amended pursuant to the Plan and require no further
action or approval (other than any requisite filings required under applicable
state, provincial, or federal law). After the Effective Date, the respective
certificate of incorporation and bylaws (or other formation documents) of one or
more of the Reorganized Debtors may be amended or modified on the terms therein
without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules. After the Effective
Date, one or more of the Reorganized Debtors may be disposed of, dissolved,
wound down, or liquidated without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

 



31

 



 

G. Vesting of Assets in the Reorganized Debtors.

 

Except as otherwise provided in the Confirmation Order, the Plan, or any
agreement, instrument, or other document incorporated in, or entered into in
connection with or pursuant to, the Plan or Plan Supplement, on the Effective
Date, all property in each Estate, all Causes of Action, and any property
acquired by any of the Debtors pursuant to the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or the
Bankruptcy Rules.

 

H. Cancellation of Existing Securities and Agreements.

 

On the Effective Date, except to the extent otherwise provided in the Plan or
the Confirmation Order, all notes, instruments, certificates, credit agreements,
indentures, and other documents evidencing Claims or Interests shall be
cancelled and the obligations of the Debtors thereunder or in any way related
thereto shall be deemed satisfied in full, cancelled, discharged, and of no
force or effect. Holders of or parties to such cancelled instruments,
Securities, and other documentation will have no rights arising from or relating
to such instruments, Securities, and other documentation, or the cancellation
thereof, except the rights provided for pursuant to the Plan. Notwithstanding
anything to the contrary herein, but subject to any applicable provisions of
Article VI hereof, to the extent cancelled pursuant to this paragraph, the DIP
Credit Agreement, the RBL Credit Agreement, and the Notes Indentures shall
continue in effect solely to the extent necessary to: (1) permit Holders of
Claims under the DIP Credit Agreement, the RBL Credit Agreement, and the Notes
Indentures to receive their respective Plan Distributions, if any (subject to
any applicable charging liens, including, without limitation, the Notes Trustee
Charging Lien); (2) permit the Disbursing Agent, as applicable, to make Plan
Distributions on account of the Allowed Claims under the DIP Credit Agreement,
the RBL Credit Agreement, and the Notes Indentures, as applicable (subject to
any applicable charging liens, including, without limitation, the Notes Trustee
Charging Lien); (3) permit each of the DIP Agent, RBL Agent, and the Notes
Trustee to seek compensation and/or reimbursement for Notes Trustee Fees, in
accordance with the terms of the Plan, and preserve any rights of the DIP Agent,
RBL Agent, any L/C Issuing Bank, and Notes Trustee to maintain, exercise, and
enforce of any applicable rights of indemnity, reimbursement, or contribution,
including the RBL/DIP Preserved Rights, and any applicable charging lien,
including the Notes Trustee Charging Lien; and (4) permit each of the DIP Agent,
RBL Agent, Holders of Claims under the DIP Credit Agreement or the RBL Credit
Agreement, L/C Issuing Banks, and the Notes Trustee to appear and be heard in
the Chapter 11 Cases or in any proceeding in the Bankruptcy Court, including to
enforce any obligation owed to the DIP Agent, the RBL Agent, and the Notes
Trustee, or Holders of Claims under the DIP Credit Agreement, the RBL Credit
Agreement, and the Notes Indentures, as applicable. Except as provided in the
Plan (including Article VI hereof) or as may be necessary to effectuate the
terms of the Plan, on the Effective Date, the DIP Agent, RBL Agent, the Notes
Trustee, and their respective agents, successors, and assigns, shall be
automatically and fully discharged of all of their duties and obligations
associated with the DIP Credit Agreement, RBL Credit Agreement, and the Notes
Indentures, as applicable. To the extent cancelled in accordance with this
paragraph, the commitments and obligations (if any) of the Holders of the Notes
and the lenders under the DIP Credit Agreement, and the RBL Credit Agreement to
extend any further or future credit or financial accommodations to any of the
Debtors, any of their respective subsidiaries or any of their respective
successors or assigns under the RBL Credit Agreement, and the Notes Indentures,
as applicable, shall fully terminate and be of no further force or effect on the
Effective Date. Notwithstanding anything in the Plan to the contrary, nothing
herein releases, cancels, or otherwise limits or modifies any obligations of the
RBL Lenders or DIP Lenders with respect to the RBL/DIP Preserved Rights.

 



32

 



 

I. Corporate Action.

 

On the Effective Date, all actions contemplated under the Plan shall be deemed
authorized and approved in all respects, including: (1) adoption or assumption,
as applicable, of the Compensation and Benefit Programs; (2) selection of the
directors or managers, as applicable, and officers for the Reorganized Debtors;
(3) the issuance and distribution of the New Common Stock and New Preferred
Stock; (4) implementation of the Restructuring Transactions; (5) entry into the
Exit Facility Documentation, as applicable; (6) all other actions contemplated
under the Plan (whether to occur before, on, or after the Effective Date); (7)
adoption, execution, delivery and/or filing of the New Organizational Documents;
(8) the rejection, assumption, or assumption and assignment, as applicable, of
Executory Contracts and Unexpired Leases; and (9) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the
Restructuring Transactions contemplated by the Plan (whether to occur before,
on, or after the Effective Date). All matters provided for in the Plan involving
the corporate structure of the Debtors or the Reorganized Debtors, and any
corporate, partnership, limited liability company, or other governance action
required by the Debtors or the Reorganized Debtors, as applicable, in connection
with the Plan shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the equity holders, members, directors,
managers, or officers of the Debtors or the Reorganized Debtors, as applicable.
On or (as applicable) prior to the Effective Date, the appropriate officers of
the Debtors or the Reorganized Debtors, as applicable, shall be authorized and
(as applicable) directed to issue, execute, and deliver the agreements,
documents, Securities, and instruments contemplated under the Plan (or necessary
or desirable to effect the transactions contemplated under the Plan) in the name
of and on behalf of the Reorganized Debtors, including the New Common Stock and
the New Preferred Stock, the New Organizational Documents, the Exit Facility
Documentation (as applicable), and any and all other agreements, documents,
Securities, and instruments relating to the foregoing. The authorizations and
approvals contemplated by this Article IV.I shall be effective notwithstanding
any requirements under non-bankruptcy Law.

 

J. New Organizational Documents.

 

On or immediately prior to the Effective Date, the New Organizational Documents
(which shall be consistent with the Restructuring Support Agreement, the Plan,
and the Plan Supplement) shall be automatically adopted by the applicable
Reorganized Debtors. To the extent required under the Plan or applicable
non-bankruptcy Law, each of the Reorganized Debtors will file its New
Organizational Documents with the applicable Secretaries of State and/or other
applicable authorities in its respective state or country of organization if and
to the extent required in accordance with the applicable Laws of the respective
state or country of organization. The New Organizational Documents will (a)
authorize the issuance of the New Common Stock and the New Preferred Stock and
(b) prohibit the issuance of non-voting equity Securities to the extent required
under section 1123(a)(6) of the Bankruptcy Code.

 

After the Effective Date, the Reorganized Debtors may amend and restate their
respective New Organizational Documents in accordance with the terms thereof,
and the Reorganized Debtors may file such amended certificates or articles of
incorporation, bylaws, or such other applicable formation documents, and other
constituent documents as permitted by Laws of the respective states, provinces,
or countries of incorporation and the New Organizational Documents.

 



33

 



 

K. Indemnification Obligations.

 

Consistent with applicable Law, all indemnification provisions in place on and
as of the Effective Date (whether in the by-laws, certificates of incorporation
or formation, limited liability company agreements, other organizational
documents, board resolutions, indemnification agreements, employment contracts,
or otherwise) for current and former directors, officers, managers, employees,
attorneys, accountants, investment bankers, and other professionals of the
Debtors, as applicable, shall be Reinstated and remain intact, irrevocable, and
shall survive the effectiveness of the Plan on terms no less favorable to such
current and former directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals of the Debtors than the
indemnification provisions in place prior to the Effective Date.

 

L. Managers and Officers of the Reorganized Debtors.

 

As of the Effective Date, the term of the current members of the board of
directors of Gulfport Parent shall expire. The New Board will consist of the
Reorganized Debtors’ Chief Executive Officer and other directors, all of whom
will be selected and appointed in a manner determined by the Required Consenting
Noteholders. The identities of directors on the New Board shall be set forth in
the Plan Supplement to the extent known at the time of filing.

 

M. Effectuating Documents; Further Transactions.

 

On and after the Effective Date, the Reorganized Debtors, and their respective
officers, directors, members, or managers (or other relevant governing body),
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan, Exit
Facility entered into, and the Securities issued pursuant to the Plan in the
name of and on behalf of the Reorganized Debtors, without the need for any
approvals, authorization, or consents except for those expressly required
pursuant to the Plan.

 

N. Section 1146 Exemption.

 

To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any
transfers (whether from a Debtor to a Reorganized Debtor or to any other Person)
of property under the Plan or pursuant to: (1) the issuance, distribution,
transfer, or exchange of any debt, equity Security, or other interest in the
Debtors or the Reorganized Debtors, including the New Common Stock and the New
Preferred Stock; (2) the Restructuring Transactions; (3) the creation,
modification, consolidation, termination, refinancing, and/or recording of any
mortgage, deed of trust, or other security interest, or the securing of
additional indebtedness by such or other means; (4) the making, assignment, or
recording of any lease or sublease; (5) the grant of collateral as security for
the Reorganized Debtors’ obligations under and in connection with the Exit
Facility; or (6) the making, delivery, or recording of any deed or other
instrument of transfer under, in furtherance of, or in connection with, the
Plan, including any deeds, bills of sale, assignments, or other instrument of
transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to the Plan, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, real estate transfer tax, personal property transfer tax, sales or
use tax, mortgage recording tax, Uniform Commercial Code filing or recording
fee, regulatory filing or recording fee, or other similar tax or governmental
assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forego the collection of any such
tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment. All filing or recording officers
(or any other Person with authority over any of the foregoing), wherever located
and by whomever appointed, shall comply with the requirements of section 1146(a)
of the Bankruptcy Code, shall forego the collection of any such tax or
governmental assessment, and shall accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

 



34

 



 

O. Director and Officer Liability Insurance.

 

Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors
shall be deemed to have assumed all of the Debtors’ D&O Liability Insurance
Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Reorganized Debtors’ foregoing assumption of each of the
unexpired D&O Liability Insurance Policies. Notwithstanding anything to the
contrary contained in the Plan, Confirmation of the Plan shall not discharge,
impair, or otherwise modify any indemnity obligations assumed by the foregoing
assumption of the D&O Liability Insurance Policies, and each such indemnity
obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be
Filed.

 

In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any D&O Liability Insurance
Policies in effect on or after the Petition Date, with respect to conduct
occurring prior thereto, and all directors, managers and officers of the Debtors
who served in such capacity at any time prior to the Effective Date shall be
entitled to the full benefits of any such policy for the full term of such
policy, to the extent set forth therein, regardless of whether such directors,
managers and officers remain in such positions after the Effective Date.

 

P. Management Incentive Plan.

 

Effective on the Effective Date, the Reorganized Debtors may implement the
Management Incentive Plan as provided herein.  If determined by the New Board,
the Management Incentive Plan will provide for 50% of the Management Incentive
Plan Pool (the “Initial Pool”) to be allocated within sixty (60) days following
the Effective Date to the Management Incentive Plan Participants in the form of
restricted stock units (or their economic equivalents) subject to terms
(including performance metrics and vesting criteria) to be agreed between the
Management Incentive Plan Participants and the New Board; provided that such
period shall be extended automatically by an additional thirty (30) days if good
faith discussions between the Management Incentive Plan Participants and the New
Board regarding the terms of the Management Incentive Plan remain ongoing at the
conclusion of the initial sixty (60) day period.  If either (a) the New Board
does not institute the Management Incentive Plan with respect to the Initial
Pool in accordance with the terms of this Article IV.P (including the time
periods set forth herein) or (b) the terms of the Initial Pool with respect to
any Management Incentive Plan Participant are not satisfactory to such
participant in such participant’s sole discretion prior to the expiration of the
time periods set forth herein, in either case, such event shall constitute “good
reason” under the applicable MIP Employment Agreement; provided that the
allocation of the Initial Pool of any Management Incentive Plan Participant (but
not any other terms and conditions of the Initial Pool) shall be deemed
satisfactory as to such participant if such participant receives at least the
applicable percentage of the Initial Pool set forth in the Initial MIP
Allocation.

 



35

 



 

Q. Employee and Retiree Benefits.

 

All Compensation and Benefits Programs shall be assumed by the Reorganized
Debtors and shall remain in place as of the Effective Date, and the Reorganized
Debtors will continue to honor such agreements, arrangements, programs, and
plans. For the avoidance of doubt, pursuant to section 1129(a)(13) of the
Bankruptcy Code, from and after the Effective Date, all retiree benefits (as
such term is defined in section 1114 of the Bankruptcy Code), if any, shall
continue to be paid in accordance with applicable law. On the Effective Date,
the Debtors shall assume all employment agreements, indemnification agreements,
or other agreements entered into with current and former employees, directors,
managers, members, or officers, including the MIP Employment Agreements. For the
avoidance of doubt, the only employment agreements with severance obligations
that will be assumed are the MIP Employment Agreements.

 

R. Preservation of Causes of Action.

 

In accordance with section 1123(b) of the Bankruptcy Code, each Reorganized
Debtor, as applicable, shall retain and may enforce all rights to commence and
pursue, as appropriate, any and all Causes of Action of the Debtors, whether
arising before or after the Petition Date, that are specifically enumerated in
the Schedule of Retained Causes of Action, and the Reorganized Debtors’ rights
to commence, prosecute, or settle such retained Causes of Action shall be
preserved notwithstanding the occurrence of the Effective Date or any other
provision of the Plan to the contrary.

 

The Reorganized Debtors may pursue such retained Causes of Action, as
appropriate, in accordance with the best interests of the Reorganized Debtors.
No Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement, or the Disclosure Statement to any Cause of Action against it as any
indication that the Debtors or the Reorganized Debtors, as applicable, will not
pursue any and all available retained Causes of Action of the Debtors against
it. The Debtors and the Reorganized Debtors expressly reserve all rights to
prosecute any and all retained Causes of Action against any Entity. Unless
otherwise agreed upon in writing by the parties to the applicable Cause of
Action, all objections to the Schedule of Retained Causes of Action must be
Filed with the Bankruptcy Court on or before thirty days after the Effective
Date. Any such objection that is not timely Filed shall be disallowed and
forever barred, estopped, and enjoined from assertion against any Reorganized
Debtor, without the need for any objection or responsive pleading by the
Reorganized Debtors or any other party in interest or any further notice to or
action, order, or approval of the Bankruptcy Court. The Reorganized Debtors may
settle any such objection without any further notice to or action, order, or
approval of the Bankruptcy Court. If there is any dispute regarding the
inclusion of any Cause of Action on the Schedule of Retained Causes of Action
that remains unresolved by the Debtors or Reorganized Debtors, as applicable,
and the objection party for thirty days, such objection shall be resolved by the
Bankruptcy Court. Unless any Causes of Action of the Debtors against an Entity
are expressly waived, relinquished, exculpated, released, compromised, or
settled in the Plan or a Final Order (and for the avoidance of doubt, any Causes
of Action on the Schedule of Retained Causes of Action shall not be expressly
relinquished, exculpated, released, compromised, or settled in the Plan), the
Reorganized Debtors expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation.

 

The Reorganized Debtors reserve and shall retain such Causes of Action of the
Debtors notwithstanding the rejection or repudiation of any Executory Contract
or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any retained Causes
of Action that a Debtor may hold against any Entity shall vest in the
Reorganized Debtors. The applicable Reorganized Debtors, through their
authorized agents or representatives, shall retain and may exclusively enforce
any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file,
prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate
to judgment any such Causes of Action and to decline to do any of the foregoing
without the consent or approval of any third party or further notice to or
action, order, or approval of the Bankruptcy Court. For the avoidance of doubt
and notwithstanding anything in the Plan or the Plan Supplement to the contrary,
neither Midship nor any of its Related Parties shall be a Released Party under
the Plan, and the Reorganized Debtors expressly retain and may enforce all
rights to commence and pursue, as appropriate, any and all Causes of Action
against Midship or its Related Parties notwithstanding the occurrence of the
Effective Date.

 



36

 



 

Article V.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A. Assumption and Rejection of Executory Contracts and Unexpired Leases.

 

On the Effective Date, except as otherwise provided in Article V.H.1 and
elsewhere herein, all Executory Contracts or Unexpired Leases not otherwise
assumed or rejected will be deemed assumed by the applicable Reorganized Debtor
in accordance with the provisions and requirements of sections 365 and 1123 of
the Bankruptcy Code, other than those that are: (1) identified on the Schedule
of Rejected Executory Contracts and Unexpired Leases; (2) previously expired or
terminated pursuant to their own terms or agreement of the parties thereto;
(3) have been previously assumed or rejected by the Debtors pursuant to a Final
Order; (4) are the subject of a motion to reject that is pending on the
Effective Date; or (5) have an ordered or requested effective date of rejection
that is after the Effective Date; provided that notwithstanding anything to the
contrary herein, no Executory Contract or Unexpired Lease shall be assumed,
assumed and assigned, or rejected without the prior written consent of the
Required Consenting Stakeholders.

 

Entry of the Confirmation Order shall constitute an order of the Bankruptcy
Court approving the assumptions, assumptions and assignments, or rejections of
the Executory Contracts or Unexpired Leases as set forth in the Plan, or the
Schedule of Rejected Executory Contracts and Unexpired Leases or Schedule of
Proposed Cure Amounts, pursuant to sections 365(a) and 1123 of the Bankruptcy
Code. Except as otherwise specifically set forth herein, assumptions or
rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are
effective as of the Effective Date. Each Executory Contract or Unexpired Lease
assumed pursuant to the Plan or by Bankruptcy Court order but not assigned to a
third party before the Effective Date shall re-vest in and be fully enforceable
by the applicable contracting Reorganized Debtor in accordance with its terms,
except as such terms may have been modified by the provisions of the Plan or any
order of the Bankruptcy Court authorizing and providing for its assumption. Any
motions to assume Executory Contracts or Unexpired Leases pending on the
Effective Date shall be subject to approval by a Final Order on or after the
Effective Date but may be withdrawn, settled, or otherwise prosecuted by the
Reorganized Debtors.

 

Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease
shall include all modifications, amendments, supplements, restatements, or other
agreements related thereto, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments,
supplements, and restatements to prepetition Executory Contracts and Unexpired
Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or
Unexpired Lease or the validity, priority, or amount of any Claims that may
arise in connection therewith.

 

To the maximum extent permitted by Law, any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan shall be deemed
modified such that the transactions contemplated by the Plan shall not
constitute a “change of control” or “assignment” (or terms with similar effect)
under, or any other transaction or matter that would result in a violation,
breach or default under, or increase, accelerate or otherwise alter any
obligations, rights or liabilities of the Debtors or the Reorganized Debtors
under, or result in the creation or imposition of a Lien upon any property or
asset of the Debtors or the Reorganized Debtors pursuant to, the applicable
Executory Contract or Unexpired Lease, and any consent or advance notice
required under such Executory Contract or Unexpired Lease shall be deemed
satisfied by Confirmation. Notwithstanding anything to the contrary in the Plan,
the Debtors or the Reorganized Debtors, as applicable, reserve the right to
alter, amend, modify, or supplement the Schedule of Rejected Executory Contracts
and Unexpired Leases and the Schedule of Proposed Cure Amounts at any time up to
forty-five days after the Effective Date.

 



37

 



 

To the extent any provision of the Bankruptcy Code or the Bankruptcy Rules
require the Debtors to assume or reject an Executory Contract or Unexpired
Lease, such requirement shall be satisfied if the Debtors make an election to
assume or reject such Executory Contract or Unexpired Lease prior to the
deadline set forth by the Bankruptcy Code or the Bankruptcy Rules, as
applicable, regardless of whether or not the Bankruptcy Court has actually ruled
on such proposed assumption or rejection prior to such deadline.

 

If certain, but not all, of a contract counterparty’s Executory Contracts or
Unexpired Leases are assumed pursuant to the Plan, the Confirmation Order shall
be a determination that such counterparty’s Executory Contracts or Unexpired
Leases that are being rejected pursuant to the Plan are severable agreements
that are not integrated with those Executory Contracts and/or Unexpired Leases
that are being assumed pursuant to the Plan. Parties seeking to contest this
finding with respect to their Executory Contracts and/or Unexpired Leases must
file a timely objection to the Plan on the grounds that their agreements are
integrated and not severable, and any such dispute shall be resolved by the
Bankruptcy Court at the Confirmation Hearing (to the extent not resolved by the
parties prior to the Confirmation Hearing).

 

B. Claims Based on Rejection of Executory Contracts or Unexpired Leases.

 

Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order,
if any, must be Filed with the Bankruptcy Court within thirty days after the
later of (1) the date of entry of an order of the Bankruptcy Court (including
the Confirmation Order) approving such rejection, (2) the effective date of such
rejection, or (3) the Effective Date. Any Claims arising from the rejection of
an Executory Contract or Unexpired Lease not Filed with the Bankruptcy Court
within such time will be automatically disallowed, forever barred from
assertion, and shall not be enforceable against the Debtors or the Reorganized
Debtors, the Estates, or their property without the need for any objection by
the Reorganized Debtors or further notice to, or action, order, or approval of
the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease shall be deemed fully
satisfied, released, and discharged, notwithstanding anything in the Proof of
Claim to the contrary. All Allowed Claims arising from the rejection of the
Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with, as applicable, (b) or
Article III.B(b) of the Plan.

 

C. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

 

On the Effective Date or as soon as reasonably practicable thereafter, the
Debtors or the Reorganized Debtors, as applicable, shall, in accordance with the
Schedule of Proposed Cure Amounts pay all Cure costs relating to Executory
Contracts and Unexpired Leases that are being assumed under the Plan. Unless
otherwise agreed upon in writing by the parties to the applicable Executory
Contract or Unexpired Lease, all requests for payment of Cure costs that differ
from the amounts paid or proposed to be paid by the Debtors or the Reorganized
Debtors to a counterparty must be Filed with the Solicitation Agent on or before
fourteen days after the Filing of the Schedule of Proposed Cure Amounts. Any
such request that is not timely Filed shall be disallowed and forever barred,
estopped, and enjoined from assertion, and shall not be enforceable against any
Debtor or Reorganized Debtor, without the need for any objection by the Debtors
or Reorganized Debtors or any other party in interest or any further notice to
or action, order, or approval of the Bankruptcy Court. Any Cure costs shall be
deemed fully satisfied, released, and discharged upon payment by the Debtors or
the Reorganized Debtors of the applicable Cure costs; provided, however, that
nothing herein shall prevent the Reorganized Debtors from paying any Cure costs
despite the failure of the relevant counterparty to file such request for
payment of such Cure costs. The Reorganized Debtors also may settle any Cure
costs without any further notice to or action, order, or approval of the
Bankruptcy Court. In addition, any objection to the assumption of an Executory
Contract or Unexpired Lease under the Plan must be Filed with the Bankruptcy
Court on or before the Confirmation Hearing. Any such objection will be
scheduled to be heard by the Bankruptcy Court at the Confirmation Hearing or at
the Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus
hearing for which such objection is timely Filed. Any counterparty to an
Executory Contract or Unexpired Lease that fails to timely object to the
proposed assumption of any Executory Contract or Unexpired Lease will be deemed
to have consented to such assumption.

 



38

 



 

If there is any dispute regarding any Cure costs, the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance”
within the meaning of section 365 of the Bankruptcy Code, or any other matter
pertaining to assumption, then payment of any Cure costs shall occur as soon as
reasonably practicable after entry of a Final Order resolving such dispute,
approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the
counterparty to the Executory Contract or Unexpired Lease. The Debtors and
Reorganized Debtors, as applicable, reserve the right at any time to move to
reject any Executory Contract or Unexpired Lease based upon the existence of any
such unresolved dispute. If the Bankruptcy Court determines that the Allowed
Cure cost with respect to any Executory Contract or Unexpired Lease is greater
than the amount set forth in the Schedule of Proposed Cure Amounts, the Debtors
shall have the right to add such Executory Contract or Unexpired Lease to the
Schedule of Rejected Executory Contracts and Unexpired Leases, in which case
such Executory Contract or Unexpired Lease will be deemed rejected as of the
Effective Date subject to the applicable counterparty’s right to object to such
rejection.

 

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Cures,
Claims, or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition
or any bankruptcy-related defaults, arising at any time prior to the effective
date of assumption. Any and all Proofs of Claim based upon Executory Contracts
or Unexpired Leases that have been assumed in the Chapter 11 Cases, including
pursuant to the Confirmation Order, shall be deemed disallowed and expunged as
of the later of (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such assumption, (2) the effective
date of such assumption or (3) the Effective Date without the need for any
objection thereto or any further notice to or action, order, or approval of the
Bankruptcy Court.

 

D. Preexisting Obligations to the Debtors under Executory Contracts and
Unexpired Leases.

 

Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of preexisting obligations owed to
the Debtors or the Reorganized Debtors, as applicable, under such Executory
Contracts or Unexpired Leases. In particular, notwithstanding any applicable
non-bankruptcy Law to the contrary, the Reorganized Debtors expressly reserve
and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with
respect to goods previously purchased by the Debtors pursuant to rejected
Executory Contracts or Unexpired Leases.

 

E. Insurance Policies.

 

Each of the Debtors’ insurance policies and any agreements, documents, or
instruments relating thereto, are treated as Executory Contracts under the Plan.
Unless otherwise provided in the Plan, on the Effective Date, (1) the Debtors
shall be deemed to have assumed all insurance policies and any agreements,
documents, and instruments relating to coverage of all insured Claims and (2)
such insurance policies and any agreements, documents, or instruments relating
thereto shall revest in the Reorganized Debtors.

 



39

 



 

F. Reservation of Rights.

 

Nothing contained in the Plan or the Plan Supplement shall constitute an
admission by the Debtors or any other party that any contract or lease is in
fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor has
any liability thereunder. If there is a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection,
the Debtors or the Reorganized Debtors, as applicable, shall have forty-five
days following entry of a Final Order resolving such dispute to alter their
treatment of such contract or lease.

 

G. Nonoccurrence of Effective Date.

 

In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

 

H. Employee Compensation and Benefits.

 

1. Compensation and Benefit Programs.

 

Subject to the provisions of the Plan, all Compensation and Benefits Programs
shall be treated as Executory Contracts under the Plan and deemed assumed on the
Effective Date pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, except for:

 

(a)all employee equity or equity-based incentive plans, and any provisions set
forth in the Compensation and Benefits Programs that provide for rights to
acquire existing Interests in any of the Debtors;

 

(b)Compensation and Benefits Programs that have been rejected pursuant to an
order of a Bankruptcy Court; and

 

(c)any Compensation and Benefits Programs that, as of the entry of the
Confirmation Order, have been specifically waived by the beneficiaries of any
Compensation and Benefits Program.

 

Any assumption of Compensation and Benefits Programs pursuant to the terms
herein shall be deemed not to trigger (i) any applicable change of control,
immediate vesting, termination (similar provisions therein) and (ii) an event of
“Good Reason” (or a term of like import), in each case as a result of the
consummation of the Restructuring Transactions. No counterparty shall have
rights under a Compensation and Benefits Program assumed pursuant to the Plan
other than those applicable immediately prior to such assumption.

 

2. Workers’ Compensation Programs.

 

As of the Effective Date, except as set forth in the Plan Supplement, the
Debtors and the Reorganized Debtors shall continue to honor their obligations
under: (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors’ written contracts, agreements,
agreements of indemnity, self-insured workers’ compensation bonds, policies,
programs, and plans for workers’ compensation and workers’ compensation
insurance. All Proofs of Claims on account of workers’ compensation shall be
deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided, that nothing in the Plan
shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’
defenses, Causes of Action, or other rights under applicable non-bankruptcy Law
with respect to any such contracts, agreements, policies, programs, and plans;
provided, further, that nothing herein shall be deemed to impose any obligations
on the Debtors in addition to what is provided for under applicable state law.

 



40

 



 

I. Contracts and Leases Entered into after the Petition Date.

 

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor or the Reorganized Debtors in the
ordinary course of their business. Accordingly, such contracts and leases
(including any assumed Executory Contracts and Unexpired Leases) will survive
and remain unaffected by entry of the Confirmation Order.

 

J. Royalty and Working Interests.

 

Notwithstanding anything in the Plan to the contrary, all of the Royalty and
Working Interests and any agreements, documents, or instruments relating
thereto, are treated as and deemed to be Executory Contracts under the Plan. On
the Effective Date, pursuant to section 365(a) of the Bankruptcy Code, the
Debtors shall be deemed to have assumed all agreements, documents, and
instruments related thereto. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval of the Reorganized Debtors’ assumption of all such
Royalty and Working Interests and related agreements, documents, and
instruments. Notwithstanding anything to the contrary contained in the Plan,
Confirmation of the Plan shall not discharge, impair, or otherwise modify any
obligations assumed by the foregoing assumption of the Royalty and Working
Interest obligations, and each such obligation will be deemed and treated as an
Executory Contract that has been assumed by the Reorganized Debtors under the
Plan as to which no Proof of Claim or Cure Claim need be Filed, and shall
survive the Effective Date.

 

Article VI.
PROVISIONS GOVERNING DISTRIBUTIONS

 

A. Distributions on Account of Claims Allowed as of the Effective Date.

 

Except as otherwise provided herein, in a Final Order, or as otherwise agreed to
by the Debtors or the Reorganized Debtors, as the case may be, and the Holder of
the applicable Allowed Claim on the first Distribution Date, the Reorganized
Debtors shall make initial distributions under the Plan on account of Claims
Allowed on or before the Effective Date, subject to the Reorganized Debtors’
right to object to Claims; provided, that (1) Allowed Administrative Claims with
respect to liabilities incurred by the Debtors in the ordinary course of
business during the Chapter 11 Cases or assumed by the Debtors prior to the
Effective Date shall be paid or performed in the ordinary course of business in
accordance with the terms and conditions of any controlling agreements, course
of dealing, course of business, or industry practice, (2) Allowed Priority Tax
Claims shall be paid in accordance with Article II.D of the Plan, and
(3) Allowed General Unsecured Claims shall be paid in accordance with B of the
Plan. To the extent any Allowed Priority Tax Claim is not due and owing on the
Effective Date, such Claim shall be paid in full in Cash in accordance with the
terms of any agreement between the Debtors and the Holder of such Claim or as
may be due and payable under applicable non-bankruptcy law or in the ordinary
course of business. Thereafter, a Distribution Date shall occur no less
frequently than once in every 90 day period, as necessary, in the Reorganized
Debtors’ sole discretion.

 

B. Disbursing Agent.

 

Except as otherwise set forth in this Article VI.B, all distributions under the
Plan shall be made by the Disbursing Agent. The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties.

 



41

 



 

All Plan Distributions to Holders of Notes Claims shall be made to and deemed
completed when received by the Notes Trustee. The Notes Trustee shall arrange to
deliver such Plan Distributions to or on behalf of such Holders of Notes Claims,
subject to the Notes Trustee Charging Lien, and regardless of whether such
distributions are made by the Notes Trustee, or by the Disbursing Agent at the
reasonable direction of the Notes Trustee, the Notes Trustee Charging Lien shall
attach to the Plan Distributions to the Holders of Notes Claims in the same
manner as if such Plan Distributions were made through the Notes Trustee. The
Notes Trustee may establish its own record date for distribution and shall
transfer or direct the transfer of such distributions through the facilities of
DTC. The Notes Trustee and the shall have no duties or responsibility relating
to any form of distribution that is not DTC eligible and the Debtors or
Reorganized Debtors, as applicable, shall use commercially reasonable efforts to
(i) seek the cooperation of DTC with respect to the cancellation of the Notes as
of the Effective Date, and (ii) seek the cooperation of the relevant bank and
broker participants in the DTC system to facilitate delivery of the distribution
directly to the relevant beneficial owners as soon as practicable after the
Effective Date.

 

C.Rights and Powers of Disbursing Agent.

 

1. Powers of the Disbursing Agent.

 

The Disbursing Agent shall be empowered to: (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated hereby; (c) employ
professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Disbursing Agent by order
of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.

 

2. Expenses Incurred On or After the Effective Date.

 

Except as otherwise ordered by the Bankruptcy Court, the amount of any
reasonable fees and expenses incurred by the Disbursing Agent on or after the
Effective Date (including taxes), and any reasonable compensation and expense
reimbursement Claims (including reasonable attorney fees and expenses), made by
the Disbursing Agent shall be paid in Cash by the Reorganized Debtors.

 

D.Delivery of Distributions and Undeliverable or Unclaimed Distributions.

 

1. Record Date for Distribution.

 

On the Distribution Record Date, the Claims Register shall be closed and any
party responsible for making distributions shall instead be authorized and
entitled to recognize only those record Holders listed on the Claims Register as
of the close of business on the Distribution Record Date. If a Claim, other than
one based on a publicly traded Security, is transferred twenty or fewer days
before the Distribution Record Date, the Disbursing Agent shall make
distributions to the transferee only to the extent practical and, in any event,
only if the relevant transfer form contains an unconditional and explicit
certification and waiver of any objection to the transfer by the transferor.

 

2. Delivery of Distributions in General.

 

Except as otherwise provided herein, the Disbursing Agent shall make
distributions to Holders of Allowed Claims and Allowed Interests (as applicable)
as of the Distribution Record Date at the address for each such Holder as
indicated on the Debtors’ records as of the date of any such distribution;
provided, that the manner of such distributions shall be determined at the
discretion of the Reorganized Debtors.

 



42

 



 

3. Minimum Distributions.

 

No Cash payment of less than $250 shall be made to a Holder of an Allowed Claim
on account of such Allowed Claim. When any distribution pursuant to the Plan on
account of an Allowed Claim or Allowed Interest (as applicable) would otherwise
result in the issuance of a number of shares of New Common Stock or New
Preferred Stock that is not a whole number, the actual distribution of shares of
New Common Stock or New Preferred Stock shall be rounded as follows:
(a) fractions of one-half or greater shall be rounded to the next higher whole
number and (b) fractions of less than one-half shall be rounded to the next
lower whole number with no further payment therefor. The total number of
authorized shares of New Common Stock and New Preferred Stock to be distributed
to Holders of Allowed Claims and Allowed Interests hereunder shall be adjusted
as necessary to account for the foregoing rounding. No fractional shares of New
Common Stock or New Preferred Stock shall be distributed and no Cash shall be
distributed in lieu of such fractional amounts.

 

4. Undeliverable and Unclaimed Distributions.

 

If any distribution to a Holder of an Allowed Claim is returned to the
Disbursing Agent as undeliverable, no distribution shall be made to such Holder
unless and until the Disbursing Agent is notified in writing of such Holder’s
then-current address or other necessary information for delivery, at which time
all currently due missed distributions shall be made to such Holder on the next
Distribution Date without interest. Undeliverable distributions shall remain in
the possession of the Reorganized Debtors until such time as a distribution
becomes deliverable, or such distribution reverts to the Reorganized Debtors or
is cancelled pursuant to this Article VI.D.4, and shall not be supplemented with
any interest, dividends, or other accruals of any kind.

 

Any distribution under the Plan that is an Unclaimed Distribution or remains
undeliverable for a period of six months after distribution shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code and such
Unclaimed Distribution or undeliverable distribution shall revest in the
applicable Reorganized Debtor automatically (and without need for a further
order by the Bankruptcy Court, notwithstanding any applicable federal,
provincial, or estate escheat, abandoned, or unclaimed property laws to the
contrary) and, to the extent such Unclaimed Distribution is comprised of New
Common Stock or New Preferred Stock, such New Common Stock or New Preferred
Stock shall be cancelled. Upon such revesting, the Claim of the Holder or its
successors with respect to such property shall be cancelled, discharged, and
forever barred notwithstanding any applicable federal or state escheat,
abandoned, or unclaimed property laws, or any provisions in any document
governing the distribution that is an Unclaimed Distribution, to the contrary.
[The Disbursing Agent shall adjust the distributions of New Common Stock to
reflect any such cancellation.]

 

5. Surrender of Cancelled Instruments or Securities.

 

On the Effective Date or as soon as reasonably practicable thereafter, each
holder of a certificate or instrument evidencing a Claim or an Interest that has
been cancelled in accordance with Article IV.H hereof shall be deemed to have
surrendered such certificate or instrument to the Disbursing Agent. Such
surrendered certificate or instrument shall be cancelled solely with respect to
the Debtors, and such cancellation shall not alter the obligations or rights of
any non-Debtor third parties vis-à-vis one another with respect to such
certificate or instrument, including with respect to any indenture or agreement
that governs the rights of the Holder of a Claim or Interest, which shall
continue in effect for purposes of allowing Holders to receive distributions
under the Plan, charging liens, priority of payment, and indemnification rights.
Notwithstanding anything to the contrary herein, this paragraph shall not apply
to certificates or instruments evidencing Claims that are Unimpaired under the
Plan.

 



43

 



 

E. Manner of Payment.

 

1. Except as otherwise provided in the Plan or any agreement, instrument, or
other document incorporated in the Plan or the Plan Supplement, all
distributions of the New Common Stock and New Preferred Stock to the Holders of
the applicable Allowed Claims or Interests under the Plan shall be made by the
Disbursing Agent on behalf of the Debtors or Reorganized Debtors, as applicable.

 

2. All distributions of Cash to the Holders of the applicable Allowed Claims
under the Plan shall be made by the Disbursing Agent on behalf of the applicable
Debtor or Reorganized Debtor.

 

3. At the option of the Disbursing Agent, any Cash payment to be made hereunder
may be made by check or wire transfer or as otherwise required or provided in
applicable agreements.

 

F. Indefeasible Distributions.

 

Any and all distributions made under the Plan shall be indefeasible and not
subject to clawback or turnover provisions.

 

G. Section 1145 Exemption.

 

Pursuant to section 1145 of the Bankruptcy Code, the offer, issuance and
distribution of the New Common Stock and New Preferred Stock, as contemplated by
Article III.B hereof, shall be exempt from, among other things, the registration
requirements of section 5 of the Securities Act and any other applicable Law
requiring registration prior to the offering, issuance, distribution, or sale of
Securities, to the maximum extent possible.  Prior to the Petition Date, the
offering of such New Common Stock and New Preferred Stock shall be exempt from
such registration requirements pursuant to Section 4(a)(2) of the Securities Act
and/or Regulation D promulgated thereunder. In addition, under section 1145 of
the Bankruptcy Code, such New Common Stock and New Preferred Stock will be
freely tradable in the U.S. by the recipients thereof, subject to the provisions
of (i) section 1145 (b)(1) of the Bankruptcy Code relating to the definition of
an underwriter in section 2(a)(11) of the Securities Act, (ii) compliance with
applicable securities laws and any rules and regulations of the Securities and
Exchange Commission, if any, applicable at the time of any future transfer of
such Securities or instruments, and (iii) any restrictions in the Reorganized
Debtors’ New Organizational Documents.

 

H. Compliance with Tax Requirements.

 

In connection with the Plan, to the extent applicable, the Debtors, Reorganized
Debtors, Disbursing Agent, and any applicable withholding agent shall comply
with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions made pursuant to the Plan shall be
subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, such parties shall be authorized to take
all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to
be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms
they believe are reasonable and appropriate. The Debtors and Reorganized Debtors
reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and
similar spousal awards, Liens, and encumbrances.

 



44

 



 

I. Allocations.

 

Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for federal income tax purposes)
and then, to the extent the consideration exceeds the principal amount of the
Claims, to any portion of such Claims for accrued but unpaid interest.

 

J. No Postpetition Interest on Claims.

 

Unless otherwise specifically provided for in the DIP Orders, the Plan, or the
Confirmation Order, or required by applicable bankruptcy and non-bankruptcy Law,
postpetition interest shall not accrue or be paid on any prepetition Claims, and
no Holder of a Claim shall be entitled to interest accruing on or after the
Petition Date on such Claim. Additionally, and without limiting the foregoing,
interest shall not accrue or be paid on any Disputed Claim with respect to the
period from the Effective Date to the date a final distribution is made on
account of such Disputed Claim, if and when such Disputed Claim becomes an
Allowed Claim.

 

K. Foreign Currency Exchange Rate.

 

Except as otherwise provided in a Bankruptcy Court order, as of the Effective
Date, any Claim asserted in currency other than U.S. dollars shall be
automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street
Journal, National Edition, on the Effective Date.

 

L. Setoffs and Recoupment.

 

Except as expressly provided in the Plan, each Reorganized Debtor may, pursuant
to section 553 of the Bankruptcy Code, set off and/or recoup against any Plan
Distributions to be made on account of any Allowed Claim, any and all claims,
rights, and Causes of Action that such Reorganized Debtor may hold against the
Holder of such Allowed Claim to the extent such setoff or recoupment is either
(1) agreed in amount among the relevant Reorganized Debtor(s) and the Holder of
the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or
another court of competent jurisdiction; provided, that neither the failure to
effectuate a setoff or recoupment nor the allowance of any Claim hereunder shall
constitute a waiver or release by a Reorganized Debtor or its successor of any
and all claims, rights, and Causes of Action that such Reorganized Debtor or its
successor may possess against the applicable Holder. In no event shall any
Holder of a Claim be entitled to recoup such Claim against any claim, right, or
Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless
such Holder actually has performed such recoupment and provided notice thereof
in writing to the Debtors in accordance with Article XIII.F hereof on or before
the Effective Date, notwithstanding any indication in any Proof of Claim or
otherwise that such Holder asserts, has, or intends to preserve any right of
recoupment.

 

M. Claims Paid or Payable by Third Parties.

 

1. Claims Paid by Third Parties.

 

The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a
Claim, and such Claim shall be disallowed without a Claims objection having to
be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the Holder of such Claim receives payment
in full on account of such Claim from a party that is not a Debtor or a
Reorganized Debtor. Subject to the last sentence of this paragraph, to the
extent a Holder of a Claim receives a distribution on account of such Claim and
receives payment from a party that is not a Debtor or a Reorganized Debtor on
account of such Claim, such Holder shall, within fourteen calendar days of
receipt thereof, repay or return the distribution to the applicable Reorganized
Debtor, to the extent the Holder’s total recovery on account of such Claim from
the third party and under the Plan exceeds the amount of such Claim as of the
date of any such distribution under the Plan. The failure of such Holder to
timely repay or return such distribution shall result in the Holder owing the
applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the fourteen-day grace period
specified above until the amount is repaid.

 



45

 



 

2. Claims Payable by Third Parties.

 

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full or in part a Claim (if and to the extent adjudicated by a
court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

 

3. Applicability of Insurance Policies.

 

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

 

Article VII.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS

 

A. Allowance of Claims.

 

After the Effective Date, each of the Reorganized Debtors shall have and retain
any and all rights and defenses the applicable Debtor had with respect to any
Claim or Interest immediately before the Effective Date. Except as expressly
provided in the Plan or in any order entered in the Chapter 11 Cases before the
Effective Date (including the Confirmation Order), no Claim or Interest shall
become an Allowed Claim or Interest unless and until such Claim or Interest, as
applicable, is deemed Allowed under the Plan or the Bankruptcy Code, or the
Bankruptcy Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

B. Claims Administration Responsibilities.

 

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors shall have the sole authority to: (1)
File and prosecute objections to Claims; (2) settle, compromise, withdraw,
litigate to judgment, or otherwise resolve objections to any and all Claims,
regardless of whether such Claims are in a Class or otherwise; (3) settle,
compromise, or resolve any Disputed Claim without any further notice to or
action, order, or approval by the Bankruptcy Court; and (4) administer and
adjust the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order, or approval by the Bankruptcy
Court. After the Effective Date, the Reorganized Debtors shall resolve Disputed
Claims in accordance with their fiduciary duties and pursuant to the terms of
the Plan.

 



46

 



 

C. Estimation of Claims.

 

Before, on, or after the Effective Date, the Debtors or the Reorganized Debtors,
as applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Claim pursuant to applicable law, including
pursuant to section 502(c) of the Bankruptcy Code and/or Bankruptcy Rule 3012
for any reason, regardless of whether any party previously has objected to such
Claim or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim, including
during the litigation of any objection to any Claim or during the pendency of
any appeal relating to such objection. Notwithstanding any provision to the
contrary in the Plan, a Claim that has been expunged from the Claims Register,
but that either is subject to appeal or has not been the subject of a Final
Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered
by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any
Claim and does not provide otherwise, such estimated amount shall constitute a
maximum limitation on such Claim for all purposes under the Plan (including for
purposes of distributions and discharge) and may be used as evidence in any
supplemental proceedings, and the Debtors or Reorganized Debtors may elect to
pursue any supplemental proceedings to object to any ultimate distribution on
such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event
shall any Holder of a Claim that has been estimated pursuant to section 502(c)
of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has Filed a motion requesting the right to seek
such reconsideration on or before seven (7) days after the date on which such
Claim is estimated. Each of the foregoing Claims and objection, estimation, and
resolution procedures are cumulative and not exclusive of one another. Claims
may be estimated and subsequently compromised, settled, withdrawn, or resolved
by any mechanism approved by the Bankruptcy Court.

 

D. Disputed Claims Reserve.

 

On or before the Effective Date, the Reorganized Debtors shall establish one or
more reserves of New Common Stock for those General Unsecured Claims that are
Disputed Claims as of the Distribution Record Date (for the avoidance of doubt,
deducting such amounts from the Existing Interests Equity Pool), which reserves
shall be administered by the Disbursing Agent. After the Effective Date, the
Disbursing Agent shall hold such New Common Stock in such reserve(s) in trust
for the benefit of the Holders of General Unsecured Claims that are Disputed
Claims as of the Distribution Record Date, that are ultimately determined to be
Allowed after the Distribution Record Date. The Disbursing Agent shall
distribute such amounts (net of any expenses, including any taxes relating
thereto), as provided herein, as such Claims are resolved by a Final Order or
agreed to by settlement, and such amounts will be distributable on account of
such Claims as such amounts would have been distributable had such Claims been
Allowed Claims as of the Effective Date under Article III of the Plan solely to
the extent of the amounts available in the applicable reserve(s).

 

Upon a Disputed Claim becoming disallowed by a Final Order, the applicable
amount of New Common Stock that was in the disputed claims reserve on account of
such Disputed Claim shall be canceled by the Reorganized Debtors. [The
Disbursing Agent shall adjust the distributions of New Common Stock to reflect
any such cancellation].

 

Any assets held in a disputed claims reserve shall be subject to the tax rules
that apply to “disputed ownership funds” under 26 C.F.R. 1.468B–9. As such, such
assets will be subject to entity-level taxation, and the Reorganized Debtors
shall be required to comply with the relevant rules.

 

E. Adjustment to Claims or Interests without Objection.

 

Any duplicate Claim or Interest or any Claim or Interest that has been paid,
satisfied, amended, or superseded may be adjusted or expunged on the Claims
Register by the Reorganized Debtors without the Reorganized Debtors having to
File an application, motion, complaint, objection, or any other legal proceeding
seeking to object to such Claim or Interest and without any further notice to or
action, order, or approval of the Bankruptcy Court.

 



47

 



 

F. Time to File Objections to Claims.

 

Any objections to Claims or Interests shall be Filed on or before the later of
(i) 180 days after the Effective Date and (ii) such other period of limitation
as may be specifically fixed by the Bankruptcy Court upon a motion by the
Debtors or Reorganized Debtors.

 

G. Disallowance of Claims or Interests.

 

Except as otherwise expressly set forth herein, all Claims and Interests of any
Entity from which property is sought by the Debtors under sections 542, 543,
550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized
Debtors allege is a transferee of a transfer that is avoidable under sections
522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall
be disallowed if: (a) the Entity, on the one hand, and the Debtors or the
Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy
Court has determined by Final Order that such Entity or transferee is liable to
turn over any property or monies under any of the aforementioned sections of the
Bankruptcy Code; and (b) such Entity or transferee has failed to turn over such
property by the date set forth in such agreement or Final Order.

 

Except as otherwise provided herein or as agreed to by the Debtors or the
Reorganized Debtors, any and all Proofs of Claim Filed after the Claims Bar Date
shall be deemed disallowed and expunged as of the Effective Date without any
further notice to or action, order, or approval of the Bankruptcy Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless such late Proof of Claim has been deemed timely Filed by a Final
Order.

 

H. Amendments to Claims.

 

On or after the Effective Date, a Claim may not be Filed or amended without the
prior authorization of the Bankruptcy Court or the Reorganized Debtors, and any
such new or amended Claim Filed shall be deemed disallowed in full and expunged
without any further notice to or action, order, or approval of the Bankruptcy
Court to the maximum extent provided by applicable law.

 

I. No Distributions Pending Allowance.

 

Notwithstanding any other provision of the Plan, if any portion of a Claim or
Interest is a Disputed Claim or Interest, as applicable, no payment or
distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed
Claim or Interest; provided, that if only the Allowed amount of an otherwise
valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on
account of such undisputed amount.

 

J. Distributions After Allowance.

 

To the extent that a Disputed Claim or Interest ultimately becomes an Allowed
Claim or Interest, distributions (if any) shall be made to the Holder of such
Allowed Claim or Interest in accordance with the provisions of the Plan. As soon
as reasonably practicable after the date that the order or judgment of the
Bankruptcy Court allowing any Disputed Claim or Interest becomes a Final Order,
the Disbursing Agent shall provide to the Holder of such Claim or Interest the
distribution (if any) to which such Holder is entitled under the Plan as of the
Effective Date, without any interest to be paid on account of such Claim or
Interest.

 

K. Single Satisfaction of Claims.

 

Holders of Allowed Claims or Allowed Interests may assert such Claims against
the Debtors obligated with respect to such Claims, and such Claims shall be
entitled to share in the recovery provided for the applicable Claim or Interest
against the Debtors based upon the full Allowed amount of such Claims or
Interests. Notwithstanding the foregoing, in no case shall the aggregate value
of all property received or retained under the Plan on account of any Allowed
Claim or Allowed Interest exceed 100 percent of the underlying Allowed Claim or
Allowed Interest.

 



48

 



 

Article VIII.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A. Discharge of Claims and Termination of Interests.

 

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Definitive Documents, the Plan, or in any contract,
instrument, or other agreement or document created or entered into pursuant to
the Plan, the distributions, rights, and treatment that are provided in the Plan
shall be in complete satisfaction, discharge, and release, effective as of the
Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, Liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any liability (including withdrawal
liability) to the extent such Claims or Interests relate to services performed
by employees of the Debtors prior to the Effective Date and that arise from a
termination of employment, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has accepted the Plan. Any default by the
Debtors or their Affiliates with respect to any Claim or Interest that existed
immediately prior to or on account of the filing of the Chapter 11 Cases shall
be deemed cured on the Effective Date. The Confirmation Order shall be a
judicial determination of the discharge of all Claims (other than the Reinstated
Claims) and Interests (other than the Intercompany Interests that are
Reinstated) subject to the occurrence of the Effective Date.

 

B. Release of Liens.

 

Except as otherwise provided in the Exit Facility Documentation, the Plan, the
Confirmation Order, or in any contract, instrument, release, or other agreement
or document created pursuant to the Plan, on the Effective Date and concurrently
with the applicable distributions made pursuant to the Plan and, in the case of
a Secured Claim, satisfaction in full of the portion of the Secured Claim that
is Allowed as of the Effective Date, except for Other Secured Claims that the
Debtors elect to Reinstate in accordance with the Plan, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the
Estates shall be fully released and discharged, and all of the right, title, and
interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or
other security interests shall revert to the Reorganized Debtors and their
successors and assigns, in each case, without any further approval or order of
the Bankruptcy Court and without any action or Filing being required to be made
by the Debtors or Reorganized Debtors, or any other Holder of a Secured Claim.
Any Holder of such Secured Claim (and the applicable agents for such Holder)
shall be authorized and directed, at the sole cost and expense of the
Reorganized Debtors, to release any collateral or other property of any Debtor
(including any cash collateral and possessory collateral) held by such Holder
(and the applicable agents for such Holder), and to take such actions as may be
reasonably requested by the Reorganized Debtors to evidence the release of such
Liens and/or security interests, including the execution, delivery, and filing
or recording of such releases. The presentation or filing of the Confirmation
Order to or with any federal, state, provincial, or local agency, records
office, or department shall constitute good and sufficient evidence of, but
shall not be required to effect, the termination of such mortgages, deeds of
trust, Liens, pledges, and other security interests.

 



49

 



 

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, then as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors, or the Exit Facility Agents that are
necessary or desirable to record or effectuate the cancellation and/or
extinguishment of such Liens and/or security interests, including the making of
any applicable filings or recordings, and the Reorganized Debtors shall be
entitled to make any such filings or recordings on such Holder’s behalf.

 

C. Releases by the Debtors.

 

Notwithstanding anything contained in the Plan to the contrary, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on
and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, the Reorganized Debtors, and their Estates from any
and all claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted by or on behalf of the Debtors, that the Debtors,
the Reorganized Debtors, or their Estates (as applicable) would have been
legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim against or Interest in a
Debtor or other Entity, or that any Holder of any Claim against or Interest in a
Debtor or other Entity could have asserted on behalf of the Debtors, based on or
relating to or in any manner arising from in whole or in part, the Debtors
(including the management, ownership, or operation thereof), any Securities
issued by the Debtors and the ownership thereof, the Debtors’ in or out of court
restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors),
the RBL Facility, any intercompany transactions, the Chapter 11 Cases and any
related adversary proceedings, the formulation, preparation, dissemination,
solicitation, negotiation, entry into, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan
Supplement, the Exit Facility, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion
requested by any Entity regarding any transaction, contract instrument,
document, or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the DIP Facility, the Exit Facility, the
Rights Offering, the Backstop Commitment Agreement, the Plan, or the Plan
Supplement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or
the distribution of property under the Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date.

 

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release: (i) any post-Effective Date obligations of any party
or Entity under the Plan, the Confirmation Order, any Restructuring Transaction,
any Definitive Document, or any other document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the
Plan or the Restructuring Transactions; or (ii) the rights of any Holder of
Allowed Claims to receive distributions under the Plan.

 



50

 



 

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor release, which
includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Bankruptcy Court’s finding that
the Debtor release is: (a) in exchange for the good and valuable consideration
provided by the Released Parties; (b) a good faith settlement and compromise of
the claims or Causes of Action released by the Debtor release; (c) in the best
interests of the Debtors, the Estates, and all Holders of Claims and Interests;
(d) fair, equitable and reasonable; (e) given and made after reasonable
investigation by the Debtors and after notice and opportunity for hearing; and
(f) a bar to any of the Debtors, the Reorganized Debtors, or the Estates
asserting any claim or Cause of Action released by the Debtor release against
any of the Released Parties.

 

D. Releases by the Releasing Parties.

 

Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor, Reorganized Debtor, and Released Party from any and all claims and
Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, the Reorganized Debtors, or their Estates (as
applicable) that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to or in any manner arising
from, in whole or in part, the Debtors (including the management, ownership, or
operation thereof), any Securities issued by the Debtors and the ownership
thereof, the Debtors’ in or out of court restructuring efforts, any Avoidance
Actions (but excluding Avoidance Actions brought as counterclaims or defenses to
Claims asserted against the Debtors), the RBL Facility, any intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination,
solicitation, negotiation, entry into, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan
Supplement, the Exit Facility, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion
requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support
Agreement, the Disclosure Statement, the DIP Facility, the Exit Facility, the
Rights Offering, the Backstop Commitment Agreement, the Plan, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date.

 

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release: (i) any post-Effective Date obligations of any party
or Entity under the Plan, the Confirmation Order, any Restructuring Transaction,
any Definitive Document, or any other document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the
Plan or the Restructuring Transactions, including the Exit RBL/Term Loan A
Facility Documentation and the Exit Term Loan B Facility Documentation; (ii) the
rights of any Holder of Allowed Claims to receive distributions under the Plan.
For the avoidance of doubt, nothing in this Plan shall be deemed to be, or
construed as, a release, waiver, discharge, or other limitation or modification
of any of the RBL/DIP Preserved Rights.

 



51

 



 

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the third-party release, which
includes by reference each of the related provisions and definitions contained
in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that
the third-party release is: (a) consensual; (b) essential to the Confirmation;
(c) given in exchange for the good and valuable consideration provided by the
Released Parties, including, without limitation, the Released Parties’
contributions to facilitating the restructuring and implementing the Plan; (d) a
good faith settlement and compromise of the claims or Causes of Action released
by the third-party release; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due
notice and opportunity for hearing; and (h) a bar to any of the Releasing
Parties asserting any claim or Cause of Action released pursuant to the
third-party release.

 

E. Exculpation.

 

Except as otherwise specifically provided in the Plan or the Confirmation Order,
no Exculpated Party shall have or incur liability for, and each Exculpated Party
shall be released and exculpated from any claims and Cause of Action for any
claim related to any act or omission in connection with, relating to, or arising
out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, filing, or termination of the Restructuring Support Agreement and
related prepetition transactions (including the RBL Credit Agreement, the Notes
Indentures or the Notes), the Disclosure Statement, the Plan, the DIP Facility,
the Exit Facility Documentation, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion) created or entered into in connection with the Disclosure
Statement, the Restructuring Support Agreement, the DIP Facility, the Exit
Facility, the Rights Offering, the Backstop Commitment Agreement, the Plan, or
the Plan Supplement, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date, except
for claims related to any act or omission that is determined in a Final Order by
a court of competent jurisdiction to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan.

 

The Exculpated Parties have, and upon Confirmation shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of votes and distribution of consideration pursuant
to the Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 



52

 



 

F. Injunction.

 

Except as otherwise expressly provided in the Plan or the Confirmation Order or
for obligations or distributions issued or required to be paid pursuant to the
Plan or the Confirmation Order, all Entities who have held, hold, or may hold
the Released Claims are permanently enjoined from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1)
commencing or continuing in any manner any action, suit, or other proceeding of
any kind on account of or in connection with or with respect to any Released
Claims; (2) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any Released Claims; (3) creating,
perfecting, or enforcing any lien or encumbrance of any kind against such
Entities or the Estates of such Entities on account of or in connection with or
with respect to any Released Claims; (4) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due from such
Entities or against the property or the Estates of such Entities on account of
or in connection with or with respect to any Released Claims unless such Entity
has Filed a motion requesting the right to perform such setoff on or before the
Effective Date, and notwithstanding an indication of a Claim or Interest or
otherwise that such Entity asserts, has, or intends to preserve any right of
setoff pursuant to applicable Law or otherwise; and (5) commencing or continuing
in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any Released Claims released or settled
pursuant to the Plan.

 

Upon entry of the Confirmation Order, all Holders of Claims and Interests and
their respective current and former employees, agents, officers, directors,
managers, principals, and direct and indirect Affiliates, in their capacities as
such, shall be enjoined from taking any actions to interfere with the
implementation or Consummation of the Plan. Each Holder of an Allowed Claim or
Allowed Interest, as applicable, by accepting, or being eligible to accept,
distributions under or Reinstatement of such Claim or Interest, as applicable,
pursuant to the Plan, shall be deemed to have consented to the injunction
provisions set forth in this Article VIII.F hereof.

 

G. Protections Against Discriminatory Treatment.

 

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

H. Document Retention.

 

On and after the Effective Date, the Reorganized Debtors may maintain documents
in accordance with their standard document retention policy, as may be altered,
amended, modified, or supplemented by the Reorganized Debtors.

 

I. Reimbursement or Contribution.

 

If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non-contingent or
(2) the relevant Holder of a Claim has Filed a non-contingent Proof of Claim on
account of such Claim and a Final Order has been entered prior to the
Confirmation Date determining such Claim as no longer contingent.

 



53

 



 

Article IX.
CONDITIONS PRECEDENT TO CONSUMMATION OF THIS PLAN

 

A. Conditions Precedent to the Effective Date.

 

It shall be a condition to the Effective Date that the following conditions
shall have been satisfied or waived pursuant to the provisions of Article IX.B
hereof:

 

1. the Bankruptcy Court shall have entered the Confirmation Order, which shall:

 

(a)be in form and substance consistent with the Restructuring Support Agreement
and acceptable to the Required Consenting Stakeholders;

 

(b)authorize the Debtors to take all actions necessary to enter into, implement,
and consummate the contracts, instruments, releases, leases, indentures, and
other agreements or documents created in connection with the Plan;

 

(c)decree that the provisions of the Confirmation Order and the Plan are
nonseverable and mutually dependent;

 

(d)authorize the Debtors and Reorganized Debtors, as applicable or necessary,
to, among other things: (i) implement the Restructuring Transactions; (ii) issue
and distribute the New Common Stock and New Preferred Stock pursuant to the
exemption from registration under the Securities Act provided by section 1145 of
the Bankruptcy Code or other exemption from such registration or pursuant to one
or more registration statements; (iii) make all distributions and issuances as
required under the Plan; including Cash, the New Common Stock, and the New
Preferred Stock; and (iv) enter into any agreements and transactions as
necessary to effectuate the Restructuring Transactions;

 

(e)authorize the implementation of the Plan in accordance with its terms;

 

(f)provide that, pursuant to section 1146 of the Bankruptcy Code, the issuance
or exchange of any Security, assignment or surrender of any lease or sublease,
and the delivery of any deed or other instrument or transfer order, in
furtherance of, or in connection with the Plan shall not be subject to any
stamp, real estate transfer, mortgage recording, or other similar tax; and

 

(g)be a Final Order;

 

2. the Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents that are necessary to implement and effectuate
the Plan;

 

3. the Definitive Documents shall contain terms and conditions consistent in all
material respects with the Plan and the Restructuring Support Agreement and
shall otherwise be subject to the Consenting Stakeholder Consent Rights;

 

4. the Exit Facility Documentation shall have been duly executed and delivered
by all of the Entities that are parties thereto and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to
the effectiveness of the Exit Facility shall have been satisfied or duly waived
in writing in accordance with the terms of each of the Exit Facility and the
closing of each of the Exit Facility shall have occurred;

 



54

 



 

5. the Backstop Commitment Agreement shall have been approved pursuant to the
Confirmation Order and shall remain in full force and effect, all conditions
shall have been satisfied thereunder, and there shall be no breach that would
give rise to a right to terminate the Backstop Commitment Agreement for which
notice has been given in accordance with the terms thereof (including by the
requisite parties thereunder), or such notice could have been given to the
extent such notice is not permitted due to the commencement of the Chapter 11
Cases and the related automatic stay;

 

6. the final version of the Plan Supplement and all of the schedules, documents,
and exhibits contained therein (and any amendment thereto) shall have been Filed
in a manner consistent in all respects with the Restructuring Support Agreement
and shall otherwise be subject to the Consenting Stakeholder Consent Rights;

 

7. the Debtors shall have renegotiated and/or rejected their Executory Contracts
or Unexpired Leases in a manner acceptable to the Required Consenting
Stakeholders;

 

8. the Restructuring Support Agreement shall remain in full force and effect,
all conditions shall have been satisfied thereunder, and there shall be no
breach that, after the expiration of any applicable notice or any cure period,
would give rise to a right to terminate the Restructuring Support Agreement;

 

9. the Debtors and Reorganized Debtors, as applicable, shall have implemented
the Restructuring Transactions in a manner consistent with the Restructuring
Support Agreement (and subject to the Consenting Stakeholder Consent Rights),
the Plan, and the Plan Supplement;

 

10. all Professional fees and expenses of retained Professionals that require
the Bankruptcy Court’s approval shall have been paid in full or amounts
sufficient to pay such fees and expenses after the Effective Date shall have
been placed in a Professional Escrow Account pending the Bankruptcy Court’s
approval of such fees and expenses; and

 

11. all Transaction Expenses shall be paid as set forth in Article II.F.

 

B. Waiver of Conditions.

 

Except as otherwise specified in the Plan or the Restructuring Support
Agreement, any one or more of the conditions to Consummation set forth in this
Article IX may be waived only if waived in writing by the Debtors and the
Required Consenting Stakeholders without notice, leave, or order of the
Bankruptcy Court or any formal action other than proceedings to confirm or
consummate the Plan.

 

C. Effect of Failure of Conditions.

 

If Consummation does not occur, the Plan shall be null and void in all respects
and nothing contained in the Plan, the Disclosure Statement, Restructuring
Support Agreement, or Backstop Commitment Agreement shall: (1) constitute a
waiver or release of any Claims by the Debtors, Claims, or Interests;
(2) prejudice in any manner the rights of the Debtors, any Holders of Claims or
Interests, or any other Entity; or (3) constitute an admission, acknowledgment,
offer, or undertaking by the Debtors, any Holders of Claims or Interests, or any
other Entity, provided that all provisions of the Restructuring Support
Agreement or the Backstop Commitment Agreement that survive termination thereof
shall remain in effect in accordance with the terms thereof.

 

D. Substantial Consummation

 

“Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall
be deemed to occur on the Effective Date.

 



55

 



 

Article X.
EFFECT OF CONFIRMATION OF THE PLAN

 

Upon entry of the Confirmation Order, the Bankruptcy Court shall be deemed to
have made and issued on the Confirmation Date the following findings of fact and
conclusions of law as though made after due deliberation and upon the record at
the Confirmation Hearing. Upon entry of the Confirmation Order, any and all
findings of fact in the Plan shall constitute findings of fact even if they are
stated as conclusions of law, and any and all conclusions of law in the Plan
shall constitute conclusions of law even if they are stated as findings of fact.

 

A. Jurisdiction and Venue.

 

On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The
Debtors were and are qualified to be debtors under section 109 of the Bankruptcy
Code. Venue in the Southern District of Texas was proper as of the Petition Date
and continues to be proper. Confirmation of the Plan is a core proceeding under
28 U.S.C. § 157(b)(2). The Bankruptcy Court has subject matter jurisdiction over
this matter pursuant to 28 U.S.C. § 1334 and the Bankruptcy Court has exclusive
jurisdiction to determine whether the Plan complies with the applicable
provisions of the Bankruptcy Code and should be confirmed.

 

B. Order Approving the Disclosure Statement

 

On [●] 2020, the Bankruptcy Court entered the Disclosure Statement Order, which,
among other things, (a) approved the Disclosure Statement as containing adequate
information within the meaning of section 1125 of the Bankruptcy Code and
Bankruptcy Rule 3017 and (b) approved certain procedures and documents for
soliciting and tabulating votes with respect to the Plan.

 

C. Voting Report.

 

Prior to the Confirmation Hearing, the Solicitation Agent filed the Voting
Report. All procedures used to distribute solicitation materials to the
applicable Holders of Claims and Interests and to tabulate the ballots were fair
and conducted in accordance with the Disclosure Statement Order, the Bankruptcy
Code, the Bankruptcy Rules, and all other applicable rules, Laws, and
regulations. Pursuant to sections 1124 and 1126 of the Bankruptcy Code, at least
one Impaired Class entitled to vote on the Plan has voted to accept the Plan.

 

D. Judicial Notice.

 

The Bankruptcy Court takes judicial notice of the docket of the Chapter 11 Cases
maintained by the clerk of the Bankruptcy Court and/or its duly appointed agent,
including all pleadings and other documents Filed, all orders entered, and all
evidence and arguments made, proffered, or adduced at the hearings held before
the Bankruptcy Court during the pendency of the Chapter 11 Cases (including the
Confirmation Hearing). Resolutions of any objections to Confirmation explained
on the record at the Confirmation Hearing are hereby incorporated by reference.
All entries on the docket of the Chapter 11 Cases shall constitute the record
before the Bankruptcy Court for purposes of the Confirmation Hearing.

 



56

 



 

E. Transmittal and Mailing of Materials; Notice.

 

Due, adequate, and sufficient notice of the Disclosure Statement, the Plan, the
Plan Supplement, the Confirmation Hearing, and the release and exculpation
provisions set forth in Article VIII of the Plan, along with all deadlines for
voting on or objecting to the Plan, in compliance with Bankruptcy Rules 2002(b),
3017, 3019, and 3020(b) and the Disclosure Statement Order, has been given to
(1) all known Holders of Claims and Interests, (2) parties that requested notice
in accordance with Bankruptcy Rule 2002, (3) all parties to Unexpired Leases and
Executory Contracts, and (4) all taxing authorities listed in the Claims
Register. Such transmittal and service were appropriate, adequate, and
sufficient. Adequate and sufficient notice of the Confirmation Hearing and other
dates, deadlines, and hearings described in the Disclosure Statement Order was
given in compliance with the Bankruptcy Rules and such order, and no other or
further notice is or shall be required.

 

F. Solicitation.

 

Votes for acceptance and rejection of the Plan were solicited in good faith and
complied with sections 1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules
3017, 3018, and 3019, the Disclosure Statement Order, all other applicable
provisions of the Bankruptcy Code and all other applicable rules, Laws, and
regulations. The Debtors and the Released Parties solicited acceptance of the
Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code and they participated in good faith, and in compliance with the
applicable provisions of the Bankruptcy Code in the offer, issuance, sale, or
purchase of New Common Stock or New Preferred Stock and any debt securities that
were offered or sold under the Plan and, pursuant to section 1125(e) of the
Bankruptcy Code, and no Released Party is or shall be liable on account of such
solicitation for violation of any applicable law, rule, or regulation governing
solicitation of acceptance of a chapter 11 plan or the offer, issuance, sale, or
purchase of such debt securities.

 

G. Burden of Proof.

 

The Debtors, as proponents of the Plan, have satisfied their burden of proving
the elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a
preponderance of the evidence, which is the applicable evidentiary standard. The
Debtors have satisfied the elements of section 1129(a) and 1129(b) of the
Bankruptcy Code by clear and convincing evidence.

 

H. Bankruptcy Rule 3016(a) Compliance.

 

The Plan is dated and identifies the proponents thereof, thereby satisfying
Bankruptcy Rule 3016(a).

 

I. Compliance with the Requirements of Section 1129 of the Bankruptcy Code.

 

The Plan complies with all requirements of section 1129 of the Bankruptcy Code
as follows:

 

1.Section 1129(a)(1)–Compliance of the Plan with Applicable Provisions of the
Bankruptcy Code.

 

The Plan complies with all applicable provisions of the Bankruptcy Code as
required by section 1129(a)(1) of the Bankruptcy Code, including sections 1121,
1122, 1123, and 1125 of the Bankruptcy Code.

 

a.Standing.

 

Each of the Debtors has standing to file a plan and the Debtors, therefore, have
satisfied section 1121 of the Bankruptcy Code.

 



57

 



 

b.Proper Classification.

 

Pursuant to sections 1122(a) and 1123(a)(1) of the Bankruptcy Code, Article III
of the Plan designates Classes of Claims and Interests, other than
Administrative Claims, Professional Fee Claims, DIP Claims, and Priority Tax
Claims, which are not required to be classified. As required by section 1122(a)
of the Bankruptcy Code, each Class of Claims and Interests contains only Claims
or Interests that are substantially similar to the other Claims or Interests
within such Class.

 

c.Specification of Unimpaired Classes.

 

Pursuant to section 1123(a)(2) of the Bankruptcy Code, Article III of the Plan
specifies all Classes of Claims and Interests that are not Impaired.

 

d.Specification of Treatment of Impaired Classes.

 

Pursuant to section 1123(a)(3) of the Bankruptcy Code, Article III of the Plan
specifies the treatment of all Classes of Claims and Interests that are
Impaired.

 

e.No Discrimination.

 

Pursuant to section 1123(a)(4) of the Bankruptcy Code, Article III of the Plan
provides the same treatment for each Claim or Interest within a particular
Class, as the case may be, unless the Holder of a particular Claim or Interest
has agreed to less favorable treatment with respect to such Claim or Interest,
as applicable.

 

f.Plan Implementation.

 

Pursuant to section 1123(a)(5) of the Bankruptcy Code, the Plan provides
adequate and proper means for the Plan’s implementation. Immediately upon the
Effective Date, sufficient Cash and other consideration provided under the Plan
will be available to make all payments required to be made on the Effective Date
pursuant to the terms of the Plan. Moreover, Article IV and various other
provisions of the Plan specifically provide adequate means for the Plan’s
implementation.

 

g.Voting Power of Equity Securities; Selection of Officer, Director, or Trustee
under the Plan.

 

The New Organizational Documents comply with sections 1123(a)(6) and 1123(a)(7)
of the Bankruptcy Code.

 

h.Impairment/Unimpairment of Classes of Claims and Equity Interests.

 

Pursuant to section 1123(b)(1) of the Bankruptcy Code, (i) Class 1 (Other
Secured Claims) and Class 2 (Other Priority Claims) are Unimpaired under the
Plan, (ii) Class 3 (RBL Claims), Class 4A (General Unsecured Claims against
Gulfport Parent), Class 4B (General Unsecured Claims against Gulfport
Subsidiaries), Class 7 (Existing Interests in Gulfport Parent), and Class 8
(Section 510(b) Claims) are Impaired under the Plan, and (iii) Class 5
(Intercompany Claims) and Class 6 (Intercompany Interests) are either Unimpaired
or Impaired under the Plan at the discretion of the Debtors.

 

i.Assumption and Rejection of Executory Contracts and Unexpired Leases.

 

In accordance with section 1123(b)(2) of the Bankruptcy Code, pursuant to
Article V of the Plan, on the Effective Date, each Executory Contract and
Unexpired Lease shall be deemed assumed except as provided in Article V.A. The
assumption of Executory Contracts and Unexpired Leases hereunder may include the
assignment of certain of such contracts to Affiliates.

 



58

 



 

The Debtors have exercised reasonable business judgment in determining whether
to reject, assume, or assume and assign each of their Executory Contracts and
Unexpired Leases under the terms of the Plan. Each pre- or post-Confirmation
rejection, assumption, or assumption and assignment of an Executory Contract or
Unexpired Lease pursuant to Article V of the Plan will be legal, valid, and
binding upon the applicable Debtor and all other parties to such Executory
Contract or Unexpired Lease, as applicable, all to the same extent as if such
rejection, assumption, or assumption and assignment had been effectuated
pursuant to an appropriate order of the Court entered before the Confirmation
Date under section 365 of the Bankruptcy Code. Each of the Executory Contracts
and Unexpired Leases to be rejected, assumed, or assumed and assigned is deemed
to be an Executory Contract or an Unexpired Lease, as applicable.

 

j.Settlement of Claims and Causes of Action.

 

All of the settlements and compromises pursuant to and in connection with the
Plan or incorporated by reference into the Plan comply with the requirements of
section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019.

 

Pursuant to Bankruptcy Rule 9019 and section 363 of the Bankruptcy Code and in
consideration for the distributions and other benefits provided under the Plan,
any and all compromise and settlement provisions of the Plan constitute
good-faith compromises, are in the best interests of the Debtors, the Estates,
and all Holders of Claims and Interests, and are fair, equitable, and
reasonable.

 

Specifically, the settlements and compromises pursuant to and in connection with
the Plan are substantively fair based on the following factors, as applicable:
(a) the balance between the litigation’s possibility of success and the
settlement’s future benefits; (b) the likelihood of complex and protracted
litigation and risk and difficulty of collecting on the judgment; (c) the
proportion of creditors and parties in interest that support the settlement; (d)
the competency of counsel reviewing the settlement; (e) the nature and breadth
of releases to be obtained by officers and directors; and (f) the extent to
which the settlement is the product of arm’s-length bargaining.

 

k.Cure of Defaults.

 

Article V.C of the Plan provides for the satisfaction of default claims
associated with each Executory Contract and Unexpired Lease to be assumed in
accordance with section 365(b)(1) of the Bankruptcy Code. The Cure costs noticed
to counterparties to Executory Contracts and Unexpired Leases represent the
amount, if any, the Debtors propose to pay in full and complete satisfaction of
such default claims. Any disputed Cure amounts will be determined in accordance
with the procedures set forth in Article V.C of the Plan, and applicable
bankruptcy and nonbankruptcy law. As such, the Plan provides that the Debtors
will cure, or provide adequate assurance that the Debtors will promptly cure,
defaults with Executory Contracts and Unexpired Leases in compliance with
section 365(b)(1) of the Bankruptcy Code. Thus, the Plan complies with section
1123(d) of the Bankruptcy Code.

 

l.Other Appropriate Provisions.

 

The Plan’s other provisions are appropriate and consistent with the applicable
provisions of the Bankruptcy Code, including provisions for (i) distributions to
Holders of Claims and Interests, (ii) objections to Claims, (iii) procedures for
resolving Disputed, contingent, and unliquidated Claims, (iv) Cure amounts,
procedures governing Cure disputes, and (v) indemnification obligations.

 



59

 



 

2.Section 1129(a)(2)–Compliance of Plan Proponents with Applicable Provisions of
the Bankruptcy Code.

 

The Debtors, as proponents of the Plan, have complied with all applicable
provisions of the Bankruptcy Code as required by section 1129(a)(2) of the
Bankruptcy Code, including sections 1125 and 1126 of the Bankruptcy Code and
Bankruptcy Rules 3017, 3018, and 3019. In particular, the Debtors are proper
debtors under section 109 of the Bankruptcy Code and proper proponents of the
Plan under section 1121(a) of the Bankruptcy Code. Furthermore, the solicitation
of acceptances or rejections of the Plan was (i) pursuant to the Disclosure
Statement Order, (ii) in compliance with all applicable laws, rules, and
regulations governing the adequacy of disclosure in connection with such
solicitation, and (iii) solicited after disclosure to Holders of Claims or
Interests of adequate information as defined in section 1125(a) of the
Bankruptcy Code. Accordingly, the Debtors and their respective directors,
officers, employees, agents, affiliates, and Professionals have acted in “good
faith” within the meaning of section 1125(e) of the Bankruptcy Code.

 

3. Section 1129(a)(3)–Proposal of Plan in Good Faith.

 

The Debtors have proposed the Plan in good faith and not by any means forbidden
by Law based on the totality of the circumstances surrounding the filing of the
Chapter 11 Cases, the Plan itself, and the process leading to its formulation.
The Chapter 11 Cases were filed, and the Plan was proposed, with the legitimate
purpose of allowing the Debtors to reorganize.

 

4. Section 1129(a)(4)–Bankruptcy Court Approval of Certain Payments as
Reasonable.

 

Pursuant to section 1129(a)(4) of the Bankruptcy Code, the payments to be made
for services or for costs in connection with the Chapter 11 Cases or the Plan
are approved. The fees and expenses incurred by Professionals retained by the
Debtors shall be payable according to the orders approving such Professionals’
retentions, other applicable Bankruptcy Court orders, or as otherwise provided
in the Plan.

 

5.Section 1129(a)(5)–Disclosure of Identity of Proposed Management, Compensation
of Insiders, and Consistency of Management Proposals with the Interests of
Creditors and Public Policy.

 

Pursuant to section 1129(a)(5) of the Bankruptcy Code, information concerning
the individuals proposed to serve on the New Board and as management of
Reorganized Gulfport Parent, and each such individual’s compensation upon
Consummation of the Plan, has been fully disclosed in the Plan Supplement to the
extent available, and the appointment to, or continuance in, such office of such
person is consistent with the interests of Holders of Claims and Interests and
with public policy.

 

6. Section 1129(a)(6)–Approval of Rate Changes.

 

Section 1129(a)(6) of the Bankruptcy Code is not applicable because the Plan
does not provide for rate changes by any of the Debtors.

 

7. Section 1129(a)(7)–Best Interests of Creditors and Interest Holders.

 

The liquidation analysis included in the Disclosure Statement, and the other
evidence related thereto that was proffered or adduced at or prior to, or in
affidavits or declarations in connection with, the Confirmation Hearing, is
reasonable. The methodology used and assumptions made in such liquidation
analysis, as supplemented by the evidence proffered or adduced at or prior to,
or in affidavits or declarations Filed in connection with, the Confirmation
Hearing, are reasonable. With respect to each Impaired Class, each Holder of an
Allowed Claim or Allowed Interest in such Class has accepted the Plan or will
receive under the Plan on account of such Claim or Interest property of a value,
as of the Effective Date, that is not less than the amount such Holder would
receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.

 



60

 



 

8.Section 1129(a)(8)–Conclusive Presumption of Acceptance by Unimpaired Classes;
Acceptance of the Plan by Each Impaired Class.

 

Certain Classes of Claims and Interests are Unimpaired and are deemed
conclusively to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. In addition, at least one Impaired Class that was entitled to
vote has voted to accept the Plan. Because the Plan provides that the certain
Classes of Claims and Interests will be Impaired and because no distributions
shall be made to Holders in such Classes, such Holders are deemed conclusively
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code
and, therefore, are not entitled to vote to accept or reject the Plan.

 

9.Section 1129(a)(9)–Treatment of Claims Entitled to Priority Pursuant to
Section 507(a) of the Bankruptcy Code.

 

The treatment of Administrative Claims, Professional Fee Claims, DIP Claims, and
Priority Tax Claims under Article II of the Plan satisfies the requirements of
section 1129(a)(9) of the Bankruptcy Code.

 

10. Section 1129(a)(10)–Acceptance by at Least One Impaired Class.

 

At least one Impaired Class has voted to accept the Plan. Accordingly, section
1129(a)(10) of the Bankruptcy Code is satisfied.

 

11. Section 1129(a)(11)–Feasibility of the Plan.

 

The Plan satisfies section 1129(a)(11) of the Bankruptcy Code. Based upon the
evidence proffered or adduced at, or prior to, or in affidavits or declarations
Filed in connection with, the Confirmation Hearing, the Plan is feasible and
Confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtors or any successor to
the Debtors under the Plan, except as such liquidation is proposed in the Plan.
Furthermore, the Debtors will have adequate assets to satisfy their respective
obligations under the Plan.

 

12. Section 1129(a)(12)–Payment of Bankruptcy Fees.

 

Article II.E of the Plan provides for the payment of all fees payable under
section 1930(a) of the Judicial Code in accordance with section 1129(a)(12) of
the Bankruptcy Code.

 

13. Section 1129(a)(13)–Retiree Benefits.

 

The Plan provides for the treatment of all retiree benefits in accordance with
section 1129(a)(13) of the Bankruptcy Code.

 

14. Section 1129(a)(14)–Domestic Support Obligations.

 

The Debtors are not required by a judicial or administrative order, or by
statute, to pay any domestic support obligations, and therefore, section
1129(a)(14) of the Bankruptcy Code is inapplicable in these Chapter 11 Cases.

 

15. Section 1129(a)(15)–The Debtors Are Not Individuals.

 

The Debtors are not individuals, and therefore, section 1129(a)(15) of the
Bankruptcy Code is inapplicable in these Chapter 11 Cases.

 



61

 



 

16. Section 1129(a)(16)–No Applicable Nonbankruptcy Law Regarding Transfers.

 

Each of the Debtors that is a corporation is a moneyed, business, or commercial
corporation or trust, and therefore, section 1129(a)(16) of the Bankruptcy Code
is inapplicable in these Chapter 11 Cases.

 

17. Section 1129(b)–Confirmation of Plan Over Rejection of Impaired Classes.

 

The Plan satisfies the requirements of section 1129(b) of the Bankruptcy Code
with respect to the Classes presumed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code or that have actually rejected the Plan
(if any). To determine whether a plan is “fair and equitable” with respect to a
class of Claims, section 1129(b)(2)(B)(ii) of the Bankruptcy Code provides in
pertinent part that “the holder of any claim or interest that is junior to the
claims of such class will not receive or retain under the plan on account of
such junior claim or interest any property.” To determine whether a plan is
“fair and equitable” with respect to a class of interests, section
1129(b)(2)(C)(ii) of the Bankruptcy Code provides that “the holder of any
interest that is junior to the interests of such class will not receive or
retain under the plan on account of such junior interest any property.” There
are no classes junior to the deemed (or actual) rejecting classes of claims or
interests that will receive any distribution under the Plan. The Plan,
therefore, satisfies the requirements of section 1129(b) of the Bankruptcy Code.

 

18. Section 1129(c)–Confirmation of Only One Plan With Respect to the Debtors.

 

The Plan is the only plan that has been Filed in these Chapter 11 Cases with
respect to the Debtors. Accordingly, the Plan satisfies the requirements of
section 1129(c) of the Bankruptcy Code.

 

19. Section 1129(d)–Principal Purpose Not Avoidance of Taxes.

 

The principal purpose of the Plan is not the avoidance of taxes or the avoidance
of the application of section 5 of the Securities Act. Accordingly, the Plan
satisfies the requirements of section 1129(d) of the Bankruptcy Code.

 

20. Section 1129(e)–Small Business Case.

 

Section 1129(e) is inapplicable because these Chapter 11 Cases do not qualify as
small business cases.

 

J. Securities Under the Plan.

 

Pursuant to the Plan, and without further corporate or other action, the New
Common Stock, the New Preferred Stock, and any debt issued or assumed by the
Reorganized Debtors will be issued, entered into, or assumed, as applicable, on
the Effective Date subject to the terms of the Plan.

 

K. Releases and Discharges.

 

The releases and discharges of Claims and Causes of Action described in the
Plan, including releases by the Debtors and by Holders of Claims and Interests,
constitute good faith compromises and settlements of the matters covered
thereby. Such compromises and settlements are made in exchange for consideration
and are in the best interest of Holders of Claims and Interests, are fair,
equitable, reasonable, and are integral elements of the resolution of the
Chapter 11 Cases in accordance with the Plan. Each of the discharge, release,
indemnification, and exculpation provisions set forth in the Plan: (a) is within
the jurisdiction of the Court under 28 U.S.C. §§ 1334(a), 1334(b), and 1334(d);
(b) is an essential means of implementing the Plan pursuant to section
1123(a)(6) of the Bankruptcy Code; (c) is an integral element of the
transactions incorporated into the Plan; (d) confers material benefit on, and is
in the best interests of, the Debtors, their estates, and their creditors; (e)
is important to the overall objectives of the Plan to finally resolve all Claims
and Interests among or against the parties in interest in the Chapter 11 Cases
with respect to the Debtors; (f) is consistent with sections 105, 1123, 1129,
and all other applicable provisions of the Bankruptcy Code; (g) is given and
made after due notice and opportunity for hearing; and (h), without limiting the
foregoing, with respect to the releases and injunctions in Article VIII of the
Plan, are (i) essential elements of the Restructuring Transactions and Plan,
terms and conditions without which the Consenting Stakeholders would not have
entered into the Restructuring Support Agreement and (ii) narrowly tailored.
Further, the injunction set forth in Article VIII is an essential component of
the Plan, the fruit of long-term negotiations, and achieved by the exchange of
good and valuable consideration in the Chapter 11 Cases.

 



62

 



 

L. Release and Retention of Causes of Action.

 

It is in the best interests of Holders of Claims and Interests that the
provisions in Article VIII of the Plan be approved.

 

M. Approval of Restructuring Support Agreement, Backstop Commitment Agreement,
and Other Restructuring Documents and Agreements.

 

All documents and agreements necessary to implement the Plan, including the
Restructuring Support Agreement, the Backstop Commitment Agreement, and the
other Restructuring Transaction are essential elements of the Plan, are
necessary to consummate the Plan and the Restructuring Transaction, and entry
into and consummation of the transactions contemplated by each such document and
agreement is in the best interests of the Debtors, the Estates, and Holders of
Claims and Interests. The Debtors have exercised reasonable business judgment in
determining which agreements to enter into and have provided sufficient and
adequate notice of such documents and agreements. The terms and conditions of
such documents and agreements have been negotiated in good faith, at arm’s
length, are fair and reasonable, and are hereby reaffirmed and approved, and,
subject to the occurrence of the Effective Date and execution and delivery in
accordance with their respective terms, shall be in full force and effect and
valid, binding, and enforceable in accordance with their respective terms,
without the need for any further notice to or action, order, or approval of the
Bankruptcy Court, or other action under applicable law, regulation, or rule.

 

N. Confirmation Hearing Exhibits.

 

All of the exhibits presented at the Confirmation Hearing have been properly
received into evidence and are a part of the record before the Bankruptcy Court.

 

O. Objections to Confirmation of the Plan.

 

Any and all objections to Confirmation have been withdrawn, settled, overruled,
or otherwise resolved.

 

P. Retention of Jurisdiction.

 

The Bankruptcy Court may properly retain jurisdiction over the matters set forth
in Article XII of the Plan and section 1142 of the Bankruptcy Code.

 

Q. Plan Supplement.

 

The Debtors Filed the Plan Supplement. All of the documents contained in the
Plan Supplement comply with the terms of the Plan, and the filing and notice of
such documents was adequate, proper and in accordance with the Bankruptcy Code
and the Bankruptcy Rules.

 



63

 



 

Article XI.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THIS PLAN

 

A. Modification and Amendments.

 

Except as otherwise specifically provided in the Plan and subject to the
Restructuring Support Agreement (including the Consenting Stakeholder Consent
Rights), the Debtors reserve the right to modify the Plan, whether such
modification is material or immaterial, and seek Confirmation consistent with
the Bankruptcy Code and, as appropriate, not resolicit votes on such modified
Plan. Subject to those restrictions on modifications set forth in the Plan and
the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the
Federal Rules of Bankruptcy Procedure, and, to the extent applicable, sections
1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly
reserves its respective rights to revoke or withdraw, or to alter, amend, or
modify the Plan with respect to such Debtor, one or more times, after
Confirmation, and, to the extent necessary may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan; provided that each of the
foregoing actions shall not violate the Restructuring Support Agreement or the
Consenting Stakeholder Consent Rights.

 

B. Effect of Confirmation on Modifications.

 

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan since the solicitation thereof are approved pursuant to section
1127(a) of the Bankruptcy Code and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.

 

C. Revocation or Withdrawal of Plan.

 

To the extent permitted by the Restructuring Support Agreement, the Debtors
reserve the right to revoke or withdraw the Plan prior to the Confirmation Date
and to File subsequent plans of reorganization. If the Debtors revoke or
withdraw the Plan, or if Confirmation or Consummation does not occur, then:
(1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or
rejection of Executory Contracts or Unexpired Leases effected under the Plan,
and any document or agreement executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall: (a) constitute a
waiver or release of any Claims or Interests; (b) prejudice in any manner the
rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other
Entity.

 

Article XII.
RETENTION OF JURISDICTION

 

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Bankruptcy Court shall
retain exclusive jurisdiction over all matters arising out of, or relating to,
the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including jurisdiction to:

 

a.allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, secured or unsecured status, or amount of any Claim or Interest,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections to the secured or unsecured status,
priority, amount, or allowance of Claims or Interests;

 



64

 



 

b.decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals authorized pursuant to the Bankruptcy Code or the
Plan;

 

c.resolve any matters related to: (a) the assumption, assumption and assignment,
or rejection of any Executory Contract or Unexpired Lease to which a Debtor is
party or with respect to which a Debtor may be liable and to hear, determine,
and, if necessary, liquidate, any Claims arising therefrom, including Cures
pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual
obligation under any Executory Contract or Unexpired Lease that is assumed;
(c) the Reorganized Debtors amending, modifying, or supplementing, after the
Effective Date, pursuant to Article V hereof, any Executory Contracts or
Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be
assumed or rejected or otherwise; and (d) any dispute regarding whether a
contract or lease is or was executory or expired;

 

d.ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

 

e.adjudicate, decide, or resolve any motions, adversary proceedings, contested
or litigated matters, and any other matters, and grant or deny any applications
involving a Debtor that may be pending on the Effective Date;

 

f.adjudicate, decide, or resolve any and all matters related to section 1141 of
the Bankruptcy Code;

 

g.enter and implement such orders as may be necessary to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases,
indentures, and other agreements or documents created or entered into in
connection with the Plan, the Confirmation Order, or the Disclosure Statement,
including the Restructuring Support Agreement;

 

h.enter and enforce any order for the sale of property pursuant to sections 363,
1123, or 1146(a) of the Bankruptcy Code;

 

i.resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the Consummation, interpretation, or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan;

 

j.issue injunctions, enter and implement other orders, or take such other
actions as may be necessary to restrain interference by any Entity with
Consummation or enforcement of the Plan;

 

k.resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the releases, injunctions, exculpations, and other provisions
contained in Article VIII hereof and enter such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;

 

l.resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.M hereof;

 

m.enter and implement such orders as are necessary if the Confirmation Order is
for any reason modified, stayed, reversed, revoked, or vacated;

 

n.determine any other matters that may arise in connection with or relate to the
Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order, or
any contract, instrument, release, indenture, or other agreement or document
created in connection with the Plan or the Disclosure Statement, including the
Restructuring Support Agreement;

 



65

 



 

o.enter an order or final decree concluding or closing the Chapter 11 Cases;

 

p.adjudicate any and all disputes arising from or relating to distributions
under the Plan;

 

q.consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;

 

r.determine requests for the payment of Claims and Interests entitled to
priority pursuant to section 507 of the Bankruptcy Code;

 

s.hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including
disputes arising under agreements, documents, or instruments executed in
connection with the Plan;

 

t.hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

u.hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions, and releases granted
in the Plan, including under Article VIII hereof, regardless of whether such
termination occurred prior to or after the Effective Date;

 

v.enforce all orders previously entered by the Bankruptcy Court; and

 

w.hear any other matter not inconsistent with the Bankruptcy Code.

 

As of the Effective Date, notwithstanding anything in this Article XII to the
contrary, the New Organizational Documents and the Exit Facility and any
documents related thereto shall be governed by the jurisdictional provisions
therein and the Bankruptcy Court shall not retain jurisdiction with respect
thereto.

 

Article XIII.
MISCELLANEOUS PROVISIONS

 

A. Immediate Binding Effect.

 

Subject to Article IX.A hereof, and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan (including, for the avoidance of doubt, the documents and
instruments contained in the Plan Supplement) shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, any
and all Holders of Claims or Interests (irrespective of whether such Holders of
Claims or Interests have, or are deemed to have, accepted the Plan), all
Entities that are parties to or are subject to the settlements, compromises,
releases, discharges, and injunctions described in the Plan, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors. All Claims and
Interests shall be as fixed, adjusted, or compromised, as applicable, pursuant
to the Plan regardless of whether any Holder of a Claim or Interest has voted on
the Plan.

 

B. Additional Documents.

 

On or before the Effective Date, and consistent in all respects with the terms
of the Restructuring Support Agreement and the Backstop Commitment Agreement,
the Debtors may file with the Bankruptcy Court such agreements and other
documents as may be necessary to effectuate and further evidence the terms and
conditions of the Plan and the Restructuring Support Agreement. The Debtors or
the Reorganized Debtors, as applicable, and all Holders of Claims or Interests
receiving distributions pursuant to the Plan and all other parties in interest
shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

 



66

 



 

C. Statutory Committee and Cessation of Fee and Expense Payment.

 

On the Confirmation Date, any statutory committee appointed in the Chapter 11
Cases shall dissolve and members thereof shall be released and discharged from
all rights and duties from or related to the Chapter 11 Cases. The Reorganized
Debtors shall no longer be responsible for paying any fees or expenses incurred
by the members of or advisors to any statutory committees after the Confirmation
Date.

 

D. Reservation of Rights.

 

Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Bankruptcy Court shall enter the Confirmation Order, and the
Confirmation Order shall have no force or effect if the Effective Date does not
occur. None of the Filing of the Plan, any statement or provision contained in
the Plan, or the taking of any action by any Debtor or Consenting Noteholder,
Consenting RBL Lender, Agent, L/C Issuing Bank, or DIP Lender, as applicable,
with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall
be or shall be deemed to be an admission or waiver of any rights of any Debtor,
Consenting Noteholder, Agent, RBL Lender, L/C Issuing Bank, or DIP Lender, as
applicable, with respect to the Holders of Claims or Interests prior to the
Effective Date.

 

E. Successors and Assigns.

 

The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity.

 



67

 



 

F. Notices.

 

All notices, requests, and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:

 

If to the Debtors:

  If to the Counsel to the Debtors:       Gulfport Energy Corporation
14313 N. May Avenue, Suite 100
Oklahoma City, Oklahoma 73134
Attention:  Patrick Craine
E-mail address:  pcraine@gulfportenergy.com  

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Steven N. Serajeddini, P.C.
E-mail address: steven.serajeddini@kirkland.com

 

and

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Attention: Christopher S. Koenig
E-mail address: chris.koenig@kirkland.com

 

and

 

Jackson Walker L.L.P.
1401 McKinney Street, Suite 1900
Houston, Texas 77010
Attention: Matthew D. Cavenaugh
E-mail address: mcavenaugh@jw.com

      U.S. Trustee   Counsel to the RBL Agent and DIP Agent       United States
Trustee
for the Southern District of Texas
515 Rusk Street, Suite 3516
Houston, TX 77002  

Latham & Watkins LLP
811 Main Street Suite 3700
Houston, Texas 77002
Attention: Trevor Wommack, Christopher Wood,
Bryce Kaufman
E-mail address: trevor.wommack@lw.com,
christopher.wood@lw.com and
bryce.kaufman@lw.com

 

and

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Adam Goldberg and Hugh Murtagh

E-mail address: adam.goldberg@lw.com and
hugh.murtagh@lw.com

 



68

 



 

Counsel to the Consenting Noteholders          

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Alan W. Kornberg

    Robert Britton

    Michael Turkel

E-mail address: akornberg@paulweiss.com

rbritton@paulweiss.com

mturkel@paulweiss.com

 

and

 

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention: John F. Higgins

                   Megan Young-John

E-mail address: jhiggins@porterhedges.com
                            myoung-john@porterhedges.com

   

 

After the Effective Date, the Reorganized Debtors have the authority to send a
notice to Entities that to continue to receive documents pursuant to Bankruptcy
Rule 2002, an Entity must file a renewed request to receive documents  pursuant
to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are
authorized to limit the list of Entities receiving documents pursuant to
Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

 

G. Term of Injunctions or Stays.

 

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

H. Entire Agreement.

 

Except as otherwise indicated, and without limiting the effectiveness of the
Restructuring Support Agreement, the Plan (including, for the avoidance of
doubt, the documents and instruments in the Plan Supplement) supersedes all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

 

I. Plan Supplement.

 

All exhibits and documents included in the Plan Supplement are an integral part
of the Plan and are incorporated into and are a part of the Plan as if set forth
in full in the Plan. After the exhibits and documents are Filed, copies of such
exhibits and documents shall be available upon written request to the Debtors’
counsel at the address above or by downloading such exhibits and documents from
the Debtors’ restructuring website at http://dm.epiq11.com/gulfport or the
Bankruptcy Court’s website at www.txs.uscourts.gov/bankruptcy. To the extent any
exhibit or document in the Plan Supplement is inconsistent with the terms of the
Plan, unless otherwise ordered by the Bankruptcy Court, the Plan Supplement
document or exhibit shall control (unless stated otherwise in such Plan
Supplement document or exhibit or in the Confirmation Order).

 



69

 



 

J. Nonseverability of Plan Provisions.

 

If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted; provided, however, any such alteration or interpretation must be
consistent with the Restructuring Support Agreement (and subject to the
Consenting Stakeholder Consent Rights). Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the
Plan will remain in full force and effect and will in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation.

 

The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is: (1) valid and enforceable
pursuant to its terms; (2) integral to the Plan and may not be deleted or
modified without the Debtors’ or Reorganized Debtors’ consent, as applicable;
and (3) nonseverable and mutually dependent.

 

K. Votes Solicited in Good Faith.

 

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with section 1125(g)
of the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code,
the Debtors and each of their respective Affiliates, agents, representatives,
members, principals, shareholders, officers, directors, managers, employees,
advisors, and attorneys will be deemed to have participated in good faith and in
compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase
of Securities offered and sold under the Plan and any previous plan, and,
therefore, no such parties nor individuals nor the Reorganized Debtors will have
any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

 

L. Closing of Chapter 11 Cases.

 

On and after the Effective Date, the Debtors or Reorganized Debtors shall be
permitted to close all of the Chapter 11 Cases of the Debtors except for the
Chapter 11 Case of Debtor Mule Sky LLC and any other Debtor identified in the
Restructuring Steps Memorandum as having its Chapter 11 Case remain open
following the Effective Date, and all contested matters relating to any of the
Debtors, including objections to Claims and any adversary proceedings, shall be
administered and heard in the Chapter 11 Case of Debtor Mule Sky LLC,
irrespective of whether such Claim(s) were Filed or such adversary proceeding
was commenced against a Debtor whose Chapter 11 Case was closed.

 

When all Disputed Claims have become Allowed or disallowed and all distributions
have been made in accordance with the Plan, the Reorganized Debtors shall seek
authority to close any remaining Chapter 11 Cases in accordance with the
Bankruptcy Code and the Bankruptcy Rules.

 

M. Waiver or Estoppel.

 

Each Holder of a Claim or an Interest shall be deemed to have waived any right
to assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the
Confirmation Date.

 

Dated: [_], 2020 Gulfport Energy Corporation       on behalf of itself and all
other Debtors       /s/ DRAFT   Quentin R. Hicks   Executive Vice President and
Chief Financial Officer

 



70

 

 

EXHIBIT C

 

Amended ISDA


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit C to Restructuring Support Agreement

 



 

 

 

Gulfport Energy Corporation | Template A&R ISDA Schedule  

 

ISDA®



International Swaps and Derivatives Association, Inc.

 

AMENDED & RESTATED SCHEDULE1

 

dated as of [ ● ], 2020

 

to the

 

2002 Master Agreement

 

dated as of [ ● ]

 

between

 

[BANK],

a [ ● ] organized and existing under the laws
of [ ● ]

(“Party A”)

and

GULFPORT ENERGY CORPORATION,

a corporation organized and existing under the laws
of the State of Delaware


(“Party B”)

 

PART 1
TERMINATION PROVISIONS

 

In this Agreement:

 

(a)“Specified Entity” means, in relation to Party A for the purpose of:

 

Section 5(a)(v), Not Applicable;

 

Section 5(a)(vi), Not Applicable;

 

Section 5(a)(vii), Not Applicable; and

 

Section 5(b)(v), Not Applicable; and,

 

in relation to Party B for the purpose of:

 

Section 5(a)(v), each Domestic Subsidiary and Loan Party (each as defined in the
Credit Agreement);

 

Section 5(a)(vi), each Domestic Subsidiary and Loan Party;

 

Section 5(a)(vii), each Domestic Subsidiary and Loan Party; and

 

Section 5(b)(v), each Domestic Subsidiary and Loan Party.

 

(b)“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 



 



1NTD: Subject to LW review of finalized motions/orders, financing documentation
and any related term sheets or other documentation.

 



 

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(c) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will apply to Party B. For purposes of Section 5(a)(vi), the following
provisions apply:

 

“Specified Indebtedness” shall have the meaning set forth in Section 14 of this
Agreement; provided however, that Specified Indebtedness shall not include
deposits received in the ordinary course of a party’s banking business.

 

“Threshold Amount” means:

 

(x) with respect to Party A, an amount equal to three percent (3%) of the total
shareholders’ equity of Party A; and,

 

(y) with respect to Party B:

 

(A) prior to the Plan Effective Time, zero; and

 

(B) on and after the Plan Effective Time, an amount equal to the minimum amount
of indebtedness capable of triggering a cross-default under the Exit Credit
Agreement, if any, otherwise the previously applicable threshold;

 

including, in each case, the U.S. Dollar (“USD” or “US$”) equivalent on the date
of any default, event of default or other similar condition or event of any
obligation stated in any other currency.

 

For purposes of the above, “shareholders’ equity” shall be determined by
reference to the relevant party’s most recent consolidated balance sheet for the
relevant party’s most recently completed fiscal year. Such balance sheet shall
be prepared in accordance with accounting principles that are generally accepted
in such party’s country of organization.

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B; provided that no
event or series thereof with respect to Party B shall constitute a Credit Event
Under Merger with respect to Party B unless such event or series thereof shall
also constitute a prohibited change of control under the Credit Agreement.

 

(e) The “Automatic Early Termination” provisions of Section 6(a) will not apply
to Party A and will not apply to Party B; provided, however, that, with respect
to a party, where the Event of Default specified in Section 5(a)(vii)(1), (3),
(4), (5), (6) or, to the extent analogous thereto, (8) is governed by a system
of law which does not permit termination to take place after the occurrence of
the relevant Event of Default, then the Automatic Early Termination provisions
of Section 6(a) will apply to such party.

 

(f) “Termination Currency” means USD.

 

(g) “Additional Termination Event” will apply. The occurrence of any of the
following events shall constitute an Additional Termination Event pursuant to
Section 5(b)(vi) with respect to which Party B is the sole Affected Party and
all Transactions are Affected Transactions:

 

  (i) At any time while there is a Credit Agreement in effect:

 

  (1) the obligations and liabilities of Party B under this Agreement (other
than Excluded Swap Obligations) are not secured and guaranteed to at least the
same extent as, and at least pari passu with, Party B’s obligations with respect
to the repayment of principal of the Loans and L/C Borrowings, as applicable,
under the Credit Agreement as then in effect; or

 

  (2) neither Party A nor any of its Affiliates (as defined in the Credit
Agreement) is a party to the Credit Agreement as a Lender; or

 



2

 

 

Gulfport Energy Corporation | Template A&R ISDA Schedule  

 

  (ii) Prior to the Plan Effective Time:

 

  (1) the Bankruptcy Court enters an order in the Chapter 11 Cases, or any Loan
Party files an application, motion, or request for an order in the Chapter 11
Cases, for:

 

  (A) authorization of the sale of substantially all of any Loan Party’s assets,
other than as contemplated under the [DIP Order];2

 

  (B) confirmation of a plan of reorganization that either:

 

  (I) contemplates the sale of substantially all of any Loan Party’s
assets, other than an Approved Plan of Reorganization (as defined in the DIP
Credit Agreement); or

 

  (II) does not provide for entry into the Exit Credit Agreement;

 

  (C) the conversion of one or more of the Chapter 11 Cases to cases under
Chapter 7 of the Bankruptcy Code, the dismissal of any of the Chapter 11 Cases,
or the declaration of any Loan Party as administratively insolvent; or

 

  (D) appointment (without the prior written consent of Party A) of either (I) a
trustee under section 1104 of the Bankruptcy Code or (II) an examiner or any
other Person with enlarged powers relating to the operation of the business of
any Loan Party (i.e., powers beyond those set forth in sections 1104(d) and
1106(a)(3)-(4) of the Bankruptcy Code) under sections 1106(b)(3) and 1106(b)(4)
of the Bankruptcy Code;

 

  (2) there otherwise occurs a sale of all or substantially all of the assets of
any Loan Party pursuant to section 363 of the Bankruptcy Code, or any other
liquidation of any Loan Party under the Bankruptcy Code or any order is entered
by the Bankruptcy Court that materially adversely affects, materially impairs or
materially limits Party A’s rights under this Agreement or the Loan Documents;

 

  (3) the Bankruptcy Court enters an order invalidating all or any portion of
Party A’s Superpriority Claim or invalidating the extent, nature or priority of
Party A’s Adequate Protection Liens in connection with collateral provided by
Party B under the Hedging Order;

 

  (4) any Loan Party files an application, motion or request:

 

  (A) for the approval of any other Superpriority Claim in any of the Chapter 11
Cases that is pari passu with or senior to the claims of Party A against any
Loan Party pursuant to the Loan Documents or the Hedging Order, or any such pari
passu or Superpriority Claim arises or is granted (other than as permitted under
[the Hedging Order or DIP Order]);

 

  (B) to obtain financing from any Person other than DIP Lenders under section
364(c) or 364(d) of the Bankruptcy Code, which financing is or is claimed to be
senior to or pari passu with the Superpriority Claim of the DIP Lenders in
respect of the DIP Facility or Party A’s claims hereunder, other than any such
application, motion or request made in contemplation of the consummation of the
Exit Facility; or

 

  (C) to grant any Lien upon or affecting any Collateral, other than as
expressly permitted under the DIP Credit Agreement;

 



 



2NTD: Placement of any sale milestones or approvals TBD.

 



3

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(5) (A) Party B or any Credit Support Provider of Party B or any other Loan
Party breaches any material provision of the Hedging Order (and such breach has
not been waived by the parties thereto in accordance with the terms thereof); or

 

  (B) any Loan Party has an application, motion or request filed by another
Person seeking an order in the Chapter 11 Cases seeking any of the outcomes set
out in Parts [1(g)(ii)(1)-(4)] above that is not promptly contested by such Loan
Party and dismissed or otherwise denied within 45 days of filing (or such other
time period as Party A may otherwise agree in writing);

 

  (6) any Loan Party, or another Person duly authorized to act on its behalf,
brings a motion in the Chapter 11 Cases to recover from any portion of the
Collateral any costs or expenses of preserving or disposing of such Collateral
under section 506(c) of the Bankruptcy Code;

 

  (7) the commencement of any adversary proceeding, contested matter or other
action by any Loan Party, or any other Person duly authorized to act on its
behalf, either:

 

  (A) challenging the amount, validity, enforceability, priority or extent of
any of the Debt or any of the Secured Parties’ security interests in and liens
on the Collateral; or

 

  (B) otherwise asserting any claims or causes of action against any of the
Secured Parties on behalf of the Loan Parties’ estates;

 

provided, however, that any such adversary proceeding, contested matter or other
action commenced by a Person (other than a Loan Party or a Person duly
authorized to act on its behalf), continues and is not dismissed by the earlier
of:

 

(x)45 days from the date of its commencement; and

 

(y)one (1) Local Business Day prior to the commencement of hearings seeking
confirmation of the Plan;

 

  (8) subject to the effects of Party B’s status as a debtor in the Chapter 11
Cases, at any time, the obligations of Party B in respect of the Prepetition
Swaps hereunder cease to be entitled to a Superpriority Claim (other than to the
extent that any security provided by any party that is not an Eligible Contract
Participant at the time such security would otherwise become effective with
respect to Party B’s obligations hereunder);

 

  (9) Party A’s lien with respect to the Collateral provided under the Hedging
Order is released in respect of Collateral [having an aggregate value in excess
of US$[ ● ]] (other than Liens released in connection with the consummation of
the Exit Facility) without the prior written consent of Party A;

 

  (10) any adversary proceeding, contested matter or other action is commenced
by any Loan Party or any other Person duly authorized to act on its behalf
challenging, or a Bankruptcy Court order is entered disaffirming, the mutuality
of prepetition and post-petition obligations hereunder; provided that any such
adversary proceeding, contested matter or other action commenced by a Person
(other than a Loan Party or a Person duly authorized to act on its behalf),
continues and is not dismissed by the earlier of:

 

(x)45 days from the date of its commencement; and

 

(y)one (1) Local Business Day prior to the commencement of hearings seeking
confirmation of the Plan;

 



4

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(11) (A) the occurrence of the Termination Date (as defined in the DIP Credit
Agreement); or

 

  (B) all amounts outstanding under the DIP Credit Agreement have been repaid
and all commitments of the Lenders have terminated or expired (other than in
connection with the consummation of the Exit Facility);

 

  (12) Party B fails to give Party A at least 15 days’ prior written notice of:

 

  (A) the prepayment in full of the Loans; or

 

  (B) release of either:

 

  (I) the Liens in favor of the Secured Parties under the DIP Credit Agreement
and related Loan Documents, in respect of all or substantially all of the
Collateral; or

 

  (II) the obligations under the [Guaranty] by any [Guarantor] (each as defined
in the DIP Credit Agreement);

 

in each case, other than in connection with the consummation of the Exit
Facility;

 

(13) (A) the Exit Credit Agreement is not fully executed on or prior to, and is
not effective as of, the Plan Effective Date; or

 

(B)the Plan Emergence Hedge Conditions are not satisfied on the Plan Effective
Date;

 

provided that, for the avoidance of doubt, the Exit Credit Agreement shall be
deemed “executed” if Party A holds the requisite signature pages for execution
in escrow to be released on the Plan Effective Date; or

 

  (14) Party B has not repaid the Terminated Call Exposure (as defined in the
DIP Credit Agreement) with the proceeds of the Interim Amount (as defined in the
DIP Credit Agreement) following receipt of such proceeds and entry of the
Interim DIP Order (as defined in the DIP Credit Agreement); or,

 

  (iii) On and after the Plan Effective Date:

 

(1) (A) the Exit Facility is not fully executed and effective as of the Plan
Effective Date; or

 

(B) Reorganized Party B fails or refuses to fully accept and assume (pursuant to
section 365 of the Bankruptcy Code) and be legally bound by and responsible for
the duties, liabilities and obligations of Party B under this Agreement as were
in existence immediately prior to the Plan Effective Date;

 

  (2) (A) all amounts outstanding under the Exit Facility have been repaid and
all commitments of the Lenders have terminated or expired in accordance with the
terms of the Exit Facility; or

 

  (B) the Exit Facility is cancelled, expires or otherwise matures or
terminates, whether by reason of payment of all indebtedness incurred thereunder
or otherwise or the Exit Facility ceases for any reason to be in full force and
effect; or

 

  (3) at such time that neither Party A nor an Affiliate (as defined in the Exit
Credit Agreement) thereof is a Lender under the Exit Credit Agreement, and other
than any release permitted without the consent of any Lender, Agent or Secured
Party pursuant to the Exit Facility, the Liens in favor of the Secured Parties
under the Loan Documents are released in respect of all or substantially all of
the Collateral without the prior written consent of Party A or an Affiliate of
Party A, the effect of which is to materially adversely alter or impair Party
A’s rights as a Secured Party under the Exit Facility.

 



5

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

If any event or circumstance that constitutes or gives rise to an Additional
Termination Event also constitutes or gives rise to an Event of Default, it will
be treated as an Event of Default with respect to Counterparty.

 

  (h) Disapplication of Certain Events of Default. Notwithstanding anything to
the contrary in this Agreement, neither (x) the commencement of the Chapter 11
Cases or the events or circumstances giving rise thereto, nor (y) any default or
event of default (each, howsoever defined), existing as of the Petition Date,
under, or acceleration of, any indebtedness or Prepetition Swaps, shall
constitute an Event of Default under this Agreement with respect to Party B. For
the avoidance of doubt:

 

  (i) it is the intention of the parties hereto that any insolvency event or
bankruptcy proceeding (other than the Chapter 11 Cases) specified in Section
5(a)(vii), whether commenced in the United States or another foreign
jurisdiction, that occurs with respect to Party B on or following the Plan
Effective Time on the Plan Effective Date shall constitute an Event of Default
under Section 5(a)(vii) of this Agreement with respect to Party B; and

 

  (ii) the provisions regarding the disapplication of Events of Default set
forth above shall not prejudice Party A’s rights in relation to the occurrence
of any other Event of Default or Termination Event not described above.

 

  (i) Condition Precedent. Prior to the Plan Effective Date, Section 2(a)(iii)
of this Agreement is hereby amended by inserting the words “, or Additional
Termination Event under Section 5(b)(vi)” after the phrase “Potential Event of
Default”.

 

PART 2
TAX REPRESENTATIONS

 

  (a) Payer Representations. For the purpose of Section 3(e) of the Agreement,
Party A will make the following representation and Party B will make the
following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on:

 

  (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement;

 

  (ii) the satisfaction of the agreement contained in Section 4(a)(i) or
4(a)(iii) of this Agreement, and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and

 

  (iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement;

 

except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
documents under Section 4(a)(iii) by reason of material prejudice to its legal
or commercial position.

 

  (b) Payee Representations. For the purpose of Section 3(f) of the Agreement,
Party A and Party B make the representations specified below, if any:

 

  (i) The following representation(s) will apply to Party A:

 

  (1) [ ● ]; and

 

  (2) [ ● ]; and

 

  (ii) The following representation(s) will apply to Party B:

 

  (1) [ ● ]; and

 

  (2) [ ● ].

 



6

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

PART 3
AGREEMENT TO DELIVER DOCUMENTS

 

For the purpose of Section 4(a) of this Agreement:

 

(a) Tax forms, documents, or certificates to be delivered are:

 

Party Required
to Deliver
Document   Form/Document/Certificate   Date by which to be Delivered Party A  
An accurate, properly completed and validly executed US Internal Revenue Service
(“IRS”) Form W-[ ● ] (or successor form, as the case may be)   (x) Upon
execution of this Agreement; (y) promptly upon reasonable demand by Party B; and
(z) promptly upon learning that any such form previously provided by Party A has
become obsolete or incorrect Party B   An accurate, properly completed and
validly executed IRS Form W-9 (or successor form, as the case may be) or other
IRS form (as applicable)   (x) Upon execution of this Agreement; (y) promptly
upon reasonable demand by Party A; and (z) promptly upon learning that any such
form previously provided by Party A has become obsolete or incorrect Party A and
Party B   Any other form or document, accurately completed and in a manner
reasonably satisfactory to the other party, that may be required or reasonably
requested by the other party under Section 4(a)(iii) in order to allow the other
party to make a payment under this Agreement without any deduction or
withholding for or on account of any Tax or with such deduction at a reduced
rate   Promptly upon reasonable request by the other party

 

  (b) Other documents to be delivered are:3

 



 



3NTD: To be customized for each bank, as necessary/appropriate.

 



7

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

Party Required
to Deliver
Document   Form/Document/Certificate   Date by which
to be Delivered   Covered by
Section 3(d)
Representation Party A and Party B   Evidence reasonably satisfactory to the
other party of the (i) authority of such party and its Credit Support Provider,
if any, to enter into this Agreement, any Credit Support Document and any
Transactions and (ii) the authority and genuine signature of the individual
signing this Agreement and any Credit Support Document on behalf of such party
to execute the same   Upon execution of this Agreement and, if requested by the
other party, as soon as practicable after execution of any Confirmation of any
Transaction   Yes Party B   Certificate of Incorporation and Articles of
Incorporation and Bylaws, or such other evidence reasonably satisfactory to
Party A of the power of the person(s) binding Party B to do so   Upon execution
of this Agreement   Yes Party B   After the Plan Effective Date, to the extent
not already delivered to Party A or its Affiliate (as defined in the Credit
Agreement) thereof under the Credit Agreement, as applicable, Party B’s annual
report containing audited consolidated financial statements prepared in
accordance with GAAP and certified by independent certified public accountants
for each fiscal year, in such form required by the Credit Agreement   At such
times as required to be delivered under the Credit Agreement or, at any time
Party A or its Affiliate is not a Lender thereunder and where such financial
statement is not reasonably publicly available on EDGAR or Party B’s internet
homepage, promptly upon reasonable request by Party A but in any event no later
than [90/120] days after the end of the relevant fiscal year   Yes (as amended
by Part [5(d)] (Financial Statements) hereof) Party B   After the Plan Effective
Date, to the extent not already delivered to Party A or its Affiliate (as
defined in the Credit Agreement) thereof under the Credit Agreement, Party B’s
unaudited consolidated financial statements, the consolidated balance sheet and
related statements of income for each fiscal quarter prepared in accordance with
GAAP, in such form required by the Credit Agreement   At such times as required
to be delivered under the Credit Agreement or, at any time Party A or its
Affiliate is not a Lender thereunder and where such financial statement is not
reasonably publicly available on EDGAR or Party B’s internet homepage, promptly
upon reasonable request by Party A but in any event no later than 45 days after
the end of the relevant fiscal quarter   Yes (as amended by Part [5(d)]
(Financial Statements) hereof) Party B   A duly executed copy of each Credit
Support Document specified in Part 4(g)(ii) of this A&R Schedule   Upon
execution of this Agreement   No Party B   Copies of the Hedging Order, the DIP
Order, the Plan and any amendments thereto   Promptly upon filing thereof   No
Party B   An executed copy of the Credit Agreement, any intercreditor agreement
(howsoever described) and the other Loan Documents   Promptly following
execution thereof   No Party B   An opinion of outside counsel (or reliance
letter in respect thereof, as the case may be), which opinion shall include,
among other things, due authorization of the execution of the Loan Documents and
the perfection of the security interests granted in the Loan Documents, in any
event, as required by the Credit Facility   Promptly following execution of the
Credit Facility   No Party B   Notice of any default, acceleration, termination,
cancellation of commitments or prepayment under the Credit Facility   At such
times as required to be delivered to Lenders or the Administrative Agent under
the Credit Facility or, if no such time is specified, promptly upon becoming
aware of such event or occurrence   No

 

PART 4
MISCELLANEOUS

 

(a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

 

  (i) Address for notices or communications to Party A:

[Bank]

  Address: [ ● ]

[ ● ]

[ ● ]

  Attention: [ ● ]

  Facsimile No.: [ ● ]   Telephone No.: [ ● ]

  Email: [ ● ]

  

  (ii) Address for notices or communications to Party B:4

 



 



4NTD: Company to review/update notice details, as necessary/appropriate.

 



8

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  

 

Gulfport Energy Corporation

  Address: [3001 Quail Springs Parkway
Oklahoma City, OK 73134
USA]

  Attention: [Legal Department]

  Facsimile No.: [+1.405.848.8816]   Telephone No.: [ ● ]

  Email: [ ● ]

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

 

  (i) Party A appoints as its Process Agent [ ● ].

 

  (ii) Party B appoints as its Process Agent: None.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(b) of this Agreement:

 

  (i) Party A is [not] a Multibranch Party [and may enter into a Transaction
through any of the following Offices: [ ● ]]; and

 

  (ii) Party B is not a Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A, unless Party A is a
Defaulting Party, in which case the parties will appoint a mutually agreed
independent third-party swap dealer (registered as such with the U.S. Commodity
Futures Trading Commission) to act as the Calculation Agent for so long as such
Event of Default continues. All costs and expenses of such independent
third-party Calculation Agent shall be borne equally by the parties. All
calculations and determinations made by the Calculation Agent shall be in good
faith and in a commercially reasonable manner.

 

(f) Credit Support Document. “Credit Support Document” means:

 

  (i) As to Party A: None; and,

 

  (ii) As to Party B: Each of the Loan Documents and each other document
delivered by a Loan Party that by its terms secures, guarantees or otherwise
supports Party B’s obligations hereunder (whether or not this Agreement
evidenced hereby is specifically referenced or described therein), as such
document(s) may be amended, revised, restated, supplemented or replaced from
time to time, excluding for the avoidance of doubt the Credit Agreement itself.

 

(g) Credit Support Provider. “Credit Support Provider” means:

 

  (i) As to Party A: Not Applicable; and,

 

  (ii) As to Party B: Each Guarantor and any other party to a Credit Support
Document that provides or is obligated to provide security, a guarantee or other
credit support in respect of Party B’s obligations hereunder (other than any
Person that is not an Eligible Contract Participant at the time such security,
guarantee or other credit support would otherwise become effective with respect
to Party B’s obligations hereunder).

  



9

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  

  

(h) Governing Law; Jurisdiction.

 

  (i) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine, other than sections 5-1401 and 5-1402 of the New York General
Obligations Law).

 

  (ii) Jurisdiction.

 

  (1) During the pendency of the Chapter 11 Cases, Section 13(b)(i) of this
Agreement is hereby amended by:

 

  (A) deleting subparagraph (i) in its entirety and replacing the same with:

 

“(i) submits to the exclusive jurisdiction of the Bankruptcy Court and any court
with jurisdiction to hear appeals from the Bankruptcy Court;” and

 

  (B) deleting paragraph (iii) thereof.

 

  (2) Section 13(b)(i) of this Agreement is hereby amended by deleting in line 2
thereof the word “non-”.

 

  (3) Following the Plan Effective Date, the following shall be added at the end
of Section 13(b):

 

“Nothing in this provision shall prohibit a party from bringing an action to
enforce a judgment (1) in the Bankruptcy Court or (2) in any other jurisdiction
if: (A) the courts of the State of New York or the United States District Court
located in the Borough of Manhattan in New York City lacks jurisdiction over the
parties or the subject matter of the Proceedings or declines to accept the
Proceedings on the grounds of lacking such jurisdiction; (B) the Proceedings are
commenced by a party for the purpose of enforcing against the other party’s
property, assets or estate any decision or judgment rendered by any court in
which Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or (D)
any suit, action or proceeding has been commenced in another jurisdiction by or
against the other party or against its property, assets or estate (including,
without limitation, any suit, action or proceeding described in Section
5(a)(vii)(4) of this Agreement), and, in order to exercise or protect its
rights, interests or remedies under this Agreement, the party (1) joins, files a
claim, or takes any other action, in any such suit, action or proceeding, or (2)
otherwise commences any Proceeding in that other jurisdiction as the result of
that other suit, action or proceeding having commenced in that other
jurisdiction.”

 

(i) Netting of Payments. For the purpose of Section 2(c) (Netting of Payments)
of this Agreement, “Multiple Transaction Payment Netting” will [not] apply [to
[all Transactions][the following Transactions or groups of Transactions: [ ● ]
(in each case starting from [the date of this Agreement][ ● ])]].

 

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement;
provided that “Affiliate” as used in Part [1(g)] of this A&R Schedule shall have
the meaning assigned to such term in the Credit Agreement.

 

(k) Absence of Litigation. For the purpose of Section 3(c), “Specified Entity”
means:

 

  (i) in relation to Party A, [ ● ]; and,

 

  (ii) in relation to Party B, any Affiliate of Party B.

 



10

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(l) No Agency. The provisions of Section 3(g) will apply to this Agreement.

 

(m) Additional Representation. The following representations are hereby added at
the end of Section 3 (Representations):

 

“(h) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

(i) No Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

 

(ii) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the financial and other risks of that
Transaction.

 

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.

 

(i) Risk Management. Party B alone represents that this Agreement has been, and
each Transaction hereunder has been or will be, as the case may be, entered into
for the purpose of managing its borrowings or investments, hedging its
underlying assets or liabilities or in connection with its line of business
(including financial intermediation services) and not for the purpose of
speculation.

 

(j) Eligible Contract Participant. At the time of each Transaction entered into
under this Agreement, each of Party A and Party B represents to the other that
it is an Eligible Contract Participant.

 

(k) ERISA. Party B represents that the assets that are used in connection with
the execution, delivery and performance of this Agreement and the Transactions
entered into pursuant hereto are not:

 

(i) the assets of an “employee benefit plan” (within the meaning of section 3(3)
of The Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

 

(ii) a plan described in section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

(iii) an entity whose underlying assets include “plan assets” by reason of
Department of Labor regulation section 2510.3-101 (as modified by section 3(42)
of ERISA); or

 



11

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(iv) a governmental plan that is subject to any federal, state, or local law
that is substantially similar to the provisions of section 406 of ERISA or
section 4975 of the Code.

 

(l) Further Representations of Party B. Party B represents, warrants, covenants
and acknowledges at all times prior to the Plan Effective Time:

 

(i) Party B is in continuing possession of its property and is operating and
managing its business, as debtor in possession, pursuant to sections 1107 and
1108 of the Bankruptcy Code.

 

(ii) At any time while there is a Credit Agreement in effect, Party B’s
obligations and liabilities under each Transaction:

 

(1) constitute superpriority obligations that rank at least pari passu with the
obligations to pay principal under the Credit Agreement (other than to the
extent that any security provided by any party that is not an Eligible Contract
Participant at the time such security would otherwise become effective with
respect to Party B’s obligations hereunder); and

 

(2) are secured by liens coextensive with and at least pari passu with those
securing such obligations under the Credit Agreement (other than to the extent
that any security provided by any party that is not an Eligible Contract
Participant at the time such security would otherwise become effective with
respect to Party B’s obligations hereunder).

 

  (iii) (1) This Agreement and all Transactions hereunder are, and will be,
entered into pursuant to the DIP Order and the Hedging Order, which such DIP
Order and Hedging Order have not been revoked, reversed, stayed or modified, and
no further Bankruptcy Court Approval is needed.

 

(2) Subject to entry of the Hedging Order, Party B is authorized under section
363 of the Bankruptcy Code to enter into this Agreement and all Transactions
hereunder, and to transfer collateral, perform and make payments in connection
therewith, in the ordinary course of its business pursuant to the Hedging Order,
the DIP Order and the Credit Agreement.

 

(3) This Agreement is a “[Lender Swap Contract]” as that term is defined in the
Hedging Order.

 

(4) Party A is a “[Swap Lender]” as that term is defined in the Hedging Order.

 

(5) Obligations of Party B to Party A under this Agreement and any Transaction
are “[Swap Obligations]” as that term is defined in the Hedging Order.

 

(6) The lien with respect to the Collateral in favor of the Administrative Agent
for the benefit of Party A provided under the Hedging Order and the DIP Facility
shall be a perfected lien and security interest with the priority set forth in
the Hedging Order and the DIP Facility pursuant to sections [361 and 364] of the
Bankruptcy Code with respect to all collateral provided by Party B under the
Credit Agreement and pursuant to the Hedging Order during the pendency of the
Chapter 11 Cases.

 



12

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(iv) Party A’s right to terminate, net and set-off obligations under the
Transactions (whether entered into prior to or post-petition) will not be
stayed, avoided or otherwise limited by Bankruptcy Code sections 362(a) or 549,
or any other provisions of the Bankruptcy Code.

 

(v) Party B’s liabilities and any amounts due and owing from Party B pursuant to
the Prepetition Swaps constitute administrative expenses under section 503(b) of
the Bankruptcy Code, and are entitled to Superpriority Claims pursuant to
sections 361, 364 and 507(b) of the Bankruptcy Code, the DIP Order and the
Hedging Order during the pendency of the Chapter 11 Cases.

 

(n) Recording of Conversations. Each party:

 

  (i) consents to the recording of telephone conversations between the trading,
marketing and other relevant personnel of the parties in connection with this
Agreement or any potential Transaction;

 

  (ii) agrees to obtain any necessary consent of, and give any necessary notice
of such recording to, its relevant personnel; and

 

  (iii) agrees, to the extent permitted by applicable law, that the recordings
may be submitted in evidence in any Proceedings.

 

PART 5
OTHER PROVISIONS

 

(a) ISDA Definitions.

 

  (i) 2006 Definitions. Reference is hereby made to the 2006 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
as amended, supplemented, updated or superseded from time to time (the “2006
Definitions”), which are hereby incorporated by reference herein and will apply
to each Swap Transaction (as defined in the 2006 Definitions) entered into
hereunder. With respect to any Swap Transaction entered into between the
parties, any reference to a “Swap Transaction” in the 2006 Definitions is deemed
to be a reference to a “Transaction” for purposes of this Agreement or any
Confirmation, and any reference to a “Transaction” in this Agreement or any
Confirmation is deemed to be a reference to a “Swap Transaction” for purposes of
the 2006 Definitions.

 

  (ii) FX Definitions. Reference is hereby made to the 1998 FX and Currency
Option Definitions published by ISDA, the Emerging Markets Traders Association
and The Foreign Exchange Committee, as amended, supplemented, updated or
superseded from time to time (the “FX Definitions”), which are hereby
incorporated by reference herein and will apply to each FX Transaction or
Currency Option Transaction (each as defined in the FX Definitions) entered into
hereunder. With respect to any FX Transaction or Currency Option Transaction
entered into between the parties, any reference to an “FX Transaction” or
“Currency Option Transaction” in the FX Definitions is deemed to be a reference
to a “Transaction” for purposes of this Agreement or any Confirmation, and any
reference to a “Transaction” in this Agreement or any Confirmation is deemed to
be a reference to an “FX Transaction” or “Currency Option Transaction” for
purposes of the FX Definitions.

 



13

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

  (iii) Additional Provisions for Commodity Derivative Transactions. Reference
is hereby made to the 2005 ISDA Commodity Definitions published by ISDA, as
amended, supplemented, updated or superseded from time to time (the “Commodity
Definitions” and, collectively with the 2006 Definitions and the FX Definitions,
the “Definitions”), which are hereby incorporated by reference herein and will
apply to each Transaction (as defined in the Commodity Definitions, a “Commodity
Transaction”) entered into hereunder. With respect to any Commodity Transaction
entered into between the parties, any reference to a “Transaction” in the
Commodity Definitions is deemed to be a reference to a “Transaction” for
purposes of this Agreement or any Confirmation, and any reference to a
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Transaction” for purposes of the Commodity Definitions.

 

In the event of any inconsistency among the Definitions:

 

(x) the 2006 Definitions will prevail with respect to a Swap Transaction;

 

(y) the FX Definitions will prevail with respect to an FX Transaction or
Currency Option Transaction; and

 

(z) the Commodity Definitions will prevail with respect to a Commodity
Transaction.

 

  (b) Transfer.

 

  (i) Section 7 of this Agreement is hereby amended by inserting the following
phrase “, which consent shall not be unreasonably withheld or delayed” in the
third line thereof after the word “party” and before the word “, except”;
provided that, among the reasons it shall be considered reasonable for a party
to withhold its consent are the following:

 

  (1) its credit department is unwilling to credit approve the transfer to the
transferee, or if such approval is subject to collateral or other credit support
arrangements, such collateral or credit support arrangements would not be in
place and properly perfected at the time of such transfer to cover all existing
and future obligations of the transferee or its credit support provider for the
Transactions being transferred;

 

  (2) it would be exposed to any increased legal, bankruptcy, regulatory or tax
risks, liabilities or requirements as the result of such transfer (such risks to
include, but not be limited to, the risk that settlement netting, close-out
netting or collateral arrangements would not be enforceable in the event of the
bankruptcy or insolvency of the transferee or its credit support provider, the
risk that collateral may be clawed back in a bankruptcy or insolvency proceeding
applicable to the transferee or its credit support provider, or the risk that
the non-transferring party may not have a first perfected security interest or
charge in the collateral to the exclusion of other creditors) or such transfer
would cause it or the transferee to be in noncompliance with any legal or
regulatory requirements;

 

  (3) an Event of Default or Termination Event would exist before or after the
transfer;

 

  (4) there would be any deduction or withholding for or on account of any Tax
from any payments it would be entitled to receive from the transferee for which
the transferee is not obligated to fully gross up; or,

 

  (5) when fewer than all Transactions are transferred, its credit exposure to
the transferring party would increase as a result of the transfer.

 

  (ii) Notwithstanding anything to the contrary herein or in the Agreement,
Party A hereby consents to Party B’s assignment by means of security of any of
its rights hereunder pursuant to the terms of the Credit Agreement.

 

  (iii) Notwithstanding any provision to the contrary contained in this
Agreement (including Section 7 of this Agreement), subject to satisfaction of
each of the Plan Emergence Hedge Conditions, to the extent there exists one or
more Transactions between Party A and Party B on the Plan Effective Date, then:

 



14

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

  (1) Party B shall be deemed to assign its rights, obligations, duties and
liabilities under this Agreement and each such Transaction (collectively, the
“Agreement Obligations”) to Reorganized Party B;

 

  (2) Reorganized Party B shall be deemed to accept and assume, and will confirm
in writing such acceptance and assumption of, this Agreement and each
Transaction, and all Agreement Obligations in relation thereto.

 

In this regard, and subject to the satisfaction of the Plan Emergence Hedge
Conditions and the retention of all of Party A’s rights hereunder, Party A
consents to the assignment by Party B of its Agreement Obligations to
Reorganized Party B.

 

(c) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(d) Financial Statements. Section 3(d) is hereby amended by adding in the third
line thereof after the word “respect” and before the period:

 

“; provided, however, that, in the case of financial statements delivered by
either party, the only representation being made by either party is that such
financial statements fairly present, in accordance with accounting principles
that are generally accepted for entities of its type in the jurisdiction in
which the relevant party is organized or formed, the financial condition of the
relevant party to which they relate as at the date of such financial
statements.”

 

(e) Severability. Except as otherwise provided in Sections 5(b)(i) or 5(b)(ii)
of this Agreement, in the event that any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor, in good faith negotiations, to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

(f) Certain Withholding Taxes. “Tax” as used in Part 2(a) (Payer
Representations) of this A&R Schedule and “Indemnifiable Tax” as defined in
Section 14 of this Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

 

(g) Dodd-Frank Implementation.5 Subject to Section 5(b)(i) of this Agreement,
Party A and Party B agree to cooperate in good faith, and to use commercially
reasonable efforts, to take such actions as may be reasonably necessary to
comply with or facilitate adherence to regulatory requirements (if any)
promulgated under the Dodd-Frank Wall Street Reform and Consumer Protection Act,
either prior to or after the date of this Agreement, by the U.S. Commodity
Futures Trading Commission and to which the parties or the Transactions under to
this Agreement are subject.

 



(h) ISDA DF Protocols. For purposes of the ISDA August 2012 DF Protocol
published by ISDA on August 13, 2012, and the ISDA March 2013 DF Protocol
published by ISDA on March 22, 2013 (collectively, the “ISDA DF Protocols”), the
parties acknowledge and agree that, with effect from the date of this Agreement,
this Agreement shall constitute a “Protocol Covered Agreement” as defined under
each of the ISDA DF Protocols.

 

(i) 2002 Master Agreement Protocol. The parties agree that the definitions and
provisions of the ISDA 2002 Master Agreement Protocol as published by ISDA on
July 15, 2003 (the “Protocol”) are incorporated into and apply to this Agreement
as if set out in full herein, for the purpose of indicating agreement by the
parties to the amendments set out in Annexes 1 to 18 of the Protocol. References
in the Protocol to a 2002 Master shall be deemed to be references to this
Agreement.

 



 



5LW NOTE: Our language is necessary to ensure that Dodd-Frank onboarding
requirements are satisfied to the extent necessary for a reorganized Party B
post-emergence.

 



15

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(j) Limitation of Liability. Without prejudice to the definition of “Close-out
Amount” and payments calculated by reference to the provisions in Section 6(e)
(Payments on Early Termination), the parties agree that neither party shall be
required to pay or be liable to the other party for any consequential, indirect
or punitive damages, opportunity costs or lost profits (whether arising from its
negligence or breach of contract or otherwise), save only that nothing shall
exclude liability for gross negligence, willful misconduct or fraud.

 

(k) Scope of Agreement. Notwithstanding anything contained in this Agreement to
the contrary, any transaction (other than a repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction or securities lending
transaction) which may otherwise constitute a “Specified Transaction” (without
regard to the phrase “which is not a Transaction under this Agreement but” in
the definition of “Specified Transaction” in Section 14) for purposes of this
Agreement which has been or will be entered into between the parties shall
constitute a “Transaction” which is subject to, governed by, and construed in
accordance with the terms of this Agreement, unless any Confirmation with
respect to a Transaction entered into after the execution of this Agreement
expressly provides otherwise.

 

(l) Amendment of Basic Representations. With respect to Party B, Section
3(a)(iii) is amended by:

 

  (i) inserting the word “post-petition” between the words “any” and
“contractual” therein; and

 

  (ii) inserting the following between the words “restriction” and “binding” in
such section:

 

“(including any restrictions in prepetition contracts that have been assumed
under section 365 of the Bankruptcy Code)”.

 

(m) Additional Defined Terms.6 As used herein, the following terms shall have
the following meanings, and capitalized terms used in this Agreement and not
otherwise defined herein shall have, at any time of determination, the meanings
attributed to them in the Credit Agreement as in effect at such time of
determination:

 

“Adequate Protection Lien” has the meaning assigned to such term in the DIP
Order.

 

“Bankruptcy Code” has the meaning assigned to such term in the DIP Credit
Agreement.

 

“Bankruptcy Court” has the meaning assigned to such term in the DIP Credit
Agreement.

 



 



6NTD: Terms to be updated as necessary to align with those used in the
motions/orders, financing documentation and any related term sheets or other
documentation.

 



16

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

“Chapter 11 Cases” has the meaning assigned to such term in the DIP Credit
Agreement.

 

“Credit Agreement” means:

 

(x) prior to the Plan Effective Date, the DIP Credit Agreement; and,

 

(y) on and following the Plan Effective Date, the Exit Credit Agreement.

 

“Credit Facility” means:

 

(x) prior to the Plan Effective Date, the DIP Facility; and,

 

(y) on and following the Plan Effective Date, the Exit Facility.

 

“DIP Agent” means The Bank of Nova Scotia, in its capacity as Administrative
Agent under the DIP Facility.

 

“DIP Credit Agreement” means that certain Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement, dated as of November [ ● ], 2020, by and
among Party B, as Borrower, the DIP Agent and the DIP Lenders from time to time
party thereto, as may be amended, restated, amended and restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

“DIP Facility” means a loan facility documented pursuant to the DIP Credit
Agreement.

 

“DIP Lenders” means the lenders providing commitments under the DIP Facility.

 

“DIP Order” has the meaning assigned to such term in the DIP Credit Agreement.

 

“Eligible Contract Participant” means an “eligible contract participant” within
the meaning of Section 1a(18) of the Commodity Exchange Act, as amended.

 

“Exit Credit Agreement” means the credit agreement in relation to the Exit
Facility, as may be amended, restated, amended and restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

“Exit Facility” means a loan facility documented pursuant to the Exit Credit
Agreement, in respect of Party B or Reorganized Party B, as applicable, as
borrower, which, for the avoidance of doubt, shall include the Hedge Collateral
Protections.

 

“Guarantors” shall have the meaning set forth in the Credit Agreement or the
Collateral Documents, as the context may require.

 

“Hedge Collateral Protections” means that all claims of Party B in respect of
all obligations of Party B hereunder will be entitled to:

 

(x) a lien over the same collateral as the Pari Passu Lenders, on at least a
pari passu basis with, and with payment priority equal to or above, the Loan
Parties’ obligations to repay the principal of the Pari Passu Lenders’ loans
thereunder; and

 

(y) the same guarantees as those granted to the Pari Passu Lenders to repay the
principal of the Pari Passu Lenders’ loans thereunder.

 

“Hedging Order” has the meaning assigned to such term in the DIP Credit
Agreement.

 

“Interim DIP Order” [has the meaning assigned to such term in the DIP Credit
Agreement][means the interim order approving the DIP Facility, in form and
substance satisfactory to the DIP Agent and the DIP Lenders].

 

“ISDA Amend” refers to the ISDA Amend functionality in Markit’s Counterparty
Manager tool.

 



17

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

“Lender” has the meaning assigned to such term in the Credit Agreement.

 

“Loan Documents” has the meaning assigned to such term in the Credit Agreement.

 

“Pari Passu Lenders” means the Lenders entitled to the most senior priority
payment pursuant to the Exit Credit Agreement.

 

“Petition Date” [has the meaning assigned to such term in the DIP Credit
Agreement][means the date upon which the Chapter 11 Cases are commenced in the
Bankruptcy Court].

 

“Plan” means an Approved Plan of Reorganization (as defined in the DIP Order)
that also provides for an Exit Facility.

 

“Plan Effective Date” means the date upon which:

 

(x) all conditions to the effectiveness of the Plan have been satisfied or
waived in accordance with the terms of the Plan; and

 

(y) the Plan becomes effective according to its terms.

 

“Plan Effective Time” means the time on the Plan Effective Date at which the
Plan has become effective in accordance with its terms.

 

“Plan Emergence Hedge Conditions” means each of the following:

 

(x) no Event of Default, Potential Event of Default or Termination Event
hereunder has occurred and is continuing with respect to Party B;

 

(y) Party B (or Reorganized Party B, as applicable) has:

 

(1) adhered to the ISDA August 2012 DF Protocol and matched with Party A on ISDA
Amend, or executed an analogous bilateral agreement and provided questionnaire
responses directly to Party A; and

 

(2) adhered to the ISDA March 2013 DF Protocol and matched with Party A on ISDA
Amend, or executed an analogous bilateral agreement and provided questionnaire
responses directly to Party A; and

 

(z) the Exit Facility (including, without limitation, with respect to
establishment of Liens as set forth therein) has been executed by the Loan
Parties on, and is effective as of, the Plan Effective Date.

 

“Prepetition Swaps” means the existing Transactions which remain outstanding
between the parties as of the Petition Date.

 

“Reorganized Party B” means the successor entity to the business of Party B
pursuant to the Plan.

 

“Superpriority Claim” means a claim against a Loan Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546(c) and/or 726 thereof), whether or not such claim or
expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

 



18

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

(n) [RESERVED]7

 

(o) [RESERVED]8

 

(p) Amendment and Restatement. Reference is hereby made to the 2002 ISDA Master
Agreement (including the Schedule thereto) between the parties, dated as of
[ ● ] (as amended, modified, supplemented, restated, amended and restated or
otherwise modified from time to time, the “Prior Agreement”). The Schedule to
the Prior Agreement is hereby amended and restated in its entirety in the form
of this Amended & Restated Schedule (this “A&R Schedule”). Any transaction
(however described or defined) existing under the Prior Agreement shall be a
Transaction governed by this Agreement, and any confirmation (however described
or defined) under the Prior Agreement for any such transaction shall be a
Confirmation under this Agreement. This Agreement is not intended to constitute
a novation or termination of the obligations under the Prior Agreement, and any
security interests created pursuant to the Prior Agreement are intended to
continue and to secure the obligations under this Agreement.

 

For the avoidance of doubt, references to “this Agreement” herein shall be read
as references to the Prior Agreement, as amended and restated by this A&R
Schedule.

 

[Remainder of page intentionally left blank]

 

 



 



7LW NOTE: None of Gulfport’s existing ISDA documentation with JPMorgan, Scotia
or Wells Fargo turned off early termination rights for fully paid transactions.

 

8LW NOTE: None of Gulfport’s existing ISDA documentation with JPMorgan, Scotia
or Wells Fargo included amendments to the parties’ 2(a)(iii) rights.

 



19

 

 



Gulfport Energy Corporation | Template A&R ISDA Schedule  



 

IN WITNESS WHEREOF, the parties have executed this A&R Schedule by their duly
authorized officers as of the date hereof.

 

[BANK] GULFPORT ENERGY CORPORATION     By:     By:                    Name:     
Name:   Title:     Title:   Date:     Date:             [By:         Name:      
  Title:         Date: ]9    

 



 



9Include if Bank requires two signatories.

 



20

 

 

EXHIBIT D

 

Backstop Commitment Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D to Restructuring Support Agreement

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GULFPORT ENERGY CORPORATION

BACKSTOP COMMITMENT AGREEMENT

November 13, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 



  Page 1. CERTAIN DEFINITIONS 2       2. THE BACKSTOP COMMITMENT 11   2.1
Backstop Commitment. 11   2.2 Payment; Closing 12   2.3 Expense Reimbursement 13
  2.4 Funding Default 13         3. REPRESENTATIONS AND WARRANTIES OF THE
COMPANY 14   3.1 Organization 14   3.2 Due Authorization, Execution and
Delivery; Enforceability 14   3.3 Authorized and Issued Equity Interests 15  
3.4 Consents 15   3.5 No Conflicts 15   3.6 Company Information 16   3.7 Absence
of Certain Changes 16   3.8 No Violation; Compliance with Laws 16   3.9 Legal
Proceedings 16   3.10 No Unlawful Payments 16   3.11 Compliance with Money
Laundering Laws 17   3.12 Compliance with Sanctions Laws 17   3.13 No Broker’s
Fees. 17   3.14 Investment Company Act 17   3.15 Takeover Statutes 17   3.16
Arm’s-Length 17   3.17 Title to Real Property 18   3.18 No Undisclosed
Relationships 18   3.19 Licenses and Permits 19   3.20 Environmental 19   3.21
Tax Matters 20   3.22 Employee Benefit Plans 20   3.23 Internal Control Over
Financial Reporting 21   3.24 Disclosure Controls and Procedures 21   3.25
Material Contracts 22   3.26 Insurance 22   3.27 Intellectual Property 22   3.28
No Other Representations and Warranties 23         4. REPRESENTATIONS AND
WARRANTIES OF EACH BACKSTOP PARTY 24   4.1 Organization 24   4.2 Due
Authorization 24   4.3 Due Execution; Enforceability 24

 



i

 



 

  4.4 No Registration Under the Securities Act; Selling Restrictions 24   4.5
Acquisition for Investment 24   4.6 No Conflicts 24   4.7 Consents and Approvals
25   4.8 Investor Representation 25   4.9 Investment Experience 25   4.10
Sufficiency of Funds 25   4.11 Ownership 25   4.12 Legal Proceedings 25   4.13
No Broker’s Fee 26   4.14 Independent Investigation 26 5.   COVENANTS 27   5.1
Conduct of Business 27   5.2 Non-Disclosure of Holdings Information 27   5.3 Use
of Proceeds 28   5.4 Blue Sky 28   5.5 Rights Offering 28   5.6 The New
Convertible Preferred Stock 28   5.7 Backstop Notice 28   5.8 Facilitation 28  
5.9 Access to Information; Confidentiality 28   5.10 Regulatory Approvals 29 6.
  CONDITIONS TO THE BACKSTOP PARTIES’ CLOSING OBLIGATIONS 30   6.1 Conditions to
the Backstop Parties’ Closing Obligations 30   6.2 Conditions to the Company’s
Closing Obligations 32 7.   INDEMNIFICATION AND CONTRIBUTION 33   7.1
Indemnification Obligations 33   7.2 Indemnification Procedure 34   7.3
Settlement of Indemnified Claims 35   7.4 Contribution 35   7.5 Treatment of
Indemnification Payments 35 8.   MISCELLANEOUS 36   8.1 Notice 36   8.2
Assignment 37   8.3 Survival 37   8.4 Entire Agreement 37   8.5 Waivers and
Amendments 38   8.6 Governing Law; Jurisdiction; Venue; Process 38   8.7
Counterparts 38   8.8 Headings 39   8.9 Severability 39   8.10 Termination 39  
8.11 Breach 39

 



ii

 



 

  8.12 Effect of Termination 40   8.13 Waiver of Jury Trial 40   8.14 Damages 40
  8.15 Specific Performance 40   8.16 No Reliance 41   8.17 Publicity 41   8.18
Settlement Discussions 41   8.19 No Recourse 42   8.20 Release 42   8.21 Other
Interpretive Matters 42

iii

 



 

GULFPORT ENERGY CORPORATION
BACKSTOP COMMITMENT AGREEMENT
November 13, 2020

 

BACKSTOP COMMITMENT AGREEMENT, dated as of November 13, 2020 (this “Agreement”),
among Gulfport Energy Corporation (the “Company”), a Delaware corporation
(collectively, with each of its debtor Subsidiaries listed on Schedule 1 hereto,
the “Company Parties” or the “Debtors”) and the parties set forth on Schedule 2
hereto (each a “Backstop Party” and collectively, the “Backstop Parties”). The
Company and each Backstop Party is referred to herein, individually, as a
“Party” and, collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, the Company has issued (i) 6.625% senior notes, due 2023 (the “2023
Notes”) under that certain Indenture dated as of April 21, 2015, by and among
the Company, Wells Fargo Bank, N.A. (“Wells Fargo”), as trustee, and the
subsidiary guarantors party thereto (as may be amended, restated, or otherwise
supplemented from time to time, the “2023 Notes Indenture”), (ii) 6.000% senior
notes, due 2024 (the “2024 Notes”) under that certain Indenture, dated as of
April 21, 2016, by and among the Company, Wells Fargo and the subsidiary
guarantors party thereto (as may be amended, restated, or otherwise supplemented
from time to time, the “2024 Notes Indenture”), (iii) 6.375% senior notes, due
2025 (the “2025 Notes”) under that certain Indenture, dated as of December 21,
2016, by and among the Company, Wells Fargo and the subsidiary guarantors party
thereto (as may be amended, restated, or otherwise supplemented from time to
time, the “2025 Notes Indenture”), and (iv) 6.375% senior notes, due 2026 (the
“2026 Notes,” and together with the 2023 Notes, the 2024 Notes and the 2025
Notes, the “Unsecured Notes”) under that certain Indenture, dated as of October
11, 2017, by and among the Company, Wells Fargo and the subsidiary guarantors
party thereto (as may be amended, restated, or otherwise supplemented from time
to time, the “2026 Notes Indenture,” and together with the 2023 Notes Indenture,
the 2024 Notes Indenture and the 2025 Notes Indenture, the “Indentures”).

 

WHEREAS, the Parties have engaged in arms’ length, good faith discussions
regarding a restructuring of certain of the Debtors’ indebtedness and other
obligations, including the Company’s indebtedness and obligations under the
Indentures.

 

WHEREAS, the Parties, and certain other holders of Unsecured Notes, together
with their respective successors and permitted assigns and any subsequent holder
of Unsecured Notes that becomes party to the RSA (as defined below) in
accordance with the terms thereof (collectively, the “Consenting Noteholders”),
and certain lenders under the RBL Credit Agreement (as defined in the RSA),
together with their respective successors and permitted assigns and any
subsequent lender under the RBL Credit Agreement that becomes a party to the RSA
in accordance with the terms thereof entered into that certain Restructuring
Support Agreement, dated as November 13, 2020 (the “RSA”), pursuant to which the
Parties agreed to, among other things, support a restructuring of the Company’s
capital structure (the “Restructuring”).

 



1

 



 

WHEREAS, consistent with the RSA, the Restructuring is anticipated to be
implemented through a plan of reorganization (as may be supplemented, amended,
or modified from time to time, the “Plan”) to be filed in voluntary cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas, Houston Division (the “Bankruptcy Court”).

 

WHEREAS, in connection with the Restructuring and pursuant to the Plan, among
other things, (a) the Company will conduct a rights offering (the “Rights
Offering”), by distributing to each holder of Notes rights to purchase such
holder’s pro rata share of the New Convertible Preferred Stock (as defined
below) available to be purchased in connection with the Rights Offering, and in
an amount consistent with the RSA, for an aggregate purchase price of
$50,000,000.00, and (b) subject to the terms and conditions contained in this
Agreement, each Backstop Party has agreed to purchase (on a several and not
joint basis) an aggregate amount of New Convertible Preferred Stock equal to its
Backstop Obligation (as defined below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. CERTAIN DEFINITIONS

 

The following terms have the meanings set forth below:

 

“Ad Hoc Noteholder Group” has the meaning set forth in the Plan.

 

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person, and includes
the managed accounts and affiliate funds of such Person. As used in this
definition, “control” (including with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

 

“Aggregate Commitment Amount” means $50,000,000.

 

“Agreement” has the meaning assigned to it in the Preamble hereto.

 

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other governmental
entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws.

 

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

 

2

 

 

“Approval Order” means an order entered by the Bankruptcy Court in the Chapter
11 Cases authorizing the Company (on behalf of the Debtors) to assume this
Agreement, including all exhibits and other attachments hereto.

 

“Backstop Commitment” means, with respect to each Backstop Party, the maximum
amount of consideration in exchange for Remaining Shares that such Backstop
Party may be required to pay under this Agreement. Such amounts are set forth
opposite each Backstop Party’s name in Schedule 2 hereto.

 

“Backstop Commitment Premium” means (a) in the event of the purchase of New
Convertible Preferred Stock by any Backstop Party, 10% of the aggregate amount
of such Backstop Party’s Backstop Commitment and Subscription Price, payable in
the form of New Convertible Preferred Stock issued at the Per Share Price, and
(b) in the event this Agreement is terminated by the Required Backstop Parties
under Section 8.10.4, 10% of the aggregate amount of such Backstop Party’s
Backstop Commitment and Subscription Price, payable in full in cash.

 

“Backstop Notice” has the meaning assigned to it in Section 2.1.3 hereto.

 

“Backstop Obligation” means, with respect to each Backstop Party, the number of
Remaining Shares required to be purchased by it on the Effective Date, in an
amount equal to the product of: (a) the Remaining Shares; and (b) such Backstop
Party’s Backstop Percentage.

 

“Backstop Party” and “Backstop Parties” have the meanings assigned to them in
the Preamble hereto.

 

“Backstop Party Professionals” means (a) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, as counsel to the Ad Hoc Noteholder Group, (b) one local counsel
to the Ad Hoc Noteholder Group, (c) Houlihan Lokey, Inc., as financial advisor
to the Ad Hoc Noteholder Group, and (d) other professional advisors for
specialized areas of expertise as circumstances warrant, which are retained by
Consenting Noteholders.

 

“Backstop Percentage” means, with respect to each Backstop Party, the
percentages set forth opposite each Backstop Party’s name in Schedule 2 attached
hereto.

 

“Backstop Purchase” has the meaning assigned to it in Section 2.1.2(b) hereto.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code.

 

“Bankruptcy Court” has the meaning assigned to it in the Recitals hereto.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

 

“Chapter 11 Cases” has the meaning assigned to it in the Recitals hereto.

 

“Closing” has the meaning assigned to it in Section 2.2.2(a) hereto.

 

“Company” has the meaning assigned to it in the Preamble hereto.

 

3

 

 

“Company Disclosure Schedule” means the disclosure schedule delivered by the
Company to the Backstop Parties on the date of this Agreement.

 

“Company Information” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein)
posted or filed by the Company with the SEC pursuant to the reporting
requirements set forth in the Exchange Act.

 

“Company Parties” has the meaning assigned to it in the Preamble hereto.

 

“Company Plan” and “Company Plans” have the meanings assigned to them in Section
3.22.1 hereto.

 

“Confirmation Order” has the meaning set forth in the RSA.

 

“Consenting Noteholders” has the meaning assigned to in the Recitals hereto.

 

“Contract” means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, obligation,
promise, undertaking, commitment or other binding arrangement (in each case,
whether written or oral).

 

“Debtors” has the meaning assigned to it in the Preamble hereto.

 

“Defaulting Backstop Party” means each Backstop Party that causes a Funding
Default.

 

“Definitive Documents” has the meaning set forth in the RSA.

 

“Disclosure Statement” has the meaning assigned to in the RSA.

 

“Effective Date” means the occurrence of the effective date of the Plan
according to its terms.

 

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

 

“Environmental Laws” means all applicable Laws (including common law), rules,
regulations, codes, ordinances, orders in council, orders, decrees, treaties,
directives, judgments or legally binding Contracts promulgated or entered into
by or with any Governmental Authority, relating to the protection of the
environment, preservation or reclamation of natural resources, the generation,
management, use, transportation, treatment, storage, disposal, release or
threatened release of, or exposure to, any Hazardous Material or to occupational
health and safety matters (to the extent relating to the management of or
exposure to Hazardous Materials).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company is, or at any relevant time during the past six
years was, treated as a single employer under section 414(b), (c), (m) or (o) of
the Internal Revenue Code.

 

“Event” means any event, change, effect, circumstance, occurrence, development,
condition, result, state of facts or change of facts.

 

4

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exit Facility” has the meaning set forth in the RSA.

 

“Exit Facility Documents” has the meaning set forth in the RSA.

 

“Expense Reimbursement” has the meaning assigned to it in Section 2.3.1 hereto.

 

“Filing Party” has the meaning assigned to it in Section 5.10.2 hereto.

 

“Funding Amount” has the meaning assigned to it in Section 2.1.3 hereto.

 

“Funding Default” means the failure by any Backstop Party to timely exercise all
Subscription Rights held by it in the Rights Offering pursuant to Section 2.2 or
pay the full amount of the Purchase Price with respect to its Backstop
Obligation by the Subscription Funding Date or the Effective Date, as
applicable, in accordance with Section 2.2.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Authority” means: (i) any federal, state, local, municipal,
foreign or international government or governmental authority,
quasi-governmental entity of any kind, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body (public or private) or any body
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory, or Taxing authority or power of any nature,
(ii) any self-regulatory organization or (iii) any political subdivision of any
of the foregoing.

 

“Hazardous Materials” means all pollutants, contaminants, hazardous wastes,
chemicals, hazardous materials, and hazardous substances, including any
sulphuric or other acid, explosive or radioactive substances or petroleum or
petroleum distillates, asbestos or asbestos containing materials, lead in any
form (including soluble and particulate), arsenic, polychlorinated biphenyls,
urea-formaldehyde or radon gas that are subject to regulation or which can give
rise to liability under any Environmental Law because of their hazardous or
deleterious properties or characteristics.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

 

“Indemnified Claim” has the meaning assigned to it in Section 7.2 hereto.

 

“Indemnified Losses” has the meaning assigned to it in Section 7.1 hereto.

 

“Indemnified Person” has the meaning assigned to it in Section 7.1 hereto.

 

“Indemnifying Party” and “Indemnifying Parties” have the meanings assigned to
them in Section 7.1 hereto.

 

“Indentures” has the meaning assigned to it in the Recitals.

 

5

 

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world, and all corresponding rights: (a) material inventions,
patents and industrial designs (including utility model rights, design rights
and industrial property rights), patent and industrial design applications, and
patent disclosures, together with all reissues, continuations,
continuations-in-part, revisions, divisionals, extensions, and reexaminations;
(b) material trademarks, service marks, designs, trade dress, logos, slogans,
trade names, business names, corporate names, Internet domain names, and all
other indicia of origin, all applications and registrations in connection
therewith, and all goodwill associated with any of the foregoing (this clause
(b), “Marks”); (c) material works of authorship, copyrights, software, data,
database rights and moral rights, and all applications and registrations in
connection therewith; (d) trade secrets and other confidential information,
including know how, methods, processes, techniques, formulae, and product
specifications; (e) material rights of privacy and publicity, including rights
to the use of names of real persons; and (f) material other intellectual
property rights.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“IT Systems” means the hardware, firmware, networks, platforms, servers,
interfaces, applications, web sites and related systems used in the operation of
the business of the Company Parties.

 

“Joinder Agreement” has the meaning assigned to it in Section 8.2 hereto.

 

“Joint Filing Party” has the meaning assigned to it in Section 5.10.3.

 

“Kirkland” has the meaning assigned to it in Section 5.9 hereto.

 

“Knowledge of the Company” means the actual knowledge (after reasonable inquiry)
of the individuals holding the offices of Chairman, President and Chief
Executive Officer, Chief Accounting Officer, Vice President of Finance or
Corporate Secretary and General Counsel of the Company as of the date hereof.

 

“Law” means any law (including common law), statute, ordinance, treaty, rule,
regulation, policy or requirement of any governmental authority and
authoritative interpretations thereon, in each case, applicable to or binding on
such Person or any of its properties or to which such Person or any of its
properties is subject.

 

“Leased Real Property” has the meaning assigned to it in Section 3.17.2.

 

“Legal Proceedings” means any legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings.

 

“Lien” means any lien, adverse claim, charge, option, license, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title, lien or judicial lien as defined in
Sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a
similar kind.

 

6

 

 

“Management Incentive Plan” has the meaning assigned in the RSA.

 

“Marks” has the meaning assigned to it in the definition of Intellectual
Property.

 

“Material Adverse Effect” means any Event occurring after the date hereof that,
individually or together with all other Events, has had or would reasonably be
expected to have a material and adverse effect on (i) the business, results of
operations or condition (financial or otherwise) of the Company Parties, or the
properties, assets, finances or liabilities of the Company Parties, taken as a
whole, or (ii) the ability of the Company Parties to timely consummate the
transactions contemplated hereby and by the RSA and the Plan; provided that for
purposes of the foregoing clause (i), “Material Adverse Effect” shall not
include any Event occurring after the date hereof and arising out of or
resulting from: (a) general changes or developments in the industries and
business in which the Company Parties operate; (b) general changes or
developments in economic conditions in regions and markets in which the Company
Parties operate; (c) general changes or developments in regional, national or
international political or social conditions, including acts of war, terrorism
or natural disasters, escalation or material worsening of hostilities, whether
or not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States or its
territories, possessions, diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States; (d) any general
changes or developments in financial, banking, securities, credit, or
commodities markets, prevailing interest rates or general capital markets
conditions; (e) changes in United States generally accepted accounting
principles occurring after the date hereof; (f) changes in Laws, Orders, or
other binding directives issued by any Governmental Authority occurring after
the date hereof; (g) the taking of any action or inaction expressly required by
this Agreement, the RSA or the Plan; (h) any epidemic, pandemic or disease
outbreak (including the COVID-19 pandemic), or any Law, regulation, statute,
directive, pronouncement or guideline issued by a governmental unit (as defined
in section 101(27) of the Bankruptcy Code), the Centers for Disease Control and
Prevention, the World Health Organization or industry group providing for
business closures, “sheltering-in-place” or other restrictions that relate to,
or arise out of, an epidemic, pandemic or disease outbreak (including the
COVID-19 pandemic) or any change in such Law, regulation, statute, directive,
pronouncement or guideline or interpretation thereof following the date of this
Agreement; (i) any action or inaction consented to in writing or requested in
writing by the Consenting Noteholders; or (j) compliance with the express terms
of this Agreement or the RSA (other than Section 7.01(p) of the RSA), including
seeking approval of the Disclosure Statement and seeking to confirm or
consummate the Plan, in each case pursuant to and in accordance with the RSA;
provided, that exceptions set forth in clauses (a), (b), (c), (d), (e), (f) and
(h) of this definition shall not apply to the extent that such Event is
disproportionately adverse to the Company Parties, taken as a whole, as compared
to other companies comparable in size and scale to the Company Parties operating
in the industries and same geographical area in which the Company Parties
operate.

 

“Material Contracts” means (a) all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any Company Party is a party, (b) any Contracts to which
any Company Party is a party that are likely to reasonably involve consideration
of more than $5,000,000, in the aggregate, over a twelve-month period, and
(c) all Contracts: (i) any Company Party is granted a right or license with
respect to any Intellectual Property of any other Person thereunder, which right
or license is material to the Company Parties’ business; (ii) any Company Party
grants to any other Person thereunder any right or license with respect to any
material Owned IP; or (iii) any Company Party’s ability to use, own, license,
transfer, enforce, or disclose any material Owned IP is adversely affected,
including settlement agreements, but in the case of (i) and (iii), excluding
Off-the-Shelf Licenses.

 



7

 



 

“Money Laundering Laws” has the meaning assigned to it in Section 3.11 hereto.

 

“New Common Stock” means shares of common stock, par value $0.0001 per share, of
the Reorganized Company.

 

“New Convertible Preferred Stock” means shares of convertible preferred stock,
par value $0.0001 per share, of the Reorganized Company having the rights and
preferences set forth in New Preferred Stock Term Sheet attached as Exhibit H to
the RSA.

 

“New Equity” means collectively, the New Common Stock and the New Convertible
Preferred Stock.

 

“Notice of Assignment” has the meaning assigned to it in Section 8.2 hereto.

 

“Off-the-Shelf License” means any license for unmodified, commercially available
“off-the-shelf” software that is used in the Company’s internal “back-office”
operations for which the Company pays an aggregate fee, royalty, or other
consideration for any such software or group of related software licenses of no
more than $100,000.

 

“Offering Deadline” means the date on which the subscription period for the
Rights Offering shall expire (as such date may be extended pursuant to the Plan
and the Rights Offering Procedures).

 

“Orders” means any orders, decisions, judgments, writs, injunctions, decrees,
awards or other determination of any Governmental Authority.

 

“Owned IP” means all Intellectual Property owned or purported to be owned by any
Group Company, including the Registered IP.

 

“Party” and “Parties” have the meanings assigned to them in the Preamble hereto.

 

“Perella” has the meaning assigned to it in Section 5.9 hereto.

 

“Permitted Liens” means Permitted Liens as defined under, granted under or
permitted under the RBL Credit Agreement and the schedules thereto as of the
date hereof, each of which shall be released on the Effective Date.

 

“Per Share Price” means an amount equal to the price at which one share of the
New Convertible Preferred Stock is sold to holders of Notes in the Rights
Offering pursuant to the Rights Offering Documents.

 

8

 

 

“Person” includes any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited
partnership, trust, estate, unincorporated organization, governmental unit (as
defined in section 101(27) of the Bankruptcy Code), or other Entity.

 

“Petition Date” has the meaning assigned to it in the Plan.

 

“Plan” has the meaning assigned to it in the Recitals hereto.

 

“Purchase Price” means, with respect to any Backstop Party, the applicable
purchase price in respect of its Backstop Purchase calculated as the product
(expressed in U.S. dollars) of (a) such Backstop Party’s Backstop Obligation,
multiplied by (b) the Per Share Price.

 

“Registered IP” has the meaning assigned to it in Section 3.27.1 hereto.

 

“Related Party Agreement” has the meaning assigned to it in Section 3.18 hereto.

 

“Remaining Shares” means the aggregate number of New Convertible Preferred Stock
that have not been subscribed for and purchased, if any, in the Rights Offering
as of the Offering Deadline.

 

“Reorganized Company” means the Company, as reorganized pursuant to and under
the Plan, on and after the Effective Date, or any successor or assign thereof.

 

“Replacement Period” has the meaning assigned to it in Section 2.4.1 hereto.

 

“Replacement Purchase” has the meaning assigned to it in Section 2.4.1 hereto.

 

“Replacement Purchase Payment Amount” has the meaning set forth in Section 2.4.1
hereto.

 

“Replacing Backstop Parties” has the meaning assigned to it in Section 2.4.1
hereto.

 

“Required Backstop Parties” has the meaning assigned to it in Section 8.5
hereto.

 

“Reserve Report” has the meaning assigned to it in Section 3.17.1 hereto.

 

“Restructuring” has the meaning assigned to it in the Recitals hereto.

 

“Rights Offering” has the meaning assigned to it in the Recitals hereto.

 

“Rights Offering Documents” means this Agreement and the Rights Offering
Procedures.

 

“Rights Offering Procedures” means the procedures governing the Rights Offering,
in form and substance reasonably acceptable to the Required Backstop Parties.

 

“RSA” has the meaning assigned to it in the Recitals hereto.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

9

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subscription Agent” means Epiq Bankruptcy Solutions LLC, together with its
affiliates and subcontractors.

 

“Subscription Account” has the meaning assigned to it in Section 2.1.3 hereto.

 

“Subscription Amount” has the meaning assigned to it in Section 2.1.2(a) hereto.

 

“Subscription Funding Date” has the meaning assigned to it in Section 2.2.1
hereto.

 

“Subscription Price” has the meaning assigned to it in Section 2.1.3 hereto.

 

“Subscription Rights” means those certain rights to purchase New Convertible
Preferred Stock pursuant to the Rights Offering at the “Per Share Price” per
share, which the reorganized Company will issue to participating holders of
Notes pursuant to the Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity as to which
such Person (either alone or through or together with any other Subsidiary or
Affiliate), (a) owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interests, (b) has the power to elect a majority of
the board of directors or similar governing body thereof or (c) has the power to
direct, or otherwise control, the business and policies thereof by Contract,
equity ownership or otherwise.

 

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.

 

“Tax” or “Taxes” means any and all federal, state, local or non-U.S. taxes,
levies, fees, imposts, duties, and similar governmental charges (including any
interest, fines, assessments, penalties or additions to tax imposed in
connection therewith or with respect thereto), whether disputed or not, however
denominated, including (i) taxes imposed on, or measured by, income, franchise,
profits or gross receipts and (ii) ad valorem, alternative or add-on minimum,
value added, capital gains, sales, goods and services, use, real or personal
property, capital stock, license, branch, payroll, estimated, withholding,
employment, social security (or similar), unemployment compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
transfer and gains taxes, escheat, unclaimed property, environmental, and
customs duties.

 

“Unsecured Notes” has the meaning assigned to it in the Recitals hereto.

 



10

 



 

2.THE BACKSTOP COMMITMENT

 

2.1Backstop Commitment.2.1.1

 

2.1.1New Convertible Preferred Stock. The Rights Offering will be made, and the
New Convertible Preferred Stock thereunder will be issued and sold in reliance
upon, the exemption from registration under the Securities Act provided in
section 1145 of the Bankruptcy Code to the fullest extent available, and if not
available, an exemption from registration provided by section 4(a)(2) and
Regulation D of the Securities Act or another available exemption from
registration under the Securities Act; provided, that, all New Convertible
Preferred Stock issued to the Backstop Parties on account of the Backstop
Obligations and the Backstop Commitment Premium will be made in reliance on the
exemption from registration provided by section 4(a)(2) and Regulation D of the
Securities Act or another available exemption from registration under the
Securities Act, and, in each case, the Disclosure Statement, Confirmation Order
and Plan shall include a statement to such effect.





 

2.1.2The Rights Offering and the Backstop Commitment.

 

(a)On and subject to the terms and conditions hereof and the Rights Offering
Procedures, including entry of the Confirmation Order, each Backstop Party
agrees, severally and not jointly, to (i) fully exercise all Subscription Rights
that are properly issued to it and its Affiliates pursuant to the Rights
Offering, (ii) duly purchase all New Convertible Preferred Stock issuable to it
and its Affiliates pursuant to such exercise (such shares, the “Subscription
Amount”) at the applicable Per Share Price for the applicable aggregate
subscription price (the “Subscription Price”) set forth next to such Backstop
Party’s name on Schedule 2, and (iii) complete, duly execute and submit a
subscription exercise form and any other documentation required pursuant to the
Rights Offering Procedures and the Plan.

 

(b)On and subject to the terms and conditions hereof, including entry of the
Confirmation Order, each Backstop Party agrees, severally and not jointly, to
(i) purchase an aggregate number of Remaining Shares equal to its Backstop
Obligation (the “Backstop Purchase”) for an amount equal to the Purchase Price
and (ii) complete, duly execute and submit a subscription exercise form and any
other documentation required pursuant to the Rights Offering Procedures and the
Plan.

 

2.1.3Backstop Notice. On or before the fifth (5th) Business Day after the
Offering Deadline, the Subscription Agent on behalf of the Company shall notify
each Backstop Party in writing (the “Backstop Notice”) as to: (a) the Remaining
Shares; (b) its consequent Backstop Obligation; (c) the aggregate amount payable
on the Subscription Funding Date with respect to such Backstop Party’s
Subscription Amount and Backstop Obligation (collectively, the “Funding
Amount”); and (d) the account information (including wiring instructions) for
the account to which such Backstop Party shall deliver and pay the Funding
Amount (which account shall be a segregated account of the Subscription Agent
who will hold the Funding Amounts for the benefit of the Backstop Parties until
paid to the Company as contemplated by Section 2.2.2(b) (such account, the
“Subscription Account”).

 



11

 



 

2.2Payment; Closing.

 

2.2.1Payment. No later than three (3) Business Days prior to the Effective Date
(such date, the “Subscription Funding Date”), each Backstop Party shall deliver
and pay its Funding Amount by wire transfer of immediately available funds in
U.S. dollars into the Subscription Account in satisfaction in full of such
Backstop Party’s Backstop Commitment and obligations under the Rights Offering
Documents.

 

2.2.2Closing.

 

(a)Subject to Article VI, the closing of the transactions contemplated hereby
(the “Closing”) shall take places at the offices of Kirkland & Ellis LLP, 601
Lexington Avenue, New York, NY 10022, on the Effective Date contemporaneously
with the substantial consummation of the Plan.

 

(b)At the Closing, the funds held in the Subscription Account shall be released
to the Company.

 

(c)At the Closing, issuance of the applicable Subscription Amount and the
applicable Remaining Shares and any New Convertible Preferred Stock issued as
part of a Replacement Purchase, if any, pursuant to Section 2.4 will be made by
the Reorganized Company to each Backstop Party against payment of the applicable
portion of such Backstop Party’s Funding Amount (and its applicable Replacement
Purchase Payment Amount) in satisfaction of such Backstop Party’s Backstop
Commitment and its obligations hereunder and its obligations under the Rights
Offering Documents.

 

2.2.3Premium. Subject to Section 2.4, the Company hereby agrees to pay each
Backstop Party its Backstop Commitment Premium, which premium shall be deemed
earned upon the effective date of this Agreement and payable upon the earlier of
(a) the Effective Date and (b) termination of this Agreement by the Required
Backstop Parties, pursuant to Section 8.10.4.

 

2.2.4Certain Tax Matters. All parties hereto agree to treat the transactions
contemplated by this Agreement as follows for U.S. federal, and applicable state
and local, income Tax purposes: (a) the Backstop Obligation shall be treated as
an option of the Company to put the Remaining Shares to the Backstop Parties;
(b) the Backstop Commitment Premium shall be treated as a premium for such put
option; and (c) each party shall prepare their respective U.S. federal, and
applicable state and local income Tax returns in a manner consistent with the
foregoing treatment, and no party shall take any position or action inconsistent
with such treatment and/or characterization, except, in each case, to the extent
otherwise required by a “determination” within the meaning of Section 1313(a) of
the Internal Revenue Code.

 



12

 



 

2.2.5Withholding. Except as otherwise required by applicable Law, the Company
shall not withhold any Taxes with respect to the Backstop Commitment Premium. To

 

the extent the Company or any other applicable withholding agent is required by
applicable to Law to deduct or withhold any Taxes or other amounts with respect
to the Backstop Commitment Premium or otherwise pursuant to this Agreement, (a)
the Company will be authorized to take any actions that may be necessary or
appropriate to comply with such withholding requirements and (b) any such
deducted or withheld amounts shall be treated as paid to the Person to whom such
amounts would otherwise have been paid for purposes of this Agreement. The
Company shall be entitled to solicit IRS Form W-9s or W-8s, or any other
appropriate forms or information, from the Backstop Parties in order to
determine the amount of such withholding and shall cooperate with the Backstop
Parties to mitigate or reduce any such withholding to the extent permitted by
applicable Law.

 

2.3Expense Reimbursement.

 

2.3.1Subject to the entry of the Approval Order, the Company agrees to pay or
reimburse when due, to the extent not otherwise paid pursuant to the RSA or in
connection with the Chapter 11 Cases or another order of the Bankruptcy Court,
all accrued and unpaid fees, costs and expenses of the Backstop Parties and
Backstop Parties’ Professionals, incurred in connection with this Agreement, the
RSA, and the Chapter 11 Cases, whether prior to, on, or after the date hereof
through the Effective Date for which invoices or receipts are forwarded to the
Company by the Backstop Parties at least three (3) Business Days prior to the
Effective Date (the “Expense Reimbursement”); provided, however, that the
failure to timely forward invoices or receipts will not release the Company from
its obligation to pay the Expense Reimbursement in respect therefor.

 

2.4Funding Default.

 

2.4.1Upon the occurrence of a Funding Default, the Backstop Parties (other than
any Defaulting Backstop Party) shall have the right, but not the obligation,
within three (3) Business Days after receipt of written notice from the Company
to all Backstop Parties of such Funding Default, which notice shall be given
promptly following the occurrence of such Funding Default and to all Backstop
Parties substantially concurrently (such three (3) Business Day period, the
“Replacement Period”), to elect, by written notice to the Company, to purchase
all or any portion of the New Convertible Preferred Stock attributable to such
Defaulting Backstop Party’s Backstop Obligation or Subscription Rights (such
purchase, a “Replacement Purchase”) on the terms and subject to the conditions
set forth in this Agreement and in such amounts as may be agreed upon by all of
the non-defaulting Backstop Parties that elect to purchase all or any portion of
the New Convertible Preferred Stock attributable to such Defaulting Backstop
Party (such Backstop Parties, the “Replacing Backstop Parties”), or, if no such
agreement is reached by the date upon which the Replacement Period expires, the
pro rata amount, based upon each Replacing Backstop Party’s Backstop Percentage
to the aggregate Backstop Percentages of all the Replacing Backstop Parties, of
the aggregate number of New Convertible Preferred Stock that have not been
purchased as a result of such Funding Default. The purchase price paid by any
Replacing Backstop Party for shares of New Convertible Preferred Stock in
connection with a Replacement Purchase (the “Replacement Purchase Payment
Amount”) shall be equal to the applicable portion of the Subscription Price
and/or the Backstop Commitment of the Defaulting Backstop Party. Within one (1)
Business Day from delivery of written notice of a Funding Default, any electing
Backstop Parties will fund the Subscription Account with the Replacement
Purchase Payment Amount.

 

13

 



 

2.4.2If a Backstop Party is a Defaulting Backstop Party, it shall not be
entitled to any of the Backstop Commitment Premium hereunder; provided, that the
Backstop Commitment Premium that would have been payable to such Defaulting
Backstop Party had such Defaulting Backstop Party not defaulted shall instead be
reallocated and paid to the Replacing Backstop Parties, pro rata, based on the
allocation of the Replacement Purchase.

 

2.4.3Except as otherwise agreed in writing by such Backstop Party, nothing in
this Agreement shall require any Backstop Party to purchase more than its
applicable Backstop Obligation and its applicable Subscription Amount.

 

2.4.4Notwithstanding anything to the contrary set forth in Section 8.12 but
subject to Section 8.14, no provision of this Agreement shall relieve any
Defaulting Backstop Party from liability hereunder, or limit the availability of
the remedies set forth in Section 8.15 or otherwise available to the
non-defaulting parties hereto, in connection with any such Backstop Party’s
Funding Default.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except (a) as set forth in the
corresponding section of the Company Disclosure Schedule or (b) as disclosed in
the Company Information and publicly available on the SEC’s website prior to the
date hereof, the Company, on behalf of itself and each of the Company Parties,
as applicable, hereby represents and warrants to each of the Backstop Parties,
in their capacities as Backstop Parties, as of the date hereof, as follows:

 

3.1Organization. Each Company Party:

 

3.1.1is duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its organization, except where any such failure to be duly
organized, validly existing and in good standing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

3.1.2has all corporate power and authority to own and operate its properties, to
lease the property it operates under lease and to conduct its business, except
where any such failure to own and/or operate, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

3.2Due Authorization, Execution and Delivery; Enforceability. The Company has
the requisite corporate power and authority to enter into, execute and deliver
this Agreement and, subject to the entry of the Approval Order and the
Confirmation Order, to perform its obligations hereunder, and has taken all
necessary corporate action required for the due authorization, execution,
delivery and performance by it of this Agreement. Assuming due and valid
execution and delivery by the other Parties, this Agreement constitutes the
legally valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

14

 



 

3.3Authorized and Issued Equity Interests.

 

3.3.1On the Effective Date, (i) the outstanding equity interests in the Company
will consist solely of the New Common Stock issued under the Plan, any New
Common Stock issued under the Management Incentive Plan, and the New Convertible
Preferred Stock issued under the Rights Offering and hereunder, (ii) no New
Equity will be held by the Company in its treasury, (iii) except as may
otherwise be provided under the Management Incentive Plan, no New Common Stock
will be reserved for issuance upon exercise of options and other rights to
purchase or acquire New Common Stock, and (iv) except as may be contemplated
under the Rights Offering or hereunder, no New Convertible Preferred Stock will
be reserved for issuance upon exercise of options or other rights to purchase or
acquire the New Convertible Preferred Stock.

 

3.3.2As of the Effective Date, the New Common Stock and the New Convertible
Preferred Stock, when issued, will be duly and validly issued and outstanding
and will be fully paid and non-assessable. As of the Effective Date, the Company
shall have the ability to issue sufficient New Convertible Preferred Stock and
New Common Stock to consummate the transaction contemplated under this
Agreement, the RSA and the Plan.

 

3.3.3Except as set forth in this Section 3.3, as of the Effective Date, no
capital stock or other equity interests or voting interests in the Company will
have been issued, reserved for issuance or be outstanding.

 

3.4Consents. Subject to the entry of the Confirmation Order and the filing of
the New Organizational Documents with the Delaware Secretary of State prior to
or on the Effective Date, none of the execution, delivery or performance of this
Agreement by the Company, including the issuance of the New Convertible
Preferred Stock and the New Common Stock by the Company, will require any
consent of, authorization by, exemption from, filing with, or notice to any
Governmental Authority having jurisdiction over the Company Parties, other than
the failure of which to make or obtain, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

3.5No Conflicts. Except for entry of the Confirmation Order, and subject to the
occurrence of the Effective Date, the execution, delivery and performance of
this Agreement by the Company, including the issuance of the New Convertible
Preferred Stock and the consummation of the transactions contemplated hereunder,
will not (a) conflict with or result in any breach of any provision of any
Company Party’s certificate of incorporation, by-laws or equivalent governing
documents as in effect on the Effective Date, (b) conflict with or result in the
breach of the terms, conditions or provisions of or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give rise to any right of termination or, except to the extent specified in
the Plan, acceleration or cancellation under any Material Contract, lease,
mortgage, license, indenture, instrument or any other material agreement or
contract to which any Company Party is a party or by which any Company Party’s
properties or assets are bound as in effect on the Effective Date after giving
effect to the Plan, or (c) result in a violation of any Law or Order (including
federal and state securities Laws) applicable to any Company Party or by which
any Company Party’s properties or assets will be bound or affected, except in
the case of clauses (b) and (c), as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

15

 



 

3.6Company Information. Since December 31, 2019, the Company has timely filed
all required Company Information with the SEC. The Disclosure Statement as filed
with the Bankruptcy Court will contain “adequate information,” as such term in
defined in section 1125 of the Bankruptcy Code, and will otherwise comply in all
material respects with section 1125 of the Bankruptcy Code.

 

3.7Absence of Certain Changes. Since December 31, 2019, no event has occurred or
exists that constitutes, individually or in the aggregate, a Material Adverse
Effect.

 

3.8No Violation; Compliance with Laws. (a) The Company is not in violation of
its charter or by-laws in any material respect, and (b) no other Company Party
is in violation of its respective charter or by-laws, certificate of formation
or limited liability company operating agreement or similar organizational
document in any material respect. None of the Company Parties is or has been at
any time since December 31, 2017, deemed to be in violation of any Law or Order,
except for any such violations that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.9Legal Proceedings. Other than the Chapter 11 Cases and any adversary
proceedings or contested motions commenced in connection therewith, as of the
date hereof, there are no Legal Proceedings pending or, to the Knowledge of the
Company, threatened to which any of the Company Parties is a party or to which
any property of the Company Parties is the subject, in each case that (a) in any
manner draws into question the validity or enforceability of this Agreement, the
Definitive Documents or the Restructuring or (b) would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

3.10No Unlawful Payments. Since December 31, 2017, none of the Company Parties
nor, to the Knowledge of the Company, any of their respective directors,
officers or employees acting on behalf of the Company with the express authority
to do such act, has in any material respect: (a) used any funds of any of the
Company Parties for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (c) violated or is in violation of
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977 or
any other applicable Law or Order prohibiting bribery and corruption in any
relevant jurisdiction; or (d) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment.

 

16

 



 

3.11Compliance with Money Laundering Laws. The operations of the Company Parties
are and, since December 31, 2017 have been at all times, conducted in compliance
in all material respects with applicable financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transactions Reporting Act of
1970, the money laundering Laws of all jurisdictions in which the Company
Parties operate and any related or similar Laws (collectively, the “Money
Laundering Laws”) and, as of the date hereof, no material Legal Proceeding by or
before any Governmental Authority or any arbitrator involving any of the Company
Parties with respect to Money Laundering Laws is pending or, to the Knowledge of
the Company, threatened.

 

3.12Compliance with Sanctions Laws. Since December 31, 2017, (i) each of the
Company Parties has been in compliance with applicable sanctions Laws in all
material respects and (ii) no Company Party has conducted any internal
investigation, made any voluntary or involuntary disclosure to any Governmental
Authority, received any inquiry from any Governmental Authority, or received any
written whistleblower or other complaint involving alleged violations of
sanctions Law. No Company Party appears on any sanctioned party list issued by
the United States, the UN Security Council, the European Union, the United
Kingdom, or Canada, nor is any Company Party owned or controlled by any such
Person.

 

3.13No Broker’s Fees. None of the Company Parties is a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid
claim against the Backstop Parties for a brokerage commission, finder’s fee or
like payment in connection with the Rights Offering or the transactions
contemplated hereby.

 

3.14Investment Company Act. The Company Parties are not and, after giving effect
to the Rights Offering and the application of the proceeds thereof as described
in the Definitive Documents, will not be subject to registration and regulation
as an “investment company” as such term is defined in the Investment Company
Act.

 

3.15Takeover Statutes. No Takeover Statute is applicable to this Agreement, the
Rights Offering, the Backstop Commitment and the other transactions contemplated
by this Agreement.

 

3.16Arm’s-Length. The Company acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s-length contractual
counterparty to the Company with respect to the transactions contemplated hereby
(including in connection with determining the terms of the Rights Offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other Company Party or any of their Affiliates and (b) no Backstop Party is
advising the Company or any other Company Party or any of their Affiliates as to
any legal, Tax, investment, accounting or regulatory matters in any
jurisdiction.

 

17

 



 

3.17Title to Real Property.

 

3.17.1Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) the Company Parties have good and
defensible title to the oil and gas properties evaluated in the most recently
delivered Reserve Report and good title to all its other personal properties, in
each case, free and clear of all Liens except Permitted Liens, and (b) subject
to the Permitted Liens, the Company (or applicable Subsidiary) owns the net
interests in production attributable to the hydrocarbon interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
properties shall not in any material respect obligate the Company or such
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such property in an amount in excess of the
working interest of each property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Company’s or such Subsidiary’s net revenue interest in such property.
“Reserve Report” means that certain report issued by Netherland, Sewell &
Associates, Inc., as of December 31, 2019 with respect to the oil and gas
reserves of the Company attributable to the properties of the Company and
certain of its Subsidiaries.

 

3.17.2Each Company Party is in compliance with all obligations under all
material real property leases other than oil and gas leases to which it is a
party (“Leased Real Property”), except where the failure to comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and all such material real property leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Company Parties enjoys
peaceful and undisturbed possession under all such material leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The applicable Company Party has a good
and valid leasehold interest in the Leased Real Property free and clear of all
Liens, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. No Company
Party owns a fee interest in any real property other than any fee title to oil
and gas properties described in Section 3.17.1 above.

 

3.18No Undisclosed Relationships. There are no Contracts or other direct or
indirect relationships (a “Related Party Agreement”) existing as of the date
hereof between or among any Company Party, on the one hand, and any director,
officer or greater than five percent (5%) stockholder of any Company Party, on
the other hand, that is required by the Exchange Act to be described in the
Company Information and that is not so described, except for the transactions
contemplated by this Agreement. Any Related Party Agreement existing as of the
date hereof is described in the Company Information. None of the Company Parties
or their Affiliates has made or is liable for payments to any current or former
director, officer or employee of the Company Parties or to any Affiliate of any
of the foregoing, other than salaries or fees for services rendered and
reimbursable business expenses, in each case incurred in the ordinary course of
business consistent with past practice, benefits under the Company Plans, or
except as expressly disclosed in the Company’s Form 10-Q for the quarterly
period ended September 30, 2020.

 

18

 



 

3.19Licenses and Permits. Each Company Party possesses or has access to all
licenses, certificates, permits and other authorizations issued by, and has made
all declarations and filings with, the appropriate Governmental Authority that
are necessary for the ownership or lease of its respective properties and the
conduct of its business, except where the failure to possess, make or give the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. No Company Party (a) has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or (b) has reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except to
the extent that any of the foregoing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.20Environmental. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, since December 31,
2017 or as is otherwise unresolved: (a) no written notice, claim, demand,
request for information, order, complaint or penalty has been received by any
Company Party and there are no Legal Proceedings pending or, to the Knowledge of
the Company, threatened, in each case which allege a violation of or liability
under any Environmental Laws, relate to any Company Party and have not been
settled or resolved, (b) each Company Party has all environmental permits,
licenses and other approvals, and has maintained all financial assurances,
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits, licenses and other approvals and
with all other applicable Environmental Laws, (c) to the Knowledge of the
Company, no Hazardous Material has been released at, on or under any property
currently owned, operated or leased by any Company Party in a manner or
circumstance or condition that would reasonably be expected to give rise to any
cost, liability or obligation of any Company Party under any Environmental Laws,
(d) to the Knowledge of the Company, no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by any Company Party or
transported by any Company Party to or released by any Company Party at any
location in a manner that would reasonably be expected to give rise to any cost,
liability or obligation of any Company Party under any Environmental Laws, (e)
except for leases of the Leased Real Property, there are no written agreements
in which any Company Party has expressly assumed or undertaken responsibility
for any known or contingent liability or obligation of any other Person arising
under or relating to Environmental Laws, which in any such case has not been
filed or posted by the Company as Company Information or made available to the
Backstop Parties prior to the date hereof, and (f) no Company Party has entered
into any consent decree, settlement or other agreement with any Governmental
Authority or is subject to any order issued by any Governmental Authority
relating to any Environmental Laws or Hazardous Materials.

 

19

 

 

3.21Tax Matters.

 

3.21.1Each of the Company Parties has filed or caused to be filed all material
U.S. federal, state, provincial, local and non-U.S. Tax returns required to have
been filed by it and (b) each such Tax return is true and correct in all
material respects.

 

3.21.2Each of the Company Parties has timely paid or caused to be timely paid
all material Taxes required to be paid by it (whether or not shown on any Tax
returns) or made adequate provision (to the extent required in accordance with
GAAP) for the payment thereof other than those Taxes the payment of which are
discharged by order of the Bankruptcy Court as part of the Chapter 11 Cases.

 

3.21.3With respect to the Company Parties, other than in connection with the
Chapter 11 Cases and other than Taxes or assessments that are being contested in
good faith or are not expected to result in material negative adjustments to the
Company Parties taken as a whole, (a) there are no claims being asserted by any
Governmental Authority in writing with respect to any Taxes, (b) no presently
effective waivers or extensions of statutes of limitations with respect to Taxes
have been given or requested (other than pursuant to extensions of time to file
Tax returns obtained in the ordinary course of business) and (c) no Tax returns
are being examined by, and no written notification of intention to examine a Tax
return has been received from, the Internal Revenue Service or any other
Governmental Authority charged with the administration and collection of Taxes.

 

3.22Employee Benefit Plans.

 

3.22.1Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) all employee benefit plans of the
Company Parties (the “Company Plans”, each of them a “Company Plan”) comply in
form and in operation in all material respects with their terms and with all
applicable Laws; and (b) no Company Party, nor any ERISA Affiliate of a Company
Party, in the six (6) years preceding the date hereof has contributed to, or
incurred any liability or obligation with respect to, any employee benefit plan
subject to Title IV of ERISA or any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

 

3.22.2Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no pending, or to the Knowledge
of the Company, threatened Legal Proceedings asserted or instituted against any
Company Plan or any Person as fiduciary or sponsor of any Company Plan, in each
case other than claims for benefits in the normal course.

 

3.22.3Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) all other compensation and benefit
arrangements of the Company Parties comply and have complied in both form and
operation with their terms and all applicable Laws and legal requirements, and
(b) no Company Party could reasonably be expected to have any obligation to
provide any individual with a “gross up” or similar payment in respect of any
Taxes that may become payable under section 409A or 4999 of the Internal Revenue
Code.

 

20

 



 

3.22.4Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are (a) no labor disputes against
the Company Parties, or, to the Knowledge of the Company, threatened against any
Company Party, and (b) no claims of unfair labor practices, charges or
grievances pending against any Company Party, or to the Knowledge of the
Company, threatened against any of them by any Person. No employees of the
Company Parties are unionized and there has not been in the past three (3) years
any organized efforts or demand for recognition or certification or attempt to
organize employees of the Company Parties by any labor organization.

 

3.22.5Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) since December 31, 2017, each Company
Party has complied and is currently in compliance with all Laws and legal
requirements in respect of personnel, employment and employment practices, (b)
all service providers of the Company Parties are correctly classified as
employees, independent contractors, or otherwise for all purposes (including any
applicable Tax and employment policies or Law), and (c) since December 31, 2017,
the Company Parties have not and are not engaged in any unfair labor practice.

 

3.22.6Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company Parties have not incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act and the regulations promulgated thereunder, or any similar state or local
Law that remains unsatisfied.

 

3.23Internal Control Over Financial Reporting. Except as disclosed in the
Company’s public filings pursuant to the Exchange Act or as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, the Company has established and maintains a system of internal control
over financial reporting that has been designed to provide reasonable assurances
regarding the reliability of financial reporting (within the meaning of Rules
13(a)-15(f) and 15(d) – 15(f) under the Exchange Act) and the preparation of
financial statements for external purposes in accordance with GAAP. Except as
disclosed in the Company’s public filings pursuant to the Exchange Act, to the
Knowledge of the Company, there are no material weaknesses in the Company’s
internal control over financial reporting as of the date hereof.

 

3.24Disclosure Controls and Procedures. Except disclosed in the Company’s public
filings pursuant to the Exchange Act or as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the Company
maintains disclosure controls and procedures designed to ensure that information
required to be disclosed by the Company under the Exchange Act in its Company
Information is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms, including information that is
accumulated and communicated to management of the Company as appropriate to
allow timely decisions regarding required disclosure.

 

21

 



 

3.25Material Contracts. Other than as a result of the Chapter 11 Cases, all
Material Contracts are valid, binding and enforceable by and against the Company
Parties that are party thereto and, to the Knowledge of the Company, each other
party thereto (except where the failure to be valid, binding or enforceable does
not constitute a Material Adverse Effect), and since December 31, 2018, no
written notice to terminate, in whole or part, any Material Contract has been
delivered to any Company Party (except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect). Except as listed on Schedule 3 hereto, no Company Party nor, to
the Knowledge of the Company, any other party to any Material Contract, is in
material default or breach under the terms thereof, in each case, except for
such instances of material default or breach that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.26Insurance. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) the Company Parties have
insured their properties and assets against such risks and in such amounts as
are customary for companies engaged in similar businesses; (b) all premiums due
and payable in respect of material insurance policies maintained by the Company
Parties have been paid; (c) the Company reasonably believes that the insurance
maintained by or on behalf of the Company Parties is adequate in all material
respects; and (d) as of the date hereof, to the Knowledge of the Company, no
Company Party has received notice from any insurer or agent of such insurer with
respect to any material insurance policies of any Company Party of cancellation
or termination of such policies, other than such notices which are received in
the ordinary course of business or for policies that have expired in accordance
with their terms.

 

3.27Intellectual Property.

 

3.27.1All of the registrations, issuances and applications with respect to all
Owned IP that is registered issued or the subject of a pending application (the
“Registered IP”) are valid, in full force and effect and have not expired or
been cancelled, abandoned or otherwise terminated, and payment of all renewal
and maintenance fees and expenses in respect thereof, and all filings related
thereto, have been duly made.

 

3.27.2Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (a) each Company Party exclusively owns
and possesses the entire right, title and interest in and to all Registered IP,
free and clear of all Liens; (b) the material Registered IP is subsisting and,
to the Knowledge of the Company, valid and enforceable; and (c) the Company
Parties have taken reasonable steps under the circumstances to preserve,
maintain and protect all material Owned IP.

 

3.27.3Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Person possesses any Intellectual
Property that materially restricts the use or registration anywhere in the world
by the Company Parties of any material Mark used in the Company Parties’
respective businesses (other than Marks licensed from a third Person to the
Company Parties pursuant to a Material Contract, but including any Marks
constituting Registered IP). No Person possesses any Intellectual Property
sufficient to successfully cancel or otherwise invalidate any such Mark on
grounds of prior use, registration, fraud, lack of distinctiveness, or other
defects or circumstances.

 

22

 



 

3.27.4Since December 31, 2017, there are no and there have not been any material
Legal Proceedings pending or threatened in writing against or affecting any
Company Party asserting or relating to (a) any material invalidity, misuse,
misappropriation or unenforceability of or challenging the ownership or scope of
any of the Owned IP, or (b) any material infringement, dilution, or
misappropriation by, or conflict with, any Person with respect to any
Intellectual Property (including any material demand or request that a Company
Party license any rights from any Person). To the Knowledge of the Company, none
of the Company Parties or the conduct of any of their respective businesses
(including any manufacture, marketing, distribution, importation, offer for
sale, sale, or use of any of their respective products) has materially
infringed, misappropriated, diluted, or conflicted with, or does materially
infringe, misappropriate, dilute, or conflict with, any Intellectual Property of
any other Person. To the Knowledge of the Company, no material Owned IP has been
infringed, misappropriated, diluted, or conflicted by any other Person.

 

3.27.5The Company Parties uses commercially reasonable efforts to protect the
confidentiality, integrity and security of the IT Systems and all information
stored or contained therein or transmitted thereby from any unauthorized use,
access, interruption or modification by third parties. The Company Parties have
taken reasonable precautions to ensure that all material It Systems (a) are
fully functional and operate and run in a reasonable and efficient business
manner and (b) conform in all material respects to the specifications and
purposes thereof. The Company Parties have an adequate disaster recovery and
business continuity plan in place with respect to the material IT Systems and
have adequately tested such plan for effectiveness. Since December 31, 2017
there have not been any malfunctions, breakdowns, unplanned downtime, service
interruptions, or continued substandard performance with respect to material IT
Systems that have disrupted the business of any Company Party that have not been
remedied or replaced in all material respects. To the Knowledge of the Company,
there have been no actual or alleged security breaches or unauthorized use,
access or intrusions, of any IT System or any personal information, payment card
information, data, or any other such information (including data of any customer
of any Company Party) used, collected, maintained, or stored by or on behalf of
any Company Party (or any loss, destruction, compromise, or unauthorized
disclosure thereof). The IT Systems are adequate for the operation of the
businesses of the Company Parties as currently conducted in all material
respects.

 

3.28No Other Representations and Warranties. Except for the representations and
warranties contained in this Article III (including the related portions of the
Company Disclosure Schedule, the RSA, the Plan, the Rights Offering Documents
and the Definitive Documents), none of the Company Parties has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of the Company Parties, including any representation or warranty as to
the accuracy or completeness of any information regarding the Company Parties
furnished or made available to the Backstop Parties and their Affiliates or as
to the future revenue, profitability or success of the Company Parties, or any
representation or warranty arising from statute or otherwise in Law.

 

23

 



 

4.REPRESENTATIONS AND WARRANTIES OF EACH BACKSTOP PARTY

 

Each Backstop Party hereby severally and not jointly represents and warrants, on
its own behalf and in its capacity as investment manager for its managed funds
and accounts party hereto, if any, to the Company as of the date of this
Agreement:

 

4.1Organization. The Backstop Party is duly organized, validly existing and in
good standing (or equivalent thereof) under the Laws of the jurisdiction of its
organization.

 

4.2Due Authorization. The Backstop Party has the requisite power and authority
to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Agreement.

 

4.3Due Execution; Enforceability. This Agreement has been duly and validly
executed and delivered by the Backstop Party and constitutes its legally valid
and binding obligation, enforceable against it in accordance with its terms.

 

4.4No Registration Under the Securities Act; Selling Restrictions. Each Backstop
Party acknowledges that the New Convertible Preferred Stock to be purchased by
it, or to be issued to it in respect of the Backstop Commitment Premium, in each
case, pursuant to the terms of this Agreement have not been registered under the
Securities Act by reason of specific exemptions and the Company is relying on
the truth and accuracy of, and such Backstop Party’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Backstop Party set forth herein, and that the Company shall not be required
to effect any registration under the Securities Act, or any state securities
Law, of the New Convertible Preferred Stock. Each Backstop Party understands and
agrees that it will not offer, resell, pledge or otherwise transfer the New
Convertible Preferred Stock unless the New Convertible Preferred Stock are
offered, resold, pledged or otherwise transferred in accordance with any
applicable securities Laws of the United States or any state thereof.

 

4.5Acquisition for Investment. The New Convertible Preferred Stock is being
acquired under this Agreement by the Backstop Party in good faith solely for its
own account, for investment and not with a view toward, or for resale in
connection with, distribution within the meaning of the Securities Act.

 

4.6No Conflicts. The execution, delivery, and, subject to the terms and
conditions of this Agreement, performance by such Backstop Party of this
Agreement and the consummation of the transactions contemplated hereunder, do
not and will not (a) violate any provision of the organizational documents of
such Backstop Party or (b) conflict with or violate any Law or order applicable
to such Backstop Party or any of its respective assets or properties, except for
any such conflict, violation, breach or default that would not, individually or
in the aggregate, reasonably be expected to result in a material adverse effect
on the ability of the Backstop Parties to timely consummate the transactions
contemplated by this Agreement.

 



24

 





 

4.7Consents and Approvals. No consent, approval, order, authorization, filing,
notice, registration or qualification of or with any Governmental Authority
having jurisdiction over such Backstop Party is required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

4.8Investor Representation. It is (i) a qualified institutional buyer as defined
in Rule 144A of the Securities Act and (ii) an institutional accredited investor
as defined in Rule 501(a)(1), (2), (3), (7), or (8) under the Securities Act.

 

4.9Investment Experience. It has substantial experience in evaluating and
investing in securities and acknowledges that it is capable of evaluating the
merits and risks of, and can bear the economic risk of entering into, the
transactions contemplated by this Agreement, and that each Backstop Party’s
financial condition and investments are such that it is in a financial position
to bear the economic risk of and withstand a complete loss of such investment.

 

4.10Sufficiency of Funds. As of the Effective Date, each Backstop Party shall
have available funds sufficient to pay its applicable Funding Amount, including
the Backstop Obligation of such Backstop Party as of the date thereof.

 

4.11Ownership.

 

4.11.1As of the date hereof, each Backstop Party and its Affiliates are,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Notes set forth
opposite such Backstop Party’s name under the column “Face Amount of Notes
Beneficially Owned or Managed on Account of” on Schedule 2 attached hereto.

 

4.11.2As of the date hereof, such Backstop Party or its applicable Affiliates
has the full power to vote, dispose of and compromise at least the aggregate
principal amount of the Notes set forth opposite such Backstop Party’s name
under the column “Face Amount of Notes Held” on Schedule 2 attached hereto.

 

4.11.3Such Backstop Party has not entered into any Contract to transfer, in
whole or in part, any portion of its right, title or interest in such Notes
where such transfer would prohibit such Backstop Party from complying with the
terms of this Agreement.

 

4.12Legal Proceedings. There are no Legal Proceedings pending or, to the
knowledge of such Backstop Party, threatened to which the Backstop Party is a
party or to which any property of the Backstop Party is the subject, in each
case that will (or would be reasonably likely to) materially prohibit, delay or
adversely impact such Backstop Party’s timely performance of its obligations
under this Agreement.

 

25

 



 

4.13No Broker’s Fee. None of the Backstop Parties or their Affiliates is a party
to any Contract with any Person (other than this Agreement) that would give rise
to a valid claim against the Company for a brokerage commission, finder’s fee or
like payment in connection with the Rights Offering or the sale of the Remaining
Shares.

 

4.14Independent Investigation.

 

4.14.1Each of the Backstop Parties has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company Parties,
and acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company Parties for such purpose.

 

4.14.2Each of the Backstop Parties acknowledges and agrees that: (i) none of the
Company Parties, nor any other Person on behalf of the Company Parties has made
any representation or warranty, expressed or implied, as to the Company Parties,
or the accuracy or completeness of any information regarding the Company Parties
furnished or made available to the Backstop Parties and its representatives, or
any other matter related to the transactions contemplated herein, except as
expressly set forth in this Agreement, the RSA, the Plan, the Rights Offering
Documents and the Definitive Documents; (ii) such Backstop Party has not relied
on any representation or warranty from the Company Parties or any other Person
on behalf of the Company Parties in determining to enter into this Agreement,
except as expressly set forth in this Agreement; and (iii) none of the Company
Parties or any other Person acting on behalf of the Company Parties shall have
any liability to such Backstop Party or any other Person with respect to the
future revenue, profitability or success of the Company Parties, except as set
forth in this Agreement, the RSA, the Plan, the Rights Offering Documents and
the Definitive Documents.

 

4.14.3The Company acknowledges and agrees that: (i) none of the Backstop
Parties, nor any other Person on behalf of the Backstop Parties has made any
representation or warranty, expressed or implied, as to the Backstop Parties, or
the accuracy or completeness of any information regarding the Backstop Parties
furnished or made available to the Company and its representatives, or any other
matter related to the transactions contemplated herein, except as expressly set
forth in this Agreement; and (ii) the Company has not relied on any
representation or warranty from the Backstop Parties or any other Person on
behalf of the Backstop Parties in determining to enter into this Agreement,
except as expressly set forth in this Agreement.

 



26

 



 

5.COVENANTS

 

5.1Conduct of Business. Except as expressly set forth in this Agreement, the
Definitive Documents or with the prior written consent of the Required Backstop
Parties (not to be unreasonably withheld or delayed and taking into account the
pendency of the Chapter 11 Cases), during the period from the date of this
Agreement to the earlier of the Effective Date and the date on which this
Agreement is terminated in accordance with its terms: (a) the Company shall, and
shall cause each of the other Company Parties to, carry on its business in the
ordinary course and use its commercially reasonable efforts to: (i) preserve
intact its current business and business organizations in all material respects;
(ii) with the exception of those certain transportation contracts listed on
Schedule 4 hereto, preserve its material relationships with customers, sales
representatives, suppliers, licensors, licensees, distributors and others having
material business dealings with any of the Company Parties in connection with
their business; (iii) file or post Company Information within the time periods
required under the Exchange Act, or reasonably promptly thereafter, in each case
in accordance with ordinary course of business consistent with past practice;
(iv) maintain its physical assets, properties and facilities in all material
respects in their current working order, condition and repair as of the date
hereof, ordinary wear and tear excepted; (v) operate its businesses in
compliance with all applicable Laws in all material respects; and (vi) maintain
all insurance policies, or suitable replacements therefor, in full force and
effect through the close of business on the Effective Date in all material
respects; and (b) the Company shall not: (i) sell, license to any Person,
transfer, assign, abandon, subject to a security interest, or allow to lapse or
expire any Intellectual Property (other than expiration of any issued or
registered Intellectual Property at the end of its respective maximum statutory
term); or (ii) enter into any transaction that is material to the Company
Parties’ business other than (A) transactions in the ordinary course of business
that are consistent with prior business practices of the Company Parties, and
(B) transactions expressly contemplated by the RSA and the Plan.

 

For the avoidance of doubt and without limiting the generality of the foregoing,
the following shall be deemed to occur outside of the ordinary course of
business of the Company Parties and shall require the prior written consent of
the Required Backstop Parties unless the same would otherwise be permissible
under the RSA or the Plan: (a) material amendments of the Company’s certificate
of incorporation and bylaws or other organizational documents; (b) adopting any
new executive compensation or retention plans; or (c) approving or adopting any
executive bonuses or retention payments.

 

5.2Non-Disclosure of Holdings Information. The Company shall not, and shall
cause each of the other Company Parties not to, disclose publicly Schedule 2 to
this Agreement or the information set forth thereon or the holdings information
of any Backstop Party as of the date hereof or any time hereafter; provided,
that in connection with the Chapter 11 Cases, on or after the Petition Date, the
Company Parties may file this Agreement with the Bankruptcy Court and the SEC,
but shall redact Schedule 2 and any holdings information of any Backstop Party
set forth in Schedule 2; provided, further, that the Company shall be permitted
to disclose in connection with the Chapter 11 Cases, on or after the Petition
Date, the aggregate principal amount of, and aggregate percentage of, the Notes
held by the Backstop Parties and Consenting Creditors, in each case, as a group.

 



27

 



 

5.3Use of Proceeds. The Company will apply the proceeds from the Rights Offering
for purposes identified in the Plan and other Definitive Documents.

 

5.4Blue Sky. The Company shall, on or before the Effective Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Convertible Preferred Stock to be issued
pursuant to this Agreement, at the Effective Date, under applicable securities
and “Blue Sky” Laws of the states of the United States (or to obtain an
exemption from such qualification). The Company shall timely make all filings
and reports relating to the offer and sale of the Remaining Shares issued
hereunder required under applicable securities and “Blue Sky” Laws of the states
of the United States following the Effective Date. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5.4.

 

5.5Rights Offering. Subject to the terms and conditions of this Agreement and
the RSA, the Company shall use commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to consummate and effectuate the Rights
Offering in accordance with the Plan, the RSA, the Definitive Documents and this
Agreement.

 

5.6The New Convertible Preferred Stock. Subject to the entry of the Confirmation
Order and the occurrence of the Effective Date, the New Convertible Preferred
Stock, when issued, will be duly and validly issued and outstanding and will be
fully paid and non-assessable. As of the Effective Date, the Company shall have
the ability to issue sufficient New Convertible Preferred Stock to consummate
the transaction contemplated under this Agreement, the RSA and the Plan.

 

5.7Backstop Notice. The Company shall determine the aggregate amount of
Remaining Shares and Purchase Price, if any, set forth in the Backstop Notice in
good faith, and shall direct the Subscription Agent to provide such written
backup relating to the calculation thereof as the Backstop Parties may
reasonably request.

 

5.8Facilitation. The Company shall use commercially reasonable efforts to, and
cause each of the other Company Parties to, and each Backstop Party shall use
commercially reasonable efforts to, support and take all actions necessary or
reasonably requested by the Required Backstop Parties to facilitate the Rights
Offering and confirmation and consummation of the Plan within the timeframes
contemplated by the RSA.

 

5.9Access to Information; Confidentiality. Subject to applicable Law, upon
reasonable, prior written notice given prior to the Effective Date and for a
reasonable business purpose, the Debtors shall afford the Backstop Parties and
the Backstop Party Professionals upon request, reasonable access, during normal
business hours and without unreasonable disruption or interference with the
business or operations of the Company Parties or any of their Subsidiaries, to
the Debtors’ properties, books, assets, Contracts and records and, prior to the
Effective Date, the Debtors shall furnish promptly to such parties all
reasonable information concerning the Debtors’ business, properties and
personnel as may reasonably be requested by any such party; provided that the
foregoing shall not require the Company to: (i)  permit any inspection, or
disclose any information, that in the reasonable judgment of the Company, would
cause any of the Company Parties or any of their Subsidiaries to violate any of
their respective obligations with respect to confidentiality to a third-party;
(ii) disclose any legally privileged information of any of the Company Parties
or any of their Subsidiaries; (iii) violate any applicable Law; or (iv) permit
any invasive environmental sampling; provided, that, in each case, the Company
Parties will use commercially reasonably efforts to use a method of disclosure
which would not cause such violation of confidentiality obligations, compromise
such privilege or cause such violation of applicable Law. All requests for
information and access made in accordance with this Section 5.9 shall be
directed to Kirkland and Ellis LLP (“Kirkland”), Perella Weinberg Partners L.P.
(“Perella”) or any other entity or person identified by any of them in writing;
provided, however, that the Backstop Parties may initiate communications with
the Company’s officers, directors or management with the advance written consent
of Kirkland or Perella.

 

28

 



 

5.10Regulatory Approvals.

 

5.10.1Each Party agrees to use commercially reasonable efforts to make all
filings and to obtain all consents, approvals and authorizations required to be
obtained from any governmental authority, in each case in order to consummate
the transactions contemplated hereby, and to make effective the Plan and the
Rights Offering Documents, including (i) if applicable, filing, or causing to be
filed, the Notification and Report Form pursuant to the HSR Act with respect to
the transactions contemplated by this Agreement with the Antitrust Division of
the United States Department of Justice and the United States Federal Trade
Commission and any filings (or, if required by any Antitrust Authority, any
drafts thereof) under any other Antitrust Laws that are necessary to consummate
and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable after the commencement of the Rights Offering (and with
respect to any filings required pursuant to the HSR Act, if any, no later than
five (5) Business Days following the date of the commencement of the Rights
Offering) and (ii) promptly furnishing any documents or information reasonably
requested by any Antitrust Authority.

 

5.10.2The Company and each Backstop Party subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Agreement, the
RSA, the Plan or the Rights Offering Documents that has notified the Company in
writing of such obligation (each such Backstop Party, a “Filing Party”) agree to
reasonably cooperate with each other as to the appropriate time of filing such
notification and its content. The Company and each Filing Party shall, to the
extent permitted by applicable Law: (i) promptly notify each other of, and if in
writing, furnish each other with copies of (or, in the case of material oral
communications, advise each other orally of) any material communications from or
with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat; (iii)
furnish each other Filing Party and the Company, as applicable, with copies of
all material correspondence and communications between such Filing Party or the
Company and the Antitrust Authority; (iv) furnish each other Filing Party with
such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission
of information to the Antitrust Authority; and (v) not withdraw its filing, if
any, under the HSR Act without the prior written consent of the Backstop Parties
and the Company.

 

29

 



 

5.10.3Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the RSA, the Plan or the
Rights Offering Documents, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.

 

5.10.4The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or to cause the termination or expiration of all
applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 5.10 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards.

 

6.CONDITIONS TO THE BACKSTOP PARTIES’ CLOSING OBLIGATIONS

 

6.1Conditions to the Backstop Parties’ Closing Obligations. The obligation of
the Backstop Parties to consummate the Backstop Purchase shall be subject to the
satisfaction of each of the following conditions on the Effective Date:

 

6.1.1Certain Documents. Each of the Exit Facility Documents, the Rights Offering
Documents and the Definitive Documents is in form and substance substantially in
accordance with the RSA or as otherwise set forth in the Plan, and otherwise
reasonably acceptable to the Required Backstop Parties.

 

6.1.2Agreements. The RSA and this Agreement shall not have been terminated.

 

6.1.3Antitrust Approval. All terminations or expirations of waiting periods
imposed by any Governmental Authority required under any Antitrust Laws, if
applicable, shall have occurred and other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Authority any Antitrust Law, if applicable, shall have been made or
obtained for the transactions contemplated by this Agreement

 

6.1.4Approval Order. The Bankruptcy Court shall have entered the Approval Order
in form and substance acceptable to the Required Backstop Parties, and such
order shall not be reversed, stayed, dismissed, vacated, reconsidered, modified
or amended in any material respect (other than in accordance with the terms of
this Agreement or the RSA).

 

30

 



 

6.1.5Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order in form and substance acceptable to the Required Backstop
Parties and such order shall not be reversed, stayed, dismissed, vacated,
reconsidered, modified or amended in any material respect (other than in
accordance with the terms of this Agreement or the RSA).

 

6.1.6Plan. The Company and all of the other Company Parties shall have complied
in all material respects with the terms of the Plan, once filed, that are to be
performed by the Company and the other Company Parties on or prior to the
Effective Date, and the conditions to the occurrence of the Effective Date
(other than the consummation of the Backstop Purchase) set forth in the Plan
shall have been satisfied or waived in accordance with the terms of the Plan.

 

6.1.7Expense Reimbursement. The Company shall have paid the Expense
Reimbursement in full in cash, or such amount shall be paid concurrently with
the Effective Date, in each case, to the extent invoiced in accordance with the
terms hereof.

 

6.1.8Rights Offering. The Rights Offering shall have been conducted in
accordance with this Agreement and the Rights Offering Documents and the New
Convertible Preferred Stock and New Common Stock shall have been issued free and
clear of all Liens.

 

6.1.9Backstop Notice. The Backstop Parties shall have received the Backstop
Notice in accordance with the terms of this Agreement.

 

6.1.10Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred a Material Adverse Effect.

 

6.1.11Representations and Warranties.

 

(a)The representations and warranties of the Company contained in Section 3.1,
Section 3.2 Section 3.3 and Section 3.13 shall be true and correct in all
respects on and as of the Effective Date (except for any de minimis
inaccuracies) after giving effect to the Plan with the same effect as if made on
and as of the Effective Date after giving effect to the Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct in all respects only as of the specified date, except for any de
minimis inaccuracies).

 

(b)The representations and warranties of the Company contained in this Agreement
other than those referred to in clauses (a) above shall be true and correct
(disregarding all materiality or Material Adverse Effect qualifiers) on and as
of the Effective Date after giving effect to the Plan with the same effect as if
made on and as of the Effective Date after giving effect to the Plan (except for
such representations and warranties made as of a specified date, which shall be
true and correct (disregarding all materiality or Material Adverse Effect
qualifiers) only as of the specified date), except where the failure to be so
true and correct would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

31

 



 

6.1.12Covenants. The Company, on behalf of itself and the other Company Parties,
shall have performed and complied, in all material respects, with all of its
respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Effective
Date.

 

6.1.13Officer’s Certificate. The Backstop Parties shall have received on and as
of the Effective Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Sections 6.1.10, 6.1.11 and Section 6.1.12 have been satisfied.

 

6.1.14No Legal Impediment. No Law, Order or Legal Proceeding shall have been
enacted, adopted or issued by or before any Governmental Authority that
prohibits or materially restrains the consummation of the Restructuring or the
transactions contemplated by this Agreement.

 

6.2Conditions to the Company’s Closing Obligations. The obligation of the
Company to consummate the Closing shall be subject to the satisfaction of each
of the following conditions on the Effective Date:

 

6.2.1Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order in form and substance reasonably acceptable to the Required
Backstop Parties and such order shall not be reversed, stayed, dismissed,
vacated, reconsidered, modified or amended in any material respect (other than
in accordance with the terms of this Agreement or the RSA).

 

6.2.2Plan. The conditions to the occurrence of the Effective Date (other than
the consummation of the Rights Offering and the Backstop Purchase) set forth in
the Plan shall have been satisfied or waived in accordance with the terms of the
Plan.

 

6.2.3Representations and Warranties. Each of the representations and warranties
of each of the Backstop Parties, set forth in Section 4 hereof, shall be true
and correct in all respects (disregarding all materiality qualifiers) as of the
Effective Date (except with respect to representations and warranties that
expressly speak of an earlier date, which shall be true and correct in all
material respects (disregarding all materiality qualifiers) as of such date),
except where the failure to be so true and correct would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Backstop Parties to consummate the transactions contemplated
hereby or under the Plan or the RSA.

 

6.2.4Covenants. Each of the Backstop Parties, on its own behalf and in its
capacity as investment manager for its managed funds and accounts party hereto,
if applicable, shall have performed and complied, in all material respects, with
all of its respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Effective
Date.

 

32

 



 

6.2.5No Legal Impediment. No Law, Order or Legal Proceeding shall have been
enacted, adopted or issued by or before any Governmental Authority that
prohibits or materially restrains the consummation of the Restructuring or the
transactions contemplated by this Agreement.

 

6.2.6Antitrust Approval. All terminations or expirations of waiting periods
imposed by any Governmental Authority required under any Antitrust Laws, if
applicable, shall have occurred and other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Authority under any Antitrust Law, if applicable, shall have been
made or obtained for the transactions contemplated by this Agreement.

 

6.2.7Proceeds of Rights Offering. The Company shall have received each of the
Backstop Party’s respective Funding Amounts in accordance with the terms of this
Agreement.

 

7.INDEMNIFICATION AND CONTRIBUTION

 

7.1Indemnification Obligations. The Company and the other Company Parties (the
“Indemnifying Parties” and each, an “Indemnifying Party”) shall, jointly and
severally, indemnify and hold harmless each Backstop Party and its Affiliates,
equity holders, members, partners, general partners, managers, directors,
officers and its and their respective representatives, attorneys, and
controlling Persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (collectively,
“Indemnified Losses”) that any such Indemnified Person may incur or to which any
such Indemnified Person may become subject arising out of or in connection with
this Agreement or the transactions contemplated hereby, or any Legal Proceeding
relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto, whether or not such proceedings are brought by the Company,
the other Company Parties, their respective equity holders, Affiliates,
creditors or any other Person, and reimburse each Indemnified Person upon demand
for reasonable and documented out-of-pocket legal or other third-party expenses
of counsel (which, so long as there are no actual conflicts of interests among
such Indemnified Persons, shall be limited to one law firm serving as counsel
for the Indemnified Persons) incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any Legal Proceeding relating to any of
the foregoing (including in connection with the enforcement of the
indemnification obligations set forth herein), irrespective of whether or not
the transactions contemplated by this Agreement or the Plan are consummated or
whether or not this Agreement is terminated; provided, that the foregoing
indemnity will not, as to any Indemnified Person, apply to Indemnified Losses
(a) as to a Defaulting Backstop Party, its Affiliates or any Indemnified Person
related thereto, principally caused by a default by such Defaulting Backstop
Party (or Indemnified Persons related thereto) or any breach by any Backstop
Party (or Indemnified Persons related thereto) under this Agreement, or (b) to
the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the willful misconduct or fraud of such
Indemnified Person. Notwithstanding anything to the contrary in this Agreement,
the Indemnifying Parties will not be liable for, and no Indemnified Person shall
claim or seek to recover, any punitive, special, indirect or consequential
damages.

 

33

 



 

7.2Indemnification Procedure. Promptly after receipt by an Indemnified Person of
notice of the commencement of any indemnified claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against an Indemnifying Party in
respect thereof, notify such Indemnifying Party in writing of the commencement
thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially and irrevocably prejudiced
by such failure and (b) the omission to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability that it may have to such
Indemnified Person other than on account of this Section 7.2 or otherwise under
this Agreement. In case any such Indemnified Claims are brought against any
Indemnified Person and it notifies the Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein, and, at
its election by providing written notice to such Indemnified Person, the
Indemnifying Party will be entitled to assume the defense thereof, with counsel
reasonably acceptable to such Indemnified Person; provided, that if the parties
(including any impleaded parties) to any such Indemnified Claims include both
such Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person's counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims; and provided, further, that the
Indemnifying Party may not assume control of the defense of an Indemnified Claim
(i) involving alleged or potential criminal liability, (ii) if such Indemnified
Claim seeks primarily injunctive or other equitable relief against the
Indemnified Party, (iii) if a bona fide conflict of interest exists between the
Indemnifying Party and the Indemnified Party, or (iv) if the defense or
prosecution of such Indemnified Claim has been tendered to the Indemnified
Party’s insurance carrier and such insurance carrier has assumed the defense
thereunder pursuant to such applicable insurance policy. Upon receipt of notice
from the Indemnifying Party to such Indemnified Person of its election to so
assume the defense of such Indemnified Claims with counsel reasonably acceptable
to the Indemnified Person, the Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof or participation therein (other than
reasonable and documented costs of investigation) unless (a) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel)
in connection with the assertion of legal defenses in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the Indemnifying Party shall not be liable for the expenses of more than
one separate counsel representing the Indemnified Persons who are parties to
such Indemnified Claims (in addition to one local counsel in each jurisdiction
in which local counsel is required)), (b) after the Indemnifying Party assumes
the defense of the Indemnified Claims, the Indemnified Person determines in good
faith that the Indemnifying Party has failed or is failing to defend such claim
and provides written notice of such determination and the basis for such
determination, and such failure is not reasonably cured within ten (10) Business
Days of receipt of such notice, or (c) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.

 

34

 



 

7.3Settlement of Indemnified Claims. The Indemnifying Party shall not, without
the prior written consent of an Indemnified Person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement
compromise, consent to the entry of any judgment with respect to any pending or
threatened Indemnified Claims in respect of which indemnity or contribution has
been sought hereunder by such Indemnified Person unless (a) such settlement,
compromise or consent includes an unconditional release of such Indemnified
Person from all liability on the claims that are the subject matter of such
Indemnified Claims and (b) such settlement, compromise or consent does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

7.4Contribution. If for any reason the foregoing indemnification is unavailable
to any Indemnified Person or insufficient to hold it harmless from Indemnified
Losses that are subject to indemnification pursuant to Section 7.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the unsubscribed
New Convertible Preferred Stock in the Rights Offering contemplated by this
Agreement and the Plan bears to (b) the Backstop Commitment Premium paid or
proposed to be paid to the Backstop Parties. The Indemnifying Parties also agree
that no Indemnified Person shall have any liability based on their comparative
or contributory negligence or otherwise to the Indemnifying Parties, any Person
asserting claims on behalf of or in right of any of the Indemnifying Parties, or
any other Person in connection with an Indemnified Claim.

 

7.5Treatment of Indemnification Payments. All amounts paid by an Indemnifying
Party to an Indemnified Person under this Article 7 shall, to the extent
permitted by applicable Law, be treated as adjustments to the Purchase Price for
all Tax purposes. The provisions of this Article 7 are an integral part of the
transactions contemplated by this Agreement and without these provisions the
Backstop Parties would not have entered into this Agreement. The Approval Order
shall provide that the obligations of the Company under this Article 7 shall
constitute allowed administrative expenses of the Debtors’ estate under sections
503(b) and 507 of the Bankruptcy Code and are payable without further order of
the Bankruptcy Court, and that the Company may comply with the requirements of
this Article 7 without further order of the Bankruptcy Court.

 



35

 



 

8.MISCELLANEOUS

 

8.1Notice. Any notice or other communication required or which may be given
pursuant to this Agreement will be in writing and either delivered personally to
the addressee or sent via electronic mail, courier, by certified mail, or
registered mail (return receipt requested), and will be deemed given when so
delivered personally or sent via electronic mail, or, if mailed, five (5)
calendar days after the date of mailing, as follows:

 

if to a Backstop Party, to the address or email address provided to the Company
from time to time:

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019

Attention: Alan Kornberg, Kenneth Schneider, Robert Britton, Chaim Theil

E-mail address: akornberg@paulweiss.com, kschneider@paulweiss.com,
rbritton@paulweiss.com, ctheil@paulweiss.com



if to the Company, to:

 

Gulfport Energy Corporation

14313 N. May Avenue, Suite 100

Oklahoma City, Oklahoma 73134
Attn.: Patrick Craine

E-mail address: pcraine@gulfportenergy.com

 

with copies to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Steven N. Serajeddini, P.C.
E-mail address: steven.serajeddini@kirkland.com

 

and

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Marc Kieselstein, P.C. and Christopher S. Koenig
E-mail address: marc.kieselstein@kirkland.com and

chris.koenig@kirkland.com

 

with copies to:

 

Latham & Watkins LLP

 885 Third Avenue

New York, NY 10022

Attention: Trevor Womack, Adam Goldberg, and Hugh Murtagh

E-mail address: trevor.womack@lw.com, adam.goldberg@lw.com, and
hugh.murtagh@lw.com

 



36

 



 

8.2Assignment. Except as described in this Section 8.2, this Agreement will be
binding upon and inure to the benefit of each and all of the Parties, and
neither this Agreement nor any of the rights, interests or obligations hereunder
will be assigned by any of the Parties without the prior written consent of the
Company. Notwithstanding the foregoing, any Backstop Party may assign or
reallocate its rights and obligations hereunder (including its Backstop
Commitment, Backstop Obligation, Subscription Rights and right to receive its
Backstop Commitment Premium) prior to the Effective Date, in whole or in part,
to (a) any other Consenting Noteholder in a manner consistent with the terms of
the RSA that agrees as part of such assignment to assume such Backstop Party’s
Backstop Commitment, Backstop Obligation, Subscription Rights and/or right to
receive its Backstop Commitment Premium, as applicable, or (b) any Backstop
Party or to any of its or their Affiliates (and/or any Affiliate thereof);
provided, that, in each case, any such assignment shall not release such
Backstop Party from any of its obligations under this Agreement in the event
that such assignee does not fulfill its obligations hereunder; provided,
further, that (i) such assignee and the assigning Backstop Party shall have duly
executed and delivered to the Company and Kirkland a written notice of such
assignment in substantially the form attached as Exhibit A hereto (a “Notice of
Assignment”); and (ii) with respect to any assignee that is not a party to this
Agreement, such assignee shall be required, by delivery of an executed agreement
in substantially the form attached as Exhibit B hereto (a “Joinder Agreement”),
to be bound by the obligations of such assignee’s assigning Backstop Party
hereunder. Upon the effectiveness of any assignment pursuant to this Section
8.2, the Company shall promptly update Schedule 2 hereto to reflect such
assignment.

 

8.3Survival. Subject to Section 8.12, (a) all representations and warranties
made in this Agreement and the schedules attached hereto shall not survive the
Effective Date (other than in the case of actual and intentional fraud) and
(b) covenants and agreements that by their terms are to be satisfied after the
Effective Date, including, without limitation, the Expense Reimbursement set
forth in Section 2.3.1 and the covenants set forth in Section 5.3, shall survive
the Effective Date until satisfied in accordance with their terms.

 

8.4Entire Agreement. This Agreement, including the terms of the agreements
contemplated hereby and referred to herein (including the RSA and Rights
Offering Documents), contain the entire agreement by and between the Company and
the Backstop Parties with respect to the transactions contemplated by this
Agreement and supersedes all prior agreements and representations, written or
oral, with respect thereto. To the extent there is an inconsistency between the
provisions in this Agreement and the agreements contemplated hereby and referred
to herein, the provisions in this Agreement shall control. To the extent there
is an inconsistency between the provisions in this Agreement and the Plan, the
Plan shall control; provided, that notwithstanding anything to the contrary in
the Plan (including any amendments, supplements or modifications thereto) or the
Confirmation Order (and any amendments, supplements or modifications thereto) or
an affirmative vote to accept the Plan submitted by any Backstop Party, nothing
contained in the Plan (including any amendments, supplements or modifications
thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop
Parties under this Agreement unless such alteration, amendment or modification
has been made in accordance with Section 8.5.

 

37

 



 

8.5Waivers and Amendments. This Agreement may be amended, modified or
superseded, and the terms and conditions of this Agreement may be waived, only
by a written instrument signed by the Company and the Backstop Parties whose
aggregate Backstop Commitment and Subscription Price represents at least
two-thirds of the Aggregate Commitment Amount (the “Required Backstop Parties”);
provided, that, notwithstanding anything to the contrary in this Agreement, no
amendment that reduces or otherwise modifies the Backstop Commitment Premium,
Purchase Price, or increases or otherwise modifies a Backstop Party’s Backstop
Obligation or any other funding or financial obligation of any Backstop Party
hererunder shall be effective against any Backstop Party without such Backstop
Party’s prior written consent; provided, further, that Schedule 2 hereto may be
amended with the prior written consent of all the Backstop Parties without the
consent of the Company so long as the Aggregate Commitment Amount is not
modified. No delay on the part of any Party in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof.  No
waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor any single or partial exercise of any right, power or
privilege pursuant to this Agreement, shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege pursuant
to this Agreement. The rights and remedies provided pursuant to this Agreement
are cumulative and are not exclusive of any rights or remedies which any Party
otherwise may have at law or in equity.

 

8.6Governing Law; Jurisdiction; Venue; Process. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
giving effect to any conflict of laws principles that would require the
application of the Law of any other jurisdiction. Each Party hereby irrevocably
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of Delaware located in the County of New Castle, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Party irrevocably waives, to the
fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum. Notwithstanding the foregoing, during the pendency of the
Chapter 11 Cases, all proceedings contemplated by this Section 8.6 shall be
brought in the Bankruptcy Court.

 

 

8.7Counterparts. This Agreement may be executed in two or more counterparts
(including via facsimile or other electronic means), each of which will be
deemed an original but all of which together will constitute one and the same
instrument. All such counterparts will be deemed an original, will be construed
together and will constitute one and the same instrument.

 



38

 



 

8.8Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.

 

8.9Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein will not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
will be enforceable to the fullest extent permitted by Law.

 

8.10Termination. This Agreement shall terminate:

 

8.10.1automatically if the RSA is terminated pursuant to the terms thereof;

 

8.10.2if the Company and the Required Backstop Parties mutually agree in writing
to terminate this Agreement;

 

8.10.3at the Company’s election, by written notice to the Backstop Parties, in
the event of a material breach of this Agreement by any Backstop Party or any
Replacing Backstop Party that has prevented the satisfaction of any condition,
or the Company’s or any Backstop Party’s performance of any of its obligations
hereunder or under the RSA, if such violation or breach has not been waived by
the Company or cured in all material respects by the applicable Backstop Party
or Replacing Backstop Party within ten (10) Business Days after written notice
thereof from the Company (provided, however, that the Company may not seek to
terminate this Agreement based upon a material breach arising out of its own
actions or omissions in breach hereof or if any of the Company Parties is then
in material breach of this Agreement or the RSA); or

 

8.10.4at the Required Backstop Parties’ election, by written notice to the
Company, in the event that a material breach of this Agreement by any of the
Company Parties has prevented the satisfaction of any condition to the
effectiveness of the Plan, or the Company’s or any Backstop Party’s performance
of any of its obligations hereunder or under the RSA, if such violation or
breach has not been waived by the Required Backstop Parties or been cured in all
material respects by the applicable Company Party within ten (10) Business Days
after written notice thereof from the Backstop Parties (provided, however, that
the Backstop Parties may not seek to terminate this Agreement based upon a
material breach arising out of the actions or omissions of any Backstop Party in
breach hereof or if any Backstop Party is then in material breach of this
Agreement or the RSA).

 

8.11Breach. Regardless of the termination of this Agreement pursuant to Section
8.10, each Party shall remain liable for any breaches of this Agreement prior to
its termination.

 



39

 



 

8.12Effect of Termination.

 

8.12.1Upon termination of this Agreement pursuant to Section 8.10, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the parties hereto; provided, that (a) the
obligation of the Company to pay the Expense Reimbursement to Backstop Parties
pursuant to Section 2.3.1 and to pay the Backstop Commitment Premium if payable
pursuant to Sections 2.2.3, Section 2.4, and/or 8.12.2 shall survive the
termination of this Agreement and shall remain in full force and effect until
such obligation has been satisfied (except as otherwise set forth herein),
(b) the provisions set forth in this Section 8.12, Section 8.13, Section 8.14,
Section 8.16, Section 8.17, Section 8.18, Section 8.19 and Section 8.21 shall
survive the termination of this Agreement in accordance with their terms and
(c) subject to Section 8.14, nothing in this Section 8.12 shall relieve any
Party from liability for its intentional fraud or any willful or intentional
breach of this Agreement occurring prior to the date of termination of this
Agreement. For purposes of this Agreement, “willful or intentional breach” means
a breach of this Agreement that is a consequence of an intentional act
undertaken by the breaching party with the knowledge that the taking of such act
would, or would reasonably be expected to, cause a breach of this Agreement. For
the avoidance of doubt, the failure to timely pay the Purchase Price by any of
the Backstop Parties in accordance with the terms of this Agreement (and subject
to the applicable cure period set forth in Section 8.10.3) shall constitute a
willful breach of this Agreement.





 

8.12.2If this Agreement is terminated by the Required Backstop Parties under
Section 8.10.4, the Company shall, promptly after the date of such termination,
pay the Backstop Commitment Premium; provided that the Backstop Commitment
Premium is payable pursuant to Section 2.2.3 and, if applicable, Section 2.4,
entirely in cash to each Backstop Party or its designee(s). The Backstop
Commitment Premium shall (to the extent payable in cash hereunder) pursuant to
an Approval Order, constitute allowed administrative expenses of the Debtors’
estates under sections 503(b) and 507 of the Bankruptcy Code and shall be
payable by the Debtors as provided in this Agreement without further order of
the Bankruptcy Court.

 

8.13Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHTS TO TRIAL BY JURY IN ANY JURISDICTION IN
ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

 

8.14Damages. Notwithstanding anything to the contrary in this Agreement, no
Party will be liable for, and no Party shall claim or seek to recover, any
punitive, special, indirect or consequential damages.

 

8.15Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

 

40

 



 

8.16No Reliance. No Backstop Party or any of its Affiliates shall have any
duties or obligations to the other Backstop Parties in respect of this
Agreement, the transactions contemplated hereby, the Definitive Documents or the
Restructuring, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Backstop Party or any of its Affiliates
shall be subject to any fiduciary or other implied duties to the other Backstop
Parties, (b) no Backstop Party or any of its Affiliates shall have any duty to
take any discretionary action or exercise any discretionary powers on behalf of
any other Backstop Party, (c) no Backstop Party or any of its Affiliates shall
have any duty to the other Backstop Parties to obtain, through the exercise of
diligence or otherwise, to investigate, confirm, or disclose to the other
Backstop Parties any information relating to the Company or any of its
Affiliates that may have been communicated to or obtained by such Backstop Party
or any of its Affiliates in any capacity, (d) no Backstop Party may rely, and
each Backstop Party confirms that it has not relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of
such other Backstop Party may have conducted with respect to the Company or any
of its Affiliates or any of their respective securities, and (e) each Backstop
Party acknowledges that no other Backstop Party is acting as a placement agent,
initial purchaser, underwriter, broker or finder with respect to its Backstop
Obligation.

 

8.17Publicity. Except as required by Law, at all times prior to the Effective
Date or the earlier termination of this Agreement in accordance with its terms,
the Company and the Backstop Parties shall consult with each other prior to
issuing any press releases (and provide each other a reasonable opportunity to
review and comment upon such release) or otherwise making public announcements
with respect to the transactions contemplated by this Agreement. No Party may
identify or use the name of any Backstop Party in connection with any press
release or other public announcement related to this Agreement without the prior
written consent of such Backstop Party.

 

8.18Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement of a dispute between the Parties.
Nothing herein shall be deemed an admission of any kind. Pursuant to section 408
of the U.S. Federal Rules of Evidence and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding (other than a legal proceeding
to approve or enforce the terms of this Agreement).

 



41

 



 

8.19No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Parties may be
partnerships or limited liability companies, each Party covenants, agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
Affiliates of any Party other than the parties to this Agreement and each of
their respective successors and permitted assignees under this Agreement,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any of the Affiliates of any Party, as such, for
any obligation or liability of any Party or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of such obligations or liabilities or their creation; provided, however,
that nothing in this Section 8.19 shall relieve or otherwise limit the liability
of any Party or any of their respective successors or permitted assigns for any
breach or violation of its obligations under this Agreement or such other
documents or instruments. For the avoidance of doubt, none of the parties hereto
will have any recourse, be entitled to commence any proceeding or make any claim
under this Agreement or in connection with the transactions contemplated hereby
except against any of the parties hereto or their respective successors and
permitted assigns, as applicable.





 

8.20Release. Subject to the occurrence of the Payment Date, the Company Parties
(the “Releasing Parties”), jointly and severally, shall conclusively,
absolutely, irrevocably and forever release and discharge (the “Company
Release”) each Backstop Party and its Affiliates, equity holders, members,
partners, general partners, managers, directors and officers and its and their
respective representatives, attorneys, and controlling Persons, in each case in
their capacities as such (the “Released Parties”), from any and all causes of
action, including any derivative claims asserted on behalf of any Company Party,
whether known or unknown, foreseen or unforeseen, matured or unmatured,
liquidated, unliquidated or contingent, existing or hereafter arising, in law,
equity, Contract, tort, or otherwise, that any Company Party, or any of its
successors or assigns, would have been legally entitled to assert (whether
individually or collectively) against or with respect to any Released Party, and
hereby agrees and covenants not to assert or prosecute, or assist or otherwise
aid any other Person in the assertion or prosecution, against any or all of the
Released Parties, based on or relating to, or in any manner arising from, in
whole or in part, any Company Party, any Company Party’s capital structure, any
investments by any Released Party in any Company Party, any transaction or
agreement between any Released Party and any Company Party, the management of
any Company Party, the assertion or enforcement of rights and remedies against
any Company Party, the Company Parties’ refinancing efforts, intercompany
transactions between or among the Company Parties, the Restructuring, the Rights
Offering, the RSA, the Definitive Documents or any other Contract, instrument,
release, or other agreement or document created or entered into in connection
with the Restructuring. Notwithstanding anything to the contrary in the
foregoing, the Company Release shall not apply to any Defaulting Backstop Party
and shall not otherwise release any Released Party for liability arising from
any breach of this Agreement or for any actions taken after the date hereof.







 

8.21Other Interpretive Matters. Unless otherwise expressly provided herein, for
purposes of this Agreement, the following rules of interpretation shall apply:
(a) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded and, if
the last day of such period is a non-Business Day, the period in question shall
end on the next succeeding Business Day; (b) any reference in this Agreement to
“$” or “dollars” shall mean U.S. dollars; (c) all exhibits and schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein and any capitalized terms used in any
such exhibit or schedule but not otherwise defined therein shall be defined as
set forth in this Agreement; (d) words imparting the singular number only shall
include the plural and vice versa; (e) words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires;
(f) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
(g) the division of this Agreement into Sections and other subdivisions are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement; and (h) all references in this Agreement to any
“Section” are to the corresponding Section of this Agreement unless otherwise
specified. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any Party by virtue of the authorship of any provision of this
Agreement.





 

[Signature pages follow]

 

42

 



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 



  GULFPORT ENERGY CORPORATION         By:       Name:     Title:



 



[Signature page to Backstop Commitment Agreement]



 

43

 

 



  [BAckstop party]         By:       Name:     Title:





 

[Signature page to Backstop Commitment Agreement]



 

44

 

 

SCHEDULE 1

 

COMPANY PARTIES

 

 

Gulfport Energy Corporation, a Delaware corporation

 

Gator Marine, Inc., a Delaware corporation

 

Gator Marine Ivanhoe, Inc., a Delaware corporation

 

Grizzly Holdings, Inc., a Delaware corporation

 

Gulfport Appalachia, LLC, a Delaware limited liability company

 

Gulfport Midcon, LLC, a Delaware limited liability company

 

Gulfport Midstream Holdings, LLC, a Delaware limited liability company

 

Jaguar Resources LLC, a Delaware limited liability company

 

Mule Sky LLC, a Delaware limited liability company

 

Puma Resources, Inc., a Delaware limited liability company

 

Westhawk Minerals LLC, a Delaware limited liability company

 

45

 

 

SCHEDULE 2

 

Backstop Parties

 

[REDACTED]



 

46

 

 

SCHEDULE 3

 

[REDACTED]

 

 

47

 

 

SCHEDULE 4

 

Transportation Contracts

 

[REDACTED]

 

 

48

 

 

EXHIBIT A

 

Form of Notice of Assignment

 

Gulfport Energy Corporation

14313 N. May Avenue, Suite 100

Oklahoma City, Oklahoma 73134
Attn.: Patrick Craine¶

E-mail address: pcraine@gulfportenergy.com

 

with copies to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Steven N. Serajeddini, P.C.
E-mail address: steven.serajeddini@kirkland.com

 

and

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Marc Kieselstein, P.C. and Christopher S. Koenig
E-mail address: marc.kieselstein@kirkland.com and

chris.koenig@kirkland.com



 

[_______]

[Address]

Attn.: [___]

Email address: [_____]

 

Re:  Transfer Notice Under Backstop Agreement

 

Reference is hereby made to that certain Backstop Commitment Agreement, dated as
of November 13, 2020 (as amended, supplemented or otherwise modified from time
to time, the “Backstop Commitment Agreement”), by and among the Company and the
Backstop Parties. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Backstop Commitment Agreement.

 

The purpose of this notice (“Notice”) is to advise you, pursuant to Section 8.2
of the Backstop Commitment Agreement, of the proposed transfer by [●] (the
“Transferor”) to [●] (the “Transferee”) of (as applicable):

 

(i)[[●]% of the Subscription Rights of the Transferor, which represents the
rights to subscribe for [●] shares of New Convertible Preferred Stock;] [and]

 

(ii)[the Backstop Commitment representing [●]% of the aggregate Backstop
Commitments as of the date hereof, which represents $[●] of the Transferor’s
Backstop Commitment.]

 

[If applicable: The Transferee represents to the Company and the Transferor that
it is a Backstop Party under the Backstop Commitment Agreement.]

  

By signing this Notice below, Transferee represents to the Company and the
Transferor that it will execute and deliver a joinder to the Backstop Agreement.

 

This Notice shall serve as a transfer notice in accordance with the terms of the
Backstop Commitment Agreement. Please acknowledge receipt of this Notice
delivered in accordance with Section 8.2 by returning a countersigned copy of
this Notice to counsel to the Backstop Parties via the contact information set
forth above.



 

49

 

 

EXHIBIT B

 

Form of Joinder Agreement



 

JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) to the Backstop Commitment
Agreement dated as of November 13, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Backstop Commitment Agreement”), among the
Company and the Backstop Parties is executed and delivered by the undersigned
(the “Joining Party”) as of _____________________, 2020 (the “Joinder Date”).
Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Backstop Commitment Agreement.

 

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Backstop Commitment Agreement, a copy of which is attached to this
Joinder Agreement as Annex 1 (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions hereof). The Joining Party shall hereafter be deemed to be a
“Backstop Party” for all purposes under the Backstop Commitment Agreement.

 

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Backstop Parties as set
forth in Section 4 of the Backstop Commitment Agreement to the Company as of the
date hereof.

 

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, but without giving effect to
applicable principals of conflicts of law to the extent that the application of
the Law of another jurisdiction would be required thereby.

 

[Signature pages to follow]

 

50

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 



  [Joining party]         By:       Name:     Title:

  



[Signature Page to Joinder Agreement to Backstop Commitment Agreement]



 



51

 

 

EXHIBIT E

 

DIP Credit Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E to Restructuring Support Agreement

 



 

 


 

Execution Version

 



 

 

 

 

SENIOR SECURED SUPER-PRIORITY

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT


Dated as of November __, 2020
among


GULFPORT ENERGY CORPORATION,
as Borrower,


THE BANK OF NOVA SCOTIA,
as Administrative Agent

and

The Lenders Party Hereto

 

THE BANK OF NOVA SCOTIA

 

as Lead Arranger and Bookrunner

 

 



 

 



 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01. Defined
Terms 1 1.02. Other Interpretive Provisions 30 1.03. Accounting Terms 31 1.04.
Rounding 31 1.05. Times of Day 31 1.06. Letter of Credit Amounts 31 1.07.
Divisions 31 1.08. Designation of Restricted and Unrestricted Subsidiaries 31  
    ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 32     2.01. Loans 32
2.02. Borrowings, Conversions and Continuations of Loans 33 2.03. Letters of
Credit 35 2.04. Prepayments 41 2.05. Termination or Reduction of Commitments 42
2.06. Repayment of Loans 43 2.07. Interest 43 2.08. Fees 44 2.09. Computation of
Interest and Fees 44 2.10. Evidence of Debt 44 2.11. Payments Generally; Agent’s
Clawback 45 2.12. Sharing of Payments 46 2.13. Collateral; Guarantees 47 2.14.
Cash Collateral 48 2.15. Defaulting Lenders 49       ARTICLE III. TAXES, YIELD
PROTECTION AND ILLEGALITY 51       3.01. Taxes 51 3.02. Illegality 54 3.03.
Inability to Determine Rates 54 3.04. Increased Costs 54 3.05. Compensation for
Losses 56 3.06. Mitigation Obligations 56 3.07. Effect of Benchmark Transition
Event 57 3.08. Survival 57       ARTICLE IV. RESERVED 57       ARTICLE V.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 57       5.01. Interim Facility
Effective Date 57 5.02. Conditions to all Credit Extensions 60 5.03. Final
Facility Effective Date 62

 



i

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES 62     6.01. Existence, Qualification
and Power 62 6.02. Authorization; No Contravention 62 6.03. Governmental
Authorization; Other Consents 63 6.04. Binding Effect 63 6.05. Financial
Statements; No Material Adverse Effect 63 6.06. Litigation 63 6.07. No Default
64 6.08. Ownership of Property; Liens 64 6.09. Environmental Compliance 64 6.10.
Insurance 64 6.11. Taxes 64 6.12. ERISA Compliance 64 6.13. Subsidiaries 65
6.14. Margin Regulations; Investment Company Act 65 6.15. Disclosure 65 6.16.
Compliance with Laws 65 6.17. Intellectual Property; Licenses, Etc. 66 6.18.
Rights in Collateral; Priority of Liens 66 6.19. Concerning the Collateral 66
6.20. Swap Contracts 66 6.21. Engineering Reports 66 6.22. Gas Balancing
Agreements and Advance Payment Contracts 67 6.23. Warranties and Collateral
Documents 67 6.24. Tax Shelter Regulations 67 6.25. Anti-Corruption Laws and
Sanctions 67 6.26. Accounts 67 6.27. Marketing of Production 67 6.28. Affected
Financial Institution 67 6.29. DIP Order 68       ARTICLE VII. AFFIRMATIVE
COVENANTS 68     7.01. Financial Statements 68 7.02. Certificates; Other
Information 68 7.03. Notices 70 7.04. Payment of Obligations 71 7.05.
Preservation of Existence, Etc. 71 7.06. Maintenance of Properties 72 7.07.
Maintenance of Insurance 72 7.08. Compliance with Laws 72 7.09. Books and
Records 72 7.10. Inspection Rights 72 7.11. Use of Proceeds 73 7.12. [Reserved]
73 7.13. Title Data 73 7.14. [Reserved] 73 7.15. Collateral 73 7.16. Further
Assurances 73 7.17. Commodity Exchange Act Keepwell Provisions 73

 



ii

 

 

7.18. Unrestricted Subsidiaries 74 7.19. Carve-Out 74 7.20. Cash Management 74
7.21. Chapter 11 Milestones 74 7.22. Marketing Activities 74 7.23. Swap
Contracts 75 7.24. Restructuring Support Agreement 75       ARTICLE VIII.
NEGATIVE COVENANTS 75       8.01. Liens 75 8.02. Investments 77 8.03.
Indebtedness 79 8.04. Fundamental Changes 80 8.05. Dispositions 80 8.06.
Restricted Payments 81 8.07. Change of Operator 81 8.08. Letters of Credit 81
8.09. Swap Contracts 81 8.10. Change in Nature of Business 83 8.11. Transactions
with Affiliates 83 8.12. Burdensome Agreements 83 8.13. Use of Proceeds 83 8.14.
Gas Balancing Agreements and Advance Payment Contracts 83 8.15. Accounting
Changes 84 8.16. Cash Management 84 8.17. Unrestricted Subsidiaries 84 8.18.
Limitation on Modification and Prepayment of Indebtedness 84 8.19. Key Employee
Plans 84 8.20. Superpriority Claims and Bankruptcy Orders 84 8.21. Variance
Covenant 85 8.22. Capital Expenditures 85 8.23. Subsidiaries 85       ARTICLE
IX. EVENTS OF DEFAULT AND REMEDIES 85       9.01. Events of Default 85 9.02.
Remedies Upon Event of Default 88 9.03. Application of Funds 89       ARTICLE X.
ADMINISTRATIVE AGENT 90       10.01. Appointment and Authorization of
Administrative Agent 90 10.02. Rights as a Lender 90 10.03. Exculpatory
Provisions 90 10.04. Reliance by Administrative Agent 91 10.05. Delegation of
Duties 92 10.06. Resignation of Agent 92 10.07. Non-Reliance on Agent and Other
Lenders 93 10.08. No Other Duties, Etc. 93 10.09. Administrative Agent May File
Proofs of Claim 93

 



iii

 

 

10.10. Collateral and Guarantor Matters 94 10.11. Cash Management Agreements and
Swap Contracts 96 10.12. Certain ERISA Matters 96       ARTICLE XI.
MISCELLANEOUS 97       11.01. Amendments, Etc. 97 11.02. Notices; Effectiveness;
Electronic Communications 99 11.03. No Waiver; Cumulative Remedies; Enforcement
101 11.04. Expenses; Indemnity; Damage Waiver 101 11.05. Payments Set Aside 103
11.06. Successors and Assigns 103 11.07. Treatment of Certain Information;
Confidentiality 107 11.08. Right of Setoff 107 11.09. Interest Rate Limitation
108 11.10. Counterparts; Integration; Effectiveness 108 11.11. Survival of
Representations and Warranties 108 11.12. Severability 109 11.13. Legal
Representation of Agent 109 11.14. Replacement of Lenders 109 11.15. Governing
Law; Jurisdiction; Etc. 110 11.16. Waiver of Right to Trial by Jury 110 11.17.
USA PATRIOT Act Notice 111 11.18. No Advisory or Fiduciary Responsibility 111
11.19. Electronic Execution of Assignments 111 11.20. Concerning Swap Contracts
111 11.21. Concerning Cash Management Agreements 112 11.22. Time of the Essence
112 11.23. Entire Agreement 112 11.24. Excluded Swap Obligations 112 11.25.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions 112
11.26. Acknowledgement Regarding Any Supported QFCs 113 11.27. Cashless
Settlement 113

 



iv

 

 

SCHEDULES       1.01 Designated Investment Entities 2.01(a) Roll-Up 2.01(b)
Commitments and Applicable Percentages 6.13 Subsidiaries and Other Equity
Investments 6.20 Existing Swap Contracts 6.26 Accounts 6.27 Marketing of
Production 7.21 Chapter 11 Milestones 8.01 Existing Liens 8.02 Investments in
Designated Investment Entities 8.03 Existing Indebtedness 11.02 Administrative
Agent’s Office, Certain Addresses for Notices     EXHIBITS       Form of   A
Loan Notice B Note C Compliance Certificate D Assignment and Assumption E
Interim Order F [Reserved] G [Reserved] H [Reserved] I [Reserved] J [Reserved]
K-1 U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) K-2 U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) K-3 U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) K-4 U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes)

 

v

 

 

THIS SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”) is entered into as of November __, 2020, among
GULFPORT ENERGY CORPORATION, a Delaware corporation (“Borrower”), as debtor and
debtor-in-possession, each Lender from time to time party hereto and THE BANK OF
NOVA SCOTIA, as Administrative Agent, L/C Issuer and sole lead arranger and sole
bookrunner.

 

R E C I T A L S

 

A. WHEREAS, the Borrower, the Administrative Agent and certain lenders have
previously entered into that certain Amended and Restated Credit Agreement,
dated as of December 27, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the Petition Date, the “Prepetition
Credit Agreement”);

 

B. WHEREAS, on November 12, 2020 (the “Petition Date”), the Loan Parties and
certain of their respective Subsidiaries (in such capacity, each a “Debtor” and
collectively, the “Debtors”) filed voluntary petitions for relief under Chapter
11 (collectively, the “Chapter 11 Cases”) of Title 11 of the United States Code
(the “Bankruptcy Code”) with the United States Bankruptcy Court for the Southern
District of Texas, Houston Division (the “Bankruptcy Court”). The Debtors are
continuing in the possession of their assets and continuing to operate their
businesses and managing their properties as debtors and debtors-in-possession
under Sections 1107(a) and 1108 of the Bankruptcy Code;

 

C. WHEREAS, the Borrower has requested that the Lenders provide a senior secured
super-priority debtor-in-possession revolving credit facility in an aggregate
principal amount of up to $262,500,000 (the “DIP Facility”) in commitments and
loans from the Lenders, which shall consist of (1) $105,000,000 (the “New Money
Facility”) which the Borrower shall be permitted to draw subject to the terms
and conditions set forth herein and (2) subject to the entry of the Final Order
only, $157,500,000 to roll up a portion of the existing outstanding obligations
under the Prepetition Credit Agreement (the “Roll-Up Facility”), in each case to
be afforded the liens and priority set forth in the DIP Order and as set forth
in the other Loan Documents and to be used during the Chapter 11 Cases for the
purposes set forth in Section 8.13, and which DIP Facility shall be available
for borrowings and other extensions of credit as of the Interim Facility
Effective Date, subject in all respects to the terms set out herein and in the
other Loan Documents; and

 

D. WHEREAS, by execution and delivery of this Agreement and the other Loan
Documents, the Guarantors, as applicable, agree to guarantee the Obligations and
the Borrower and each Guarantor agrees to secure all of the Obligations by
granting to the Administrative Agent for the benefit of the Secured Parties, a
lien and security interest in respect of, and on, substantially all of such Loan
Party’s respective assets, in each case, on and subject to the terms and
priorities set forth in the DIP Order and the other Loan Documents.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Acceptable Hedge Transactions” means, (a) with respect to Swap Contracts
entered into for calendar year 2021, Swap Contracts covering identical volumes
of natural gas and identical months with strike prices at the prevailing strip
price quoted on the New York Mercantile Exchange (“NYMEX Strip”) and (b) with
respect to Swap Contracts entered into for calendar year 2022 and 2023, (i) Swap
Contracts covering identical volumes of natural gas and identical months with
strike prices at NYMEX Strip, (ii) deferred premium purchased puts for volumes
of natural gas with a strike price not less than 10% below NYMEX Strip or (iii)
collars covering identical volumes of natural gas and identical months with
strike prices establishing a floor no lower than the lesser of (x) the most
recent price deck established by the Agent in accordance with its customary
lending criteria with respect to natural gas for the applicable month and (y) a
price not less than 10% below NYMEX Strip.

 



CREDIT AGREEMENT – Page 1

 

 

“Adequate Protection Liens” means the “First Lien Adequate Protection Liens” as
defined in the DIP Order.

 

“Administrative Agent” or “Agent” means Scotiabank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

 

“Advance Payment Contract” means any contract whereby any Loan Party either
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of hydrocarbons produced or to be produced from Mineral Interests owned by
any Loan Party and which Advance Payment is paid or to be paid in advance of
actual delivery of such production to or for the account of the purchaser
regardless of such production; provided that inclusion of the standard “take or
pay” provision in any gas sales or purchase contract or any other similar
contract shall not, in and of itself, constitute such contract as an Advance
Payment Contract for the purposes hereof.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to Borrower or any of its Affiliates from time to time concerning or
relating to bribery or corruption, including the FCPA.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or otherwise or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01(b) or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 



CREDIT AGREEMENT – Page 2

 

 

“Applicable Rate” means, from time to time, with respect to any Loan that is (a)
a Eurodollar Rate Loan, 4.50% per annum and (b) a Base Rate Loan, 3.50% per
annum.

 

“Applicable Usury Laws” has the meaning set forth in Section 11.09 hereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Plan of Reorganization” has the meaning set forth on Schedule 7.21
hereto.

 

“Arranger” means Scotiabank, in its capacity as lead arranger and bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Agent, in substantially the form
of Exhibit D or any other form approved by Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2019, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

 

“Available Funds” means, as of any date of determination, the amount by which
the Effective Commitments on such date exceed the Total New Money Outstandings
of all Lenders on such date.

 

“Availability Period” means the period from the Interim Facility Effective Date
to but excluding the earliest of (a) the Termination Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.05, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
9.02.

 

“Avoidance Actions” has the meaning specified in the DIP Order.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 



CREDIT AGREEMENT – Page 3

 

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” has the meaning specified in the recitals hereto.

 

“Bankruptcy Court” has the meaning specified in the recitals hereto.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Agent as its “prime
rate,” and (c) the Eurodollar Rate for an Interest Period of one month plus
1.00%. The “prime rate” is a rate set by Agent based upon various factors
including Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the Federal
Funds Rate, the prime rate or the Eurodollar Rate for a period of one month
shall be effective on the effective date of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent (1.0%) per
annum, the Benchmark Replacement will be deemed to be one percent (1.0%) per
annum for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Eurodollar Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent reasonably decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by Agent in a manner substantially consistent
with market practice (or, if the Administrative Agent decides that adoption of
any portion of such market practice is not administratively feasible or if Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as Agent reasonably
decides is necessary in connection with the administration of this Agreement).

 



CREDIT AGREEMENT – Page 4

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the Eurodollar Rate permanently or
indefinitely ceases to provide the Eurodollar Rate; or (2) in the case of clause
(3) of the definition of “Benchmark Transition Event,” the date of the public
statement or publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the
Eurodollar Rate announcing that such administrator has ceased or will cease to
provide the Eurodollar Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the Eurodollar Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the Eurodollar Rate, a resolution
authority with jurisdiction over the administrator for the Eurodollar Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Eurodollar Rate, which states that the administrator of
the Eurodollar Rate has ceased or will cease to provide the Eurodollar Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurodollar Rate; or (3) a public statement or publication of information by
the regulatory supervisor for the administrator of the Eurodollar Rate
announcing that the Eurodollar Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, and agreed to by Borrower by notice to Agent
(in the case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.07 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.07.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefiting Guarantor” means a Guarantor for which funds or other support are
necessary for such Guarantor to constitute an Eligible Contract Participant.

 



CREDIT AGREEMENT – Page 5

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Account” has the meaning specified in Section 2.11(a)(ii).

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Budget” has the meaning assigned to the term “Approved Budget” in the DIP
Order.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Carve-Out” has the meaning assigned to such term in the DIP Order.

 

“Carve-Out Accounts” means the “Pre-Carve Out Trigger Notice Reserve” and
“Post-Carve Out Trigger Notice Reserve,” as such terms are defined in the DIP
Order.

 

“Cash Collateralize” means, in respect of any obligation, the provision, and
pledge (as a security interest with the priority set forth in the DIP Order) of,
cash collateral in Dollars, at a location and pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a corresponding meaning.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Obligations” means all obligations, indebtedness, and
liabilities of Borrower and any Restricted Subsidiary arising under any Secured
Cash Management Agreement, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue
after the commencement by or against Borrower or any Restricted Subsidiary of
any proceeding under any Debtor Relief Law naming the Borrower or such
Restricted Subsidiary as the debtor in such proceeding, regardless of whether
such interest, fees or other amounts are allowed claims in such proceeding.

 

“Cash Management Order” means one or more orders of the Bankruptcy Court,
including any interim and/or final orders, entered in the Chapter 11 Cases,
together with all extensions, modifications and amendments thereto, in form and
substance reasonably satisfactory to the Administrative Agent, which, among
other matters, authorizes the Debtors to maintain their existing cash management
system in compliance with this Agreement and the DIP Orders.

 

“Cash Management Party” means any Person that is a Lender or an Affiliate of a
Lender and is a party to a Cash Management Agreement with Borrower or any
Restricted Subsidiary.

 



CREDIT AGREEMENT – Page 6

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means (i) with respect to any Loan Party other than
Borrower, an event or series of events by which Borrower ceases to Control such
Loan Party, and (ii) with respect to Borrower, any event or series of events by
which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than one or more Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 40% or more of the voting power
of the Equity Interests of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

(b) any Person or two or more Persons (other than Permitted Holders) acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of such Person, or control
over the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
Person(s) or group has the right to acquire pursuant to any option right)
representing 40% or more of the combined voting power of such securities.

 

“Chapter 11 Cases” has the meaning specified in the recitals hereto.

 

“Chapter 11 Milestones” has the meaning set forth on Schedule 7.21 hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means all property of any kind which is subject to a Lien in favor
of Administrative Agent on behalf of the Secured Parties to secure the
Obligations or which under the terms of any Loan Document is purported to be
subject to such Lien, which includes, for the avoidance of doubt, all existing
(whether pre- or post-petition) and after-acquired, tangible and intangible,
personal and real property and assets of each of the Loan Parties and any
proceeds thereof (including, subject to entry of the Final Order, proceeds of
any Avoidance Action); provided that the Avoidance Actions themselves shall not
be Collateral; provided further that the Collateral shall not include any lease
or other real property right of any Loan Party solely to the extent such lease
or other real property right is not an Oil and Gas Property and the granting of
any liens thereto or thereon would constitute (a) an abandonment, invalidation,
or unenforceability of any material right of ownership or title of any Loan
Party, or (b) a material breach or termination pursuant to the terms of, or a
material default under, any such lease or document governing any other real
property right pursuant to any provision thereof, unless in the case of each of
the forgoing clauses (a) and (b), the applicable provision is rendered
ineffective by applicable non-bankruptcy law or the Bankruptcy Code.

 



CREDIT AGREEMENT – Page 7

 

 

“Collateral Documents” means, collectively, each collateral agreement, the DIP
Order, all Mortgages, pledge agreements, collateral assignments and other
collateral documents covering the Mineral Interests of each Loan Party, the
Equity Interests of each Restricted Subsidiary owned by a Loan Party, other
personal property, equipment, oil and gas inventory or Collateral of the Loan
Parties or proceeds of any of the foregoing in connection with, or as security
for, the payment or performance of the Obligations, this Agreement or
reimbursement obligations under any Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

 

“Commitment” means, as to each Lender at any time, its commitment to (a) make
New Money Loans to Borrower pursuant to Section 2.01(b), and (b) purchase
participations in L/C Obligations, in an aggregate principal amount equal to
such Lender’s Applicable Percentage, as such commitment may be (i) reduced or
terminated from time to time pursuant to Section 2.05, (ii) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
11.05(b) or otherwise, and (iii) terminated in accordance with Section 9.02 or
otherwise in accordance with the terms of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Construction Collateral” has the meaning assigned to such term in that certain
Fourth Amendment to Amended and Restated Credit Agreement and Limited Consent
and Waiver, dated as of May 29, 2015, by and among the Borrower, the
Administrative Agent, and the lenders party thereto (“Prepetition Fourth
Amendment”).

 

“Construction Loan” has the meaning assigned to such term in the Prepetition
Fourth Amendment.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning specified in Section 11.26.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 



CREDIT AGREEMENT – Page 8

 

 

“Debtor” has the meaning specified in the recitals hereto.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, but in each case in no event in
excess of the Maximum Rate, and (b) when used with respect to L/C Fees, a rate
equal to the Applicable Rate applicable to Eurodollar Rate Loans plus 2% per
annum.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

 



CREDIT AGREEMENT – Page 9

 

 

“Designated Investment Entities” means the Persons listed on Schedule 1.01, as
updated from time to time by Borrower by written notice to Agent, which Persons
are primarily engaged in any business or activity relating to or arising from
exploration for or acquisition, exploitation, development, production,
treatment, processing, storage, transportation, gathering, marketing or other
handling of oil, natural gas, other hydrocarbons, sand, minerals and all
constituents, elements or compounds thereof, and other products commonly
created, recovered or produced in association therewith or refined or processed
therefrom, Mineral Interests and related intellectual property, or any activity
necessary, appropriate or incidental to any of the foregoing, including oilfield
services, administrative services and other services used or useful in
connection with any of the foregoing; provided that (i) no Restricted Subsidiary
shall be a Designated Investment Entity and (ii) any Designated Investment
Entity that shall at any time meet the definition of “Restricted Subsidiary”
shall thereafter cease to be a Designated Investment Entity.

 

“DIP Facility” has the meaning specified in the recitals hereto.

 

“DIP Liens” has the meaning specified in the DIP Order

 

“DIP Order” means the Interim Order, the Final Order and the Hedging Order, as
applicable.

 

“DIP Superpriority Claim” has the meaning specified in the DIP Order.

 

“Disclosure Statement” has the meaning set forth on Schedule 7.21 hereto.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, farmout, conveyance,
casualty or condemnation thereof) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Restricted Subsidiary” means a Domestic Subsidiary that is a
Restricted Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Opt-in Election” means the occurrence of: (a) (i) a determination by
Agent or (ii) a notification by the Required Lenders to Agent (with a copy to
Borrower) that the Required Lenders and Borrower have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 3.07, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate, and (b) (i) the election by Agent
and Borrower or (ii) the election by the Required Lenders and Borrower to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to the Lenders or by the
Required Lenders of written notice of such election to Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



CREDIT AGREEMENT – Page 10

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Commitment” means (a) during the Interim Period, the Interim Facility
Cap and (b) during the Final Period, the Aggregate Commitments.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 



CREDIT AGREEMENT – Page 11

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

 

Eurodollar Rate =

Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

 

, provided that if the “Eurodollar Rate” shall be less than one (1.0%) percent
per annum, such rate shall be deemed to be one percent (1.0%) per annum for
purposes of this Agreement;

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%):

 

(a) the rate per annum equal to the rate determined by Agent to be the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) that appears on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or any
successor thereto) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by Agent to be the offered rate on such other
page or other service that displays an average London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, Agent shall determine such rate as the average of quotations for
three (3) major New York money center banks of whom the Agent shall inquire as
the “London Interbank Offered Rate” for deposits in U.S. Dollars at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 



CREDIT AGREEMENT – Page 12

 

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.14) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 



CREDIT AGREEMENT – Page 13

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Agent on
such day on such transactions as determined by Agent, provided that if the
“Federal Funds Rate” shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letter” means the letter agreement dated November __, 2020, between
Borrower and Agent or any subsequent letter agreement between Borrower and Agent
that by its terms replaces such letter agreement.

 

“Filing” has the meaning specified in Section 6.03.

 

“Final Facility Effective Date” has the meaning specified in Section 5.03.

 

“Final Order” means the order or judgment of the Bankruptcy Court in
substantially the form of the Interim Order with such changes as are acceptable
to the Administrative Agent in its sole discretion.

 

“Final Period” means the period commencing on the Final Facility Effective Date
and ending on the Termination Date.

 

“Financial Advisor” means Opportune LLP and any of its Affiliates.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender acting in the capacity of the L/C Issuer). For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 



CREDIT AGREEMENT – Page 14

 

 

“Gas Balancing Agreement” means any agreement or arrangement whereby any Loan
Party, or any other party having an interest in any hydrocarbons to be produced
from Mineral Interests in which any Loan Party owns an interest, has a right to
take more than its proportionate share of production therefrom.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, commission, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” means, collectively, each Domestic Restricted Subsidiary of
Borrower, and any other Person that guarantees the payment and performance of
the Obligations.

 

“Guaranty” means, collectively, (a) the Guaranty executed and delivered by the
Guarantors in favor of the Administrative Agent for the benefit of the Secured
Parties on the date hereof (or pursuant to any joinder thereto as provided
therein) and (b) each other guaranty that supports or purports to support the
Obligations, including any joinder thereto, in each case in form and substance
satisfactory to Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes, the release or presence of which requires reporting,
permitting, remediation or investigation pursuant to any Environmental Law.

 

“Hedging Motion” means a motion, in form and substance satisfactory to the
Administrative Agent, authorizing the Loan Parties to continue prepetition Swap
Contracts and enter into postpetition Swap Contracts, among other relief, which
may be heard at the “first day” hearing in the Chapter 11 Cases.

 

“Hedging Order” means the order, in form and substance satisfactory to the
Administrative Agent, granting the Hedging Motion.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature. Unless otherwise indicated herein, each reference
to the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests of the
Borrower and the other Subsidiaries.

 



CREDIT AGREEMENT – Page 15

 

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of the Borrower and
the other Subsidiaries.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) capital leases and Synthetic Lease Obligations;

 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.

 

The amount of any unassumed Indebtedness under clause (e) above shall be deemed
to be the lesser of the amount of such Indebtedness and the fair market value of
the property of such Person securing such Indebtedness. For all purposes hereof,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or other entity where owners of Equity Interests thereof have liability for the
obligations of such entity in which such Person is a general partner or owner of
Equity Interests, unless (1) such Indebtedness is expressly made non-recourse to
such Person, or (2) such Indebtedness is owed by such Person to the owners of
the Equity Interests thereof. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. Notwithstanding the foregoing, it is understood
and agreed that Indebtedness shall not include (x) obligations under agreements
providing for earnouts, the adjustment of the purchase price, working capital or
similar adjustments in connection with any Investment, acquisition or
Disposition and indemnity obligations under such agreements, (y) obligations
which are identified as liabilities on a Person’s balance sheet in accordance
with GAAP in connection with a noncompete, consulting or other similar
arrangement or (z) obligations to make Investments. For avoidance of doubt,
Indebtedness does not include Wexford ULC Obligations.

 



CREDIT AGREEMENT – Page 16

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Budget” has the meaning specified in Section 5.01(k).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Termination
Date and (b) as to any Base Rate Loan, the last Business Day of each calendar
month and the Termination Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one month thereafter; provided
that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date.

 

“Interim Facility Cap” means, as of any date of determination, $90,000,000;
provided that, if as of any such date of determination the Aggregate Commitments
are less than $90,000,000, the “Interim Facility Cap” in effect on such date
shall equal the amount of the Aggregate Commitments in effect on such date.

 

“Interim Facility Effective Date” has the meaning specified in Section 5.01.

 

“Interim Order” means the order or judgment of the Bankruptcy Court as entered
on the docket of the Bankruptcy Court in the Chapter 11 Cases in the form of
Exhibit E and otherwise acceptable to the Administrative Agent and the Majority
Lenders, approving, inter alia, this Agreement and the other Loan Documents and
subject to the terms thereof (a) authorizing the incurrence by the Borrower of
interim secured indebtedness in accordance with this Agreement, (b) providing
for the lifting of the automatic stay (to the extent applicable) arising under
Section 362 of the Bankruptcy Code to enable the Administrative Agent or any
Lender to effectuate, among other things, their respective rights and remedies
under Section 9.02 and the Loan Documents, and (c) approving the payment by the
Borrower of the fees and other amounts contemplated by this Agreement.

 

“Interim Period” means the period commencing on the Interim Facility Effective
Date and ending on (but excluding) the earlier to occur of (a) the Final
Facility Effective Date and (b) the Termination Date.

 



CREDIT AGREEMENT – Page 17

 

 

“Investment” means, as to any Person (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership interest and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Restricted Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“LC Collection Account” means each deposit account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties, in form and substance satisfactory to the Administrative Agent
and the L/C Issuer.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

“L/C Fee” has the meaning specified in Section 2.03(i).

 

“L/C Issuer” means Scotiabank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 



CREDIT AGREEMENT – Page 18

 

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means, collectively, the New Money Lenders and the Roll-Up Lenders.

 

“Lender Swap Contract” means any Swap Contract between Borrower or any
Restricted Subsidiary and any Swap Lender, including any such Swap Contracts
existing prior to the Petition Date. “Lender Swap Contract” shall not include
any transactions or confirmations with a counterparty entered into after such
counterparty ceases to be a Lender or an Affiliate of a Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loans” means, collectively, the New Money Loans and Roll-Up Loans made by the
Lenders pursuant to this Agreement.

 

“Loan Documents” means this Agreement, the DIP Orders, each Note, each Issuer
Document, the Fee Letter, each Collateral Document, each Guaranty and all other
agreements, instruments, consents and certificates heretofore or hereafter
executed and delivered by any Loan Party or any of their respective Affiliates
in connection with this Agreement, but excluding any Lender Swap Contract and
any Secured Cash Management Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, Borrower and each Guarantor.

 

“Majority Lenders” means, as of any date of determination, New Money Lenders
having more than 50% of the Aggregate Commitments or, if the Commitment of each
New Money Lender to make New Money Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02, New
Money Lenders holding in the aggregate more than 50% of the Total New Money
Outstandings (with the aggregate amount of each New Money Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such New Money Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total New Money Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.

 



CREDIT AGREEMENT – Page 19

 

 

“Majority Roll-Up Lenders” means, as of any date of determination, Roll-Up
Lenders having more than 50% of the aggregate outstanding Roll-Up Loan Amounts.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) of Borrower or Borrower and its Restricted Subsidiaries taken as a
whole, other than any change, event or occurrence, arising individually or in
the aggregate, from events that could reasonably be expected to result from the
filing or commencement of the Chapter 11 Cases or the announcement of the filing
or commencement of the Chapter 11 Cases; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party (including, without limitation, payment and performance of
the Obligations); (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party or the Obligations; or (d) a material adverse change in, or
a material adverse effect upon, the rights and remedies of, or benefits
available to, the Administrative Agent, the L/C Issuer or any Lender under any
Loan Document.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Loan Party is a party or by which any Mineral Interest owned by any
Loan Party is bound, a net gas imbalance to Borrower or any other Loan Party,
individually or taken as a whole in excess of $1,000,000. Gas imbalances will be
determined based on written agreements, if any, specifying the method of
calculation thereof, or, alternatively, if no such agreements are in existence,
gas imbalances will be calculated by multiplying (x) the volume of gas imbalance
as of the date of calculation (expressed in thousand cubic feet) by (y) the
heating value in BTU’s per thousand cubic feet, times the Henry Hub average
daily spot price for the month immediately preceding the date of calculation,
adjusted for location differential and transportation costs based on the
location where the Mineral Interests giving rise to the imbalances are located.

 

“Maturity Date” means August 30, 2021.

 

“Maximum Amount” and “Maximum Rate” have the meanings specified in Section
11.09.

 

“Mineral Interests” means (a) all present and future interests and estates
existing under any oil and gas leases including without limitation working
interests, royalties, overriding royalties, production payments and net profits
interests, (b) all present and future rights in mineral fee interests and rights
therein, including without limitation, any reversionary or carried interests
relating thereto, (c) all rights, titles and interests created by or arising
under the terms of all present and future unitization, communitization, and
pooling arrangements (and all properties covered and units created thereby)
whether arising by contract or operation of Law which now or hereafter include
all or any part of the foregoing, and (d) all rights, remedies, powers and
privileges with respect to all of the foregoing.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by Administrative Agent and the L/C Issuer in their sole discretion.

 

“Mortgaged Properties” means all present and future Mineral Interests of one or
more Loan Parties in all oil and gas properties that are subject to a Lien or
security interest in favor of the Administrative Agent (or its designee) on
behalf of the Secured Parties pursuant to any Mortgage and/or any other Loan
Document.

 



CREDIT AGREEMENT – Page 20

 

 

“Mortgages” means, collectively, the mortgages, deeds of trust, deeds of
hypothecation, debentures, pledges, leasehold mortgages, assignments of leases
and rents, assignments of proceeds of production, security documents and similar
agreements evidencing, creating, perfecting or otherwise establishing the Liens
and security interests in favor of the Administrative Agent (or its designee)
for the benefit of the Secured Parties delivered pursuant to the Prepetition
Credit agreement granting a lien and security interest in Oil and Gas Properties
and other Properties of the Loan Parties in favor of the Prepetition Credit
Agreement Agent.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“New Money Facility” has the meaning specified in the recitals hereto.

 

“New Money Lenders” means the Persons listed on Schedule 2.01(b) and any Person
that becomes a party hereto pursuant to an amendment, joinder or Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption) with respect to a New Money Loan or a
Commitment and, as the context requires, includes the L/C Issuer and, in each
case, includes their respective permitted successors and assigns.

 

“New Money Loan” shall have the meaning set forth in Section 2.01(b).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B, and all
renewals, extensions, modifications and amendments thereto, and substitutions
therefor.

 

“Obligations” means, collectively, (i) all advances to and all debts,
obligations, liabilities (including all renewals and extensions thereof, or any
part thereof), and all covenants and duties of, any Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including all obligations of any Loan Party described in Section 11.04 hereof,
(ii) all outstanding Prepetition Hedge Obligations and net obligations under any
Lender Swap Contract (which net obligations shall be deemed to be the Swap
Termination Value as of the date the Obligations are being determined), provided
that notwithstanding anything to the contrary herein or in any other Loan
Document, “Obligations” shall not include, with respect to any Loan Party, any
Excluded Swap Obligations of such Loan Party, and (iii) all Cash Management
Obligations, in any case described in the foregoing clauses (i), (ii) and (iii),
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 



CREDIT AGREEMENT – Page 21

 

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, flow lines, water disposal systems, tanks and
tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
indicated herein, each reference in this Agreement to the term “Oil and Gas
Properties” shall mean Oil and Gas Properties of the Borrower and the other
Subsidiaries.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, trust or other form of business entity, the partnership or
other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means (i) with respect to New Money Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of New Money Loans, as the case may be,
occurring on such date; (ii) with respect to Roll-Up Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Roll-Up Loans, as the case may be,
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts.

 



CREDIT AGREEMENT – Page 22

 

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PATRIOT Act” has the meaning specified in Section 11.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Holder” means (i) Charles E. Davidson, (ii) the members of the
immediate family of Charles E. Davidson, (iii) any trust created for the benefit
of the Persons described in clause (i) or (ii) above or any of their estates, or
(iv) any Person that is Controlled by any Person described in clauses (i), (ii)
or (iii) above or any Related Party of any such Person described in clauses (i),
(ii) or (iii).

 

“Permitted Liens” has the meaning specified in Section 8.01.

 

“Permitted Variance” has the meaning assigned to such term in the DIP Order.

 

“Person” means any natural person, corporation, limited liability company,
trust, association, company, partnership, Governmental Authority or other
entity.

 

“Petition Date” has the meaning specified in the recitals hereto.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prepetition Credit Agreement” has the meaning specified in the recitals hereto.

 

“Prepetition Credit Agreement Agent” means Scotiabank, in its capacity as
administrative agent under the Prepetition Credit Agreement, or any successor
administrative agent in such capacity.

 

“Prepetition Credit Agreement Obligations” means the “Obligations” as defined in
the Prepetition Credit Agreement.

 

“Prepetition Hedge Obligations” means the “Obligations” as defined in the
Prepetition Credit Agreement in respect of Prepetition Lender Swap Contracts
owed to a Prepetition Hedge Provider which is, or is an Affiliate of, a Lender.

 

“Prepetition Hedge Provider” means a Prepetition Lender or Affiliate party to a
Prepetition Lender Swap Contract.

 

“Prepetition Lender Swap Contracts” means the Lender Swap Contracts (as defined
in the Prepetition Credit Agreement).

 

“Prepetition Lenders” means each “Lender” as defined in the Prepetition Credit
Agreement.

 



CREDIT AGREEMENT – Page 23

 

 

“Prepetition Loan Documents” means the “Loan Documents” as defined in the
Prepetition Credit Agreement.

 

“Prepetition Loan Roll-Up Loan Amount” means a percentage of the Roll-Up Loans
allocated to such Roll-Up Lender in respect of its Prepetition Loans and
Prepetition Participations, as set forth opposite such Roll-Up Lender’s name on
Annex I (as updated by the Administrative Agent on the Final Facility Effective
Date in accordance with Section 2.01(a)).

 

“Prepetition Loans” means the “Loans” as defined in the Prepetition Credit
Agreement.

 

“Prepetition Participations” means the participations held by any “Participant”
(as defined in the Prepetition Credit Agreement) in all or a portion of any
Prepetition Lender’s rights and/or obligations under the Prepetition Credit
Agreement.

 

“Projected Oil and Gas Production” means the projected production of oil or gas
or natural gas liquids (measured by volume unit or BTU equivalent, not sales
price) for the term of the contracts or a particular month, as applicable, from
properties and interests owned by a Loan Party which are located in or offshore
of the United States, as reasonably approved by the Administrative Agent.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 11.26.

 

“Qualified ECP Guarantor” means, with respect to any Benefiting Guarantor in
respect of any Swap Obligation, each Loan Party that, at the time of the
guaranty by such Benefiting Guarantor of, or grant by such Benefiting Guarantor
of a security interest or other Lien securing, such Swap Obligation is entered
into or becomes effective with respect to, or at any other time such Benefiting
Guarantor is by virtue of such guaranty or grant of a security interest or other
Lien otherwise deemed to enter into, such Swap Obligation, constitutes an
Eligible Contract Participant and can cause such Benefiting Guarantor to qualify
as an Eligible Contract Participant at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.

 

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, defeasance, purchase or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

 



CREDIT AGREEMENT – Page 24

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release Date” has the meaning specified in Section 10.10(b)(i).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, an L/C Application.

 

“Required Lenders” means, as of any date of determination, New Money Lenders
having at least 66-2/3% of the Aggregate Commitments or, if the Commitment of
each New Money Lender to make New Money Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
9.02, New Money Lenders holding in the aggregate at least 66-2/3% of the Total
New Money Outstandings (with the aggregate amount of each New Money Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total New Money Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Reserve Report” means a report in form and substance satisfactory to Agent
evaluating the oil and gas reserves attributable to the Mineral Interests of the
Loan Parties in certain of their oil and gas properties, which shall at a
minimum include the Mortgaged Properties, and which shall, among other things,
(a) identify the wells covered thereby, (b) specify such engineers’ opinions
with respect to the total volume of reserves (the “available reserves”) of
hydrocarbons (using the terms or categories “proved developed producing
reserves,” “proved developed nonproducing reserves” and “proved undeveloped
reserves”) which Borrower has advised such engineers that the Loan Parties have
the right to produce for their own account, (c) set forth such engineers’
opinions with respect to the projected future cash proceeds from the available
reserves, discounted for present value at a rate acceptable to Agent, for each
calendar year or portion thereof after the date of such findings and data,
(d) set forth such engineers’ opinions with respect to the projected future rate
of production of the available reserves, (e) contain such other information as
requested by Agent with respect to the projected rate of production, gross
revenues, operating expenses, taxes, capital costs, net revenues and present
value of future net revenues attributable to such reserves and production
therefrom, and (f) contain a statement of the price and escalation parameters,
procedures and assumptions upon which such determinations were based.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of (a) notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Agent, and (b) delivery of the certificates pursuant to
Section 5.01(a)(iii), the secretary or any assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 



CREDIT AGREEMENT – Page 25

 

 

“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of Borrower or any Restricted Subsidiary,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest or on account of any return of capital to Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Restricted Subsidiary” means any Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

“Restructuring Support Agreement” shall mean that certain Restructuring Support
Agreement dated as of November 12, 2020, by and among the Debtors, the
Consenting Noteholders (as defined therein) and the Consenting RBL Lenders (as
defined therein), in form and substance satisfactory to the Agent.

 

“Roll-Up Loan Amount” means, with respect a Roll-Up Lender, such Roll-Up
Lender’s Prepetition Loan Roll-Up Loan Amount, as set forth opposite such
Roll-Up Lender’s name on Annex I (as updated by the Administrative Agent on the
Final Facility Effective Date in accordance with Section 2.01(a)).

 

“Roll-Up Facility” has the meaning specified in the recitals hereto.

 

“Roll-Up Lenders” means the Persons listed on Schedule 2.01(a) and any Person
that becomes a party hereto pursuant to an Assignment and Assumption (other than
any such Persons that ceases to be a party hereto pursuant to an Assignment and
Assumption) with respect to a Roll-Up Loan and includes their respective
permitted successors and assigns.

 

“Roll-Up Loan” has the meaning specified in Section 2.01(a).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, which may include from time to time,
(a) any Person listed in any Sanctions-related list of designated Persons
maintained by the United States (including, without limitation, by OFAC, the
U.S. Department of the Treasury, the U.S. Department of State or the U.S.
Department of Commerce), the United Nations Security Council, the European Union
or any European Union member state, the United Kingdom (including, without
limitation, Her Majesty’s Treasury), Switzerland, Australia or any other
relevant Governmental Authority, (b) any Person located, operating, organized or
resident in, or any Governmental Authority or governmental instrumentality of, a
Sanctioned Country or (c) any Person directly or indirectly majority-owned or
controlled by, or acting for the benefit or on behalf of, any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government
(including, without limitation, OFAC, the U.S. Department of the Treasury, the
U.S. Department of State or the U.S. Department of Commerce), (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) the United Kingdom (including, without limitation, Her Majesty’s
Treasury), (e) Switzerland, (f) Australia or (g) any other relevant Governmental
Authority.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 



CREDIT AGREEMENT – Page 26

 

 

“Scotiabank” means The Bank of Nova Scotia, a financial institution organized
under the laws of Canada.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower or any Restricted Subsidiary and any Cash
Management Party.

 

“Secured Parties” means, collectively, Administrative Agent, the Lenders, L/C
Issuer, the beneficiaries of each indemnification obligation undertaken by any
Loan Party under any Loan Documents, and the permitted successors and assigns of
each of the foregoing, the Swap Lenders, the Cash Management Parties and any
other Person holding Obligations secured by the Liens granted under any Loan
Document, including pursuant to the DIP Order.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Senior Notes” has the meaning assigned to such term in the Prepetition Credit
Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the Equity Interests
having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

 

“Superpriority Claim” means a superpriority administrative expense claim
pursuant to section 364(c)(1) of the Bankruptcy Code against a Loan Party in any
of the Chapter 11 Cases having priority over any and all administrative expense
claims, adequate protection and other diminution claims, priority and other
unsecured claims, and all other claims against such Loan Party or its estate,
including claims of the kind specified in, or otherwise arising or ordered
under, any sections of the Bankruptcy Code (including, without limitation,
sections 105(a), 326, 328, 330, 331, 503(a), 503(b), 506(c), 507, 546, 552(b),
726, 1113 and/or 1114 thereof), whether or not such claim or expenses may be
secured by a judgment Lien or other non-consensual Lien, levy or attachment.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules or
annexes thereto, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Contract. “Swap Contract” shall include any
agreement, contract or transaction that constitutes a ‘swap’ within the meaning
of Section 1a(47) of the Commodity Exchange Act. Notwithstanding the foregoing,
‘Swap Contract’ shall not include any agreement or obligation to sell, at an
index-based price, any commodity that is intended to be physically settled.

 



CREDIT AGREEMENT – Page 27

 

 

“Swap Lender” means any Person that entered into a Swap Contract with Borrower
or any Restricted Subsidiary before (including prior to the Petition Date) or
while such Person was a Lender or an Affiliate of a Lender, in its capacity as a
party to such Swap Contract.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any such obligation comprised of a guaranty or a security interest or
other Lien.

 

“Swap Termination Event” means, with respect to any Swap Contract, any
termination, monetization, liquidation, close-out or other similar equivalent
action in respect of such Swap Contract.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminated Call” has the meaning set forth in Section 5.01(s).

 

“Terminated Call Exposure” has the meaning set forth in Section 5.01(s).

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b)
three (3) Business Days after the Petition Date, if the Interim Order and
Hedging Order have not been entered prior to the expiration of such period, (c)
thirty-five (35) days (or a later date consented to by the Administrative Agent
and the Majority Lenders in their sole discretion) after the entry of the
Interim Order, if the Bankruptcy Court has not entered the Final Order on or
prior to such date, (d) the effective date of an Approved Plan of
Reorganization, (e) the consummation of a sale of all or substantially all of
the equity and/or assets of the Debtors and budgeted and necessary expenses of
the estates (unless done pursuant to a confirmed chapter 11 plan), (f) the date
of the payment in full, in cash, of all Obligations (and the termination of all
Commitments in accordance with the terms hereof) and (g) the date of the
termination of all Commitments and/or the acceleration of all of the Obligations
under this Agreement and the other Loan Documents following the occurrence and
during the continuance of an Event of Default in accordance with Section 9.02.

 



CREDIT AGREEMENT – Page 28

 

 

“Texaco Lien” means a Lien securing obligations relating to plugging, replugging
and abandonment of oil and gas wells and injection and disposal wells acquired
from Texaco Exploration and Production, Inc. pursuant to documentation dated as
of March 11, 1997, relating to properties of Borrower known as the West Cote
Blanche Bay properties.

 

“Threshold” has the meaning set forth in Section 8.09.

 

“Total New Money Outstandings” means the aggregate Outstanding Amount of all New
Money Loans and all L/C Obligations.

 

“Total Roll-Up Outstandings” means the aggregate Outstanding Amount of all
Roll-Up Loans.

 

“Trigger Notice Date” has the meaning specified in the DIP Order.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unaudited Financial Statements” means, collectively, the unaudited consolidated
balance sheets of Borrower and its Subsidiaries dated as of March 31, 2020, and
June 30, 2020, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for the fiscal quarters ended on such dates.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means, so long as it otherwise constitutes a
Subsidiary, meets the requirements of Section 1.08 and has not been designated a
Restricted Subsidiary, any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary under the Prepetition Credit Agreement as of the
Petition Date.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.26.

 

“Variance Report” has the meaning given to such term in the DIP Order.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 



CREDIT AGREEMENT – Page 29

 

 

“Wexford ULC Obligations” means any obligations which Grizzly Holdings, Inc. (a
Restricted Subsidiary Controlled by Borrower) may owe to Grizzly Oil Sands Inc.
(an entity Controlled by Wexford Capital LP) arising by virtue of the fact that
both Grizzly Holdings, Inc. and Grizzly Oil Sands Inc. are owners of Equity
Interests in Grizzly Oil Sands ULC, a corporation formed under the laws of
Alberta, Canada.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d) For purposes of Section 9.01, a breach of the covenant contained in Section
8.21 shall be deemed to have occurred as of any date of reasonable determination
thereof by the Agent on or after the date of any Testing Period (as defined in
the DIP Order), regardless of when the Variance Report or other materials
reflecting such breach are delivered to the Agent and the Lenders.

 



CREDIT AGREEMENT – Page 30

 

 

1.03. Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower or the Majority Lenders shall so request, Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Borrower and the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04. Rounding. Any ratios or percentages to be maintained or otherwise
calculated pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

 

1.06. Letter of Credit Amounts. Unless otherwise specified herein the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.07. Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

 

1.08. Designation of Restricted and Unrestricted Subsidiaries.

 

(a) Unless designated as an Unrestricted Subsidiary under the Prepetition Credit
Agreement as of the Petition Date, any Person that is or becomes a Subsidiary of
the Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(b) No Restricted Subsidiary may be designated as an Unrestricted Subsidiary.

 



CREDIT AGREEMENT – Page 31

 

 

(c)  If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 7.18, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
(and, for the avoidance of doubt, any Investment, Indebtedness and Liens of such
Subsidiary existing at such time shall be deemed to be incurred by such
Subsidiary as of such time and, if such Investments, Indebtedness and Liens are
not permitted to be incurred as of such time under Article VIII, an Event of
Default shall occur).

 

(d)  The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if (i) prior, and immediately after giving effect, to such
designation, (A) no Default or Event of Default exists or would result from such
designation, (B) such Unrestricted Subsidiary is contemporaneously designated as
a “Restricted Subsidiary” under and as defined in the Prepetition Credit
Agreement, and (C) the representations and warranties of Borrower and its
Restricted Subsidiaries contained in this Agreement and each of the other Loan
Documents shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of such date as if made on and as of the date
of such designation (or, if stated to have been made expressly as of an earlier
date, were true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) as of such date); (ii) after giving effect to such
designation, the Borrower complies with Section 7.18; (iii) the designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Indebtedness, or Liens
of such Subsidiary existing at such time, and the Borrower shall be in
compliance with Article VIII after giving effect to such designation; and
(iv) the Administrative Agent shall have received a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying as to the satisfaction of the conditions and matters set forth
in clauses (i)-(iii) above.

 

(e)  If, at any time, an Unrestricted Subsidiary becomes a Restricted Subsidiary
(whether pursuant to Section 1.08(c) or Section 1.08(d)), the Borrower will
promptly provide notice to the Administrative Agent and promptly (and in any
event within thirty (30) days or such longer period as the Administrative Agent
may agree) cause any such Domestic Restricted Subsidiary to comply with the
provisions of Section 2.13 (including by executing and delivering to the
Administrative Agent a counterparty of the Guaranty and executing and delivering
any other document or instrument as the Administrative Agent may deem
appropriate for granting the Administrative Agent a Lien, subject only to
Permitted Liens, against all of its assets to the extent required under Section
2.13) and deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 5.01(a) and favorable opinions of counsel
to such Person in form, content and scope satisfactory to the Administrative
Agent.

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.  Loans.

 

(a)  On the Final Facility Effective Date, each Roll-Up Lender shall become
entitled to roll up an aggregate principal amount of Prepetition Loans held by
such Roll-Up Lender (directly or in its capacity as a Participant (as defined in
the Prepetition Credit Agreement)) equal to such Roll-Up Lender’s Prepetition
Loan Roll-Up Loan Amount as set forth opposite such Roll-Up Lender’s name on
Schedule 2.01(a) into roll-up loans hereunder (the “Roll-Up Loans”). Subject to
the terms and conditions set forth herein, on the Final Facility Effective Date,
and without any further action by any party to this Agreement, each Roll-Up
Lender’s Roll-Up Loans shall, from and after such date, be designated as such
and administered hereunder. Such designation is not intended to and shall not
constitute a payment on account of, or a novation of, the applicable Prepetition
Loans and Prepetition Participations, which shall continue to be outstanding
under the Prepetition Credit Agreement, and administered under this Agreement as
Roll-Up Loans. As a consequence of such designation, and solely to enable the
Roll-Up Loans to be administered hereunder, effective with such designation and
except as otherwise provided in the Prepetition Credit Agreement, each Roll-Up
Loan that is the subject of such designation shall from and after such
designation constitute a Roll-Up Loan hereunder; provided that, for the
avoidance of doubt, the Roll-Up Loans shall continue to be guaranteed by the
Guarantors under the Guaranty (as defined in the Prepetition Credit Agreement)
and secured by and entitled to the benefits of all Liens and security interests
created and arising under the Collateral Documents (as defined in the
Prepetition Credit Agreement), which Liens and security interests shall remain
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, and having the same perfected status and priority, as if such
Loans had not been so designated. Each such designation shall be applied on a
pro rata basis to each class of Prepetition Loans and Prepetition Participations
held by such Roll-Up Lender under the Prepetition Credit Agreement to the extent
rolled up under this Agreement as set forth on Schedule 2.01(a). For the
avoidance of doubt, each Roll-Up Lender acknowledges and agrees that by
accepting the benefits of this Agreement, on the Final Facility Effective Date
each Prepetition Lender rolling up loans under this Agreement shall become a
party to this Agreement as a Roll-Up Lender hereunder by executing and
delivering this Agreement. Amounts rolled up under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. The Administrative Agent shall update
Schedule 2.01(a) on the Final Facility Effective Date to reflect each Roll-Up
Lender’s Roll-Up Loan Amount (which Roll-Up Loan Amount listed on Schedule
2.01(a) shall be conclusive absent manifest error) and deliver such updated
Schedule 2.01(a) to the Borrower and the Roll-Up Lenders, whereupon such updated
Schedule 2.01(a) shall constitute Schedule 2.01(a) for all purposes hereunder.

 



CREDIT AGREEMENT – Page 32

 

 

(b)  Subject to the terms and conditions set forth herein, each New Money Lender
severally agrees to make loans (each such loan, a “New Money Loan”) to Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i)(a) the Total New Money Outstandings shall not exceed the
Aggregate Commitments, and (b) the aggregate Outstanding Amount of the New Money
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender’s Commitment and (ii)
during the Interim Period, (a) the Total New Money Outstandings shall not exceed
the Interim Facility Cap and (b) the aggregate Outstanding Amount of the New
Money Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Applicable Percentage of the Interim Facility Cap. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01(b), prepay under Section 2.04, and
reborrow under this Section 2.01(b). Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

2.02.  Borrowings, Conversions and Continuations of Loans.

 

(a)  Prior to the Final Facility Effective Date, the Borrower may make up to
five Borrowings of New Money Loans in an amount not to exceed the Interim
Facility Cap. On and after the Final Facility Effective Date, the Borrower may
make any number of Borrowings of New Money Loans in an amount not to exceed the
Aggregate Commitments. Each Borrowing of New Money Loans, each conversion of
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon Borrower’s irrevocable notice to Agent, which may be given by
telephone. Each such notice must be received by Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans, whereupon Agent shall give prompt notice to
Lenders of such request and, in the case of Eurodollar Rate Loans, determine
whether the requested Interest Period is acceptable to all of them. In the case
of Eurodollar Rate Loans, not later than 12:00 p.m., three (3) Business Days
before the requested date of such Borrowing, conversion or continuation, Agent
shall notify Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all Lenders. Each telephonic
notice by Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether Borrower is requesting a Borrowing, a conversion of Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (v) [reserved] and (vi) the current Total
New Money Outstandings (without regard to the requested Borrowing) and the pro
forma Total New Money Outstandings (giving effect to the requested Borrowing).
If Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. Borrowings of, conversions to, or continuations of Eurodollar Rate
Loans shall have an Interest Period of one month whether or not so indicated in
such Loan Notice.

 



CREDIT AGREEMENT – Page 33

 

 

(b)  Following receipt of a Loan Notice, Agent shall promptly notify each Lender
of the amount of its Applicable Percentage of the applicable New Money Loans,
and if no timely notice of a conversion or continuation is provided by Borrower,
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its New Money Loan available to
Agent in immediately available funds at Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension on the Interim Facility Effective
Date, Section 5.01), Agent shall make all funds so received available to
Borrower in like funds as received by Agent either by (i) crediting the account
of Borrower on the books of Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and acceptable to) Agent by Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Borrowing is given by Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing first, shall be
applied, to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

 

(c)  During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Majority
Lenders, and, during the existence of a Default, the Majority Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans and Borrower agrees to pay all amounts due under
Section 3.05 in accordance with the terms thereof due to any such conversion.

 

(d)  Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, Agent
shall notify Borrower and Lenders of any change in Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)  After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Loans.

 



CREDIT AGREEMENT – Page 34

 

 

(f)  Roll-Up Loans shall initially be of the Type identical to those of the
Prepetition Loans rolled up by such Roll-Up Loans for the remainder of the
applicable interest period in the Prepetition Credit Agreement.

 

2.03.  Letters of Credit.

 

(a)  The Letter of Credit Commitment.

 

(i)  Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Interim Facility Effective Date until the L/C Expiration Date, to issue
Letters of Credit for the account of Borrower or its Restricted Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of Borrower or its Restricted Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total New Money
Outstandings shall not exceed the Effective Commitments, and (y) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Commitment. Each request by Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)  The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)  the expiry date of such requested Letter of Credit would occur more than
nine (9) months after the date of issuance or last extension; or

 

(B)  the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date.

 

(iii)  The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Interim Facility Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Interim
Facility Effective Date and which the L/C Issuer in good faith deems material to
it;

 

(B)  the issuance of such Letter of Credit would violate one or more applicable
policies of the L/C Issuer;

 



CREDIT AGREEMENT – Page 35

 

 

(C)  except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000;

 

(D)  such Letter of Credit is to be denominated in a currency other than Dollars
or Canadian dollars;

 

(E)  unless specifically provided for in this agreement, such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder; or

 

(F)  a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with Borrower, such Lender or
all other Lenders to eliminate the L/C Issuer’s risk with respect to such
Lender.

 

(iv)  The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(v)  The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article X with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article X included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

 

(vi)  No Letter of Credit shall be issued in replacement of or exchange for any
Letter of Credit (as defined in the Prepetition Credit Agreement) without the
prior written consent of the Administrative Agent.

 

(b)  Procedures for Issuance and Amendment of Letters of Credit.

 

(i)  Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to Agent) in
the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the L/C Issuer may reasonably require. Additionally, Borrower shall
furnish to the L/C Issuer and Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or Agent may reasonably require.

 



CREDIT AGREEMENT – Page 36

 

 

(ii)  Promptly after receipt of any L/C Application at the address set forth in
Section 11.02 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of Borrower (or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Agent a true and
complete copy of such Letter of Credit or amendment.

 

(c)  Drawings and Reimbursements; Funding of Participations.

 

(i)  Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Agent thereof. Not later than 11:00 a.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”) (if Borrower
shall have received notice prior to 9:00 a.m. on such date, or, if such notice
has not been received by Borrower prior to such time on such date, then not
later than 11:00 a.m. on the following Business Day after Borrower receives such
notice), Borrower shall reimburse the L/C Issuer through Agent in an amount
equal to the amount of such drawing. If Borrower fails to so reimburse the L/C
Issuer by such time, Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Effective Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)  Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to Borrower in such amount. Agent shall remit the funds so
received to the L/C Issuer.

 



CREDIT AGREEMENT – Page 37

 

 

(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)  Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.

 

(v)  Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)  If any Lender fails to make available to Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the L/C Issuer submitted to any Lender
(through Agent) with respect to any amounts owing under this clause (vi) shall
be conclusive absent manifest error.

 

(d)  Repayment of Participations.

 

(i)  At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Agent.

 



CREDIT AGREEMENT – Page 38

 

 

(ii)  If any payment received by Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)  Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Restricted
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 



CREDIT AGREEMENT – Page 39

 

 

(f)  Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of Lenders or the Required Lenders or the Majority Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which damages have been determined by a court of competent jurisdiction in a
final and non-appealable judgment to have been caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)  Cash Collateral. Upon the request of Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.04, 2.14, 2.15 and 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
Borrower hereby grants to Administrative Agent, for the benefit of the L/C
Issuer and Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in an L/C Collection Account.

 

(h)  Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

 

(i)  L/C Fees. Borrower shall pay to Agent for the account of the Lenders (to be
paid by Agent to each Lender (other than any Defaulting Lender) in accordance
with its Applicable Percentage) an aggregate fee (the “L/C Fee”) for the
issuance of each Letter of Credit in an amount per annum equal to the greater of
the Applicable Rate applicable to Eurodollar Rate Loans times the maximum face
amount of the Letter of Credit determined in accordance with Section 1.06 or
$1,000. Such L/C Fee shall be payable prior to the issuance of each Letter of
Credit and thereafter in monthly installments in arrears on the last Business
Day of each month, commencing on the first such date to occur after the issuance
of such Letter of Credit, on the L/C Expiration Date and thereafter on demand.
If there is any change in the Applicable Rate during any quarter, the L/C Fee
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon request of the
Majority Lenders, while any Event of Default exists, all accrued and unpaid L/C
Fees shall bear interest at the Default Rate. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the L/C Collection Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the L/C Collection Account.

 



CREDIT AGREEMENT – Page 40

 

 

(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
for the issuance or extension of each Letter of Credit equal to the greater of
$500 and 0.20% per annum times the maximum face amount of such Letter of Credit
determined in accordance with Section 1.06. Such fronting fee shall be due and
payable upon the issuance or extension of each Letter of Credit. In addition,
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such individual customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(k)  Conflict with Issuer Documents. In the event of any conflict between the
terms of the Loan Documents and the terms of any Issuer Documents, the terms
hereof shall control.

 

(l)  Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of Borrower, and that Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

 

2.04.  Prepayments.

 

(a)  Borrower may, upon notice to Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Agent not later than 11:00
a.m. (A) three (3) Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) one (1) Business Day prior to any date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and (iii)
any prepayment of Base Rate Loans shall be in a principal amount of $100,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be repaid, the Interest Period(s) of such
Loans. Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Loans of Lenders in accordance with their
respective Applicable Percentages.

 

(b)  If for any reason the Total New Money Outstandings at any time exceed the
Effective Commitments, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.04(b) unless there remains any such
excess after the prepayment in full of the Loans.

 

(c)  Notwithstanding anything to the contrary in this Agreement, no voluntary
prepayment of Roll-Up Loans may be made until all New Money Loans and all other
Obligations in respect thereof have been paid in full in cash and all
Commitments have been terminated.

 



CREDIT AGREEMENT – Page 41

 

 

(d)  [Reserved.]

 

(e)  Subject to the payment priorities set forth in the DIP Order, if any Loan
Party receives any net cash proceeds from the consummation, whether in a single
transaction or a series of transactions, of any Disposition, including in
connection with any casualty or condemnation event, of any Loan Party’s property
(other than net cash proceeds from the sale of hydrocarbons in the ordinary
course of business as permitted by Section 8.05), the Borrower shall immediately
prepay Loans equal to 100% of such net cash proceeds (less any prepayments from
such net cash proceeds made pursuant to another clause of this Section 2.04);
provided that no such prepayment shall be required unless and until the
aggregate amount of net cash proceeds received by the Loan Parties after the
Petition Date in connection with all such Dispositions but not applied as a
prepayment pursuant to this Section 2.04 exceeds $5,000,000.

 

(f)  Subject to the payment priorities set forth in the DIP Order, if any Loan
Party receives or realizes any net cash proceeds from any Swap Termination Event
in respect of any transaction arising under any Swap Contract to which any Loan
Party is a party, the Borrower shall immediately prepay Loans equal to 100% of
such net cash proceeds (less any prepayments from such net cash proceeds made
pursuant to another clause of this Section 2.04).

 

(g)  Subject to the payment priorities set forth in the DIP Order, immediately
upon the incurrence of any Indebtedness (other than Indebtedness permitted
pursuant to Section 8.03) by any Loan Party or any of their respective
Subsidiaries or the receipt of any amount in respect of the Equity Interests of
any Loan party or their respective Subsidiaries, the Borrower shall prepay Loans
on the date of such incurrence or receipt equal to 100% of (i) in the case of
the proceeds of any Indebtedness, 100% of the net cash proceeds thereof or (ii)
in the case of amounts received in respect of any such Equity Interests, 100% of
such amounts.

 

(h)  Each prepayment or repayment of Borrowings pursuant to this Section 2.04
shall be applied as follows: first, ratably to any Base Rate Loans that are New
Money Loans then outstanding, and second, ratably to any Eurodollar Rate Loans
that are New Money Loans then outstanding, and if more than one Eurodollar Rate
Loan that is a New Money Loan is then outstanding, to each such Eurodollar Rate
Loan in order of priority beginning with the Eurodollar Rate Loan with the least
number of days remaining in the Interest Period applicable thereto, and ending
with the Eurodollar Rate Loan with the most number of days remaining in the
Interest Period applicable thereto, third, ratably to any Base Rate Loans that
are Roll-Up Loans then outstanding, fourth, ratably to any Eurodollar Rate Loans
that are Roll-Up Loans then outstanding, and if more than one Eurodollar Rate
Loan that is a Roll-Up Loan is then outstanding, to each such Eurodollar Rate
Loan in order of priority beginning with the Eurodollar Rate Loan with the least
number of days remaining in the Interest Period applicable thereto, and ending
with the Eurodollar Rate Loan with the most number of days remaining in the
Interest Period applicable thereto, fifth, ratably to pay accrued and unpaid
interest on, and accrued and unpaid expenses in respect of, the Obligations, to
the extent due and payable in accordance with the Loan Documents, sixth, ratably
to pay any principal amounts or other Obligations which have been advanced and
are outstanding under the DIP Facility (including to cash collateralize L/C
Obligations), and, seventh, as required by the DIP Order.

 

2.05.  Termination or Reduction of Commitments.

 

(a)  Borrower may, upon notice to Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $500,000 in excess thereof and (iii) Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total New Money Outstandings would exceed
the Aggregate Commitments. Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 



CREDIT AGREEMENT – Page 42

 

 

(b)  Unless previously terminated, the Aggregate Commitments shall terminate on
the Termination Date.

 

(c)  Each prepayment of Loans pursuant to Section 2.04(g) shall permanently
reduce the Aggregate Commitments by the amount of such prepayment.

 

2.06.  Repayment of Loans. Borrower shall repay to Lenders on the Termination
Date the aggregate principal amount of Loans outstanding on such date.

 

2.07.  Interest.

 

(a)  Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the lesser of (1) the Eurodollar
Rate for such Interest Period plus the Applicable Rate or (2) the Maximum Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the lesser of (1) the Base Rate plus the Applicable Rate or (2) the Maximum
Rate.

 

(b)  (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then all Loans outstanding shall thereafter
automatically bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii)  If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Majority Lenders, then all Loans outstanding shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)  Upon the request of the Majority Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law (including, but not limited to, the
Chapter 11 Cases).

 



CREDIT AGREEMENT – Page 43

 

 

2.08.  Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)  Commitment Fee. Borrower shall pay to Agent for the account of the Lenders
(to be paid by Agent to each Lender (other than any Defaulting Lender) in
accordance with its Applicable Percentage) an aggregate commitment fee in an
amount per annum equal to 0.50% per annum on the actual daily amount by which
the Aggregate Commitments exceeds the sum of (i) the Outstanding Amount of Loans
and (ii) the Outstanding Amount of L/C Obligations. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable monthly in arrears on the last Business Day of each calendar month,
commencing with the first such date to occur after the Interim Facility
Effective Date, and on the Termination Date. The commitment fee shall be
calculated monthly in arrears, and if there is any change in the Applicable Rate
during any calendar month, the actual daily amount shall be computed and
multiplied by the Applicable Rate on a per diem basis separately for each period
during such calendar month that such Applicable Rate was in effect.

 

(b)  Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, fees in
the amounts and at the times specified in the Fee Letter. Unless otherwise
specified in the Fee Letter, such fees shall be fully earned when paid and shall
be nonrefundable for any reason whatsoever.

 

(c)  Lenders’ Upfront Fees. On the Interim Facility Effective Date, Borrower
shall pay to Agent, for the account of the Lenders (to be paid by Agent to each
Lender (other than any Defaulting Lender) in accordance with its Applicable
Percentage), an aggregate upfront fee in an amount equal to 1.00% of the
aggregate Commitments to make New Money Loans. Such upfront fees are for the
credit facilities committed by Lenders under this Agreement and are fully earned
on the date paid. The upfront fee paid to each Lender is solely for its own
account and is nonrefundable for any reason whatsoever.

 

2.09.  Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Agent’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.10.  Evidence of Debt.

 

(a)  The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of Agent in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)  In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit. In the event of any conflict between the accounts and
records maintained by Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error.

 



CREDIT AGREEMENT – Page 44

 

 

2.11.  Payments Generally; Agent’s Clawback.

 

(a)  (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 12:00 noon on the date specified
herein. Agent will promptly distribute to each Lender its Applicable Percentage
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by Agent after 12:00 noon shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(ii)  On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from the Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent. Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.11(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Applicable Percentage for any amounts deducted from such
accounts in excess of amounts due hereunder and under any other Loan Documents.

 

(iii)  Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to Agent such Lender’s share of such Borrowing, Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Agent, then the applicable
Lender and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Agent, then the amount of its share of such applicable
Borrowing so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

 



CREDIT AGREEMENT – Page 45

 

 

(iv)  Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to Lenders or the L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation.

 

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

(b)  Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(c)  Obligations of Lenders Several. The obligations of Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 11.04(c):

 

(d)  Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.12.  Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in L/C
Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 



CREDIT AGREEMENT – Page 46

 

 

(ii)  the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13.  Collateral; Guarantees.

 

(a)  Priority and Liens. The Borrower and each Guarantor acknowledge and agree
that, upon entry of the DIP Order and the delivery and execution of this
Agreement, the Obligations shall at all times be secured and perfected pursuant
to, and have the DIP Superpriority Claims and DIP Liens as set forth in, the DIP
Order.

 

(b)  Payment of Obligations. On the Termination Date, the Lenders shall be
entitled to immediate payment in full in cash of all Obligations without further
application to, or order of, the Bankruptcy Court.

 

(c)  No Discharge; Survival of Claims. The Borrower and each Guarantor agree
that (a) any confirmation order entered in the Chapter 11 Cases shall not
discharge or otherwise affect in any way any of the Obligations, other than
after the payment in full in cash to the Secured Parties of all Obligations (and
the cash collateralization of all outstanding Letters of Credit in amount and
subject to documentation satisfactory to the L/C Issuer) and termination of the
Commitments on or before the effective date of any plan of reorganization
(including, but not limited to, the Approved Plan of Reorganization) and (b) to
the extent the Obligations are not satisfied in full in cash, (i) the
Obligations shall not be discharged by the entry of a confirmation order (and
each Loan Party, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby
waives any such discharge) and (ii) the DIP Superpriority Claim granted to the
Administrative Agent, the Lenders and the other Secured Parties pursuant to the
DIP Order and the Liens granted to the Administrative Agent pursuant to the DIP
Order shall not be affected in any manner by the entry of a confirmation order.

 

(d)  Perfection and Protection of Security Interests and Liens. The Loan Parties
will from time to time deliver to the Administrative Agent all financing
statements, amendments, assignments and continuation statements, extension
agreements and other documents, properly completed and executed (and
acknowledged when required) by each Loan Party, as applicable, in form and
substance satisfactory to the Administrative Agent, in each case, which the
Administrative Agent requests for the purpose of perfecting, confirming, or
protecting its Lien and security interest in Collateral for the purpose of
securing the Obligations.

 

(e)  Offset. To secure the payment and performance of the Obligations, each Loan
Party hereby grants the Administrative Agent and each Lender a security
interest, lien, and right of offset, each of which shall be in addition to all
other interests, liens, and rights of the Administrative Agent and the Lenders
at common law, under this Agreement and the other Loan Documents, or otherwise,
and each of which shall be upon and against (a) any and all monies, securities
or other property (and the proceeds therefrom) of the Loan Parties now or
hereafter held or received by or in transit to the Administrative Agent or any
Lender from or for the account of any Loan Party, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (b) any and all deposits
(general or special, time or demand, provisional or final) of any Loan Party
with the Administrative Agent or any Lender, and (c) any other credits and
claims of any Loan Party at any time existing against the Administrative Agent
or any Lender, including claims under certificates of deposit. During the
existence of any Event of Default, the Administrative Agent or any Lender is
hereby authorized to foreclose upon, offset, appropriate, and apply, at any time
and from time to time, without notice to any Loan Party, any and all items
hereinabove referred to against the Obligations then due and payable.

 



CREDIT AGREEMENT – Page 47

 

 

(f)  The direct or indirect value of the consideration received and to be
received by any Guarantor in connection herewith is reasonably worth at least as
much as the liability and obligations of such Guarantor hereunder and under the
other Loan Documents, and the incurrence of such liability and obligations in
return for such consideration may reasonably be expected to benefit such
Guarantor, directly or indirectly.

 

2.14.  Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of Administrative Agent or
the L/C Issuer (with a copy to Administrative Agent), Borrower shall Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(a)  Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of the L/C Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)  Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)  Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.15, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further, that to the extent that such Cash
Collateral was provided by Borrower, such Cash Collateral shall remain subject
to the security interest granted pursuant to the Loan Documents.

 



CREDIT AGREEMENT – Page 48

 

 

2.15.  Defaulting Lenders.

 

(a)  Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)  Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and Required
Lenders.

 

(ii)  Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)  Certain Fees.

 

(A)  No Defaulting Lender shall be entitled to receive any commitment fee under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 



CREDIT AGREEMENT – Page 49

 

 

(B)  Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.14.

 

(C)  With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)  Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
such Non-Defaulting Lender’s Applicable Percentage of the Outstanding Amount to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)  Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

 

(b)  Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)  New Letters of Credit. So long as any Lender is a Defaulting Lender, the
L/C Issuer shall not be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 



CREDIT AGREEMENT – Page 50

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.  Taxes.

 

(a)  Defined Terms. For the purposes of this Section 3.01, the term “Lender”
includes the L/C Issuer and the term “applicable law” includes FATCA.

 

(b)  Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)  Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)  Indemnification by Borrower. Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any such penalties, interest and expenses resulting from
such Recipient’s gross negligence or willful misconduct provided that for
purposes of clarification, contesting the payment of any such Indemnified Taxes
shall not be considered gross negligence or willful misconduct), whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender or the L/C Issuer (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(e)  Indemnification by the Lenders. Each Lender shall severally indemnify
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of any Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this paragraph (e).

 

(f)  Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.01, Borrower
shall deliver to Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 



CREDIT AGREEMENT – Page 51

 

 

(g)  Status of Lenders.

 

(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Agent as will enable Borrower or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)  Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

 

(A)  any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), whichever of the following is
applicable:

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 



CREDIT AGREEMENT – Page 52

 

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-3 on
behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

 

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.

 

(h)  Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



CREDIT AGREEMENT – Page 53

 

 

(i)  Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document and the
occurrence of the Release Date.

 

3.02.  Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to Borrower
through Agent, any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies Agent and Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, Borrower
shall, upon demand from such Lender (with a copy to Agent), prepay (on a pro
rata basis) or, if applicable, convert all Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion.

 

3.03.  Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent (upon the instruction of the Majority Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04.  Increased Costs.

 

(a)  Increased Costs Generally. If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

 



CREDIT AGREEMENT – Page 54

 

 

(ii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Other Connection Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)  impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, Borrower will pay to
such Lender, L/C Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, L/C Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)  Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then, upon request of such
Lender or the L/C Issuer, from time to time Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)  Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower, shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)  Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 



CREDIT AGREEMENT – Page 55

 

 

(e)  Protection Absolute. The protection of this Section 3.04 shall be available
to each Lender and the L/C Issuer regardless of any potential contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

 

3.05.  Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any actual loss, cost or expense incurred by it as a
result of:

 

(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)  any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

 

(c)  any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06.  Mitigation Obligations.

 

(a)  Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, (at the request of Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

 

(b)  [Reserved].

 



CREDIT AGREEMENT – Page 56

 

 

3.07.  Effect of Benchmark Transition Event.

 

(a)  Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, Agent and Borrower may amend this
Agreement to replace the Eurodollar Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective
five (5) Business Days after Agent, with approval of the Borrower, has posted
such proposed amendment to all Lenders and Borrower, so long as Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Majority Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Majority Lenders and the Borrower have delivered to Agent written notice
that such Majority Lenders and the Borrower accept such amendment. No
replacement of the Eurodollar Rate with a Benchmark Replacement pursuant to this
Section 3.07 will occur prior to the applicable Benchmark Transition Start Date.

 

(b)  Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement other
than the Borrower.

 

(c)  Notices; Standards for Decisions and Determinations. Agent will promptly
notify Borrower and the Lenders of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Agent or Lenders pursuant to this Section 3.07, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their reasonable discretion and without consent
from any other party hereto, except the Borrower, in each case, as expressly
required pursuant to this Section 3.07 and the defined terms used herein.

 

(d)  Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period, in each case without incurring any liability under Section 3.04, and,
failing that, Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon the
Eurodollar Rate will not be used in any determination of the Base Rate.

 

3.08.  Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and the occurrence of the
Release Date.

 

ARTICLE IV. RESERVED

 

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01.  Interim Facility Effective Date. The obligation of the L/C Issuer and
each Lender to enter into and execute this Agreement and make Loans and other
Credit Extensions hereunder during the Interim Period shall commence on the
first Business Day (the “Interim Facility Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Administrative Agent:

 



CREDIT AGREEMENT – Page 57

 

 

(a)  Agent’s receipt of the following, each of which shall be originals or
electronic copies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Interim Facility Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Interim Facility Effective
Date) and each in form and substance satisfactory to Agent and each of the
Lenders:

 

(i)  executed counterparts of this Agreement and the other Loan Documents to be
executed and delivered on or prior to such date, from each party hereto or
thereto, as applicable, signed on behalf of such party, sufficient in number for
distribution to Agent, each Lender and Borrower

 

(ii)  a Note executed by Borrower in favor of each Lender requesting a Note;

 

(iii)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)  such documents and certifications as Agent may require to evidence that
each Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of incorporation, formation or organization, as applicable;

 

(v)  a favorable opinion of counsel to the Loan Parties acceptable to Agent
addressed to Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Agent may reasonably request and in form and
substance reasonably satisfactory to Agent;

 

(vi)  [reserved];

 

(vii)  a certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 5.02(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since the Petition Date
that has had or could have, either individually or in the aggregate, a Material
Adverse Effect;

 

(viii)  [reserved];

 

(ix)  a schedule of Swap Contracts then in force and effect; and

 

(x)  such other assurances, certificates, documents, consents or opinions as
Agent, the L/C Issuer or the Majority Lenders may require.

 

(b)  Any fees required to be paid on or before the Interim Facility Effective
Date, including the upfront fee described in Section 2.08(c), and all
Transaction Expenses (as defined in the Restructuring Support Agreement) due and
payable shall have been paid.

 

(c)  Unless waived by Agent, Borrower shall have paid all pre- and post-petition
fees, charges and disbursements of counsel and Financial Advisor to Agent in
accordance with Section 11.04(a) to the extent invoiced prior to or on the
Interim Facility Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
Final Facility Effective Date (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and Agent).

 



CREDIT AGREEMENT – Page 58

 

 

(d)  The Petition Date shall have occurred.

 

(e)  The Bankruptcy Court shall have entered the Interim Order and the Hedging
Order within three (3) Business Days following the Petition Date, which Interim
Order and Hedging Order (i) shall have been entered on the docket of the
Bankruptcy Court and (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any respect without the
prior written consent of the Administrative Agent and the Majority Lenders.

 

(f)  The Administrative Agent shall have received (i) a schedule of all “first
day” motions and proposed orders to be filed with the Bankruptcy Court in
connection with the commencement of the Chapter 11 Cases and (ii) in accordance
with the Restructuring Support Agreement, copies of each of the “first day”
motions and proposed orders that affect the rights or duties of the Secured
Parties, the Prepetition Credit Agreement Agent, or the Prepetition Lenders,
which orders shall be subject to the consent rights of the Administrative Agent
as set forth in the Restructuring Support Agreement.

 

(g)  All first-day motions filed by the Loan Parties and/or their Subsidiaries,
as applicable (including any motions related to any critical vendor or supplier
motions) and related orders entered by the Bankruptcy Court in the Chapter 11
Cases shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(h)  All motions related to the DIP Facility and cash management, and related
orders entered by the Bankruptcy Court (including the DIP Order and the Cash
Management Order) shall be in form and substance satisfactory to the
Administrative Agent.

 

(i)  All governmental and third-party consents, licenses and approvals required
in connection with the DIP Facility shall have been obtained and remain in
effect.

 

(j)  The making of the Loans and the issuance of the Letters of Credit, if any,
shall not violate any applicable law or other requirement of a Governmental
Authority and shall not have been enjoined, whether temporarily, preliminarily
or permanently.

 

(k)  The Administrative Agent shall have received a 13-week cash flow forecast,
containing line items of sufficient detail to reflect the Loan Parties’
projected receipts and disbursements for the 13-week period commencing on the
Petition Date, in form and substance acceptable to the Administrative Agent and
the Majority Lenders and conforming in all respects to the requirements of the
“Initial Approved Budget” as defined in the DIP Order (the “Initial Budget”),
together with a certificate of a Responsible Officer of the Borrower stating
that such Initial Budget has been prepared on a reasonable basis and in good
faith and is based on assumptions believed by the Borrower and each other Loan
Party to be reasonable at the time made and from the best information then
available to the Borrower and each Loan Party.

 

(l)  There has been no event or circumstance since the Petition Date that has
had or could have, either individually or in the aggregate, a Material Adverse
Effect.

 

(m)  The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, and, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in respect of the Borrower.

 



CREDIT AGREEMENT – Page 59

 

 

(n)  The holders of the Prepetition Credit Agreement Obligations shall have
received adequate protection in respect of the Liens securing such Prepetition
Credit Agreement Obligations pursuant to, and on the terms set forth in, the
Interim Order.

 

(o)  All Obligations shall be secured by a perfected Lien and security interest
on all assets of the Loan Parties pursuant to, and such Lien and security
interest shall have the priorities set forth in, the Interim Order, subject only
to the Liens permitted by Section 8.01 and all filing and recording fees and
taxes with respect to such Liens and security interests that are due and payable
as of the Interim Facility Effective Date shall have been duly paid.

 

(p)  The Administrative Agent and the Lenders shall have received the Audited
Financial Statements and the Unaudited Financial Statements.

 

(q)  Prior to the Petition Date, the Borrower and its Subsidiaries shall have
terminated 75% of the sold call transactions for calendar year 2022 with the
Lenders or their affiliates as of such date (such transactions, the “Terminated
Calls” and the unpaid early termination amounts and any other amounts payable by
the Borrower and its Subsidiaries in respect of such Terminated Calls, the
“Terminated Call Exposure”).

 

(r)  The Restructuring Support Agreement shall be in full force and effect, and
shall not have been terminated by the Debtors or the Consenting Stakeholders (as
defined therein).

 

(s)  Prepetition Lenders representing a majority by number of Prepetition
Lenders and holding 2/3 by amount of Prepetition Credit Agreement Obligations
shall have become Lenders hereunder.

 

(t)  Prepetition Hedge Providers representing a majority by number of
Prepetition Hedge Providers and holding 2/3 by amount of Prepetition Hedge
Obligations shall have become Lenders hereunder.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Interim Facility Effective Date specifying its
objection thereto.

 

5.02.  Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)  The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to Section 5.01(p) or
clauses (a) and (b), respectively, of Section 7.01.

 

(b)  No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 



CREDIT AGREEMENT – Page 60

 

 

(c)  Agent and, if applicable, the L/C Issuer shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

(d)  Agent shall have received, in form and substance satisfactory to it, such
other assurances, certificates, documents or consents related to the foregoing
as Agent or the Majority Lenders may reasonably require.

 

(e)  All governmental and third-party consents, licenses and approvals required
in connection with such Credit Extension shall have been obtained and remain in
effect.

 

(f)  The making of such Credit Extension shall not violate any applicable law or
other requirement of a Governmental Authority and shall not have been enjoined,
whether temporarily, preliminarily or permanently.

 

(g)  The Administrative Agent shall have received all Budget updates and
Variance Reports required in accordance with Section 7.02(l).

 

(h)  DIP Orders.

 

(i)  The Interim Order or Final Order, as applicable, and the Hedging Order
shall be in full force and effect and shall not have been vacated, reversed,
modified, amended or stayed without the written consent of the Administrative
Agent and the Majority Lenders.

 

(ii)  The Administrative Agent shall have received a true and complete copy of
the applicable DIP Order.

 

(iii)  The Loan Parties shall be in compliance with the applicable DIP Order.

 

(i)  All “second day” orders filed on or after the Petition Date shall be
subject to the consent rights of the Administrative Agent as set forth in the
Restructuring Support Agreement.

 

(j)  No chapter 11 trustee or examiner with enlarged powers (other than a fee
examiner) beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code shall have been appointed with respect to the Loan Parties or their
property without the consent of the Administrative Agent and the Majority
Lenders.

 

(k)  Unless waived in writing by Agent, Borrower shall have paid all documented
pre- and post-petition fees, charges and disbursements of Latham & Watkins LLP,
one local counsel in each applicable jurisdiction and Financial Advisor to Agent
to the extent due and payable and invoiced prior to or on the date of the
proposed Credit Extension (or such fees, charges and disbursements will be paid
with the proceeds of the proposed Credit Extension as authorized under the DIP
Order).

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a), (b), (e), (f), (g), (i) and
(j) have been satisfied on and as of the date of the applicable Credit
Extension.

 



CREDIT AGREEMENT – Page 61

 

 

5.03.  Final Facility Effective Date. The obligation of the L/C Issuer and each
Lender to make New Money Loans and other Credit Extensions hereunder during the
Final Period shall commence on the first Business Day (the “Final Facility
Effective Date”) when each of the following conditions precedent shall have been
satisfied in a manner satisfactory to the Administrative Agent:

 

(a)  The Bankruptcy Court shall have entered the Final Order and the Hedging
Order within thirty-five (35) days (or such later date consented to by the
Administrative Agent and the Majority Lenders) following the Petition Date,
which Final Order and Hedging Order (i) shall have been entered on the docket of
the Bankruptcy Court and (ii) shall be in full force and effect and shall not
have been vacated, stayed, reversed, modified or amended in any respect without
the prior written consent of the Administrative Agent and the Majority Lenders.

 

(b)  The Final Order shall, without limitation, approve the Roll-Up Facility.

 

(c)  The Administrative Agent shall have received all Budget updates and
Variance Reports required in accordance with Section 7.01(l).

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.03,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Final Facility Effective Date specifying its
objection thereto.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Agent and the Lenders that:

 

6.01.  Existence, Qualification and Power. Subject to any restrictions arising
on account of the Borrower’s or any Subsidiaries’ status as a “debtor” under the
Bankruptcy Code as a result of the Chapter 11 Cases and entry of the DIP Order,
each Loan Party and each Restricted Subsidiary thereof (a) if an entity, is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) if an entity, is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.02.  Authorization; No Contravention. Subject to any restrictions arising on
account of the Borrower’s or any Subsidiaries’ status as a “debtor” under the
Bankruptcy Code as a result of the Chapter 11 Cases and entry of the DIP Order,
the execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Restricted Subsidiaries (except for such events as could not
reasonably be expected to constitute a Material Adverse Effect) or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.
Each Loan Party and each Restricted Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 



CREDIT AGREEMENT – Page 62

 

 

6.03.  Governmental Authorization; Other Consents. Subject to entry of the DIP
Order, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with (each, a “Filing”), any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document other than (i) Filings required by the Loan Documents,
(ii) Filings that, if not made or obtained, would not cause a Default hereunder,
and could not reasonably be expected to have a Material Adverse Effect,
(iii) Filings that are customarily obtained after the closing of an acquisition
of Mineral Interests, and (iv) Filings necessary in connection with the exercise
of remedies under the Loan Documents.

 

6.04.  Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. Upon entry of the Interim Order or the Final
Order, as applicable, this Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms (i) subject to any restrictions arising on account of
the Borrower’s or any Subsidiaries’ status as a “debtor” under the Bankruptcy
Code as a result of the Chapter 11 Cases and entry of the DIP Order and (ii)
except as the enforceability thereof may be limited by (a) other applicable
bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

 

6.05.  Financial Statements; No Material Adverse Effect.

 

(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)  The Unaudited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)  Since the Petition Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

(d)  The Budget was prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial performance.

 

6.06.  Litigation. Other than the Chapter 11 Cases, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, (b)
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, or (c) is not otherwise subject to the automatic stay
as a result of the Chapter 11 Cases.

 



CREDIT AGREEMENT – Page 63

 

 

6.07.  No Default. Except to the extent subject to the automatic stay under the
Chapter 11 Cases, no Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

6.08.  Ownership of Property; Liens. Each Loan Party (i) has good record and
defensible title to the Mineral Interests evaluated in the most recently
delivered Reserve Report, as described in Section 6.21, and (ii) good title to
the personal property used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of each Loan Party
is subject to no Liens, other than Permitted Liens.

 

6.09.  Environmental Compliance. Borrower and its Restricted Subsidiaries have
conducted in the ordinary course of business a review of claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that such claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or are
otherwise subject to the automatic stay as a result of the Chapter 11 Cases.

 

6.10.  Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts (after giving effect to any self-insurance compatible
with the following standards; provided the Loan Parties may not self-insure
against, and must have policies of insurance for, business interruption and
named windstorm coverage), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Loan Party
operates.

 

6.11.  Taxes. The Loan Parties have filed all Federal and other material tax
returns and reports required to be filed, and have paid all Federal and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, (b) to the extent otherwise excused or
prohibited by the Bankruptcy Code, or (c) those not yet delinquent. There is no
proposed tax assessment against Borrower or any Loan Party that would, if made,
reasonably be expected to have a Material Adverse Effect.

 

6.12.  ERISA Compliance.

 

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS, is entitled to rely on a favorable opinion
letter issued to the sponsor of a master or prototype plan adopted by Borrower
or any ERISA Affiliate, or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 



CREDIT AGREEMENT – Page 64

 

 

(b)  There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

6.13.  Subsidiaries. Neither the Borrower nor any other Loan Party have any
Subsidiaries other than those set forth on Schedule 6.13. Each Restricted
Subsidiary and Unrestricted Subsidiary has been so designated on Schedule 6.13.

 

6.14.  Margin Regulations; Investment Company Act.

 

(a)  Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)  None of Borrower, any Person Controlling Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

6.15.  Disclosure.

 

(a)  Borrower has disclosed to Agent and Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Restricted
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; and provided further, that projections concerning
volumes attributable to Mineral Interests or wells and production and costs
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections, and the Loan Parties do not
warrant that such estimates and projections will ultimately prove to have been
accurate.

 

(b)  As of the Interim Facility Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

 

6.16.  Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, subject to any restrictions
arising on account of the Borrower’s or any other Subsidiaries’ status as a
“debtor” under the Bankruptcy Code.

 



CREDIT AGREEMENT – Page 65

 

 

6.17.  Intellectual Property; Licenses, Etc. The Loan Parties own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses, without material conflict with the rights of any other Person. To
the best knowledge of Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

6.18.  Rights in Collateral; Priority of Liens.

 

(a)  The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice thereof and the proper notice for (x) the
motions seeking approval of the Loan Documents and the DIP Facility and (y) the
hearings for the approval for the DIP Order were given in each case. The
Borrower has given, on a timely basis, as specified in the DIP Order, all
notices required to be given on or prior to the date of this representation to
all parties specified in the DIP Order.

 

(b)  The provisions of this Agreement and the Interim Order (with respect to the
Interim Period) or the Final Order (with respect to the Final Period), as the
case may be, are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, legal, valid and perfected DIP Liens on and
security interests in all right, title and interest in the Collateral, having
the priority set forth in the Loan Documents, including the DIP Order, and
enforceable against the Loan Parties.

 

(c)  Pursuant to Section 364(c)(1) of the Bankruptcy Code and the DIP Order, all
Obligations and all other obligations of the Loan Parties under the Loan
Documents constituting DIP Superpriority Claims shall be allowed by the
Bankruptcy Court, and shall at all times be senior to the rights of Loan
Parties, the estates of Loan Parties, and any successor trustee or estate
representative in the Chapter 11 Cases or any subsequent proceeding or case
under the Bankruptcy Code or any other Debtor Relief Law, subject only to the
Carve-Out.

 

6.19.  Concerning the Collateral. The Mortgaged Properties are described in and
covered by the Reserve Reports that have previously been delivered to and relied
upon by Agent and Lenders in connection with this Agreement, and the Loan
Parties own at least the decimal percentage Mineral Interest in such properties
as specified in such engineering reports.

 

6.20.  Swap Contracts. As of the Interim Facility Effective Date, except as set
forth on Schedule 6.20, no Loan Party is a party or subject to any Swap
Contract. Each report delivered pursuant to Section 7.02(b) sets forth a true
and complete list of (i) all Swap Contracts of Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, and the counterparty to each such agreement.

 

6.21.  Engineering Reports. Each Loan Party owns or will own the net interest
and production attributable to the wells and units evaluated in the most recent
Reserve Report it has previously furnished to Agent, except such as may result
from customary provisions of operating agreements requiring parties thereto to
pay the share of costs of a defaulting party or allowing for the acquisition of
the interests of any nonparticipating parties. The ownership of such properties
shall not in the aggregate in any material respect obligate such Loan Party to
bear costs and expenses relating to the maintenance, development and operations
of such properties in an amount materially in excess of the working interests of
such properties as shown in such Reserve Report. Each Loan Party has paid all
royalties payable under the oil and gas leases to which it is an operator,
except to those contested in accordance with the terms of the applicable joint
operating agreement or otherwise contested in good faith by appropriate
proceedings. Upon delivery of each Reserve Report furnished to Lenders pursuant
to Section 7.02(d) hereof, the statements made in the preceding sentences of
this Section 6.21 shall be true with respect to such Reserve Report.

 



CREDIT AGREEMENT – Page 66

 

 

6.22.  Gas Balancing Agreements and Advance Payment Contracts. As of the Interim
Facility Effective Date, (a) there is no Material Gas Imbalance, and (b) the
aggregate amount of all Advance Payments received by any Loan Party under
Advance Payment Contracts that have not been satisfied by delivery of production
does not exceed $1,000,000.

 

6.23.  Warranties and Collateral Documents. Subject to entry of the DIP Order
and any representation and warranty impacted on account of the Borrower’s or any
of its Subsidiaries’ status as a “debtor” under the Bankruptcy Code, all of the
warranties of all Loan Parties set forth in the Collateral Documents, including
without limitation those with respect to performance of obligations under oil,
gas or mineral leases, sale of production and operation of properties mortgaged
to Agent, are true and correct in all material respects.

 

6.24.  Tax Shelter Regulations. Borrower does not intend to treat Loans and/or
Letters of Credit as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify Agent
thereof. If Borrower so notifies Agent, Borrower acknowledges that one or more
Lenders may treat its Loans and/or Letters of Credit as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.

 

6.25.  Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and/or procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. Borrower, its
Subsidiaries and, to the knowledge of Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in each case in all material respects. None of
(a) Borrower or any Subsidiary or (b) to the knowledge of Borrower, any of their
respective directors, officers, employees or agents, is a Sanctioned Person. No
Credit Extension or use of proceeds of any Credit Extension will violate
Anti-Corruption Laws or applicable Sanctions.

 

6.26.  Accounts. Schedule 6.26 attached hereto sets forth as of the Interim
Facility Effective Date a complete and accurate list of all deposit, checking
and other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by each Loan Party.

 

6.27.  Marketing of Production. Except for contracts listed on Schedule 6.27 and
in effect on the Interim Facility Effective Date, and thereafter either
disclosed in writing to the Administrative Agent or included in the most
recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially below the subject
property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days’ notice or less without penalty or detriment for the sale
of production from the Borrower’s or its Subsidiaries’ hydrocarbons (including,
without limitation, calls on or other rights to purchase production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the Interim Facility Effective Date.

 

6.28.  Affected Financial Institution. No Loan Party is an Affected Financial
Institution.

 



CREDIT AGREEMENT – Page 67

 

 

6.29.  DIP Order. The DIP Order and the transactions contemplated hereby and
thereby are in full force and effect and have not been vacated, reversed,
modified, amended or stayed without the prior written consent of the
Administrative Agent and the Majority Lenders.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

Until the Release Date, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02, and 7.03) cause each Restricted
Subsidiary (and in the case of the covenant set forth in Section 7.17, that is a
Qualified ECP Guarantor) to:

 

7.01.  Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail reasonably satisfactory to
Agent and the Majority Lenders:

 

(a)  as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Borrower, a consolidated and consolidating balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of reputable
standing reasonably acceptable to Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any qualification or exception as to
the scope of such audit; and

 

(b)  as soon as available, but in any event within 45 days after the end of each
fiscal quarter of each fiscal year of Borrower (excluding the last fiscal
quarter of Borrower’s fiscal year), a consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

7.02.  Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail reasonably
satisfactory to Agent and the Majority Lenders:

 

(a)  concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

 

(b)  concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed (subject to Section 7.02(h))
Compliance Certificate signed by a Responsible Officer of Borrower and (i) a
summary of all Swap Contracts then in existence entered into by any Loan Party,
including the material terms thereof (the type, term, effective date,
termination date and notional amounts or volumes), and the net mark-to-market
value therefor, which are not listed on Schedule 6.20, and (ii) a specification
in any change in the identity of the Restricted Subsidiaries, Guarantors and
Unrestricted Subsidiaries at the end of such fiscal year or period, as the case
may be, from the Restricted Subsidiaries, Guarantors and Unrestricted
Subsidiaries, respectively, provided to the Agent as of the Interim Facility
Effective Date, or the end of the most recent fiscal year or period, as the case
may be;

 



CREDIT AGREEMENT – Page 68

 

 

(c)  promptly after any request by Agent or any Lender, copies of any detailed
audit reports, final management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Restricted Subsidiary, or any audit of any of them;

 

(d)  (i) on or before April 1 of each year, a Reserve Report prepared by
independent reservoir engineers reasonably acceptable to the Administrative
Agent, (ii) on or before October 1 of each year, a Reserve Report prepared by,
at Borrower’s option, independent reservoir engineers reasonably acceptable to
the Administrative Agent or Borrower’s own engineers (which shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding Reserve Report), and (iii)
with each Reserve Report, a lease operating statement and a schedule comparing
the net revenue interests of each well, lease or unit mortgaged to Agent as
reflected on each applicable Collateral Document, to the net revenue interests
for such properties reflected in the Reserve Report, along with an explanation
as to any material discrepancies between the two net revenue interest
disclosures;

 

(e)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent generally to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Agent
pursuant hereto;

 

(f)  promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Restricted Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof;

 

(h)  as soon as available, but in any event within 45 days after the end of the
last fiscal quarter of Borrower’s fiscal year, a Compliance Certificate
containing only paragraph 6 thereof and a completed Schedule 3 thereto (which
paragraph 6 and Schedule 3 need not be included in the Compliance Certificate
delivered with the financial statements referred to in Section 7.01(a) pursuant
to Section 7.02(b));

 

(i)  promptly after the request by the Administrative Agent, the L/C Issuer or
any Lender, all documentation and other information that the Administrative
Agent, the L/C Issuer or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation;

 

(j)  [reserved];

 

(k)  in accordance with the applicable requirements set forth in the
Restructuring Support Agreement, copies of all pleadings and motions to be filed
by or on behalf of the Debtors with the Bankruptcy Court or the United States
Trustee in the Chapter 11 Cases, or to be distributed by or on behalf of the
Debtors to any statutory committee of unsecured creditors appointed in the
Chapter 11 Cases (other than emergency pleadings or motions where, despite such
Debtor’s commercially reasonable efforts, any such applicable notice is
impracticable, in which case any such emergency pleadings or motions will be
delivered in no event later than the day after such filing or distribution);

 



CREDIT AGREEMENT – Page 69

 

 

(l)  any Supplemental Approved Budget, Actuals Report, Variance Report and AP
Aging Report (each as defined in the DIP Order) within the timeframes set forth
in, and in accordance with the requirements of, the DIP Order;

 

(m)  promptly upon entering into any Swap Agreements or transactions thereunder,
a summary of all Swap Contracts then in existence entered into by any Loan
Party, including the material terms thereof (the type, term, effective date,
termination date and notional amounts or volumes); and

 

(n)  promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Restricted Subsidiary, or compliance with
the terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(e) (to the extent any such documents are filed or are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether the SEC
website, a commercial, third-party website or website sponsored by the Agent);
provided that: (i) Borrower shall deliver paper copies of such documents to the
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) Borrower shall notify the Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Borrower hereby acknowledges that (a) Agent will make available to Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”). Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) Agent and
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

 

7.03.  Notices. (a) Promptly notify Agent and each Lender in writing:

 

(i)  of the occurrence of any Default or Event of Default;

 



CREDIT AGREEMENT – Page 70

 

 

(ii)  whether or not subject to the automatic stay in the Chapter 11 Cases, of
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including, but not limited to, (i) any breach or
non-performance of, or any default under, a Contractual Obligation of Borrower
or any Restricted Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

 

(iii)  of the occurrence of any ERISA Event;

 

(iv)  of any material change in accounting policies or financial reporting
practices by any Loan Party; and

 

(v) of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.03(a)(i) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

(b)  Borrower shall give Agent three (3) Business Days’ prior written notice (or
such shorter period as may be acceptable to Agent in its sole discretion) of any
proposed voluntary termination of any Swap Contract of a Pre-Petition Lender
Swap Contract with a Swap Termination Value in excess of $5,000,000 or of any
repurchase of a sold call transaction entered into before the Petition Date.

 

7.04.  Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Restricted Subsidiary, or
such liability is not yet delinquent or such payment is excused by, or is
otherwise prohibited by, the provisions of the Bankruptcy Code or order of the
Bankruptcy Court; and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Borrower or such Restricted
Subsidiary or such payment is excused by, or is otherwise prohibited by, the
provisions of the Bankruptcy Code or order of the Bankruptcy Court.

 

7.05.  Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 



CREDIT AGREEMENT – Page 71

 

 

7.06.  Maintenance of Properties. Subject to any necessary order or
authorization of the Bankruptcy Court, (a) maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

7.07.  Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards; provided the Loan Parties may not self-insure
against, and must have policies of insurance for, business interruption and
named windstorm coverage) as are customarily carried under similar circumstances
by such other Persons; and (b) use commercially reasonable efforts to cause the
operator of its oil and gas properties to keep its oil and gas properties
insured at all times against risks and to the extent that like properties are
customarily insured by other operators engaged in the same or similar
activities. All such insurance policies maintained by the Loan Parties (but not
those provided by other operators) shall (1) provide that Agent shall receive
prompt notice of any claims filed thereunder; and (2) contain a standard
mortgagee clause in favor of Agent with loss payable for all claims in excess of
$25,000 to Agent; and (3) provide that no adverse alteration or cancellation
thereof shall be effective as against Agent until thirty (30) days after written
notice of such alteration or cancellation is given to Agent. Borrower shall
deliver to Agent certificates of insurance as and when requested by Agent.

 

7.08.  Compliance with Laws. Subject to any necessary order or authorization of
the Bankruptcy Court, (a) comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect and (b) maintain in effect and enforce policies and/or procedures
designed to ensure compliance by Borrower, its Restricted Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

7.09.  Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the material assets and business of Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Borrower or such
Restricted Subsidiary, as the case may be.

 

7.10.  Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants at the expense of Borrower at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower; provided, however, that
when an Event of Default exists Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at any
time during normal business hours and without advance notice; and provided
further, that any such inspections of foreign properties (other than foreign
Mortgaged Properties) and Foreign Subsidiaries shall be permitted only if
reasonably necessary. With respect to properties or wells not operated by a Loan
Party, Borrower’s obligation shall be limited to making reasonable efforts to
provide such access subject to Contractual Obligations applicable to Loan
Parties related to such access by Loan Parties or their representatives.

 



CREDIT AGREEMENT – Page 72

 

 

7.11.  Use of Proceeds. Use the proceeds of Loans solely (a) to pay fees and
expenses required hereunder or in the DIP Order, (b) to finance the working
capital and capital expenditure needs of the Borrower and its Subsidiaries and
for general corporate purposes of the Borrower and its Subsidiaries in
accordance with the Budget, (c) to pay fees, interest and expenses associated
with the DIP Facility, (d) to fund the First Lien Adequate Protection (as
defined in the DIP Order), and (e) to fund the costs of the administration of
the Chapter 11 Case (including the Carve-Out), in each case (except for the
Carve-Out), subject to the Budget and the Permitted Variances; provided that
upon entry of the Interim Order, the Borrower shall repay the Terminated Call
Exposure in full and that during the Interim Period, any proceeds of Loans shall
be used first to repay the Terminated Call Exposure in full and thereafter shall
be used as otherwise permitted by this Agreement. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of Regulations T, U and X of the
FRB. No part of the proceeds of any Loan nor any other cash collateral of the
Loan Parties will be used to permit any Loan Party or any other party in
interest or its representatives to challenge or otherwise contest or institute
any proceeding to determine (x) the validity, perfection or priority of security
interests in favor of the Lenders of the Prepetition Lenders or (y) the
enforceability of the obligations of any Loan party under either this Agreement
or the Prepetition Credit Agreement. No part of the proceeds of any Loan nor any
other cash collateral of the Loan Parties will be used to investigate, commence
or prosecute any claim, motion, proceeding or cause of action against any of the
Administrative Agent, the Lenders, the Prepetition Credit Agreement Agent or the
Prepetition Lenders, each in such capacity, and their respective agents,
attorneys, advisors or representatives, including any lender liability claims or
subordination claims. Letters of Credit will be issued only to support general
corporate purposes of the Borrower and its Restricted Subsidiaries. The proceeds
of the Loans shall be applied by the Borrower for uses solely to the extent that
any such application of proceeds shall be in compliance with the then-effective
Budget pursuant to the terms set forth in Section 7.02(l), including the
Permitted Variances (as defined in the DIP Order).

 

7.12.  [Reserved].

 

7.13.  Title Data. In addition to any other title information requirements of
this Agreement, upon the request of Majority Lenders, cause to be delivered to
Agent such title opinions and other title information regarding title to Mineral
Interests in oil and gas properties owned by Borrower and any other Loan Party
as are appropriate to determine the status thereof.

 

7.14.  [Reserved].

 

7.15.  Collateral. Comply at all times with the requirements of Section 2.13
such that the representations and warranties contained in Section 6.18 shall be
true and correct at all times.

 

7.16.  Further Assurances. Make, execute or endorse, acknowledge and deliver or
file or cause the same to be done, all such vouchers, invoices, notices,
certifications and additional agreements, undertakings, conveyances, deeds of
trust, mortgages, assignments, financing statements or other assurances, and
take any and all such other actions as Agent may from time to time deem
reasonably necessary or appropriate in connection with this Agreement or any of
the other Loan Documents (i) to cure any defects in the Loan Documents, or (ii)
to evidence further or more fully describe, perfect or realize on the
Collateral, or (iii) to perfect, protect or preserve any liens pursuant to any
of the Loan Documents.

 

7.17.  Commodity Exchange Act Keepwell Provisions.

 

(a)  Undertake, and cause each Restricted Subsidiary that is a Qualified ECP
Guarantor to undertake, unconditionally and irrevocably to provide such funds or
other support as may be needed from time to time by each Benefiting Guarantor in
order for such Benefiting Guarantor to honor its obligations (without giving
effect to Section 7.17(b)) under the Guaranty and any Collateral Document
including obligations with respect to Swap Contracts (provided, however, that
the Borrower shall only be liable under this Section 7.17(a) for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.17(a), or otherwise under this Agreement or any
Loan Document, as it relates to such Benefiting Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of the Borrower under this Section
7.17(a) shall remain in full force and effect until all Obligations (other than
contingent indemnification and expense obligations) are paid in full, and all of
the Lenders’ Commitments are terminated. The Borrower intends that this Section
7.17(a) constitute, and this Section 7.17(a) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Benefiting
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 



CREDIT AGREEMENT – Page 73

 

 

(b)  Notwithstanding any other provision of this Agreement or any other Loan
Document, the Obligations guaranteed by any Loan Party or secured by the grant
of any Lien by any Loan Party shall exclude all Excluded Swap Obligations of
such Loan Party.

 

7.18.  Unrestricted Subsidiaries.

 

(a)  Cause the management, business and affairs of the Borrower and its
Subsidiaries to be conducted in such a manner (including by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
properties of the Borrower and the Restricted Subsidiaries to be commingled with
those of Unrestricted Subsidiaries) so that each Unrestricted Subsidiary that is
a corporation or limited liability company will be treated as an entity separate
and distinct from the Borrower and the Restricted Subsidiaries.

 

(b)  Cause each Unrestricted Subsidiary (i) to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any other Loan
Party and (ii) to observe all corporate, limited liability company or
partnership, as applicable, formalities.

 

7.19.  Carve-Out.

 

(a)  Upon the occurrence of the Trigger Notice Date, the Borrower shall deposit
amounts into the applicable Carve-Out Accounts as set forth in the DIP Order.

 

(b)  The Secured Parties shall retain automatically perfected and continuing
first priority security interests in any residual interest in the Carve-Out
Accounts available following satisfaction in full of all obligations benefiting
from the Carve-Out. Promptly (but in no event later than five (5) Business Days)
following the satisfaction in full of obligations benefiting from the Carve-Out,
the Borrower shall deliver any residual interest in the Carve-Out Accounts, if
any, to the Administrative Agent.

 

7.20.  Cash Management. The Loan Parties and their respective Subsidiaries shall
maintain their cash management system as it existed prior to the Petition Date
for the benefit of the entire DIP Facility, with such changes as may be required
by an order of the Bankruptcy Court (including the Cash Management Order) and/or
made with the consent of the Administrative Agent and the Majority Lenders.

 

7.21.  Chapter 11 Milestones. Each Chapter 11 Milestone will be satisfied in
accordance with the terms applicable to such Chapter 11 Milestone set forth in
Schedule 7.21 hereto.

 

7.22.  Marketing Activities. The Borrower will not, and will not permit any of
their respective Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than marketing
activities and such contracts of the Borrower and its Subsidiaries (i) as are in
effect on the Petition Date and (ii) as entered into from time to time in the
ordinary course of business of the Borrower and its Subsidiaries on terms
customary in the oil and gas business.

 



CREDIT AGREEMENT – Page 74

 

 

7.23.  Swap Contracts.

 

(a)  As soon as reasonably practical following entry of the Hedging Order, the
Borrower shall, and shall cause its Subsidiaries to use commercially reasonable
efforts to enter into Swap Contracts and constituting Acceptable Hedge
Transactions with Swap Lenders to hedge prices on natural gas expected to be
produced by the Loan Parties based on the Reserve Report delivered to the
Administrative Agent on or before October 1, 2020, as required by the terms of
the Prepetition Credit Agreement, covering notional volumes of natural gas
representing not less than (x) 80% of projected production from proved developed
producing reserves for calendar year 2021 and (y) 60% of projected production
from proved developed producing reserves for calendar year 2022 (collectively,
the “Required Swap Contracts”).

 

(b)  Within five (5) Business Days of the Petition Date, the Borrower shall, and
shall cause its Subsidiaries to enter into an Amended ISDA (as defined in the
Restructuring Support Agreement) with any Swap Lender willing to enter into such
Amended ISDA within such time period.

 

7.24.  Restructuring Support Agreement. The Loan Parties party to the
Restructuring Support Agreement shall remain in compliance at all times with the
Restructuring Support Agreement subject to the terms thereof, including all
notice, cure or grace periods.

 

ARTICLE VIII. NEGATIVE COVENANTS

 

Until the Release Date, Borrower agrees that it shall not, and, as applicable,
shall not permit any Restricted Subsidiary to, directly or indirectly:

 

8.01.  Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Liens”):

 

(a)  Liens securing the Obligations;

 

(b)  Liens existing on the Petition Date and listed on Schedule 8.01, provided
that (i) the property covered thereby is not changed, (ii) the principal amount
secured or benefited thereby is not extended, renewed, refunded, refinanced or
increased, and (iii) the direct or any contingent obligor with respect thereto
is not changed;

 

(c)  Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or such payment is excused by, or is otherwise prohibited
by, the provisions of the Bankruptcy Code or order of the Bankruptcy Court,
provided, no action to enforce such Lien has been commenced, except to the
extent subject to the automatic stay under the Chapter 11 Cases or not consented
to by the Borrower;

 

(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
operator’s, landlord’s, customs’ or other like Liens arising by operation of law
in the ordinary course of business each of which is in respect of obligations,
provided, no action to enforce such Lien has been commenced, except to the
extent subject to the automatic stay under the Chapter 11 Cases or not consented
to by the Borrower;

 



CREDIT AGREEMENT – Page 75

 

 

(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation which are not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, other than any Lien imposed by ERISA, provided, no action
to enforce such Lien has been commenced, except to the extent subject to the
automatic stay under the Chapter 11 Cases or not consented to by the Borrower;

 

(f)  Liens on cash deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)  easements, rights-of-way, surface leases and other similar rights in
respect of surface operations, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and are customary and usual in the oil and gas industry, and which do not in any
case materially detract from the value or operation of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)  Liens securing judgments for the payment of money not constituting an Event
of Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgments shall not have been fully
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced;

 

(i)  Liens securing Indebtedness permitted under Section 8.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and additions and accessions thereto and proceeds
thereof and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

 

(j)  contracts, agreements, lease provisions, defects and irregularities which
were in effect when the properties were acquired and which were not such as to
materially interfere with the operation, value or use thereof;

 

(k)  royalties, overriding royalties, reversionary interests, production
payments and similar lease burdens which are granted in the ordinary course of
business in the oil and gas industry and which are deducted in the calculation
of discounted present value in the Reserve Reports delivered to Agent hereunder;

 

(l)  contractual Liens which arise in the ordinary course of business under sale
contracts, joint operating agreements, or other arrangements for the
exploration, development, production, transportation, gathering, processing or
sale of hydrocarbons which would not deprive Borrower and the Restricted
Subsidiaries of any material right in respect of their assets or properties, in
each case which are usual and customary in the oil and gas business, provided,
no action to enforce such Lien has been commenced, except to the extent subject
to the automatic stay under the Chapter 11 Cases or not consented to by the
Borrower;

 

(m)  Gas Balancing Agreements in existence on the Petition Date; provided that
the amount of all gas imbalances known to any Responsible Officer of a Loan
Party and the amount of all production which has been paid for but not delivered
shall have been disclosed or otherwise taken into account in the Reserve Reports
delivered to the Agent hereunder;

 

(n)  Liens to secure plugging and abandonment obligations, including the Texaco
Lien;

 



CREDIT AGREEMENT – Page 76

 

 

(o)  Liens encumbering the Construction Collateral;

 

(p)  Liens securing the financing of insurance premiums in an aggregate
principal amount not to exceed the amount of such insurance premiums and
incurred in the ordinary course of business; provided that no such Lien may
extend to or cover any assets or property other than the insurance being
acquired with such financing, the proceeds thereof and any unearned or refunded
insurance premiums related thereto;

 

(q)  Liens arising by virtue of any statutory or common law provision or
customary deposit account terms relating to banker’s liens, rights of set-off or
similar rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the FRB and no such deposit account is intended by the Borrower
or any other Loan Party to provide collateral to the depository institution,
provided, further, that no action to enforce such Lien has been commenced,
except to the extent subject to the automatic stay under the Chapter 11 Cases or
not consented to by the Borrower;

 

(r)  [reserved];

 

(s)  [reserved];

 

(t)  [reserved];

 

(u)  Liens, titles and interests of lessors of software and other intangible
personal property licensed, and personal property leased, by such lessors to the
Loan Parties, restrictions and prohibitions on encumbrances and transferability
with respect to such property and such Loan Party’s interests therein imposed by
such licenses or leases, and Liens and encumbrances encumbering such lessors’
titles and interests in such property, and to which such Loan Party’s license or
leasehold interests may be subject or subordinate, in each case, whether or not
evidenced by UCC financing statement filings or other documents of record;
provided that such Liens do not secure Indebtedness and do not encumber property
of the Loan Parties other than the property that is subject to such licenses or
leases;

 

(v)  Liens in existence on the Petition Date that are perfected subsequent to
the Petition Date as permitted by Section 546(b) of the Bankruptcy Code;

 

(w)  Liens securing Prepetition Credit Agreement Obligations; provided that such
Liens are subject to the terms and conditions of the DIP Order; and

 

(x)  Adequate Protection Liens to the extent, and subject to the terms and
conditions, set forth in the DIP Order;

 

provided that no intention to subordinate the Liens granted in favor of the
Secured Parties is to be hereby implied or expressed by the existence of any
Lien permitted pursuant to this Section 8.01.

 

8.02.  Investments. Make or permit to remain outstanding any Investments,
except:

 

(a)  Investments held by Borrower or such Restricted Subsidiary in the form of
cash equivalents or short-term marketable debt securities;

 

(b)  Investments of Borrower or any Restricted Subsidiary in any Loan Party;

 



CREDIT AGREEMENT – Page 77

 

 

(c)  Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable, extensions of credit to customers and suppliers,
prepaid expenses, deposits and endorsements of negotiable instruments for
collection arising in the ordinary course of business, and Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss;

 

(d)  Guarantees constituting Indebtedness permitted by Section 8.03;

 

(e)  Investments consisting of (i) temporary investments in securities of the
United States or Canada having maturities not in excess of one (1) year, (ii)
demand deposits and certificates of deposit issued by any Lender, (iii) readily
marketable commercial paper rated “A-1” by S&P Global Ratings (or similar rating
by any similar organization which rates commercial paper), (iv) readily
marketable direct obligations of any state of the United States of America or
any province of Canada or any political subdivision of any such state or
province given on the date of such investment a credit rating of at least AA by
S&P Global Ratings due within one year from the acquisition thereof,
(v) repurchase agreements with respect to the investments referred to in the
preceding clauses (i) through (iv) with any bank or trust company organized
under the Laws of the United States of America or any province of Canada or any
state or province thereof and having combined capital, surplus and undivided
profits of not less than $500,000,000 (as of the date of its most recent
financial statements) and having deposits that have received one of the two
highest ratings obtainable from S&P Global Ratings, (vi) eurodollar time
accounts or eurodollar certificates of deposit each with any bank or trust
company organized under the Laws of the United States of America or any province
of Canada or any state or province thereof having combined capital, surplus and
undivided profits of not less than $500,000,000 (as of the date of its most
recent financial statements) and having deposits that have received one of the
two highest ratings obtainable from S&P Global Ratings, and (vii) demand or time
deposits not to exceed $10,000,000 in the aggregate outstanding at any time with
banks or other financial institutions in countries (other than the United States
or Canada) where a Loan Party has assets or operations;

 

(f)  solely to the extent in existence on the Petition Date, Investments in
direct ownership interests in Mineral Interests, wells, gas gathering systems or
other field facilities including but not limited to crew boats and other
vessels, shore facilities, storage barges, seismic data and surveys, in each
case related to such Mineral Interests or wells, or in the form of or pursuant
to farm-out, farm-in, participation agreements, joint operating agreements, or
area of mutual interests agreements or other similar arrangements which are
usual and customary in the oil and gas exploration and production business;

 

(g)  solely to the extent in existence on the Petition Date, Investments in the
Designated Investment Entities listed on Schedule 8.02;

 

(h)  [reserved];

 

(i)  [reserved];

 

(j)  solely to the extent in existence on the Petition Date, Investments in
joint ventures formed to own and operate midstream assets;

 

(k)  solely to the extent in existence on the Petition Date, Investments in
Unrestricted Subsidiaries;

 

(l)  Investments permitted under Section 8.09; and

 

(m)  Investments in accordance with the Budget.

 



CREDIT AGREEMENT – Page 78

 

 

8.03.  Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)  Indebtedness in respect of the Obligations;

 

(b)  Indebtedness outstanding on the Petition Date and listed on Schedule 8.03;

 

(c)  Guarantees of Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or any wholly-owned
Restricted Subsidiary;

 

(d)  obligations (contingent or otherwise) of Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) such Swap Contract
otherwise complies with the provisions of Section 8.09;

 

(e)  [reserved];

 

(f)  Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 8.01(i) incurred prior to the Petition Date;

 

(g)  Indebtedness associated with bonds or other surety obligations required in
connection with the operation of the business of the Loan Parties;

 

(h)  endorsements of negotiable instruments for collection in the ordinary
course of business;

 

(i)  Indebtedness representing deferred compensation to employees of Borrower or
any of its Restricted Subsidiaries incurred in the ordinary course of business;

 

(j)  Indebtedness consisting of Cash Management Obligations and other
Indebtedness in respect of net services, overdraft protections and similar
arrangements, in each case (x) in connection with cash managing and deposit
accounts and (y) incurred in the ordinary course of business;

 

(k)  unsecured intercompany Indebtedness arising out of an Investment permitted
under Section 8.02 so long as such Investment is in or with a Loan Party,
provided that any such Indebtedness shall be subject to subordination terms
reasonably satisfactory to Agent;

 

(l)  obligations under Advance Payment Contracts so long as the production
covered thereby has not been included in the most recent Reserve Report
furnished to Agent;

 

(m)  oil and gas balancing obligations incurred in the ordinary course of
business and permitted pursuant to Section 8.14;

 

(n)  Indebtedness consisting of the financing of insurance premiums in an
aggregate principal amount not to exceed the amount of such insurance premiums
and incurred in the ordinary course of business;

 

(o)  Senior Notes outstanding as of the Petition Date;

 

(p)  Indebtedness secured by Adequate Protection Liens to the extent, and
subject to the conditions, set forth in the DIP Order; and

 



CREDIT AGREEMENT – Page 79

 

 

(q)  Indebtedness under the Construction Loan outstanding on the Petition Date.

 

8.04.  Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for Dispositions
permitted under Section 8.05.

 

8.05.  Dispositions. Make or permit any Disposition or Swap Termination Event,
except:

 

(a)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)  Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
of comparable value and utility or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement equipment;

 

(c)  Dispositions of property by Borrower or any Restricted Subsidiary to
Borrower or a Guarantor;

 

(d)  to the extent constituting Dispositions, Restricted Payments permitted by
Section 8.06;

 

(e)  Sales of hydrocarbons, including pursuant to Advance Payment Contracts
permitted by this Agreement and Swap Contracts permitted by this Agreement, in
the ordinary course of business and at then-prevailing market prices as
reasonably determined by such Loan Party;

 

(f)  Dispositions consisting of any compulsory pooling or unitization not
subject to the automatic stay under the Chapter 11 Cases and ordered by a
Governmental Authority with jurisdiction over each Loan Party’s Mineral
Interests in its oil and gas properties;

 

(g)  Dispositions in connection with the expiration or termination of farm-outs,
participations or other similar agreements in the ordinary course of business of
undeveloped acreage or undrilled depths and assignments in connection therewith,
provided that the aggregate fair market value for all such Dispositions shall
not exceed $5,000,000 without the consent of Agent and the Majority Lenders;

 

(h)  [reserved];

 

(i)  leases, subleases, licenses or sublicenses of property other than Mortgaged
Properties in the ordinary course of business and which do not materially
interfere with the value of such property, provided that the aggregate fair
market value for all such Dispositions shall not exceed $5,000,000 without the
consent of Agent and the Majority Lenders;

 

(j)  transfers of property subject to any condemnation or eminent domain (or
deed in lieu thereof) upon receipt of the casualty proceeds of such event;

 

(k)  Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of Borrower, are not material to the conduct of the business of
Borrower and its Restricted Subsidiaries;

 



CREDIT AGREEMENT – Page 80

 

 

(l) Dispositions of Investments in the Designated Investment Entities to the
extent required by, or made pursuant to buy/sell arrangements between joint
venture parties set forth in, joint venture arrangements and similar binding
agreements in existence on the Petition Date and not subject to the automatic
stay under the Chapter 11 Cases;

 

(m) [reserved];

 

(n) Dispositions of cash equivalent Investments in the ordinary course of
business in exchange for cash or other cash equivalent Investments of fair
market value;

 

(o) [reserved];

 

(p) any Swap Termination Event, subject to the making of the mandatory
prepayment required under Section 2.04(f);

 

(q) [reserved];

 

(r) [reserved];

 

(s) [reserved]; or

 

(t) Dispositions pursuant to an order of the Bankruptcy Court; provided that the
Bankruptcy Court order authorizing such Disposition shall be subject to prior
consent of the Administrative Agent and the Majority Lenders.

 

provided, however, that (1) any Disposition pursuant to clauses (e), (g), and
(n) shall be for fair market value, and (2) no Disposition pursuant to
clauses (d), (f), (g), and (l) may be made if a Default shall exist or would
result from such Disposition.

 

8.06. Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom, each Restricted Subsidiary may make Restricted Payments
to Borrower and Guarantors.

 

8.07. Change of Operator. Cease for any reason to be the operator of (i) any of
the Mortgaged Properties which it is operating as of the Interim Facility
Effective Date, and (ii) any properties that it subsequently acquires and takes
over operations.

 

8.08. Letters of Credit. Enter into any letter of credit facility or other
accommodation for posting cash collateral and/or issuing letters of credit
without the prior written consent of the Administrative Agent.

 

8.09. Swap Contracts. Enter into any Swap Contract, except:

 

(a) Commodity Contracts. Following entry of the Hedging Order, Swap Contracts
entered into to hedge prices on oil, natural gas and natural gas liquids
expected to be produced by the Loan Parties, provided that at all times:

 

(i) no such contract fixes a price for a term of more than 60 months from the
date that such Swap Contract is executed;

 



CREDIT AGREEMENT – Page 81

 

 

(ii) other than basis differential swaps, basis hedging arrangements and any
repurchases (whether effectuated via mutually agreeable close-out or purchase of
offsetting options) of sold call transactions entered into prior to the Petition
Date (or expirations thereof), the notional volumes for which (when aggregated
with other Swap Contracts then in effect other than basis differential swaps) do
not exceed, as of the date such Swap Contract is executed, (A) 90% of the
reasonably anticipated projected Oil and Gas Production for each calendar month
in the calendar year 2021 for each of crude oil, natural gas and natural gas
liquids, calculated separately and (B) for any other time period, 80% of the
reasonably anticipated projected Oil and Gas Production for each calendar month
for each of crude oil, natural gas and natural gas liquids, calculated
separately;

 

(iii) each such Swap Contract is with a Lender or an Affiliate of a Lender;

 

(iv) no such commodity Swap Contracts shall be permitted to be in a form other
than (A) swap transactions covering identical volumes of crude oil, natural gas
or natural gas liquids and identical months, (B) deferred premium purchased puts
for volumes of crude oil, natural gas or natural gas liquids, (C) collars (other
than three-way collars) covering identical volumes of crude oil, natural gas or
natural gas liquids and identical months, (D) sold call transactions entered
into prior to the Petition Date, (E) mutually negotiated close-out of, or
purchase of offsetting options to terminate, (in whole or in part) sold call
transactions entered into prior to the Petition Date, other than on a deferred
premium basis or (F) basis differential swaps or basis hedging arrangements;

 

(v) the Loan Parties shall not novate, offset or otherwise terminate any Swap
Contract entered into to hedge prices on oil, natural gas and natural gas
liquids expected to be produced by the Loan Parties if such action would have
the effect of cancelling, offsetting or otherwise reducing positions under
Required Swap Contracts (x) without the consent of the Administrative Agent (not
to be unreasonably withheld, conditioned or delayed) or (y) pursuant to the
Hedging Order; it being understood that options used to modify sold call
transactions in accordance with Section 8.09(a)(iv)(D) shall be permitted, and
that this provisions shall not limit the assignment or transfer or novation of
any Swap Contract from one Lender or Affiliate of a Lender to another Lender or
Affiliate of a Lender; and

 

(vi) no such contract (other than a Lender Swap Contract) requires Borrower to
post, or otherwise pledge as collateral, any money, assets, or other security
against the event of its nonperformance prior to actual default by Borrower in
performing its obligations thereunder.

 

(b) Interest Rate Contracts. Swap Contracts entered into by Borrower or a
Restricted Subsidiary with the purpose and effect of fixing interest rates on a
principal amount of indebtedness of Borrower or a Restricted Subsidiary that is
accruing interest at a variable rate, provided that (1) the term does not extend
past the Maturity Date, (2) the aggregate notional amount of such contracts
never exceeds 75% of the anticipated outstanding principal balance of the
indebtedness to be hedged by such contracts or an average of such principal
balances calculated by using a generally accepted method of matching interest
swap contracts to declining principal balances, (3) the floating rate index of
each such contract generally matches the index used to determine the floating
rates of interest on the corresponding indebtedness to be hedged by such
contract, (4) no such Swap Contract (other than a Lender Swap Contract) requires
Borrower to put up money, assets, or other security against the event of its
nonperformance prior to actual default by Borrower in performing its obligations
thereunder, (5) each such contract is with (i) a Lender or an Affiliate of a
Lender or (ii) a counterparty who is unsecured who at the time the contract is
entered into maintains a minimum debt rating of BBB or Baa2 as determined either
by S&P Global Ratings or Moody’s Investors Service, Inc. and (6) such Swap
Contract is otherwise acceptable to Agent.

 



CREDIT AGREEMENT – Page 82

 

 

(c) Currency Swaps. Swap Contracts entered into by Borrower or a Restricted
Subsidiary with the purpose and effect of fixing the rate of exchange between
two currencies with respect to the amount of the payments to be made or received
by Borrower or a Restricted Subsidiary in one of such currencies pursuant to an
agreement, provided that (1) the term does not extend past the Maturity Date,
(2) no such contract (other than a Lender Swap Contract) requires Borrower to
put up money, assets, or other security against the event of its nonperformance
prior to actual default by Borrower in performing its obligations thereunder,
(3) each such contract is with (i) a Lender or an Affiliate of a Lender or
(ii) a counterparty who is unsecured who at the time the contract is entered
into maintains a minimum debt rating of BBB or Baa2 as determined either by S&P
Global Ratings or Moody’s Investors Service, Inc. and (4) such Swap Contract is
otherwise acceptable to Agent.

 

8.10. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

8.11. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower (other than Borrower or any wholly-owned Restricted
Subsidiary of Borrower), whether or not in the ordinary course of business,
other than on fair and reasonable terms that are substantially as favorable to
Borrower or such Restricted Subsidiary as would be obtainable by Borrower or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

 

8.12. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document, the Prepetition Credit Agreement and
any other Prepetition Loan Document) that limits the ability (i) of any Domestic
Restricted Subsidiary to make Restricted Payments to Borrower or any Guarantor,
or (ii) of any Domestic Restricted Subsidiary to Guarantee the Indebtedness of
Borrower, in each case other than any such Contractual Obligation relating to,
or arising or existing by reason of, (a) provisions in corporate charters,
bylaws, stockholders agreements, partnership agreements, limited liability
agreement, and similar agreements, (b) applicable Law or any applicable rule,
regulation or order, (c) encumbrances and restrictions contained in contracts
entered into in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from
the value of property or assets of Borrower or any Guarantor or the ability of
Borrower or such Guarantor to realize such value, or to make any distributions
relating to such property or assets in each case in any material respect, (d) as
required by any regulatory authority having jurisdiction over Borrower or any
Domestic Restricted Subsidiary or any of the their businesses.

 

8.13. Use of Proceeds. (a) Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, or (b) use
the proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
either case in violation of applicable Sanctions, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

8.14. Gas Balancing Agreements and Advance Payment Contracts. (a) Incur, become
or remain liable for, or permit any other Loan Party to incur, become or remain
liable for, (i) any Material Gas Imbalance, or (ii) Advance Payments under
Advance Payment Contracts which are to be satisfied by delivery of production
unless such Advance Payment Contract is permitted under Section 8.03(l), or
(b) include any production sold pursuant to an Advance Payment Contract in any
Reserve Report furnished to Agent.

 



CREDIT AGREEMENT – Page 83

 

 

8.15. Accounting Changes. Make or permit any (a) material change in its
accounting policies or reporting practices, except as may be required or
permitted by GAAP or (b) change to the fiscal year of any Loan Party or of any
of its Subsidiaries.

 

8.16. Cash Management. Establish or maintain a deposit account, securities
account or commodity account except as may be permitted by an order of the
Bankruptcy Court (including the Cash Management Order) and/or with the consent
of the Administrative Agent.

 

8.17. Unrestricted Subsidiaries.

 

(a) Incur, assume, guarantee or be or become liable for any Indebtedness of any
of the Unrestricted Subsidiaries, other than guarantees of Indebtedness of Mule
Sky, LLC existing as of the Petition Date that constitute Investments made in
compliance with Section 8.02.

 

(b) Permit any Unrestricted Subsidiary to hold any Equity Interest in, or any
Indebtedness of, the Borrower or any Restricted Subsidiary.

 

8.18. Limitation on Modification and Prepayment of Indebtedness.

 

(a) Make, directly or indirectly, cancellations, terminations, prepayments,
repayments, purchases, repurchases, or other Redemptions of or in respect of any
Indebtedness for borrowed money other than the Obligations or Swap Termination
Events, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the cancellation, termination prepayment, purchase, repurchase or other
Redemption of any Indebtedness other than the Obligations or Swap Termination
Events, in each case, other than as permitted or required by the DIP Orders or
approved by the Bankruptcy Court and consented to by the Administrative Agent
and the Majority Lenders.

 

(b) Amend, restate, supplement, waive or otherwise modify, or permit the
amendment, restatement, supplement, waiver or other modification of, any
provision of any documentation relating to any Indebtedness for borrowed money
other than the Obligations, in each case, other than as permitted or required by
the DIP Orders or approved by the Bankruptcy Court and consented to by the
Administrative Agent and the Majority Lenders.

 

8.19. Key Employee Plans.

 

(a) Enter into any key employee incentive plan or key employee retention plan,
other than such plans as in effect as of the Petition Date.

 

(b) Amend or modify any existing key employee incentive plan or key employee
retention plan, unless such plan, amendment or modification is reasonably
satisfactory to the Administrative Agent and the Majority Lenders.

 

8.20. Superpriority Claims and Bankruptcy Orders.

 

(a) Create or permit to exist any Superpriority Claim other than as permitted by
the DIP Order (including the Carve-Out) or the Hedging Order.

 



CREDIT AGREEMENT – Page 84

 

 



(b) Permit any Subsidiary to (i) obtain or seek to obtain any stay from the
Bankruptcy Court on the exercise of the Administrative Agent’s or any Lender’s
remedies hereunder or under any other Loan Document, except as specifically
provided in the DIP Order, (ii) without the consent of the Majority Lenders,
seek to change or otherwise modify any DIP Order or other order in the
Bankruptcy Court with respect to the DIP Facility or (iii) without the consent
of the Majority Lenders, propose, file, consent, solicit votes with respect to
or support any chapter 11 plan or debtor in possession financing unless (x) such
plan or financing would, on the date of effectiveness, indefeasibly pay in full
in cash all Obligations or (y) such plan is an Approved Plan of Reorganization.

 

8.21. Variance Covenant. Fail to comply in any respect with the Budget Covenants
set forth in the DIP Order.

 

8.22. Capital Expenditures. Permit the aggregate amount of capital expenditures
(exclusive of joint interest billing expenses owed by any Loan Party to a third
party) in any calendar month to exceed $25,000,000 (the “Capital Expenditure
Cap”); provided that any unused portion of the Capital Expenditure Cap in any
calendar month may be applied towards capital expenditures in succeeding
calendar months; provided, further that the Capital Expenditure Cap may be
increased subject to the consent of the Agent and the Majority Lenders.

 

8.23. Subsidiaries. The Borrower will not form any new Subsidiaries after the
Petition Date.

 

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

 

9.01. Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within three Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 1.08, 7.01, 7.02(b), 7.02(d), 7.02(j),
7.02(k), 7.02(l), 7.02(m), 7.03, 7.05, 7.10, 7.11, 7.14, 7.15, 7.18, 7.19, 7.20,
7.21 or Article VIII; or

 

(c) Other Defaults. (i) Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in this Agreement on its part to be performed or observed and such failure
continues unremedied for five (5) Business Days after notice thereof from Agent
or Agent is notified of such Default or should have been so notified pursuant to
the provisions of Section 7.03(a), whichever is earlier; or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above or in the preceding clause (i) of this subsection
(c)) contained in any other Loan Document on its part to be performed or
observed and such failure continues unremedied beyond any grace or cure period
therein provided; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or

 



CREDIT AGREEMENT – Page 85

 

 

(e) Cross-Default. Borrower or any Restricted Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness incurred on
or after the Petition Date or otherwise not subject to the automatic stay in the
Chapter 11 Cases or Guarantee thereof (in each case, other than Indebtedness
hereunder and Indebtedness under Swap Contracts), or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee thereof or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, (i) such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (ii) an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or (iii) such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

 

(f) [Reserved]; or

 

(g) [Reserved]; or

 

(h) Judgments. Unless subject to the automatic stay in the Chapter 11 Cases,
there is entered against Borrower or any Restricted Subsidiary (i) one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $1,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower or any ERISA Affiliate under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$1,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $1,000,000; or

 

(j) Invalidity of Loan Documents. Until the Release Date has occurred, any Loan
Document or any provision thereof, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document or any provision thereof
(other than manifest error); or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k) Swap Contracts. There shall occur under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (1) any event
of default under such Swap Contract to which Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract), or (2)
any Termination Event (as so defined) under such Swap Contract as to which
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by Borrower or such Restricted
Subsidiary as a result thereof exceeds $1,000,000; or

 

(l) [Reserved]; or

 

(m) Change of Control. There occurs any Change of Control with respect to any
Loan Party; or

 



CREDIT AGREEMENT – Page 86

 

 

(n) Chapter 11 Cases. The Chapter 11 Cases are dismissed or the Chapter 11 Cases
are converted to cases under Chapter 7 of the Bankruptcy Code, or any motion is
filed by any of the Loan Parties seeking dismissal of the Chapter 11 Cases
(provided that the foregoing does not prohibit the Loan Parties from filing a
motion to close or dismiss any of the Chapter 11 Cases to be effective on or
after the effective date of the Approved Plan of Reorganization) or conversion
of the Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code; or

 

(o) Appointment of Trustee. Without the prior written consent of the
Administrative Agent and the Majority Lenders, a trustee, a responsible officer
or an examiner with enlarged powers (other than a fee examiner) beyond those set
forth in Section 1106(a)(3) and (4) of the Bankruptcy Code is appointed in
relation to the operation of the business of any Loan Party in the Chapter 11
Cases; or

 

(p) Termination of Restructuring Support Agreement. The occurrence of the
Termination Date (as defined in the Restructuring Support Agreement) other than
upon the occurrence of the Plan Effective Date; or

 

(q) Superpriority Claim. The Bankruptcy Court grants a Superpriority Claim or
Lien on the Collateral which is pari passu with or senior to the DIP
Superpriority Claims or DIP Liens of the Secured Parties, in each case other
than with respect to the Carve-Out or as permitted by the DIP Order or the
Hedging Order; or

 

(r) Entry of Orders. The Bankruptcy Court fails to enter (i) the Interim Order
and Hedging Order within three (3) days (or a later date consented to by the
Administrative Agent and the Majority Lenders) after the Petition Date or (ii)
the Final Order within thirty-five (35) days (or a later date consented to by
the Administrative Agent and the Majority Lenders) after the Petition Date; or

 

(s) Chapter 11 Orders. (i) Any material provision of the Interim Order, Hedging
Order or Final Order, as applicable, fails to be in full force and effect, (ii)
the Interim Order, Hedging Order or Final Order, as applicable, is (A) vacated,
stayed or reversed, or (B) modified or amended in any respect without the prior
written consent of the Administrative Agent and the Majority Lenders in their
reasonable discretion, (iii) any Loan Party fails to comply with any material
provision of the Interim Order, Hedging Order or Final Order, as applicable,
(iv) any order is entered in the Chapter 11 Cases charging any of the
Collateral, including under Section 506(c) or Section 552(b) of the Bankruptcy
Code, (v) any action is commenced by any Loan Party which is adverse to the
Secured Parties or their rights and remedies under the DIP Facility in the
Chapter 11 Cases, (vi) the exclusivity periods set forth in Section 1121 of the
Bankruptcy Code are modified (other than modifications to increase the
exclusivity period) or terminated or expire, (vii) the Final Order fails to
provide that each of the Administrative Agent, the Lenders, the Prepetition
Credit Agreement Agent and the Prepetition Lenders are entitled to rights and
benefits of Section 552(b) of the Bankruptcy Code, and, following the entry of
the Final Order, the “equities of the case” shall not apply, or (viii) if the
Final Order provides that the Secured Parties shall be subject to the equitable
doctrine of “marshaling” or any other similar doctrine with respect to any
Collateral; or

 

(t) Indebtedness and other Payables. (i) Any Loan Party pays (by way of adequate
protection or otherwise) any principal or interest or other amount on account of
any prepetition Indebtedness or payables other than as agreed herein or pursuant
to the consent of the Administrative Agent or as described in the DIP Order or
pursuant to any order approving any “first day” motions or as permitted by the
Budget (subject to Permitted Variances) or (ii) any order or filing is entered
which authorizes or approves (or seeks authorization or approval of) any
additional postpetition financing not otherwise permitted hereunder, or any
Liens on the Collateral not otherwise permitted hereunder, other than pursuant
to the Carve-Out; or

 



CREDIT AGREEMENT – Page 87

 

 

(u) Relief from Automatic Stay. The Bankruptcy Court enters any order or orders
granting relief from any stay of proceeding (including, without limitation, the
automatic stay under the Chapter 11 Cases) so as to allow a third party or third
parties to proceed against assets of any Loan Party valued in excess of
$5,000,000 or to permit other actions that would have a Material Adverse Effect
on any Loan Party or its estate; or

 

(v) Plan of Reorganization. Unless otherwise agreed in writing by the Majority
Lenders or pursuant to the terms of the DIP Order, (x) any plan of
reorganization or (y) any motion to approve any sale or other disposition of all
or a material portion of the Collateral securing the Loans pursuant to Section
363 of the Bankruptcy Code is, in each case of (x) and (y), filed by the Debtors
or confirmed by the Bankruptcy Court other than, in each case of (x) and (y), an
Approved Plan of Reorganization; or

 

(w) Liens and Obligations. (i) any Liens granted with respect to the DIP
Facility or the Obligations shall cease to be valid, perfected and enforceable
in all respects with the priority set forth in the DIP Order (other than upon a
release by reason of a transaction that is expressly permitted under the Loan
Documents) or any Loan Party contests in any manner the validity, perfection or
enforceability of any such Lien or its priority as set forth in the DIP Order;
(ii) the Obligations shall cease to be valid and enforceable or shall cease to
have the superiority claims status set forth in the DIP Order (other than upon a
release by reason of a transaction that is expressly permitted under the Loan
Documents) or any Loan party contests in any manner the validity or
enforceability of the Obligations or their priority as set forth in the DIP
Order; (iii) the disallowance, expungement, extinguishment or impairment of any
portion of the Obligations or (iv) any Loan Party denies that it has any or
further liability or obligation under any such Lien or in respect of the
Obligations, or purports to revoke, terminate or rescind any such Lien or
Obligation; or

 

(x) Chapter 11 Milestones. Any Chapter 11 Milestone is not satisfied in
accordance with the terms relating to such Chapter 11 Milestone set forth in
Schedule 7.21 hereto; or

 

(y) Credit Bidding. Any order is entered precluding or otherwise limiting the
Prepetition Credit Agreement Agent or the Administrative Agent from “credit
bidding”.

 

9.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Majority Lenders, take any or all of the following actions without needing to
obtain relief from the automatic stay under Section 362 of the Bankruptcy Code:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, reduced or
restricted, whereupon such commitments and obligation shall be terminated,
reduced or restricted immediately (in the case of restricted commitments, unless
and until the Majority Lenders and the Administrative Agent shall reinstate the
same in writing);

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder
(other than Indebtedness outstanding under Swap Contracts) or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
Borrower;

 

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, at law or in equity,
or under the DIP Order, including all rights and remedies set forth in paragraph
14 of the Interim Order (and any corresponding paragraph of the Final Order).

 



CREDIT AGREEMENT – Page 88

 

 

9.03. Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent)) payable to Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (ii) Obligations (including all
Prepetition Hedge Obligations) related to any Lender Swap Contract or Secured
Cash Management Agreement and (iii) amounts to Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among Lenders, the L/C
Issuer, and any Swap Lender and any Cash Management Party, in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, held as required by the Bankruptcy Court and/or at Law.

 

Notwithstanding the foregoing, amounts received from Borrower or any Guarantor
that is not an Eligible Contract Participant shall not be applied to any
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause “Fourth” above
from amounts received from Eligible Contract Participants to ensure, as nearly
as possible, that the proportional aggregate recoveries with respect to Excluded
Swap Obligations described in such clause “Fourth” are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
such clause).

 



CREDIT AGREEMENT – Page 89

 

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied in
the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Lender Swap Contracts shall be excluded from the application
described above if Agent has not received written notice thereof, together with
such supporting documentation as Agent may request, from the applicable Cash
Management Party or Swap Lender, as the case may be. Each Cash Management Party
or Swap Lender not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article X hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE X. ADMINISTRATIVE AGENT

 

10.01. Appointment and Authorization of Administrative Agent.

 

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Scotiabank to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Agent to take such actions on its behalf and
to exercise such powers as are delegated to Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. Other than the rights of the Loan Parties under Section 10.06, (i) the
provisions of this Article are solely for the benefit of Agent, the Lenders and
the L/C Issuer, and (ii) neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. All benefits
and amenities provided to Agent in this Article shall also apply to Arranger in
its capacity as sole lead arranger and sole bookrunner. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b) The Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders (including in its capacities as a Swap Lender and Cash
Management Party) and the L/C Issuer hereby irrevocably appoints and authorizes
the Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Agent, shall be entitled to the benefits of all provisions
of this Article X and Article XI (including Section 11.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents as if set forth in full herein with respect thereto.

 

10.02. Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

 

10.03. Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Agent:

 



CREDIT AGREEMENT – Page 90

 

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

 

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders or the Required Lenders, as
applicable (or such other number or percentage of the Lenders as shall be
necessary, or as Agent shall believe in good faith shall be necessary, under the
circumstances provided in Sections 9.02 and 11.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to Agent by Borrower, a Lender or the L/C
Issuer.

 

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

 

10.04. Reliance by Administrative Agent. Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, Agent
may presume that such condition is satisfactory to such Lender or the L/C Issuer
unless Agent shall have received notice to the contrary from such Lender or the
L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 



CREDIT AGREEMENT – Page 91

 

 

10.05. Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent. Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that Agent acted
with gross negligence or willful misconduct in the selection of such sub-agents.

 

10.06. Resignation of Agent.

 

(a) Agent may at any time give notice of its resignation to Lenders, the L/C
Issuer and Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, subject to the consent of Borrower (but
no such consent shall be required if a Default is then continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Majority
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above, subject to the
consent of Borrower (but no such consent shall be required if a Default is then
continuing). Whether or not a successor has been appointed, such resignation
shall nonetheless become effective (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) in accordance with such
notice on the Resignation Effective Date.

 

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Majority Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Agent and appoint a successor, subject to the consent of Borrower (but
no such consent shall be required if a Default is then continuing). If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective (except that in the case of any collateral security
held by the Agent on behalf of the Lenders under any of the Loan Documents, the
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) in accordance with such notice on the Removal
Effective Date.

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and the L/C Issuer directly, until such time as the
Majority Lenders and Borrower, if applicable, appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than any rights to indemnity payments owed to the retiring
or removed Agent), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

 

(d) Any resignation by Scotiabank as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer, and additionally, the L/C Issuer may
resign at any time by giving 30 days’ prior notice to Agent, the Lenders and
Borrower. After the resignation of the L/C Issuer hereunder, the retiring L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue additional Letters of Credit or to extend, renew
or increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring L/C Issuer is authorized to notify each beneficiary of each Letter of
Credit (in accordance with the terms of such Letter of Credit) that any such
Letter of Credit will not be renewed, extended or increased, automatically or
otherwise). Upon the acceptance of a successor’s appointment as Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 



CREDIT AGREEMENT – Page 92

 

 

10.07. Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
bookrunner, Arranger or other Lender holding a title listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Agent, a Lender or the L/C Issuer hereunder.

 

10.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such
judicial proceeding; and

 



CREDIT AGREEMENT – Page 93

 

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

 

10.10. Collateral and Guarantor Matters.

 

(a) Each Lender and the L/C Issuer hereby irrevocably authorizes and directs
Agent to enter into the Collateral Documents for the benefit of such Lender and
the L/C Issuer. Each Lender and the L/C Issuer hereby agrees, and each holder of
any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth in Section 11.01, any action taken by the Majority Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Majority Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders and the L/C Issuer.
Agent is hereby authorized (but not obligated) on behalf of all of the Lenders
and the L/C Issuer, without the necessity of any notice to or further consent
from any Lender or the L/C Issuer from time to time prior to, an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Collateral Documents.

 

(b) Each Lender and the L/C Issuer (including in its capacities as a Cash
Management Party and Swap Lender) hereby irrevocably authorize Agent, at its
option and in its discretion (and Agent hereby agrees in the case of clauses (i)
and (iii) below),

 

(i) to release any Lien on any property granted to or held by Agent under any
Loan Document (A) upon (I) termination of the Aggregate Commitments,
(II) irrevocable payment in full in cash of all Obligations (other than (x)
contingent indemnification obligations and (y)  any other obligations or
liabilities, which by their terms expressly survive the termination of the Loan
Documents), (III) the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to Agent and
the L/C Issuer shall have been made) and (IV) the payment in full in cash of all
Obligations arising from the expiration, termination or unwinding of, or the
novation to a financial institution which is not a Lender of, all then existing
Lender Swap Contracts (other than those as to which other arrangements
satisfactory to the applicable Swap Lender shall have been made) (the date upon
which all of the matters described in the preceding subclauses (A)(I) through
(A)(IV) of this Section shall have occurred shall be herein called, the “Release
Date”), (B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (C) subject to
Section 11.01, if approved, authorized or ratified in writing by the Majority
Lenders, (D) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default, or (E) which release is
otherwise required by this Agreement;

 



CREDIT AGREEMENT – Page 94

 

 

(ii) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document, or if necessary, release such
Lien; and

 

(iii) to release any Guarantor from its obligation under any Guaranty of such
Person if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 10.10.

 

(c) Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender and the L/C Issuer to) execute such documents as may be necessary to
evidence the release or subordination of the Liens granted to Agent for the
benefit of Agent and Lenders and the L/C Issuer herein or pursuant hereto upon
the applicable Collateral; provided that (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to or create any liability or entail any consequence other than the release or
subordination of such Liens without recourse or warranty and (ii) such release
or subordination shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Borrower or any other Loan
Party in respect of) all interests retained by Borrower or any other Loan Party,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Agent shall be authorized
to deduct all expenses reasonably incurred by Agent from the proceeds of any
such sale, transfer or foreclosure.

 

(d) Agent shall have no obligation whatsoever to any Lender, the L/C Issuer or
any other Person to assure that the Collateral exists or is owned by Borrower or
any other Loan Party or is cared for, protected or insured or that the Liens
granted to Agent herein or in any of the Collateral Documents or pursuant hereto
or thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 10.10 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders or the L/C Issuer.

 

(e) Each Lender and the L/C Issuer hereby appoints each other Lender as agent
for the purpose of perfecting Lenders’ and the L/C Issuer’s security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender or the L/C Issuer (other than Agent) obtain
possession of any such Collateral, such Lender or the L/C Issuer shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to the Agent or in accordance with Agent’s instructions.

 

(f) Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall Agent be responsible or liable to the Lenders
for any failure to monitor or maintain any portion of the Collateral.

 



CREDIT AGREEMENT – Page 95

 

 

(g) The Secured Parties further irrevocably authorize the Administrative Agent,
at its option and in its discretion, without the necessity of any notice to or
further consent from the Secured Parties, at the direction of the Majority
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) or Dispose of (or to consent to any such Disposition of)
all or any portion of the Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
or pursuant to any plan of reorganization, or at any sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable Law.

 

10.11. Cash Management Agreements and Swap Contracts. No Cash Management Party
or Swap Lender that obtains the benefits of Section 9.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) or any amendment or waiver of this Agreement or any other Loan
Document, in each case other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Lender Swap Contracts unless the Agent has received written
notice of such Obligations, together with such supporting documentation as the
Agent may request, from the applicable Cash Management Party or Swap Lender, as
the case may be.

 

10.12. Certain ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 



CREDIT AGREEMENT – Page 96

 

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, Agent and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by Agent under this Agreement, any Loan
Document or any documents related hereto or thereto)

 

ARTICLE XI. MISCELLANEOUS

 

11.01. Amendments, Etc. Except as otherwise provided in Section 3.07(a) or
elsewhere in this Section 11.01, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Borrower or the applicable Loan Party, as the case may be, and the
Majority Lenders and acknowledged by Agent, or signed by the Borrower or the
applicable Loan Party, as the case may be, and the Agent with the consent of the
Majority Lenders, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 5.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 5.01(a)(iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Interim Facility Effective Date;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate or (ii)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;

 



CREDIT AGREEMENT – Page 97

 

 

(e) change Section 2.05, Section 2.12 or Section 9.03 in a manner that would
alter the pro rata terminations, reductions or sharing of payments required
thereby without the written consent of each Lender directly affected thereby;

 

(f) change any provision of this Section or the definition of “Majority Lenders”
or “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

 

(g) release any Guarantor from any Guaranty or release the Liens on all or
substantially all of the Collateral in any transaction or series of related
transactions except in accordance with the terms of any Loan Document, without
the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan Document; (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (iv) nothing contained in this Section 11.01 shall
cause any waiver, amendment, modification or consent to any Lender Swap Contract
or Secured Cash Management Agreement to require the consent of the Majority
Lenders. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

Notwithstanding the foregoing and any provision in any Loan Document which
requires the signatures of the Lenders, the Required Lenders or the Majority
Lenders as a condition to the effectiveness of an amendment or waiver with
respect to such Loan Document, each Lender party hereto consents to the
effectiveness upon execution by Agent and the applicable Loan Party or Loan
Parties of the Guaranty.

 

Notwithstanding anything herein or in any Loan Document to the contrary, each
Lender consents to each amendment, modification, supplement or waiver to (x) any
Collateral Document now or hereafter executed by the Borrower and Agent, which
is executed and delivered in order to add Collateral pledged pursuant to such
Collateral Document, release any Collateral in accordance with the terms hereof
or update any schedules to such Collateral Document, (y) any Loan Document now
or hereafter executed by the Borrower and Agent which is executed and delivered
in order to cure an ambiguity, omission, mistake or defect in such Loan
Document, or (z) Schedule 1.01 or Schedule 6.13 to the extent either schedule is
delivered to Agent pursuant to the terms of this Agreement.

 

Notwithstanding anything herein or in any Loan Document to the contrary, the
Majority Roll-Up Lenders may (without the consent of any other Lenders or the
Agent), on behalf of all Roll-Up Lenders, agree that the full amount of the
Roll-Up Loans will not be required to be repaid in cash on the Termination Date,
but instead shall be treated in any manner approved by the Majority Roll-Up
Lenders; provided that no such treatment shall contradict the pro rata sharing
provision of Section 2.12, or otherwise provide for any non-pro rata treatment
without the consent of all Roll-Up Lenders.

 



CREDIT AGREEMENT – Page 98

 

 

If (1) conditions (I), (II) and (III) to the Release Date have been satisfied
other than payment in full of all Obligations arising under clause (ii) or
clause (iii) of the definition of the term “Obligations” and (2) no Loan Party
has any outstanding Indebtedness, liability or obligations in connection with a
first lien revolving credit facility that are secured by a Lien on the
Collateral (or any commitment relating to any such revolving credit facility),
other than (x) Obligations arising under clause (ii) or clause (iii) of the
definition of the term “Obligations” and guaranties thereof and (y) contingent
indemnification obligations under any such first lien revolving credit facility,
then (A) any reference to “Lenders” or “Majority Lenders” in this Agreement or
any other Loan Document with respect to rights to provide instructions to the
Administrative Agent or other agents with respect to enforcement against
Collateral shall be deemed to be a reference to the Secured Parties to whom
Obligations remain outstanding and any voting shall be based upon the
outstanding amount of such Obligations, and (B) any reference to “Events of
Default” as conditions precedent to such enforcement rights shall be deemed to
be a reference to “events of default” or “termination events,” howsoever
described, under the outstanding Lender Swap Contracts or Secured Cash
Management Agreements, as applicable. The rights of the Secured Parties under
Lender Swap Contracts and Secured Cash Management Agreements granted pursuant to
clauses (A) and (B) of the preceding sentence shall immediately terminate if (x)
clause (1) of the preceding sentence is at any time not true, or (y) both of the
following conditions are fulfilled at any time: (I) clause (2) of the preceding
sentence is at any time not true, and (II) the Obligations owed to such Secured
Parties are secured equally and ratably in the Collateral with the Indebtedness,
liabilities and obligations under such first lien revolving credit facility.

 

11.02. Notices; Effectiveness; Electronic Communications.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or delivered by
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i) if to Borrower, Agent or the L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 



CREDIT AGREEMENT – Page 99

 

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Agent or any of its Related Parties (collectively, the “Agent Parties”)
have any liability to Borrower, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Agent’s transmission
of Borrower Materials through the Internet and/or Platform, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d) Change of Address, Etc. Each of the Borrower, Agent and the L/C Issuer may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower, Agent and the L/C Issuer.
In addition, each Lender agrees to notify Agent from time to time to ensure that
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities Laws.

 

(e) Reliance by Agent. L/C Issuer and Lenders. Agent, the L/C Issuer and Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Agent may be recorded by Agent, and each of the parties
hereto hereby consents to such recording.

 



CREDIT AGREEMENT – Page 100

 

 

11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 9.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Majority
Lenders shall have the rights otherwise ascribed to Agent pursuant to Section
9.02 and (ii) in addition to the matters set forth in clauses (b), (c) and (d)
of the preceding proviso and subject to Section 2.12, any Lender may, with the
consent of the Majority Lenders, enforce any rights and remedies available to it
and as authorized by the Majority Lenders.

 

11.04. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. Borrower shall pay, on a monthly basis (and in any event
promptly following receipt of invoices in respect thereof), without the
requirement of prior Bankruptcy Court approval and whether incurred before or
after the Petition Date, (i) all out of pocket expenses incurred by Agent,
Arranger and their Affiliates (including the reasonable fees, charges and
disbursements of counsel and the Financial Advisor for Agent and Arranger), in
connection with the Chapter 11 Cases and the restructuring contemplated by the
Approved Plan of Reorganization, the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
Agent, Arranger, any Lender or the L/C Issuer (including engineering charges and
the fees, charges and disbursements of any counsel or the Financial Advisor for
Agent, Arranger, any Lender or the L/C Issuer), and shall pay all fees and time
charges for attorneys who may be employees of Agent, Arranger, any Lender or the
L/C Issuer, in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. No attorney or advisor to the Administrative Agent, any
Lender or the L/C Issuer shall be required to file an application seeking
compensation for services or reimbursement of expenses with the Bankruptcy
Court.

 



CREDIT AGREEMENT – Page 101

 

 

(b) Indemnification by the Borrower. Borrower shall indemnify Agent (and any
sub-agent thereof), Arranger, each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by Borrower or any other Loan
Party against an Indemnitee (other than the Agent) for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Borrower shall also pay any civil penalty or fine assessed by OFAC against, and
all costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof, by Agent and/or the Lenders as a result of
conduct by Borrower that violated a sanction enforced by OFAC. This
Section 11.04(b). shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), Arranger, the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Agent (or any such sub-agent), Arranger, the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Agent (or any such sub-agent),
Arranger or the L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for Agent (or any such sub-agent) or L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(c).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 



CREDIT AGREEMENT – Page 102

 

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
Agent and the L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the occurrence of the Release Date.

 

11.05. Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

11.06. Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 



CREDIT AGREEMENT – Page 103

 

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless Agent otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii) Proportionate Amounts. (a) Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned and (b) each assignment of any Lender’s Commitments and/or New Money
Loans (including any partial assignment thereof) shall include an assignment in
the same proportion of such Lender’s Roll-Up Loans (and vice versa);

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A) [reserved];

 

(B) the consent of Agent shall be required if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

 

(C) the consent of the L/C Issuer shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding);

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500; provided, however, that Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
Agent an Administrative Questionnaire.

 

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 



CREDIT AGREEMENT – Page 104

 

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.

 

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 



CREDIT AGREEMENT – Page 105

 

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent, the Lenders and the L/C Issuer shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that would adversely affect the superpriority status of the claims
or Liens on the Collateral. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
and shall be subject to Section 11.07. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 



CREDIT AGREEMENT – Page 106

 

 

(g) Reserved.

 

(h) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Scotiabank assigns all of its
Commitment and Loans pursuant to subsection (b) above, Scotiabank may, upon
thirty (30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer.
In the event of any such resignation as L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Scotiabank as L/C Issuer. If Scotiabank resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Scotiabank to effectively assume the obligations of Scotiabank
with respect to such Letters of Credit.

 

11.07. Treatment of Certain Information; Confidentiality. Each of Agent, Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section in favor
of Borrower, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower, or (i) on a confidential basis to (x) any rating agency in
connection with rating Borrower or its Subsidiaries or the Loans, or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans. For purposes of this
Section, “Information” means all information received from or on behalf of
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
Information received after the date hereof, such information is clearly
identified at the time of delivery as confidential. Notwithstanding the
foregoing, “Information” shall not include, and Agent and each Lender may
disclose without limitation of any kind, any information with respect to “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulations Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall apply only
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of Agent, the Lenders and the
L/C Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Agent, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency, but excluding deposits held
in any account designated as a fiduciary account) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations of Borrower or such
Loan Party now or hereafter existing under this Agreement (including without
limitation obligations under Swap Contracts) or any other Loan Document to such
Lender or the L/C Issuer or any such Affiliate, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the L/C Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify Borrower and Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 



CREDIT AGREEMENT – Page 107

 

 

11.09. Interest Rate Limitation. It is the intention of the parties hereto to
conform strictly to Applicable Usury Laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Notes and the
other Loan Documents, whether such Laws are now or hereafter in effect,
including the Laws of the United States of America or any other jurisdiction
whose Laws are applicable, and including any subsequent revisions to or judicial
interpretations of those Laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Maximum
Amount or otherwise results in Borrower or such other Person being deemed to
have paid any interest in excess of the Maximum Amount, or if Agent or any of
the Lenders shall for any reason receive any unearned interest in violation of
any Applicable Usury Laws, or if any transaction contemplated hereby would
otherwise be usurious under any Applicable Usury Laws, then, in that event,
regardless of any provision contained in this Agreement or any other Loan
Document or other agreement or instrument executed or delivered in connection
herewith, the provisions of this Section 11.09 shall govern and control, and
neither Borrower nor any other Person shall be obligated to pay, or apply in any
manner to, any amount that would be excessive interest. Agent or the Lenders
shall never be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Maximum Amount, and, in the event that Agent or any
of the Lenders ever receive, collect, or apply as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Maximum Amount, Borrower,
Agent and the Lenders shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, if any, then Agent or the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by Agent
or the Lenders. As used herein, the term “Maximum Amount” means the maximum
nonusurious amount of interest which may be lawfully contracted for, reserved,
charged, collected or received by Agent or such Lender in connection with the
indebtedness evidenced by this Agreement, the Notes and other Loan Documents
under all Applicable Usury Laws, and the term “Maximum Rate” has a corresponding
meaning. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Notes, this Agreement or
the other Loan Documents.

 

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof; provided
further that in the event of any inconsistency between the terms and conditions
of the Loan Documents and the DIP Order, the provisions of the DIP Order shall
govern and control. Except as provided in Section 5.01, this Agreement shall
become effective when it shall have been executed by Agent and when Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(including PDF) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect until the Release Date.

 



CREDIT AGREEMENT – Page 108

 

 

11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13. Legal Representation of Agent. In connection with the negotiation,
drafting and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Winstead PC only
has represented and only shall represent Scotiabank in its capacity as Agent and
as a Lender. Each other Lender hereby acknowledges that Winstead PC does not
represent it in connection with any such matters.

 

11.14. Replacement of Lenders. If any Lender is a Defaulting Lender,

 

then Borrower may, at its sole expense and effort, upon notice to such Lender
and/or Participant and the Agent, require such Lender and/or Participant to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 or Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a) Borrower shall have paid to the Agent the assignment fee specified in
Section 11.06(b);

 

(b) such Lender and/or Participant shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender or Participant shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
Participant or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply. Notwithstanding the foregoing, a
Lender shall not be required to make any such assignment and delegation if such
Lender (or its Affiliate) is a Swap Lender with any outstanding Lender Swap
Contract, unless on the date thereof or prior thereto, all such Lender Swap
Contracts have been terminated or novated to another Person and such Lender (or
its Affiliate) shall have received payment of all amounts, if any, payable to it
in connection with such termination or novation.

 



CREDIT AGREEMENT – Page 109

 

 

11.15. Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT
DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.16. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



CREDIT AGREEMENT – Page 110

 

 

11.17. USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
(as hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Agent, as applicable, to
identify Borrower in accordance with the PATRIOT Act. Borrower shall, promptly
following a request by Agent or any Lender, provide all documentation and other
information that Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer,” Beneficial Ownership
Regulation and anti-money laundering rules and regulations, including the
PATRIOT Act.

 

11.18. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by Agent and the
Arranger, are arm’s-length commercial transactions between Borrower and each
other Loan Party, on the one hand, and Agent and the Arranger, on the other
hand, (B) each of Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) Agent
and the Arranger, each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Borrower, any other
Loan Party, or any other Person and (B) neither Agent nor the Arranger has any
obligation to Borrower and any other Loan Party with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Loan Parties, and
neither Agent nor the Arranger has any obligation to disclose any of such
interests to Borrower or any other Loan Party. To the fullest extent permitted
by law, each of Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.19. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

11.20. Concerning Swap Contracts. Until the Release Date, the benefit of the
Collateral Documents and of the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to any
Swap Lenders which are counterparties to any Lender Swap Contract on a pro rata
basis in respect of any obligations of Borrower or any of its Restricted
Subsidiaries which arise under any such Lender Swap Contract; provided the
benefits of this Agreement shall not apply to, and the Collateral Documents
shall not secure, trades, confirmations and swap transactions which are entered
into after such Lender ceases to be a Lender or such Affiliate ceases to be an
Affiliate of such Lender under this Agreement. No Swap Lender shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Lender Swap Contract, except with respect
to Collateral to the extent, and only to the extent, set forth in the final
paragraph of Section 11.01. All Lender Swap Contracts, if any, are independent
agreements governed by the written provisions of said Lender Swap Contracts,
which will remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms of the Loan
or this Agreement, except as otherwise expressly provided in said Lender Swap
Contract, and any payoff statement from any Lender relating to this Agreement
shall not apply to said Lender Swap Contracts except as otherwise expressly
provided in such payoff statement.

 



CREDIT AGREEMENT – Page 111

 

 

11.21. Concerning Cash Management Agreements. Until the Release Date, the
benefit of the Collateral Documents and the provisions of this Agreement
relating to any collateral securing the Obligations shall also extend to and be
available to any Cash Management Party which is a party to a Secured Cash
Management Agreement on a pro rata basis in respect of any obligations of
Borrower or any of its Restricted Subsidiaries which may arise thereunder. The
benefits of this Agreement shall not apply to, and the Collateral Documents
shall not secure, the Cash Management Obligations of any Cash Management Party
that ceases to be a Lender or an Affiliate of a Lender under this Agreement. No
Cash Management Party shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Secured Cash
Management Agreement, except with respect to Collateral to the extent, and only
to the extent, set forth in the final paragraph of Section 11.01. All Secured
Cash Management Agreements, if any, are independent agreements governed by the
written provisions of said Secured Cash Management Agreement, which remain in
full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Loan or this Agreement, except
as otherwise expressly provided in said Secured Cash Management Agreement. Any
payoff statement from any Lender relating to this Agreement shall not apply to a
Secured Cash Management Agreement, except as otherwise expressly provided in
said payoff statement.

 

11.22. Time of the Essence. Time is of the essence of the Loan Documents.

 

11.23. Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.24. Excluded Swap Obligations. Notwithstanding any other provisions of this
Agreement or any other Loan Document, Obligations guaranteed by any Guarantor,
or secured by the grant of any Lien by such Guarantor under any Collateral
Document, shall exclude all Excluded Swap Obligations with respect to such
Guarantor.

 

11.25. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 



CREDIT AGREEMENT – Page 112

 

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

11.26. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

11.27. Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any amendment, repayment, refinancing,
incremental, extension, loan modification or similar transaction permitted by
the terms of this Agreement pursuant to a cashless settlement mechanism approved
by the Borrower, the Administrative Agent and such Lender and such cashless
settlement shall be deemed to comply with any requirement hereunder or any other
Loan Document or the DIP Order that such payment be made “in dollars,” “in
immediately available funds,” “in cash” or any similar concept.

 

[This space is left intentionally blank. Signature pages follow.]

 



CREDIT AGREEMENT – Page 113

 

 

EXHIBIT F

 

Exit Facility Term Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F to Restructuring Support Agreement

 



 

 

 

Summary of Indicative Terms and Conditions

Gulfport Energy Corporation

$1.5 Billion Senior Secured Credit Facilities

 

This Summary of Indicative Terms and Conditions (“Summary”) is for convenience
of reference, shall not be considered to be exhaustive as to the final terms and
conditions and does not attempt to describe all of the terms, conditions and
requirements that would pertain to the transactions described herein, but rather
is intended to outline certain items around which the transactions will be
structured. Terms and conditions herein may be subject to change pending
discussions with the Borrower. This Summary is for the confidential use of the
Borrower and is not to be disclosed to any other third party without the prior
consent of The Bank of Nova Scotia. Any agreement to provide the Facilities (as
defined below) described herein will be subject to definitive documentation
satisfactory to the Agent and the Lenders, each acting in its sole discretion,
and approval from each such person’s internal credit committees.

 

Prepetition Facility:   The senior secured credit facility under that certain
Amended and Restated Credit Agreement (the “Prepetition Facility”), dated as of
December 27, 2013, by and among Gulfport Energy Corporation, as the borrower
(together with its affiliate Chapter 11 debtors, the “Debtors”), the lenders
party thereto from time to time (the “Prepetition Lenders”) and The Bank of Nova
Scotia, as administrative agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.       Plan:   The Debtors
shall seek confirmation of a chapter 11 plan (the “Plan”) in connection with the
voluntary cases to be commenced by the Debtors in the United States Bankruptcy
Court for the Southern District of Texas, Houston Division (the “Bankruptcy
Court”), which Plan shall (a) be consistent in all respects with this Summary
and the Support Agreement, (b) give effect to the transactions contemplated by
this Term Sheet and the Agreement, and (c) otherwise be in form and substance
satisfactory to the Required Consenting Stakeholders (as defined below).      
Restructuring Support Agreement:   The Debtors, the Consenting RBL Lenders and
the Consenting Noteholders (each as defined therein) shall enter into a
restructuring support agreement to which this term sheet is attached as an
exhibit (including all exhibits thereto, the “Support Agreement”), which
agreement shall be in form and substance satisfactory to the Required Consenting
Stakeholders and consistent in all respects with the terms provided for herein.
      Required Consenting Stakeholders:   “Required Consenting Stakeholders”
shall have the meaning set forth in the Support Agreement.       DIP Facility:  
The credit facility evidenced by that certain Senior Secured Super-Priority
Debtor-In-Possession Credit Agreement (the “DIP Facility”), to be entered into
by and among Gulfport Energy Corporation, as borrower, the lenders party thereto
from time to time and The Bank of Nova Scotia, as administrative agent, which
agreement shall be in form and substance satisfactory to the Required Consenting
Stakeholders and consistent in all respects with the terms provided for herein.
      Borrower:   Gulfport Energy Corporation, as reorganized pursuant to the
Plan and the order of the Bankruptcy Court confirming the Plan, which order
shall be in form and substance satisfactory to the Arrangers (the “Confirmation
Order”).

 

 1 

 

 

Guarantors:   All the direct and indirect wholly-owned domestic restricted
subsidiaries (as defined below) of the Borrower, including those, if any, that
will exist at closing or that are formed or acquired during the term of the
Facilities (hereafter defined) (the subsidiary guarantors of the Borrower and
the Borrower are hereinafter referred to as the “Loan Parties”), subject to
certain exceptions to be agreed, including exceptions for immaterial
subsidiaries and unrestricted subsidiaries, including certain subsidiaries of
Grizzly Holdings, Inc. (the “Grizzly Subsidiaries”).  All guarantees shall be
guarantees of payment and not of collection.           Notwithstanding the
foregoing, the Facilities will be secured by each subsidiary of the Borrower
that provides a guarantee in respect of the Take-Back Notes (as defined below).
      Joint Lead Arrangers & Book Runners:   The Bank of Nova Scotia (the “Lead
Arranger”) and other joint lead arrangers and book runners to be mutually agreed
(the “Arrangers”).       Administrative Agent:   The Bank of Nova Scotia
(“Scotiabank” and in such capacity, the “Agent”).       LC Issuer:   Scotiabank
and any other Lender so designated by the Borrower from time to time that agrees
to act in such capacity and is reasonably acceptable to the Agent (in such
capacity, the “LC Issuer”).       Lenders:   Initially, the lenders in the
Revolving Credit Facility and the First-Out Term Loan Facility will be each DIP
Lender and each Prepetition Lender holding Loans under the Prepetition Facility
that elects to participate in the Revolving Credit Facility (as defined below)
and the lenders in the Second-Out Term Loan Facility will be each Prepetition
Lender holding Loans under the Prepetition Facility that does not elect to
participate in the Revolving Credit Facility (collectively, and together with
any party that becomes a lender by assignment, the “Lenders”).       Credit
Facilities:   Three-Year Senior Secured Credit Facilities, consisting of (a) a
senior secured revolving credit facility (the “Revolving Credit Facility”), in
an initial amount equal to $400,000,000, under which availability is limited to
the lesser of (i) $1.5 billion (the “Maximum Facility Amount”) minus the
outstanding principal amount of the First-Out Term Loan Facility (as defined
below) and the Second-Out Term Loan Facility (as defined below), (ii) the
Borrowing Base (hereafter defined) in effect from time to time minus the
outstanding principal amount of the First-Out Term Loan Facility and the
Second-Out Term Loan Facility, and (iii) the aggregate elected commitment
amounts of the lenders, which will be initially set at $400,000,000 (the
“Aggregate Commitments”), (b) a senior secured term loan facility (the
“First-Out Term Loan Facility”) in an aggregate amount equal to $180,000,000
(the loans thereunder, the “First-Out Term Loans”) and (c) if necessary, a
last-out senior secured term loan facility (the “Second-Out Term Loan Facility”
and, together with the Revolving Credit Facility and the First-Out Term Loan
Facility, the “Facilities”).  The First-Out Term Loan Facility shall be secured
on a pari passu basis with the Revolving Credit Facility and shall be pari passu
in payment priority. The Second-Out Term Loan Facility shall be secured on a
pari passu basis with the Revolving Credit Facility on a “last-out” basis of
payment priority.           The Borrowing Base will be set initially at
$580,000,000.             The Revolving Credit Facility shall provide that the
Borrower will have the right to increase the commitments of Lenders from time to
time up to the full amount of the Borrowing Base then in effect minus the
outstanding principal amount of the First-Out Term Loan Facility and the
Second-Out Term Loan Facility, on terms and conditions to be mutually agreed;
provided that no Lender’s commitment shall be increased without its consent.

 

 2 

 

 

    Without limiting the payment priority set forth in the mandatory and
optional prepayment provisions below, all proceeds of Collateral (as defined
below) after the occurrence and during the continuance of an Event of Default
shall be allocated first, to pay all amounts outstanding under the Revolving
Credit Facility, the First-Out Term Loan Facility (in each case including,
without limitation, interest, principal, fees and cash-collateralization of
Letters of Credit (as defined below)), Secured Hedging Transactions and Secured
Cash Management Obligations, and, second, to pay amounts outstanding under the
Second-Out Term Loan Facility.           Any assignment under the First-Out Term
Loan Facility shall be required to include a proportional amount of the
Revolving Credit Facility and vice versa.       Purpose:   All amounts due and
owing to the Secured Parties under the Prepetition Facility and the DIP Facility
(including, but not limited to, any principal, interest, fees, non-contingent
expense reimbursement or indemnification obligations owed to the Secured Parties
pursuant to the Prepetition Facility and the DIP Facility and related loan
documents and any other “Obligations” under the Prepetition Facility and the DIP
Facility, but excluding outstanding letters of credit under the Prepetition
Facility or DIP Facility that will be deemed issued under the Revolving Credit
Facility) shall be repaid (or deemed repaid) in full with the incurrence of
loans under the Facilities on the Closing Date.           The Facilities will be
available (a) to provide for the issuance of Letters of Credit, (b) to pay fees,
commissions and expenses in connection with the Facilities, (c) to finance
ongoing working capital requirements and other general corporate purposes
(including financing permitted acquisitions of oil and gas properties and other
assets related to the exploration, production and development of oil and gas
properties) and (d) for permitted investments and other permitted payments;
provided that the Borrower will not use any proceeds for the purpose of
purchasing or carrying, directly or indirectly, any margin stock or for any
other purpose which would constitute this transaction a “purpose credit” within
the meaning of Regulation U or for the purpose of funding, financing or
facilitating any activity with any sanctioned person or in any sanctioned
country.       Commitment Reduction:   The Aggregate Commitments may be reduced
by the Borrower, in a minimum reduction amount (and integral multiple thereof)
to be mutually agreed in accordance with the Documentation Principles.      
Letters of Credit:   The Revolving Credit Facility shall include a sublimit for
letters of credit issued by the LC Issuer (the “Letters of Credit”), which may
be used for general corporate purposes of the Borrower and its restricted
subsidiaries, in an amount not to exceed $100 million; provided that such amount
may be increased to $150 million with the consent of the Agent and the LC
Issuer.  Availability under the Revolving Credit Facility shall be reduced by
the amount of any Letters of Credit outstanding.  No Letter of Credit shall have
an expiration date after the earlier of (a) one year after the date of issuance
or last extension, unless satisfactorily collateralized or backstopped in the LC
Issuer’s sole discretion and (b) five business days prior to the Maturity Date
(defined herein) (or, if such day is not a business day, the next preceding
business day), unless the LC Issuer has approved such expiry date; provided,
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (b) above); provided, further, that any such
renewal must permit the LC Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.

 

 3 

 

 

    Drawings under any Letter of Credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of loans) after notice of
drawing pursuant to the Documentation Principles.  To the extent that the
Borrower does not reimburse the LC Issuer by such time, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on such
date of drawing in an amount equal to the unreimbursed amount.           Letters
of credit issued under the Prepetition Facility or the DIP Facility that remain
undrawn on the Closing Date shall be rolled into and automatically be deemed to
be issued and outstanding under the Revolving Credit Facility.       Pricing,
Fees and Interest Rates:   As outlined in Addendum I.       Borrowing Base:  
The Borrowing Base (“Borrowing Base”) shall be based on the loan value assigned
by the Agent and the Lenders to the proved reserves attributable to the Loan
Parties’ oil and gas properties. The Borrowing Base shall be redetermined (a) on
May 1 of each year (or as soon thereafter as is reasonably practical) based on
the previous January 1 reserve report prepared by an independent engineering
firm reasonably acceptable to the Agent (each an “Independent Engineering Firm”)
and (b) on November 1 of each year (or as soon thereafter as is reasonably
practical) based on the previous July 1 reserve report prepared internally by
petroleum engineers who are employees of the Borrower or its subsidiaries. The
first scheduled Borrowing Base redetermination will be on November 1, 2021 (or
as soon thereafter as is reasonably practical), based on the reserve report
required to be delivered on October 1, 2021. Following the first scheduled
Borrowing Base redetermination, the Borrower and the Agent (at the direction of
the Required Lenders) shall each have the right to request one additional
Borrowing Base redetermination during each period between scheduled
redeterminations.  Any increase in the Borrowing Base from a redetermination
(including any unscheduled redetermination) shall require approval of all
Lenders. Any decrease or reaffirmation of an existing Borrowing Base shall
require approval of the Required Lenders including the Agent. The Borrower may
also request an interim redetermination in connection with an acquisition or in
advance of such acquisition (including in connection with the designation of an
unrestricted subsidiary as a restricted subsidiary or transfer from a joint
venture) of proved oil and gas reserves with an aggregate value exceeding five
percent (5%) of the Borrowing Base then in effect (provided that the Borrower
shall have the option to only provide a reserve report or other engineering data
reasonably acceptable to the Agent in respect of the acquired properties (in
which case the most recent reserve report shall be used for the existing
properties)).  A Lender that fails to respond shall be deemed to disapprove of
an increase to the Borrowing Base and approve the reaffirmation or reduction to
the Borrowing Base.           The Borrowing Base shall be proposed by the Agent
and approved or deemed approved by the requisite Lenders as provided
above.  Each determination of the Borrowing Base shall be made by the Agent and
each Lender in good faith in accordance with its respective usual and customary
oil and gas lending criteria as it exists at the particular time as determined
by the Agent or such Lender in its sole discretion, which shall include
consideration of the most recent Reserve Report supplied by the Borrower,
prepared according to the reporting covenants to be set forth in the Loan
Documents (as defined below), and in compliance with each such persons’ usual
and customary procedures for evaluating the collateral value of oil and gas
interests and related assets and including adjustments to reflect the effect of
the Loan Parties’ hedging activities as they exist at the time of
redetermination.

 

 4 

 

 

    Additionally, the Borrowing Base will be automatically reduced, unless
waived by the Required Lenders, if the Borrower or any subsidiary (i) sells,
transfers or otherwise disposes of assets included in the most recent Borrowing
Base or (ii) amends, terminates or unwinds commodity hedges and the value
attributable to disposed assets or hedge amendments, terminations or unwinds
exceeds, individually or in the aggregate when combined with all such other
asset dispositions and amended, terminated, or unwound commodity hedges since
the last redetermination, five percent (5.0%) of the then-effective Borrowing
Base, then the Borrowing Base will be reduced by an amount equal to the
Borrowing Base value contributed by such assets and/or such hedging agreements
(in each case, as determined by the Agent and approved by the Required Lenders).
      Maturity Date and Amortization:   The Revolving Credit Facility shall
mature on the date falling three years after the Closing Date.           The
First-Out Term Loan Facility shall mature on the date falling three years after
the Closing Date and will amortize with quarterly installments in an amount
equal to $15.0 million, commencing on the date that is numerically equivalent to
the Closing Date and occurring three months after the Closing Date. Any amounts
applied as a permitted prepayment of the First-Out Term Loans shall be applied
as a credit against the immediately succeeding amortization installment, or
installments (as the case may be) in direct order of maturity.           The
Second-Out Term Loan Facility shall mature on the date falling 42 months after
the Closing Date.           The Revolving Credit Facility and the Second-Out
Term Loan Facility shall not be subject to amortization.       Closing:   The
date upon which all conditions precedent to the closing of the Facilities are
satisfied (the “Closing Date”).       Voluntary Prepayments:   Voluntary
prepayments of loans under the Revolving Credit Facility are permitted (subject
to payment of customary applicable breakage costs, if any) in minimum amounts
and with prior notice to be mutually agreed.           Voluntary prepayments of
the First-Out Term Loans are permitted (subject to payment of customary
applicable breakage costs, if any); provided that (A) no Revolving Loans are
outstanding and any Letters of Credit outstanding under the Revolving Credit
Facility have been cash collateralized in full, in each case on a pro forma
basis for such prepayment, (B) the Borrower is in pro forma compliance with the
applicable Financial Covenants after giving pro forma effect to such prepayment
(unless such prepayment contemporaneously is a First-Out Payment in Full) and
(C) no default or event of default exists or would result from such prepayment.
          Voluntary prepayments of the Second-Out Term Loan Facility (if any)
are permitted (subject to payment of customary applicable breakage costs, if
any); provided that First-Out Payment in Full (as defined below) has occurred.

 

 5 

 

 

Mandatory Repayment:   To the extent the total revolving credit exposures
exceeds the Aggregate Commitment, then the Borrower shall immediately prepay the
borrowings on such date in an aggregate principal amount equal to such excess.  
        To the extent the total credit exposures under the Revolving Credit
Facility, the First-Out Term Loan Facility and the Second-Out Term Loan Facility
exceed the Borrowing Base, a “Borrowing Base Deficiency” shall exist.  If a
Borrowing Base Deficiency arises the Borrower shall, within 10 business days
after being notified of the deficiency by the Agent, notify the Agent that it
intends to take one or more of the following actions: (a) within 30 days after
such election, prepay the Borrowing Base Deficiency in an aggregate principal
amount equal to such excess, (b) prepay the Borrowing Base Deficiency in 6 equal
monthly payments beginning on the 30th day after the Borrower’s receipt of
notice of such Borrowing Base Deficiency from the Agent or (c) within 30 days
after such election provide additional engineering information, subject to
Required Lender approval, with respect to additional Borrowing Base Properties
(as defined below) not previously included in a reserve report, and additional
mortgages satisfactory to the Agent to the extent necessary to eliminate such
Borrowing Base Deficiency; provided, in each case, that any such Borrowing Base
Deficiency must be cured on or prior to the Maturity Date of the Revolving
Credit Facility, and once a Borrowing Base Deficiency is cured, the Borrower
shall not be required to continue to take such actions.  If the Borrower fails
to deliver such election within 10 business days, then the Borrower shall be
deemed to have elected to take the actions set forth in clause (b) above.      
    If a Borrowing Base Deficiency exists as a result of a sale or other
disposition of properties or pursuant to the termination of swap agreements or
during an Event of Default (hereafter defined), the Borrower shall, to the
extent of any Borrowing Base Deficiency arising on account thereof, to the
extent applicable, immediately prepay the borrowings with (a) the net cash
proceeds received from such sales or other dispositions of properties and (b)
the proceeds received pursuant to the termination of such swap agreements.      
    If the Loan Parties and their subsidiaries have Excess Cash (as defined
below) in excess of $30,000,000 in the aggregate (with an additional basket
available for expenses projected in good faith to be paid in the following 5
business days, not to exceed $30,000,000) on Thursday of each week, then the
Borrower shall immediately prepay the borrowings in an amount equal to such
excess.           Upon the issuance of permitted unsecured senior or senior
subordinated indebtedness after the Closing Date, the Borrowing Base shall be
automatically reduced by $0.25 for every $1.00 of such indebtedness, and to the
extent a Borrowing Base Deficiency exists as a result thereof, the Borrower
shall, to the extent of any Borrowing Base Deficiency arising on account
thereof, prepay the borrowings with the net cash proceeds of such indebtedness.
          Each prepayment described in this section shall be applied first to
the Revolving Loans until the Revolving Loans have been repaid in full and any
Letters of Credit outstanding under the Revolving Credit Facility have been cash
collateralized in full, and second to the First-Out Term Loans, without premium
or penalty or LIBOR breakage costs, as mutually agreed.

 

 6 

 

 

    After (i) indefeasible payment or satisfaction in full, in cash, of the
Revolving Loans and other obligations outstanding under the Revolving Credit
Facility and the termination of commitments in respect thereof, (ii) cash
collateralization (or other arrangement satisfactory to the applicable Issuing
Bank) of Letters of Credit outstanding under the Revolving Credit Facility,
(iii)  cash collateralization (or other arrangement satisfactory to the
applicable Issuing Bank) of Secured Hedging Obligations, (iv) cash
collateralization (or other arrangement satisfactory to the applicable Issuing
Bank) of Secured Cash Management Obligations and (v) the First-Out Term Loans
under the First-Out Term Loan Facility (collectively the “First-Out Payment in
Full”), the Second-Out Term Loans under the Second-Out Term Loan Facility shall
be prepaid, without premium or penalty or LIBOR breakage costs, as mutually
agreed.           “Excess Cash” means, as of any date of determination, cash and
cash equivalents of the Loan Parties other than (a) any cash allocated for,
reserved or otherwise set aside to pay royalty obligations, working interest
obligations, vendor payments, suspense payments, similar payments as are
customary in the oil and gas industry, severance and ad valorem taxes, payroll,
payroll taxes, other taxes, and employee wage and benefit payment obligations of
the Borrower or any restricted subsidiary then due and owing (or to be due and
owing within five (5) business days of such date) and for which the Borrower or
such restricted subsidiary either (x) has issued checks or has initiated wires
or ACH transfers or (y) reasonably anticipates in good faith that it will issue
checks or initiate wires or ACH transfers within five (5) business days of such
date, (b) any cash allocated for, reserved or otherwise set aside to pay other
amounts permitted to be paid by the Borrower or its restricted subsidiaries in
accordance with the Revolving Credit Facility and other Loan Documents due and
owing as of such date (or to be due and owing within five (5) business days of
such date) to persons who are not affiliates of the Loan Parties and for which
obligations the Borrower or any of its restricted subsidiaries have (x) issued
checks or have initiated wires or ACH transfers or (y) reasonably anticipates in
good faith that it will issue checks or initiate wires or ACH transfers within
five (5) business days of such date,  (c) any cash of the Borrower and its
restricted subsidiaries constituting pledges and/or deposits securing any
binding and enforceable purchase and sale agreement with any persons who are not
affiliates of the Loan Parties, in each case to the extent permitted by the
Revolving Credit Facility, (d) cash deposited with the L/C Issuer to cash
collateralize Letters of Credit, and (e) any amounts in an Excluded Account that
is an Excluded Account solely because in the aggregate all such Excluded
Accounts do not have a balance greater than $2,500,000.       Collateral:  
Mortgages on not less than 95% of the discounted present value of proved
reserves associated with the oil and gas properties included in the most
recently delivered reserve report (such reserves and other applicable oil and
gas properties of the Loan Parties, the “Borrowing Base Properties”), currently
owned and thereafter acquired by the Loan Parties, and a first priority security
interest (subject to permitted liens to be agreed upon) on (a) all of the
capital stock, membership interest and partnership interest owned by a Loan
Party, (b) all deposit accounts and securities accounts of the Loan Parties
(excluding only accounts that are accounts exclusively used for payroll, payroll
taxes or other employee wage and benefit payments, accounts exclusively holding
assets subject to an escrow or purchase price adjustment mechanism, segregated
accounts, the balance of which consists exclusively of funds due and owing to
unaffiliated third parties in connection with royalty payment obligations owed
to such third parties, or working interest payments received from unaffiliated
third parties, solely to the extent such amounts constitute property of such
third party held in trust, accounts having balances not greater than $2,500,000
in the aggregate for all such accounts, and the Professional Escrow Account (as
defined in the Plan of Reorganization) (all such accounts, “Excluded Accounts”))
and (c) substantially all other personal property of the Loan Parties, including
operating equipment, accounts receivable, inventory, contract rights, general
intangibles and all products, proceeds and other interests relating to the
ownership, operation and/or production of oil and gas properties (the
“Collateral”).

 

 7 

 

 

    Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any real property (owned or leased) other than oil and gas
properties, (ii) motor vehicles and other assets subject to certificates of
title (in each case, except to the extent the security interest in such assets
can be perfected by the filing of an “all assets” UCC-1), (iii) those assets
over which the granting of security interests in such assets would be prohibited
by contract (to the extent such assets are the subject of such contract)
(including permitted liens, leases and licenses), applicable law or regulation
(in each case, except to the extent such prohibition is unenforceable after
giving effect to applicable provisions of the Uniform Commercial Code, other
than proceeds thereof), (iv) except as required pursuant to clause (i) above,
any foreign collateral or credit support, (v) those assets as to which the Agent
and the Borrower reasonably determine that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Lenders of the security to be afforded thereby, and (vi) other exceptions to be
mutually agreed.  The foregoing described in clauses (i), (ii), (iii), (iv),
(v), and (vi) are, collectively, the “Excluded Assets”.           In addition to
all obligations of the Borrower under the Loan Documents (hereafter defined),
the Collateral will also secure, on a pari passu basis with the Revolving Credit
Facility all commodity and interest rate hedging transactions entered into by
the Borrower with a counterparty that was a Lender or affiliate of a Lender at
the time such hedging transactions were entered into or thereafter (including
outstanding hedging transactions under the Prepetition Facility entered into
with a Lender or affiliate of a Lender), other than any hedging transactions
entered into after such Lender or affiliate ceased to be a Lender or affiliate
of a Lender (the “Secured Hedging Transactions”) and cash management obligations
between the Borrower and a Lender or a Lender’s affiliate (the “Secured Cash
Management Obligations”).             Title to and the priority of liens and
security interests in the Collateral will be subject to customary permitted
liens and exceptions.       Documentation:   The Facilities shall be evidenced
by definitive loan documentation (the “Loan Documents”), which Loan Documents
shall include, without limitation, a credit agreement (the “Credit Agreement”),
guarantees and appropriate pledge, security, mortgage and other collateral
documents, all customary for senior secured exit reserve based credit facilities
and consistent with this Term Sheet; provided that the Second-Out Term Loan
Facility shall be documented in a separate credit facility, subject to a
collateral agency agreement whereby the Agent is appointed to act as secured
party and hold collateral for the benefit of all Facilities (collectively, the
“Documentation Principles”).       Conditions Precedent:   The closing of the
Facilities will be subject to satisfaction of conditions precedent consistent
with Documentation Principles, and including, without limitation:

 

  (a) The Plan, the Confirmation Order, and any related order of the Bankruptcy
Court (and any amendments or modifications to any of the foregoing) shall be in
form and substance satisfactory to the Arrangers, including approval of the
Facilities and releases and exculpations.         (b) The Confirmation Order
shall be a Final Order (as defined below) and in full force and effect.

 8 

 

 

  (c) The Support Agreement shall be in full force and effect and any Order
approving the assumption of the same shall not have been stayed, reversed,
vacated or otherwise modified in a manner materially adverse to interests of the
Agent and the Lenders or otherwise contrary to this Summary or the Loan
Documents and all conditions to effectiveness of the Loan Documents shall have
occurred or been waived by the respective parties thereto having the authority
to waive such conditions.         (d) The Plan Effective Date shall have
occurred, all conditions precedent to the confirmation and effectiveness of the
Plan, as set forth in the Plan, shall have been fulfilled or waived as permitted
therein, including, without limitation, all transactions contemplated in the
Plan or in the Confirmation Order to occur on the Plan Effective Date shall have
been substantially consummated in accordance with the terms thereof and the
Confirmation Order and in compliance with applicable law, Bankruptcy Court and
regulatory approvals.         (e) There shall have been no material adverse
change in, or a material adverse effect upon, the operations, business,
properties or financial condition of the Loan Parties taken as a whole (other
than as a result of the events leading up to, directly arising from or direct
effects of the commencement or continuance of the bankruptcy proceedings) from
the date of the execution and delivery by the Lenders of the Support Agreement
through the Closing Date.         (f) The holders of claims against the Debtors
arising under the Prepetition Facility, including, without limitation, the
Obligations (as defined in the Prepetition Facility) (the “Prepetition
Obligations”) shall receive the treatment outlined in this Summary, the Support
Agreement, and the Plan, and the holders of claims against the Debtors under the
DIP Facility shall have received the treatment under the Plan and the
commitments thereunder shall have been terminated, and all security interests
related thereto shall have either (a) been terminated or (b) been amended and
restated to secure the Obligations under the Facilities, in either case
concurrently with the Closing Date.         (g) Debtors shall have paid to the
Prepetition Lenders holding Loans all other payments as provided for in any
final orders entered in connection with the Support Agreement and/or use of cash
collateral, and the Plan, which amounts shall be applied to the repayment of the
Prepetition Obligations in accordance with the Plan.         (h) The Agent and
the Lenders shall have received payment of all commitment, facility and agency
fees and all other fees and amounts due and payable on or prior to the Closing
Date (including the fees and expenses of Latham & Watkins LLP, Opportune LLP and
any other counsel or advisors to the Agent) and the Agent shall have received
satisfactory evidence as to the payment in full on the Plan Effective Date of
all material administrative expense claims, priority claims and other claims
required to be paid upon the Plan Effective Date.         (i) The Agent and the
Lenders shall have received all KYC, beneficial ownership and PATRIOT Act
documentation at least five business days prior to the Closing Date.

 

 9 

 

 

  (j) The Agent shall have received an officer’s certificate of each Loan Party
setting forth (i) resolutions authorizing the execution of the Loan Documents
and the transactions contemplated thereby, (ii) the officers who are authorized
to sign the Loan Documents and who will act as its representative, (iii)
specimen signatures of authorized officers, and (iv) the organizational
documents.         (k) The Agent shall have received certificates with respect
to the existence, qualification, and good standing of each Loan Party.        
(l) The Agent shall have received a solvency certificate executed by an officer
of the Borrower.         (m) The Loan Parties shall have executed and delivered
the Loan Documents with respect to the Facilities in form and substance
satisfactory to the Lenders, including documentation satisfactory for the
creation and perfection of the liens and security interests contemplated thereby
and any assignment with respect to the Agent.         (n) The Agent shall have
received duly executed Notes (if requested by a Lender) payable to each Lender
in a principal amount equal to its maximum credit amount.         (o) The Agent
shall be reasonably satisfied with title to, and the environmental condition of,
the Loan Parties’ properties, which shall include, at a minimum, delivery of
satisfactory title information on oil and gas properties of the Loan Parties
comprising not less than 85% of the total value of the oil and gas properties
included in the Borrowing Base.         (p) The Agent shall have received an
officer’s certificate of the Borrower certifying that the Borrower has received
all necessary consents and approvals.         (q) The Agent shall have received
customary UCC search certificates reflecting the absence of other liens and
security interests encumbering the Loan Parties’ property other than those liens
being assigned or released on or prior to the Closing Date or liens permitted by
the Credit Agreement.         (r) The Agent shall have received a customary
certificate of insurance coverage of the Loan Parties evidencing that the Loan
Parties are carrying insurance in accordance with the Credit Agreement, and the
Agent shall be named additional insured and loss payee, in each case, as may be
provided shortly after closing.         (s) The Agent shall have received such
legal opinions (including opinions of local counsel) as are consistent with
Documentation Principles or as the Agent may reasonably request.         (t) The
Agent shall have received a schedule of Swap Contracts then in force and effect.
        (u) The Agent shall have received pro forma financial statements of the
Borrower and its restricted subsidiaries, on a consolidated basis as of the most
recently ended calendar month ending prior to the Closing Date for which
financial statements are available.

 

 10 

 

 

  (v) The Agent shall have received a certificate executed by an officer of the
Borrower on the Closing Date certifying that on a pro forma basis for the
closing of all transactions and payment of all fees on the Closing Date, (i) the
Borrower and its restricted subsidiaries do not have any Excess Cash in excess
of $30,000,000, (ii) availability under the Borrowing Base is at least
$80,000,000, (iii) the ratio of Net Funded Debt to EBITDAX for the most recently
ended trailing twelve month period ending on the most recently ended calendar
month ending prior to the Closing Date for which financial statements are
available for the Borrower and its restricted subsidiaries on a pro forma basis
taking into account (A) the cost savings from rejection of midstream contracts
with respect to which the orders authorizing the rejection of such midstream
contracts are Final Orders and the entry into any replacement contracts, (B) the
debt service with respect to the debt outstanding on the Closing Date, and (C)
the add-back of customary expenses incurred as a result of the Chapter 11 Cases
in accordance with Documentation Principles, shall not exceed 2.00:1.00, (iv)
the representations and warranties are true in all material respects (except to
the extent qualified by materiality) and (v) no default or event of default
exists.         (w) The Borrower shall have entered into swap agreements
constituting Acceptable Hedge Transactions covering notional volumes of natural
gas representing not less than (x) 80% of projected production from PDP reserves
for calendar year 2021 and (y) 60% of projected production from PDP reserves for
calendar year 2022, in each case as such projected production is set forth in
the reserve report provided by the Borrower in October 2020 and such Acceptable
Hedge Transactions shall continue in effect on the Closing Date.         (x)
Without limiting the generality of the foregoing, the Plan shall not be
satisfactory to the Arrangers unless all outstanding obligations under the
Borrower’s unsecured notes indentures shall be exchanged for (i) common equity
interests and (ii) new senior unsecured notes in an aggregate amount not to
exceed $550 million (the “Take-Back Notes”) and the Borrower shall have received
the proceeds from the issuance of convertible preferred equity interests (the
“Preferred Equity”) in a minimum amount of $50 million, in each case, consistent
with the Support Agreement.         (y) The Loan Parties shall not have sold any
oil and gas properties (except as authorized pursuant to the De Minimis Asset
Sale Order (as defined in the Support Agreement) in an aggregate amount not to
exceed gross proceeds of $10.0 million for all such sales) or terminated any
hedge transactions since the interim effective date of the DIP Facility such
that the notional volumes of all remaining hedge transactions represents less
than (x) 80% of projected production from PDP reserves for calendar year 2021
and (y) 60% of projected production from PDP reserves for calendar year 2020.  
      (z) The Bankruptcy Court shall have entered a Final Order in form and
substance satisfactory to the Arrangers by which the future firm transport
demand reservation fees owed by the Loan Parties over the life of all the firm
transportation agreements of the Loan Parties, taken as a whole, shall be
permanently reduced by at least 50% of the amount of all such fees owed on
October 31, 2020, as calculated on a PV-10 basis and the future firm
transportation average daily demand reservation volumes over the life of all the
firm transportation agreements as of October 31, 2020, of the Loan Parties,
taken as a whole, shall be permanently reduced by at least 35%.

 

 11 

 

 

  “Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court, or other court of competent jurisdiction with respect to the relevant
subject matter, that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal, seek certiorari, or move for a new trial,
reargument, or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceeding for a new trial, reargument, or rehearing has
been timely taken; or as to which, any appeal that has been taken or any
petition for certiorari that has been or may be filed has been withdrawn with
prejudice, resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought, or the new trial, reargument,
or rehearing has been denied, resulted in no stay pending appeal or modification
of such order, or has otherwise been dismissed with prejudice; provided that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules, may be filed with respect to
such order will not preclude such order from being a Final Order.

 

On-Going Conditions:   The making of each extension of credit (including on the
Closing Date) shall be conditioned upon (a) there being no default or Event of
Default or Borrowing Base Deficiency in existence at the time of, or after
giving effect to the making of, such extension of credit, (b) the accuracy of
representations and warranties in all material respects (except to the extent
qualified by materiality), (c) the receipt by the Agent of a borrowing request
or a request for a Letter of Credit, and (d) the Borrower and its restricted
subsidiaries will not have any Excess Cash in excess of $30,000,000 at the time
of, or after giving effect to the making of, such extension of credit.    
Representations and Warranties:   Usual and customary representations and
warranties consistent with Documentation Principles applicable to the Borrower
and its restricted subsidiaries, including, but not limited to, the following:
(a) organization, powers and good standing, (b) authorization and
enforceability, (c) no conflicts and no governmental consents required, (d)
financial condition and absence of material adverse change, (e) absence of
litigation and contingent obligations, (f) compliance with environmental
regulations, (g) compliance with laws and agreements and no defaults, (h)
compliance with the Investment Company Act of 1940 and margin regulations, (i)
taxes, (j) ERISA, (k) full disclosure and no material misstatements (including
with respect to information contained in the beneficial ownership certificate
required by 31 C.F.R. §1010.230), (l) insurance, (m) restrictions on liens, (n)
subsidiaries, (o) location of business and offices, (p) ownership of properties
and title, (q) maintenance of properties, (r) marketing of production, (s) swap
agreements, (t) use of loans and Letters of Credit, (u) anti-corruption laws,
sanctions and OFAC, (v) creation, perfection and priority of liens in the
Collateral, (w) EEA financial institutions, (x) intellectual property, (y)
engineering reports, (z) gas balancing agreements and advance payment contracts,
minimum volume commitments and acreage dedications, (aa) warranties contained in
collateral documents and (bb) solvency.  The representations and warranties will
be subject to usual and customary materiality qualifications consistent with
Documentation Principles.           Representations and warranties in the
Second-Out Term Loan Facility shall be limited to the following, to be
applicable to the Borrower and its restricted subsidiaries: organization, powers
and good standing, authorization and enforceability, environmental, investment
company act, taxes, ERISA, insurance, use of proceeds, anti-corruption laws,
sanctions and OFAC.

 

 12 

 

 

Financial Covenants:   The Credit Agreement shall have the following financial
covenants with respect to the Borrower and its restricted subsidiaries on a
consolidated basis:

 

  (a) The ratio of Net Funded Debt (defined below) to EBITDAX shall be no more
than 3.00:1.00, measured on a pro forma rolling twelve-month basis, beginning
with the fiscal quarter ending after the Closing Date; provided that EBITDAX
shall be annualized quarterly, building to trailing 12 months;         (b) the
ratio of Net Senior Secured Debt (defined below) to EBITDAX shall be no more
than 2:00:1:00, measured on a pro forma rolling twelve-month basis; provided
that EBITDAX shall be annualized quarterly, building to trailing 12 months; and
        (c) the ratio of consolidated current assets including unused amount of
the total commitments, but excluding non-cash assets under FASB ASC 815, divided
by consolidated current liabilities, excluding the current non-cash obligations
under FASB ASC 815 and current maturities and amortization under the Facilities
and current maturities under the Take-Back Notes, shall be not less than
1.00:1.00, commencing with the fiscal quarter ending December 31, 2021.        
  “Net Funded Debt” means, as of any date of determination, for the Borrower and
its restricted subsidiaries on a consolidated basis, (i) the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including obligations under the Revolving Credit Facility)
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Indebtedness in respect of capital leases, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of persons other than the Borrower or any
restricted subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or other entity where owners of
equity interests thereof have liability for the obligations of such entity in
which the Borrower or a restricted subsidiary is a general partner or owner of
such equity interests, unless (1) such Indebtedness is expressly made
non-recourse to the Borrower or such restricted subsidiary, or (2) such
Indebtedness is owed by such entity to the owners of the equity interests
thereof, minus (ii) the amount of cash and short-term investments of Borrower
and its restricted subsidiaries at the end of the relevant fiscal quarter with
respect to which the ratio of Net Funded Debt to EBITDAX is being calculated,
not to exceed $30,000,000 in the aggregate.  For avoidance of doubt, Net Funded
Debt does not include Wexford ULC Obligations, as defined in the Prepetition
Facility.

 

 13 

 

 

    “Net Senior Secured Debt” means, as of any date of determination, for the
Borrower and its restricted subsidiaries on a consolidated basis, the amount
equal to the sum, without duplication, of (i) (x) the obligations in respect of
the Facilities, (y) the face amount of all Letters of Credit, and (z) any other
Net Funded Debt described in clause (i) of the definition thereof that
constitutes senior indebtedness secured by a lien on assets or property of the
Borrower or its restricted subsidiaries as of such date, minus, without
duplication, (ii) the amount of cash and short-term investments of Borrower and
its restricted subsidiaries at the end of the relevant fiscal quarter with
respect to which the ratio of Net Senior Secured Debt to EBITDAX is being
calculated, not to exceed $30,000,000 in the aggregate.

 

Affirmative Covenants:   Affirmative covenants consistent with Documentation
Principles applicable to the Borrower and its restricted subsidiaries,
including, but not limited to, the following:

 

  (a) Receipt of unaudited quarterly and audited annual financial statements of
the Borrower and its subsidiaries on a consolidated basis to be delivered in
accordance with applicable laws but in any event no later than 90 days after the
end of the fiscal year, or 45 days after the end of the first three fiscal
quarters of each year; provided that such deliveries for the first two fiscal
quarters following the Closing Date may be made up to 60 days following each
such quarter end.         (b) With the delivery of the annual financial
statements for each year, receipt of a management prepared drilling budget for
such fiscal year, capital expenditure budget for such fiscal year, forecast of
cash flow on a monthly basis for such fiscal year and a quarterly forecast of
production for the three-year period commencing the previous January 1 for
Borrower and its subsidiaries, all in a form reasonably acceptable to Agent.    
    (c) With the delivery of each financial statement delivered under clause (a)
above, (i) a statement signed by an officer certifying as to whether a default
has occurred, setting forth the calculation of the Financial Covenants, stating
whether a change in GAAP has occurred and setting forth a consolidating
spreadsheet of all consolidated subsidiaries, if any, and the eliminating
entries and (ii) a statement signed by a financial officer setting forth a list
of all swap agreements of each Loan Party.         (d) Other documentation,
including: (i) a certificate of insurance coverage; (ii) other accounting
reports submitted to any Loan Party; (iii) all filings with the SEC or any
national securities exchange and of reports distributed to shareholders; (iv)
any financial statement or report furnished pursuant to the terms of any
material instrument; and (v) a quarterly report of the volume of production,
sales, income taxes and expenses attributable to the oil and gas properties.    
    (e) Notice of: (i) sale of oil and gas properties with an aggregate value in
excess of 3% of the then effective Borrowing Base; (ii) any change in a Loan
Party’s organizational name, location, structure, jurisdiction of organization,
identification number, federal taxpayer number, any material change in
accounting policies or financial reporting practices, and any change of
information in the beneficial ownership certification; (iii) material casualty
events; (iv) amendments, modifications or supplements to any preferred stock or
organizational documents; (v) a default, material litigation, and any
development that could reasonably result in a material adverse effect; and (vi)
occurrence of any ERISA event.         (f) Preserve its legal existence and
rights, licenses, permits, etc. material to the conduct of business.

 

 14 

 

 

  (g) Payment of material obligations, including taxes.         (h) Performance
of obligations under the Loan Documents.         (i) Operation and maintenance
of properties.         (j) Furnish reserve reports and deliver title information
(including a reserve report prepared by an independent engineering firm
reasonably acceptable to the Agent as of January 1, 2021, to be delivered on or
before April 1, 2021).         (k) Maintenance of insurance, books and records
and inspection rights.         (l) Compliance with laws (including, but not
limited to, anti-corruption laws, anti-money laundering laws and sanctions).    
    (m) Environmental matters.         (n) Grant additional collateral as
security for indebtedness and cause any newly acquired subsidiary to guarantee
the indebtedness.         (o) ERISA compliance.         (p) Swap agreements.    
    (q) Use of proceeds.         (r) Unrestricted subsidiaries.

 

    The affirmative covenants shall be subject to customary materiality
qualifications and exceptions and shall be applicable to the Loan Parties and
their restricted subsidiaries.           The affirmative covenants in the
Second-Out Term Loan Facility shall apply to the Borrower and its restricted
subsidiaries, and be no more restrictive or burdensome to such entities than
those applicable to the Revolving Credit Facility.           Prior to First-Out
Payment in Full, affirmative covenants applicable to the Second-Out Term Loan
Facility will be limited to the following: (i) delivery of financial statements;
(ii) notice of any default or event of default; (iii) insurance; and (iv)
further assurances.             After First-Out Payment in Full, the Second-Out
Term Loan Facility shall contain affirmative covenants substantially similar to
those in the Revolving Credit Facility immediately prior to the payment in full
thereof.

 

Negative Covenants:   Negative covenants consistent with Documentation
Principles applicable to the Borrower and its restricted subsidiaries,
including, but not limited to, the following:

 

  (a) Limitation on other debt, with exceptions for the Take-Back Notes and
other unsecured notes subject to pro forma compliance with the financial
covenants and other customary parameters, and permitted refinancing debt of the
foregoing.         (b) Limitation on liens, including limitations on acreage
dedications.

  

 15 

 

 

  (c) Limitation on dividends, distributions or redemptions in respect of equity
interests, including a prohibition until First-Out Payment in Full.         (d)
Limitation on investments, loans and advances, including a prohibition on
investments in the Grizzly Subsidiaries.         (e) Limitation on change of
operator.         (f) Limitation on sale or discount of any notes receivable or
accounts receivable.         (g) Limitation on mergers and consolidations and
divisions.         (h) Limitation on sale of properties.         (i) Limitations
on transactions with affiliates.         (j) Limitations on subsidiaries,
including prohibition on foreign subsidiaries other than the Grizzly
Subsidiaries.         (k) Limitations on negative pledge agreements and dividend
restrictions.         (l) Limitations on gas imbalances, take or pay or other
prepayments, and minimum volume commitments.         (m) Limitation on entering
into swap agreements, as outlined below.         (n) Limitations on deposit,
securities and commodity accounts.         (o) Prohibition on sale and
leasebacks.         (p) Limitation on nature of business (including a
prohibition on foreign operations other than those in connection with the
Grizzly Subsidiaries), amendments to organizational documents, change in fiscal
year, accounting changes and use of proceeds.         (q) Limitations on
voluntary prepayments and amendments of other debt, including a prohibition on
the foregoing until First-Out Payment in Full.         (r) Limitations on
marketing activities.

 

    The negative covenants shall be subject to customary materiality
qualifications, exceptions and baskets to be agreed and shall be applicable to
the Loan Parties and their restricted subsidiaries.           The Second-Out
Term Loan Facility shall have no negative covenants (including financial
covenants) until First-Out Payment in Full; thereafter the Second-Out Term Loan
Facility shall contain negative covenants substantially similar to but no more
restrictive to such entities than those in the Revolving Credit Facility
immediately prior to payment in full thereof.

 

 16 

 

 

Swap Agreements:   Loan Parties may not enter into any secured swap agreements
with any person other than Lenders or their affiliates.  Swap agreements in
respect of commodities will be prohibited if the effect would be to cause the
notional volumes of all swap agreements and additional fixed-price physical
off-take contracts, in the aggregate, to exceed 80% of the reasonably
anticipated projected production from the Borrower’s oil and gas properties for
the first 60 months following the effective date of each such swap agreement
(the “Ongoing Hedges”); provided, that, for calendar year 2021, such cap shall
be increased to 90% of reasonably anticipated projected production from the
Borrower’s oil and gas properties; provided, further, that, in addition to the
Ongoing Hedges, in connection with a proposed acquisition (each, a “Proposed
Acquisition”) by a Loan Party of oil and gas properties, the Loan Parties may,
upon consultation with and approval from the Agent (such approval not be
unreasonably withheld, conditioned or delayed) (the date of such approval, the
“Approval Date”), also enter into incremental hedging contracts with respect to
the reasonably anticipated projected production of total proved oil and gas
reserves to be acquired (the “acquired amount”) for notional volumes not in
excess of 80% of the reasonably anticipated projected production from the
Borrower’s proved reserves for the first 36 months following the effective date
of each such swap agreement; provided, further, that all such incremental
hedging contracts entered into with respect to a Proposed Acquisition shall be
terminated or unwound within 30 days following the termination of such Proposed
Acquisition (or the failure of any Loan Party to enter into a definitive
acquisition agreement with respect to such Proposed Acquisition within 30 days
of the Approval Date), as each such date may be extended by the Agent in its
sole discretion.  To the extent that the volumes hedged exceed 100% of actual or
projected production, the Loan Parties shall be required to unwind swap
agreements pursuant to procedures and subject to thresholds and timeframes to be
agreed. The above limitations shall in any event exclude basis differential
swaps and basis hedging arrangements, and shall further exclude any repurchases
(whether effectuated via mutually negotiated close-out or purchase of offsetting
options) of sold call transactions (or the expirations thereof), which sold call
transactions were entered into prior to the closing date of the
Facilities.  Interest rate hedges converting rates from fixed to floating cannot
exceed 75% of the then outstanding principal amount of debt for borrowed money
which bears interest at a fixed rate.  Interest rate hedges converting rates
from floating to fixed cannot exceed 100% of the then outstanding principal
amount of debt for borrowed money which bears interest at a floating
rate.  Without prejudice to the Borrower’s right to repurchase sold call
transactions, which sold call transactions were entered into prior to the
closing date of the Facilities, the Loan Parties shall be prohibited from
entering or maintaining any commodity swap agreements other than (i) basis
differential swaps and basis hedging arrangements, (ii) swap agreements covering
identical volumes of crude oil, natural gas or natural gas liquids and identical
months, and (iii) with respect to swap agreements entered into for calendar year
2022 and 2023, collars (other than three-way collars) covering identical volumes
of crude oil, natural gas or natural gas liquids and identical months.          
On or before November 1, 2022 the Borrower shall have entered into (and shall
thereafter maintain) hedge transactions constituting Acceptable Hedge
Transactions covering notional volumes of natural gas representing not less than
60% of projected production from PDP reserves for calendar year 2023, as such
projected production is set forth in the reserve report provided by the Borrower
on or about October 1, 2020 (the “Required Hedges”).           The Borrower may
neither assign, terminate or unwind any swap agreements nor sell the Closing
Date Hedges or the Required Hedges if such action would have the effect of
cancelling, offsetting or otherwise reducing its positions under required swap
agreements.

 

 17 

 

 

    “Acceptable Hedge Transactions” means, (i) with respect to swap agreements
entered into for calendar year 2021, swap transactions covering identical
volumes of natural gas and identical months with strike prices at the prevailing
strip price quoted on the New York Mercantile Exchange (“NYMEX Strip”), and (ii)
with respect to swap agreements entered into for calendar year 2022 and 2023,
(A) swap transactions covering identical volumes of natural gas and identical
months with strike prices at NYMEX Strip, (B) deferred premium purchased puts
for volumes of natural gas with a strike price not less than 10% below NYMEX
Strip or (C) collars covering identical volumes of natural gas and identical
months with strike prices establishing a floor no lower than the lesser of (x)
the most recent price deck established by the Agent in accordance with its
customary lending criteria with respect to natural gas for the applicable month
and (y) a price not less than 10% below NYMEX Strip.       Events of Default:  
Consistent with Documentation Principles, events of Default (including customary
notice and cure periods where appropriate) including, but not limited to, the
following: (an “Event of Default”):

 

  (a) Failure to pay any required principal, interest, fees or other amounts
when due.         (b) Any representation or warranty shall prove to be false,
incorrect or misleading in any material respect when made.         (c) Violation
of covenants.         (d) Failure to make any payment in respect of any material
indebtedness.         (e) Occurrence of an event that results in any material
indebtedness becoming due prior to its schedule maturity or enables or permits
the holders of any material indebtedness to cause such material indebtedness to
become due prior to its scheduled maturity.         (f) Voluntary or involuntary
bankruptcy.         (g) Inability to pay debts when due.         (h) An
unsatisfied material judgment in excess of an amount to be agreed.         (i)
Occurrence of a change of control.         (j) Any of the loan documents shall
cease to be in full force and effect and valid, binding and enforceable against
the Loan Parties or cease to create a valid and perfected Lien of the priority
required thereby on any of the collateral purported to be covered thereby.      
  (k) ERISA events.

 

Required Lenders:   Lenders having at least 66 2/3% of the aggregate commitments
of the Revolving Credit Facility and First-Out Term Loan Facility.      
Majority Lenders:   Lenders having at least a majority of the aggregate
commitments of the Revolving Credit Facility and First-Out Term Loan Facility.

 

 18 

 

 

Amendments and Waivers:   Approval of the Majority Lenders, except that (a) an
increase in the commitment or the maximum credit amount of any Lender requires
the consent of such Lender, (b) an increase to the Borrowing Base requires
approval of all Lenders; provided that a waiver of a reduction shall require
only Required Lender approval, (c) Borrowing Base reaffirmations and decreases,
or the postponement of a Borrowing Base redetermination to a date more than 90
days after the scheduled redetermination date require approval of the Required
Lenders, (d) a reduction in or postponing of the principal amount or interest
rate of any loan or payment made by the LC Issuer pursuant to a Letter of
Credit, a reduction in or postponing of any fees payable, a reduction in or
postponing of any other indebtedness under any Loan Document, or postponing the
Maturity Date requires consent of each Lender affected thereby, (e) changes to
the application of insufficient payments or sharing of payments by Lenders in a
manner that would alter the pro rata sharing of payments required thereby
require the consent of all Lenders, (f) the consent of all Lenders will be
required with respect to changes to any pro rata sharing provisions, (g)
releases of all or substantially all of the value of a guarantee or releases or
subordination of liens on all or substantially all of the Collateral (other than
in connection with any sale of Collateral or the release or sale of the relevant
guarantor permitted by the Facilities) require the consent of all Lenders or (h)
a change in any of the requirements for amendments and waivers, a change in the
definitions of “Majority Lenders” or “Required Lenders” or a change in any
provision specifying the number or percentage of Lenders required to waive,
amend or modify any rights under any Loan Document requires the consent of all
Lenders (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agent or the LC Issuer under any Loan Document without the prior written consent
of the Agent or the LC Issuer.         Assignments and Participations:   The
Borrower may not assign any of its rights or obligations under the Credit
Agreement without the prior written consent of each Lender. Any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under the Credit Agreement (including all or a portion of its commitment and the
loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of (a) the Borrower, provided that no consent of
the Borrower shall be required if such assignment is to a Lender, an Affiliate
of a Lender, an approved fund or, after the occurrence and during the
continuance of an event of default, is to any other permitted assignee (provided
that the Borrower shall be deemed to have consented to such assignment unless it
shall object thereto by written notice to Agent within ten (10) business days
after having received notice thereof); and (b) the Agent and LC Issuer, provided
that no consent of the Agent or LC Issuer shall be required for an assignment to
an assignee that is a Lender, an Affiliate of a Lender or an approved fund
immediately prior to giving effect to such assignment. Except in the case of an
assignment to another Lender, an Affiliate of a Lender or an approved fund or an
assignment of the entire portion of the loans at the time owing to the assigning
Lender, the amount of the commitment or loans of the assigning Lender shall not
be less than $5,000,000 unless each of the Borrower, the Agent and the LC Issuer
otherwise consent.  The assignor shall pay an assignment fee of $3,500 to the
Agent upon the effectiveness of any assignment (including, but not limited to,
an assignment by a Lender to another Lender). Any assignment under the First-Out
Term Loan Facility shall be required to include a proportional amount of the
Revolving Credit Facility and vice versa.

 

 19 

 

 

    The Loan Documents shall contain customary provisions for replacing a
Lender’s outstanding loans with respect to (a) a non-consenting Lender in
connection with amendments, modifications and waivers requiring the consent of
all Lenders or of all Lenders directly and adversely affected thereby or
borrowing base redeterminations so long as the Majority Lenders or the Required
Lenders, as applicable, shall have consented thereto, (b) Lenders seeking yield
protection as set forth below and (c) Defaulting Lenders.       Yield
Protection, Etc.   The Loan Documents shall contain customary provisions (a)
protecting the Lenders against increased costs or loss of yield resulting from
changes in reserve, tax, capital adequacy or other requirements of law, and from
the imposition of or changes in withholding or other taxes (subject to customary
limitations) (including reflecting that both (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall, in the case of each of the foregoing clause (x) and clause (y), be
deemed to be a change in law after the Closing Date regardless of the date
enacted, adopted or issued), (b) indemnifying the Lenders for “breakage costs”
incurred in connection with, among other things, any prepayment of a Eurodollar
Loan on a day other than the last day of an interest period with respect
thereto, (c) concerning defaulting lenders, (d) concerning UK and EU “Bail-In”
requirements, (e) alternative LIBOR provisions and (f) concerning divisions.    
  Expenses:   The reasonable and documented out-of-pocket expenses of the Agent
and its affiliates, whether incurred prior to or subsequent to closing of the
Facilities, in investigation, preparation, negotiation, documentation,
syndication and administration will be for the account of Borrower, including
reasonable expenses of and fees for attorneys for the Agent and other advisors
and professionals engaged by the Agent, regardless of whether or not the
Facilities are closed.  The Borrower shall pay all costs, reasonable and
documented out-of-pocket expenses, taxes, assessments, and other charges
incurred by the Agent or any Lender in connection with any filing, registration,
recording, or perfection of any security interest contemplated by any Loan
Document.       Indemnification:   Loan Parties shall indemnify the Agent and
Lenders from and against all reasonable and documented out-of-pocket costs
losses, liabilities, claims, damages or expenses relating to their commitments,
loans and the Borrower’s use of loan proceeds and any enforcement or collection
actions (except to the extent resulting from the gross negligence or willful
misconduct of the indemnified party), including, but not limited to reasonable
fees, disbursements and other charges of one firm of counsel for the Agent and
all Lenders and, if necessary, one firm of local counsel in each appropriate
jurisdiction and settlements costs, provided that none of the Agent or any
Lender will be indemnified for any cost, expense or liability to the extent
determined by a court of competent jurisdiction in a final and non-appealable
decision to have resulted from (a) the gross negligence or willful misconduct of
such person or any of its affiliates or controlling persons or any of the
officers, directors, employees, agents or members of any of the foregoing, (b) a
material breach in bad faith of the obligations under the Loan Documents by such
Lender (in the case of each preceding clauses (a) or (b), as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or (c)
disputes between and among indemnified persons and not involving any act or
omission of the Borrower other than any claims against an indemnified person in
its capacity or fulling its role as an agent or arranger with respect to the
Facilities. This indemnification shall survive and continue for the benefit of
the Agent and Lenders at all times after the Borrower’s acceptance of such
Lenders’ commitment for the Facilities, notwithstanding any failure of the
Facilities to close.

 

 20 

 

 

Lender ERISA Representations; Qualified Financial Contract Stay Rules:  
Consistent with Documentation Principles.       Governing Law:   State of New
York.       Counsel to the Agent  and the Arrangers:   Latham & Watkins LLP    
  Certain Waivers:   The Borrower and each other Loan Party shall waive their
right to a trial by jury.  All parties shall waive the right to claim or recover
special, exemplary, punitive or consequential damages other than actual damages,
in any action related to the Facilities.       Other:   The Loan Documents will
reflect operational, agency, assignment and related provisions, changes and
updates thereto not specifically set forth in this Term Sheet that are
customarily included in credit agreements with respect to which the Agent acts
as administrative agent.  This Summary is intended as an outline of certain of
the material terms of the Facilities and does not purport to summarize all of
the conditions, covenants, representations, warranties and other provisions
which would be contained in Loan Documents.

 

 21 

 

 

Addendum I - Pricing, Fees and Interest Rates

 

Interest Rates:   At Borrower’s option:           • ABR plus the Applicable
Margin determined in accordance with the Pricing Grid below.           • LIBO
Rate plus the Applicable Margin determined in accordance with the Pricing Grid
below.           “ABR” means a fluctuating rate of interest equal to the highest
of (a) the US Prime Rate of interest in effect on such day, (b) 30-day LIBO Rate
plus 1.0% per annum and (c) the sum of the Federal Funds Effective Rate in
effect on such day plus 0.5% per annum.           “Prime Rate” means the rate of
interest per annum determined by Scotiabank from time to time as its prime
commercial lending rate for United States Dollar loans in the United States for
such day. The Prime Rate is not necessarily the lowest rate that Scotiabank is
charging any corporate customer.           “LIBO Rate” means, for any interest
period with respect to any LIBO Rate loan: (a) the rate of interest per annum,
expressed on the basis of a year of 360 days, determined by the Agent, which is
equal to the offered rate that appears on the page of the Reuters LIBOR01 screen
(or any successor thereto as may be selected by the Agent) for deposits in
Dollars with a term equivalent to such interest period, determined as of
approximately 11:00 a.m. (London time) two (2) business days prior to the first
day of such interest period, or (b) if the rates referenced in the preceding
subsection (a) are not available, the rate per annum determined by the Agent as
the rate of interest, expressed on a basis of 360 days at which deposits in
Dollars for delivery on the first day of such interest period in same day funds
in the approximate amount of the LIBO Rate loan being made, continued or
converted by the Agent and with a term and amount comparable to such interest
period and principal amount of such LIBO Rate loan as would be offered by the
Agent’s London Branch to major banks in the offshore Dollar market at their
request at approximately 11:00 a.m. (London time) two (2) business days prior to
the first day of such interest period.           “Federal Funds Effective Rate”
means, for any day, an interest rate per annum equal to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day by
the Federal Reserve Bank of New York, or if such rate is not so published for
such day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.           LIBO Rate interest periods shall be one, two, three,
six or twelve months.  Interest on ABR loans shall be payable on the last day of
each quarter, upon any prepayment (whether due to acceleration or otherwise) and
at final maturity. Interest on LIBO Rate loans shall be payable in arrears on
the last day of each interest period, in the case of an interest period longer
than three months, quarterly, upon any prepayment (whether due to acceleration
or otherwise) and at final maturity. All interest shall be calculated for actual
days elapsed on the basis of a 360-day year, unless such calculation would
exceed the highest lawful rate, in which case interest shall be calculated for
actual days elapsed on the basis of a 365, or when appropriate 366, day year.

 

 22 

 

 

  In no event shall LIBOR be less than one percent (1.0%).           The Loan
Documents shall include customary provisions relating to a replacement rate for
LIBOR.           The Loan Documents shall include provisions consistent with
Documentation Principles including, without limitation, in respect of breakage
or redeployment costs incurred in connection with prepayments, reallocation and
cash collateralization for Letters of Credit in the event any Lender under any
Facility becomes a Defaulting Lender, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and payments free and clear of withholding or other
taxes (unless required by applicable law) but in any event excluding liability
for taxes associated with the Foreign Account Tax Compliance Act.          
Automatically during any payment or bankruptcy event of default or upon notice
by the Majority Lenders in the event of any other event of default, the interest
rate will be equal to ABR or LIBOR, as applicable, plus the Applicable Margin,
plus 2% per annum.       Letter of Credit Fees:   Letter of Credit fees are due
quarterly in arrears and on the Maturity Date to be shared proportionately by
the Lenders (other than Defaulting Lenders). Letter of Credit fees shall accrue
at the same rate as set forth in the Pricing Grid for applicable margin for LIBO
Rate loans. In addition, the Borrower shall pay the Agent for the account of the
LC Issuer a fronting fee equal to 0.20% of the aggregate face amount of
outstanding Letter of Credits.  Letter of Credit fees will be calculated on the
stated amount of each Letter of Credit for the duration thereof.      
Commitment Fees:   The Borrower agrees to pay a commitment fee, which shall
accrue at a rate per annum determined based on the Pricing Grid below on the
average daily unused amount of the commitment of each Lender during the period
from and including the Closing Date to but excluding the Maturity Date.  Accrued
commitment fees shall be payable quarterly in arrears and on the Termination
Date, commencing on the first quarter after the Closing Date.  All commitment
fees shall be calculated for actual days elapsed on the basis of a 360-day year,
unless such calculation would exceed the highest lawful rate, in which case
interest shall be calculated for actual days elapsed on the basis of a 365, or
when appropriate 366, day year.       Upfront Fees:   The Borrower shall pay to
the Administrative Agent, for the pro rata account of each of the Lenders,
upfront fees in an aggregate amount equal to 75.0 bps of the aggregate amount of
the Facilities, which shall be fully earned and will be due and payable in full
in cash on the Closing Date.       Pricing Grid:   The Applicable Margin and
Applicable Commitment Fee for Revolving Loans will be determined in accordance
with the following table:

 

   Borrowing Base Utilization LIBOR
Margin  ABR
Margin  Commitment Fee Level 1  ≤ 25%  300.0 bps  200.0 bps  50.0 bps Level 2  >
25% but ≤ 50%  325.0 bps  225.0 bps  50.0 bps Level 3  > 50% but ≤ 75%  350.0
bps  250.0 bps  50.0 bps Level 4  > 75% but ≤ 90%  375.0 bps  275.0 bps  50.0
bps Level 5  > 90%  400.0 bps  300.0 bps  50.0 bps

 

 23 

 

 

    The First-Out Term Loans shall accrue interest at a rate per annum equal to
LIBOR (subject to a 1.00% floor) plus 4.50% or, at the option of the Borrower,
ABR (subject to a 2.00% floor) plus 3.50%.           The term loans outstanding
under the Second-Out Term Loan Facility shall accrue interest at a rate per
annum equal to LIBOR (subject to a 1.00% floor) plus 3.00% or, at the option of
the Borrower, ABR (subject to a 2.00% floor) plus 2.00%.

 

 24 

 

 

Exhibit G

 

Form of Joinder Agreement

 

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________, 2020
(as amended, supplemented, or otherwise modified from time to time, the
“Agreement”),1 by and among Gulfport Energy Corporation and its Affiliates and
subsidiaries bound thereto and the Consenting Stakeholders, and agrees to be
bound by the terms and conditions thereof and shall be deemed a “Consenting
Stakeholder” and a [“Consenting RBL Lender”] [“Consenting Noteholder”] under the
terms of the Agreement.

 

The Joinder Party hereby agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein to each
other Party to the Agreement.

 

Date Executed:

 

   

Name:
Title:
Address:
E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 2023 Notes   2024
Notes   2025 Notes   2026 Notes   RBL Loans   Interests  

 

 

 



 





1Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.

 

Exhibit G to Restructuring Support Agreement

 



 

 

 

EXHIBIT H

 

New Preferred Stock Term Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit H to Restructuring Support Agreement

 



 

 

 

Summary Term Sheet for New Senior Unsecured Notes

 

Issuer

■ Gulfport Energy Corporation Principal ■ $550mm Maturity (1) ■ 5 years from
issuance date Interest ■ 8.0% per annum, paid in cash on a semi-annual basis
Guarantees ■ Same guarantor entities as under New Exit Facility Ranking ■
Equivalent to existing Senior Unsecured Notes

 

Optional Redemption

■ Non-call for first 3 years

■ Callable in year 4 for 104%

■ Callable in year 5 for 100%

Change in Control

 

■ Standard CIC put at 101

 

Other

■ Standard debt and lien incurrence limitations, usual and customary covenants
and voting thresholds for similar unsecured notes (2)

■ Covenants to prevent effective and structural priming (2)

■ No financial covenants

■ Shall be rated and DTC issued

 

(1)Bullet maturity, no amortization (2)Common terms shall be limited to levels
set forth in Exit Facility

 

 

 

 

EXHIBIT I

 

New Unsecured Notes Term Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I to Restructuring Support Agreement

 

 

 

 

Summary Term Sheet for New Convertible Preferred Stock Amount ■ Initial
Liquidation Preference of $55mm ($50.0mm of new money proceeds plus $5mm on
account of Backstop Fee)

 

Ranking

■ Senior to all existing and future equity securities of the Company (including
with respect to dividend rights, redemption rights, and rights upon liquidation
/ wind up / dissolution)

 

 

Dividends

■ 10% per annum (if cash) / 15% per annum (if PIK) (1)

■ Limited to PIK (which amount shall be added to the Liquidation Preference)
unless Net Debt / LTM EBITDAX is < 1.50x (2)

■ Cumulative and compounded quarterly

 

 

Conversion

■ Convertible into Common Shares at any time at holder’s option; no mandatory
conversion

■ Common Shares issued upon conversion shall be equal to (i) the Liquidation
Preference (at the time of conversion) plus any accrued and unpaid dividends (at
the time of conversion) (the “Liquidation Value”) divided by (ii) the Conversion
Price

Conversion Price ■ The Conversion Price shall be established based on (i) a
30.0% discount to Plan Equity Value (calculated on a post-money basis) and (ii)
a fully-diluted share count (including all shares related to MIP, Warrants, or
otherwise reserved)

 

 

Redemption

■ Redeemable (in full) in cash by the Company concurrently with, or subsequent
to, the repayment / refinancing / retirement of the Exit Facility, at the
Redemption Price

■ Subject to the right of each holder to convert, prior to such redemption, its
Convertible Preferred into Common Shares

■ Mandatorily redeemable (in full) in cash by the Company at the Redemption
Price in the event of a change of control, sale of substantially all assets, and
other standard ‘put triggers’

 

 

Redemption Price (3)

■ Any redemption shall be made at a price equal to the greater of (i) the
aggregate value of the Convertible Preferred Stock on an ‘as-converted’ basis at
the time of such redemption or (ii):

■ If redeemed within 3 years: Liquidation Value + sum of remaining dividends
through the 3rd anniversary (assuming all PIK)

■ If redeemed after 3 years: Liquidation Value

 

 

Other

■ Backstopped by AHG, 10.0% Backstop Fee if Rights Offering is consummated
(payable in Convertible Preferred Stock)

■ 10% break-up fee, payable in cash

■ Voting on an ‘as-converted’ basis

■ Conversion price adjusted for standard anti-dilution protections

■ Other standard protections and rights

■ DTC issued, freely tradeable (4)

 

(1)To include provision that dividends will be equal to the greater of (i) the
stated rates (10% / 15%) or (ii) Common dividends on an ‘as converted’ basis (if
applicable) (2)Ability to pay cash dividends subject to the terms of the Exit
Facility; if such terms preclude the Company’s ability to pay cash dividends
(where otherwise required), the Company shall pay the PIK dividend (at 15%), and
failure to pay the cash dividend would not give rise to any remedies (3)Implies
minimum Redemption Price of ~ $86mm (assuming all dividends paid in PIK prior to
redemption); identical ‘greater of’ concept applicable upon liquidation as well
(4)Freely tradeable to the extent section 1145 of the Bankruptcy Code is
applicable, and if not, the securities will be issued pursuant to another
available securities exemption.

 



 

 

 

EXHIBIT J

 

Form of Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________, 2020
(as amended, supplemented, or otherwise modified from time to time, the
“Agreement”),4 by and among Gulfport Energy Corporation and its Affiliates and
subsidiaries bound thereto and the Consenting Stakeholders, including the
transferor to the Transferee of any Company Claims (each such transferor, a
“Transferor”), and agrees to be bound by the terms and conditions thereof to the
extent the Transferor was thereby bound, and shall be deemed a “Consenting
Stakeholder” and a [“Consenting RBL Lender”] [“Consenting Noteholder”] under the
terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:

 



   

Name:
Title:
Address:
E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 2023 Notes   2024
Notes   2025 Notes   2026 Notes   RBL Loans   Interests  

 

 



 



4Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.

 

Exhibit J to Restructuring Support Agreement

 

 

 



 

 